 



Exhibit 10.1
 
 
$100,000,000
AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of August 27, 2007
among
HOLLY ENERGY PARTNERS — OPERATING, L.P.,
as Borrower,
THE FINANCIAL INSTITUTIONS
PARTY TO THIS AMENDED AND RESTATED CREDIT AGREEMENT
as Banks,
UNION BANK OF CALIFORNIA, N. A.
as Administrative Agent, Issuing Bank and
Sole Lead Arranger,
and
BANK OF AMERICA, N.A., as Syndication Agent
GUARANTY BANK, as Documentation Agent
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page  
 
                ARTICLE I     DEFINITIONS AND ACCOUNTING TERMS     2  
 
  Section 1.01.   Certain Defined Terms     2  
 
  Section 1.02.   Computation of Time Periods     23  
 
  Section 1.03.   Accounting Terms; Changes in GAAP     23  
 
  Section 1.04.   Types of Advances and Borrowings     23  
 
  Section 1.05.   Miscellaneous     24  
 
                ARTICLE II     CREDIT FACILITIES     24  
 
  Section 2.01.   Making the Advances     24  
 
  Section 2.02.   Method of Borrowing     24  
 
  Section 2.03.   Reduction of the Commitments     27  
 
  Section 2.04.   Prepayment of Advances     27  
 
  Section 2.05.   Repayment of Advances     28  
 
  Section 2.06.   Fees     29  
 
  Section 2.07.   Interest     29  
 
  Section 2.08.   Payments and Computations     31  
 
  Section 2.09.   Sharing of Payments, Etc.     32  
 
  Section 2.10.   Breakage Costs     32  
 
  Section 2.11.   Increased Costs     32  
 
  Section 2.12.   Taxes     33  
 
  Section 2.13.   Letters of Credit     35  
 
  Section 2.14.   Commitment Increase     38  
 
  Section 2.15.   Replacement of Banks     40  
 
                ARTICLE III     CONDITIONS OF LENDING     40  
 
  Section 3.01.   Conditions Precedent to Effectiveness     40  
 
  Section 3.02.   Conditions Precedent to All Borrowings     43  
 
                ARTICLE IV     REPRESENTATIONS AND WARRANTIES     44  
 
  Section 4.01.   Existence; Power; Subsidiaries     44  
 
  Section 4.02.   Authorization     44  
 
  Section 4.03.   Governmental Approvals; Third Party Consents     45  
 
  Section 4.04.   Enforceable Obligations     45  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page  
 
               
 
  Section 4.05.   Financial Statements     45  
 
  Section 4.06.   True and Complete Disclosure     46  
 
  Section 4.07.   Litigation     46  
 
  Section 4.08.   Use of Proceeds     46  
 
  Section 4.09.   Investment Company Act     47  
 
  Section 4.10.   Taxes     47  
 
  Section 4.11.   Pension Plans; ERISA     47  
 
  Section 4.12.   Insurance     48  
 
  Section 4.13.   No Burdensome Restrictions; No Defaults     48  
 
  Section 4.14.   Environmental Condition     48  
 
  Section 4.15.   Permits, Licenses, etc.     49  
 
  Section 4.16.   Security Interests     49  
 
  Section 4.17.   Title, Etc.     49  
 
  Section 4.18.   State and Federal Regulation     51  
 
  Section 4.19.   FERC     52  
 
  Section 4.20.   Title to Refined Products     52  
 
  Section 4.21.   Employee Matters     52  
 
  Section 4.22.   Ownership     53  
 
  Section 4.23.   Solvency     53  
 
                ARTICLE V     AFFIRMATIVE COVENANTS     54  
 
  Section 5.01.   Compliance with Laws, Etc.     54  
 
  Section 5.02.   Maintenance of Insurance     54  
 
  Section 5.03.   Preservation of Existence, Etc.     55  
 
  Section 5.04.   Payment of Taxes, Etc.     55  
 
  Section 5.05.   Books and Records; Visitation Rights     56  
 
  Section 5.06.   Reporting Requirements     56  
 
  Section 5.07.   Maintenance of Property     59  
 
  Section 5.08.   Maintenance of Pipeline Systems and Terminals     59  
 
  Section 5.09.   State Regulatory Authority     60  
 
  Section 5.10.   Additional Subsidiaries     60  
 
  Section 5.11.   Agreement to Pledge     60  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page  
 
  Section 5.12.   Environmental Remediation and Indemnification     61  
 
  Section 5.13.   Use of Proceeds     62  
 
  Section 5.14.   Further Assurances     62  
 
  Section 5.15.   Specified Acquisition Period     63  
 
                ARTICLE VI     NEGATIVE COVENANTS     63  
 
  Section 6.01.   Liens, Etc.     63  
 
  Section 6.02.   Debts, Guaranties and Other Obligations     65  
 
  Section 6.03.   Agreements Restricting Liens     66  
 
  Section 6.04.   Merger or Consolidation; Asset Sales; Acquisitions     66  
 
  Section 6.05.   Restricted Payments     67  
 
  Section 6.06.   Investments     67  
 
  Section 6.07.   Affiliate Transactions     68  
 
  Section 6.08.   Other Businesses     68  
 
  Section 6.09.   Amendment of Material Agreements     68  
 
  Section 6.10.   Leverage Ratio     68  
 
  Section 6.11.   Interest Coverage Ratio     69  
 
  Section 6.12.   Compliance with ERISA     69  
 
  Section 6.13.   Restricted Entities     70  
 
  Section 6.14.   Navajo Southern     70  
 
  Section 6.15.   Plains Holdco     70  
 
  Section 6.16.   UNEV Holdco     71  
 
  Section 6.17.   Future Holdcos     71  
 
                ARTICLE VII     REMEDIES     71  
 
  Section 7.01.   Events of Default     71  
 
  Section 7.02.   Optional Acceleration of Maturity     73  
 
  Section 7.03.   Automatic Acceleration of Maturity     74  
 
  Section 7.04.   Non-exclusivity of Remedies     74  
 
  Section 7.05.   Right of Set-off     74  
 
  Section 7.06.   Application of Collateral     75  
 
                ARTICLE VIII     THE ADMINISTRATIVE AGENT AND THE ISSUING BANKS
    75  
 
  Section 8.01.   Authorization and Action     75  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page  
 
               
 
  Section 8.02.   Administrative Agent’s Reliance, Etc.     76  
 
  Section 8.03.   The Administrative Agent and Its Affiliates     76  
 
  Section 8.04.   Bank Credit Decision     76  
 
  Section 8.05.   Indemnification     77  
 
  Section 8.06.   Successor Administrative Agent and Issuing Bank     77  
 
  Section 8.07.   Additional Agents     78  
 
  Section 8.08.   Borrower Reliance     78  
 
  Section 8.09.   Collateral Matters     78  
 
                ARTICLE IX     MISCELLANEOUS     79  
 
  Section 9.01.   Amendments, Etc.     79  
 
  Section 9.02.   Notices, Etc.     79  
 
  Section 9.03.   No Waiver; Remedies     79  
 
  Section 9.04.   Costs and Expenses     80  
 
  Section 9.05.   Binding Effect     80  
 
  Section 9.06.   Bank Assignments and Participations     80  
 
  Section 9.07.   Indemnification     82  
 
  Section 9.08.   Execution in Counterparts     83  
 
  Section 9.09.   Survival of Representations, etc.     83  
 
  Section 9.10.   Severability     83  
 
  Section 9.11.   Business Loans     83  
 
  Section 9.12.   Usury Not Intended     83  
 
  Section 9.13.   Waiver of Jury; Consent to Jurisdiction     84  
 
  Section 9.14.   Governing Law     84  
 
  Section 9.15.   Credit Documents     85  
 
  Section 9.16.   Patriot Act     85  
 
  Section 9.17.   Express Negligence Rule     85  
 
  Section 9.18.   Statute of Frauds     85  
 
  Section 9.19.   Restatement     85  

-iv-



--------------------------------------------------------------------------------



 



         
EXHIBITS:
       
 
       
Exhibit A
  —   Form of Assignment and Acceptance
Exhibit B
  —   Form of Commitment Increase Agreement
Exhibit C
  —   Form of Compliance Certificate
Exhibit D
  —   Form of Amended and Restated Guaranty
Exhibit E
  —   Form of Mortgage
Exhibit F
  —   Form of New Bank Agreement
Exhibit G
  —   Form of Note
Exhibit H
  —   Form of Notice of Borrowing
Exhibit I
  —   Form of Notice of Conversion or Continuation
Exhibit J
  —   Form of Amended and Restated Pledge Agreement
Exhibit K
  —   Form of Amended and Restated Security Agreement

         
SCHEDULES:
       
 
       
Schedule 1.01(a)
  —   Commitments
Schedule 1.01(b)
  —   Notice Addresses and Applicable Lending Offices
Schedule 1.01(c)
  —   Excluded Property
Schedule 1.01(d)
  —   Guarantors
Schedule 4.01
  —   Subsidiaries
Schedule 4.07
  —   Litigation
Schedule 4.13
  —   Defaults
Schedule 4.16
  —   Transmitting Utilities
Schedule 4.18(a)
  —   Complaints — Borrower Interstate Pipelines
Schedule 4.18(b)
  —   Complaints — Texas Intrastate Pipelines
Schedule 6.02
  —   Existing Debt
Schedule 6.07
  —   Affiliate Transactions

-v-



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED CREDIT AGREEMENT
     This Amended and Restated Credit Agreement dated as of August 27, 2007 is
among Holly Energy Partners — Operating, L.P., a Delaware limited partnership
(the “Borrower”), the Banks (as defined below), and Union Bank of California,
N.A. (“UBOC”), in its capacity as Administrative Agent for the Banks and as the
initial Issuing Bank hereunder.
RECITALS
     A. The Borrower, the Administrative Agent, the Issuing Bank, and the
lenders party thereto, including certain of the Banks (the “Existing Banks”) are
parties to the Credit Agreement dated as of July 7, 2004 originally entered into
by HEP Operating Company, L.P., as predecessor in interest to the Borrower,
Union Bank of California, N.A. as administrative agent, and the Existing Banks,
as heretofore amended (as so amended, the “Existing Agreement”).
     B. In order to secure the full and punctual payment and performance of the
obligations under the Existing Agreement and other Credit Documents (as defined
in the Existing Agreement), the Borrower and the Guarantors (as defined in the
Existing Agreement) have executed and delivered mortgages, deeds of trust,
collateral assignments, security agreements, pledge agreements and financing
statements in favor of the Administrative Agent (collectively, the “Existing
Security Documents”) granting a mortgage lien and continuing security interest
in and to the collateral described in such Existing Security Documents.
     C. The Borrower, the Administrative Agent, the Issuing Bank, and the
Existing Banks desire to amend and restate (but not extinguish) the Existing
Agreement in its entirety as hereinafter set forth through the execution of this
Agreement.
     NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the Borrower, the Administrative
Agent, the Issuing Bank, and the Banks do hereby agree that the Existing
Agreement is amended and restated (but not substituted or extinguished) in its
entirety as set forth herein. It is the intention of the Borrower, the Existing
Banks, the Issuing Bank and the Administrative Agent that this Agreement
supersede and replace the Existing Agreement in its entirety; provided, that,
(a) such amendment and restatement shall operate to renew, amend and modify the
rights and obligations of the parties under the Existing Agreement, as
applicable and as provided herein, but shall not effect a novation thereof, (b)
unless otherwise provided for herein and evidenced by a separate written
agreement, amendment or release, no other Credit Document, as defined in, and
executed and/or delivered pursuant to the terms of, the Existing Agreement
(collectively, the “Existing Credit Documents”) shall be amended, terminated or
released in any respect and all of such other Existing Credit Documents shall
remain in full force and effect except that the Borrower and the Banks agree
that by executing this Agreement the definition of “Credit Agreement” contained
in such Existing Credit Documents shall be amended to include this Agreement and
all future amendments hereto, and (c) the Liens securing the Obligations under
and as defined in the Existing Agreement and granted pursuant to the Existing
Credit Documents and the liabilities and obligations of the Borrower shall not
be extinguished, but shall be carried forward, and such

-1-



--------------------------------------------------------------------------------



 



Liens shall secure such Obligations, in each case, as renewed, amended, restated
and modified hereby.
     Contemporaneous with the amendment and restatement of the Existing
Agreement pursuant to the preceding paragraph, (a) the Existing Banks shall be
deemed to have assigned to each other Bank which is a party hereto as a Bank on
the date hereof (each a “New Bank”) such New Bank’s Pro Rata Share (as herein
defined) of any Advances outstanding under the Existing Agreement (which shall
constitute Advances outstanding under this Agreement), (b) each New Bank shall
be deemed to have assumed its Pro Rata Share of any Letter of Credit Obligations
outstanding under the Existing Agreement (which shall constitute Letter of
Credit Obligations outstanding under this Agreement), (c) each Bank shall have
the Commitment set forth in Schedule 1.01(a) hereto, and (d) each New Bank shall
remit to the Administrative Agent for the benefit of the Existing Banks an
amount equal to such New Bank’s Pro Rata Share of any outstanding principal
balance of Advances outstanding under the Existing Agreement, if any, which
amount shall constitute the advance of new Advances by such New Bank to the
Borrower and the application of the proceeds thereof to the repayment of
Advances held by the Existing Banks. The Advances referred to in clause
(d) preceding are referred to herein as the “True-Up Loans”. In no event shall
any New Bank be entitled to receive any portion of the interest or fees accruing
on or in respect of any Advances or the Commitments under the Existing Agreement
to and including the date hereof.
     The Borrower, the Administrative Agent, the Issuing Bank and the Banks do
hereby further agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     Section 1.01. Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (unless otherwise indicated,
such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
     “Acceptable Security Interest” in any Property means a Lien which
(a) exists in favor of the Administrative Agent for its benefit and the ratable
benefit of the Banks, (b) is superior to all other Liens, except Permitted
Liens, (c) secures the Obligations, and (d) is perfected and enforceable.
     “Acceptable Survey” means an “as-built” survey (a) reasonably acceptable to
the Administrative Agent, (b) prepared in accordance with the “Minimum Standard
Detail Requirements and Classifications for ALTA/ACSM Land Title Surveys” as
adopted by the American Land Title Association and the American Congress on
Surveying and Mapping in 1999, depicting such items from the Table A thereto as
may be requested by the Administrative Agent, and (c) certified to the
Administrative Agent and the Banks bearing a form of certification reasonably
acceptable to the Administrative Agent.
     “Acceptable Title Commitment” means a written commitment to insure the
Borrower’s or the applicable Borrower’s Subsidiary’s title to and ownership of,
and the Administrative Agent’s

2



--------------------------------------------------------------------------------



 



Acceptable Security Interest in, the property described therein in an amount
reasonably acceptable to the Administrative Agent and which: (a) is from a title
insurance company acceptable to the Administrative Agent in its sole reasonable
discretion, (b) includes a search of title to all lands contiguous to the
property, (c) sets out such title insurance company’s commitment to insure all
rights appurtenant to the property arising in instruments benefiting the
property, (d) commits to issue an ALTA extended coverage mortgagee’s (lender’s)
policy in the 1970/1984 form, if available, and (e) commits to issue such
endorsements for the benefit of the Administrative Agent and the Banks as the
Administrative Agent may reasonably request.
     “Acquisition” means the direct or indirect purchase or acquisition, whether
in one or more related transactions, of (a) any Person or group of Persons or
(b) any assets, liabilities, or securities of any Person or group of Persons.
     “Adjusted Reference Rate” means, for any day, the fluctuating rate per
annum of interest equal to the greater of (a) the Reference Rate in effect on
such day and (b) the Federal Funds Rate in effect on such day plus one half
percent (0.5%).
     “Administrative Agent” means UBOC in its capacity as administrative agent
pursuant to Article VIII and any successor administrative agent pursuant to
Section 8.06.
     “Administrative Agent’s Fee Letter” has the meaning specified in
Section 2.06(b).
     “Advance” means an advance by a Bank to the Borrower under such Bank’s
Commitment pursuant to Section 2.01(a) as part of a Borrowing and refers to a
Reference Rate Advance or a Eurodollar Rate Advance, and shall also include the
True-Up Loans, if any.
     “Affiliate” means, as to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person or any Subsidiary of such Person. The
term “control” (including the terms “controlled by” or “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of Voting Securities, by contract or otherwise.
     “Agreement” means this Amended and Restated Credit Agreement dated as of
August 27, 2007 among the Borrower, the Banks, the Issuing Bank and the
Administrative Agent, as it may be amended, modified, restated, renewed,
extended, increased or supplemented from time-to-time.
     “Alon Contribution Agreement” means the Contribution Agreement dated as of
January 25, 2005 among T & R Assets, Inc., Fin-Tex Pipe Line Company, and Alon
USA Refining, Inc., as transferors, and Alon Pipeline Assets, LLC, Alon Pipeline
Logistics, LLC, Alon USA, Inc., Alon USA, LP, the Limited Partner and certain of
its Subsidiaries.
     “Alon Mortgage” means the Mortgage and Deed of Trust (with Security
Agreement and Financing Statement) dated as of March 1, 2005 executed by HEP
FTTR to Harlin R. Dean, as Trustee for the benefit of Alon USA, LP.

3



--------------------------------------------------------------------------------



 



     “Alon Pipelines and Terminals Agreement” means the Pipelines and Terminals
Agreement dated as February 28, 2005 between the Limited Partner and Alon USA,
LP.
     “Applicable Lending Office” means, with respect to each Bank, such Bank’s
Domestic Lending Office in the case of a Reference Rate Advance and such Bank’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.
     “Applicable Margin” means, as of any date of determination, the following
percentages determined as a function of the Borrower’s Leverage Ratio:

                                      Eurodollar Rate   Reference Rate          
Letter of Credit Leverage Ratio   Advances   Advances   Commitment Fees   Fees >
5.25     2.50 %     1.50 %     0.50 %     2.50 % > 4.50 and ≤ 5.25     2.00 %  
  1.00 %     0.375 %     2.00 % > 3.50 and ≤ 4.50     1.75 %     0.75 %     0.30
%     1.75 % > 2.50 and ≤ 3.50     1.50 %     0.50 %     0.25 %     1.50 % ≤
2.50     1.00 %     0.25 %     0.20 %     1.00 %

For purposes of determining the Applicable Margin, the Leverage Ratio (a) shall
be deemed to be less than or equal to 3.50 to 1.00 for the period from the date
of this Agreement through the date financial statements are delivered pursuant
Section 5.06(b) for the fiscal quarter ending September 30, 2007, and (b) shall
thereafter be determined from the financial statements of the Borrower and its
Subsidiaries most recently delivered pursuant to Section 5.06(b) or
Section 5.06(c), as the case may be, and certified to by a Responsible Officer
in accordance with such Sections. Any change in the Applicable Margin shall be
effective the day after the date of delivery of the financial statements
pursuant to Section 5.06(b) or Section 5.06(c), as the case may be, and receipt
by the Administrative Agent of the Compliance Certificate required by such
Sections. If the Borrower fails to deliver any financial statements within the
times specified in Section 5.06(b) or 5.06(c), as the case may be, such ratio
shall be deemed to be greater than 5.25 from the day after the date such
financial statements should have been delivered until the Borrower delivers such
financial statements to the Administrative Agent and the Banks.
     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Bank and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of the attached Exhibit A or any other form approved by
the Administrative Agent.
     “Available Cash “ means, for any fiscal quarter ending prior to the Final
Maturity Date, (a) the sum of (i) all cash and cash equivalents of the Borrower
on hand at the end of such fiscal quarter and (ii) all additional cash and cash
equivalents of the Borrower on hand on the date of determination of Available
Cash with respect to such quarter resulting from Working Capital Borrowings made
subsequent to the end of such quarter less (b) the amount of any cash reserves
that is necessary or appropriate in the reasonable discretion of the General
Partner to (i) provide for the proper conduct of the Business (including
reserves for future capital expenditures and for anticipated future credit needs
of the Borrower), (ii) comply with applicable Legal Requirements

4



--------------------------------------------------------------------------------



 



and this Agreement, any other Credit Document, or any other loan agreement,
security agreement, mortgage, debt instrument, or other agreement or obligation
to which the Borrower or any of the Borrower’s Subsidiaries is a party, by which
the Borrower or any of the Borrower’s Subsidiaries is bound, or to which the
Property of the Borrower or any of the Borrower’s Subsidiaries is subject, or
(iii) provide funds for distributions under Sections 6.4 or 6.5 of the Borrower
Partnership Agreement in respect of any one or more of the next four fiscal
quarters; provided, however, that the General Partner may not establish cash
reserves pursuant to clause (b)(iii) of this definition if the effect of such
reserves would be that the Limited Partner is unable to distribute the Minimum
Quarterly Distribution (as defined in the MLP Partnership Agreement) on all
Common Units, plus any Cumulative Common Unit Arrearage (as defined in the MLP
Partnership Agreement) on all Common Units with respect to such fiscal quarter;
and provided, further, that disbursements made by the Borrower or any of the
Borrower’s Subsidiaries or cash reserves established, increased, or reduced
after the end of such fiscal quarter but on or before the date of determination
of Available Cash with respect to such fiscal quarter shall be deemed to have
been made, established, increased, or reduced, for purposes of determining
Available Cash, within such fiscal quarter if the General Partner so determines.
     “Banks” means the lenders listed on the signature pages of this Agreement
and each Eligible Assignee that shall become a party to this Agreement pursuant
to Sections 2.14, 2.15 or 9.06.
     “Borrower” means Holly Energy Partners — Operating, L.P., a Delaware
limited partnership.
     “Borrower Interstate Pipelines” has the meaning set forth in
Section 4.18(a).
     “Borrower Partnership Agreement” means that certain First Amended and
Restated Agreement of Limited Partnership of Holly Energy Partners — Operating,
L.P. dated as of July 13, 2004 between the Limited Partner and the General
Partner, as the same may be amended, modified or supplemented in accordance with
the terms of Section 6.09.
     “Borrowing” means a borrowing consisting of Advances made on the same day
by one or more Banks pursuant to Section 2.01(a), continued by one or more Banks
pursuant to Section 2.02(b), or Converted by one or more Banks to Advances of a
different Type pursuant to Section 2.02(b).
     “Business” means the ownership and operation of pipelines and terminals for
the transportation and distribution of petroleum and petroleum products.
     “Business Day” means a day of the year on which banks are not required or
authorized to close in New York City, Dallas, Texas, and Los Angeles,
California; provided, that when used in connection with a Eurodollar Rate
Advance, the term “Business Day” shall also exclude any day on which banks are
not open for dealings in Dollar deposits in the London interbank market.
     “Capital Expansion Project” means any capital expansion construction
project undertaken by the Borrower or any of its Subsidiaries on its Property,
the capital expenditures (determined in accordance with GAAP) attributable to
which exceed $30,000,000.

5



--------------------------------------------------------------------------------



 



     “Capital Leases” means, as applied to any Person, any lease of any Property
by such Person as lessee which would, in accordance with GAAP, be required to be
classified and accounted for as a capital lease on the balance sheet of such
Person.
     “Cash Collateral Account” means a special interest bearing cash collateral
account pledged by the Borrower to the Administrative Agent for its benefit and
the ratable benefit of the Banks containing cash deposited pursuant to
Sections 2.04(b), 7.02(b), or 7.03(b) to be maintained at the Administrative
Agent’s office in accordance with Section 2.13(g) and bear interest or be
invested in the Administrative Agent’s reasonable discretion.
     “CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, state and local analogs, and all rules and
regulations and requirements thereunder in each case as now or hereafter in
effect.
     “Change of Control” means any of the following events or conditions:
(a) the General Partner is no longer the sole general partner of the Borrower,
(b) the Limited Partner is no longer the sole owner of all of the membership
interests in the General Partner, (c) the Limited Partner is no longer the sole
limited partner of the Borrower, (d) HEP Logistics Holdings is no longer the
sole general partner of the Limited Partner, (e) the Parent no longer owns,
directly or indirectly, at least 80% of limited partnership interests of HEP
Logistics Holdings, (f) Holly Logistic Services is no longer the sole general
partner of HEP Logistics Holdings, (g) Parent no longer owns, directly or
indirectly, at least 80% of the membership interests in Holly Logistics
Services, or (h) a “Change of Control” as defined in the credit agreement
governing the Parent Credit Facility (as such credit agreement is in effect on
the date of this Agreement) shall have occurred.
     “Code” means the Internal Revenue Code of 1986, as amended, and any
successor statute.
     “Collateral” means all “Collateral”, “Pledged Collateral”, “Mortgaged
Property”, or other similar terms as defined, as the case may be, in the
Security Agreements, the Pledge Agreements, the Mortgages or any other Security
Document.
     “Commitment Increase Agreement” means a Commitment Increase Agreement,
substantially in the form of the attached Exhibit B, among the Borrower, the
Administrative Agent and a Bank, pursuant to which such Bank agrees to increase
its Commitment as described in Section 2.14 of this Agreement.
     “Commitments” means, for any Bank, the amount set forth opposite such
Bank’s name on Schedule 1.01(a) as its Commitment, or, if such Bank has entered
into any Assignment and Acceptance, a Commitment Increase Agreement or a New
Bank Agreement, the amount set forth for such Bank as its Commitment in the
Register maintained by the Administrative Agent pursuant to Section 9.06(c), as
such amount may be reduced or terminated pursuant to Section 2.03 or Article VII
of this Agreement.
     “Common Units” means the common units and subordinated units representing
limited partner interests in the Limited Partner.

6



--------------------------------------------------------------------------------



 



     “Compliance Certificate” means a compliance certificate in substantially
the form of the attached Exhibit C signed by a Responsible Officer.
     “Consolidated” refers to the consolidation of the accounts of a Person and
its Subsidiaries in accordance with GAAP.
     “Controlled Group” means all members of a controlled group of corporations
and all businesses (whether or not incorporated) under common control which,
together with the Borrower, are treated as a single employer under Section 414
of the Code.
     “Convert,” “Conversion,” and “Converted” each refers to a conversion of
Advances of one Type into Advances of another Type pursuant to Section 2.02(b).
     “Credit Documents” means, collectively, this Agreement, the Notes, the
Security Documents, the Guaranties, the Letter of Credit Documents, any Interest
Rate Contract with a Bank or an Affiliate of a Bank, the Administrative Agent’s
Fee Letter and each other agreement, instrument or document executed at any time
in connection with the foregoing documents, as each such Credit Document may be
amended, modified or supplemented from time-to-time.
     “Debt,” for any Person, means, without duplication,
     (a) indebtedness of such Person for borrowed money;
     (b) obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments;
     (c) obligations of such Person to pay the deferred purchase price of
Property or services (other than trade payables which are not more than ninety
days past due, except for any such trade payables which are being contested in
good faith and by appropriate proceedings);
     (d) all indebtedness created or arising under any conditional-sale or other
title-retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property);
     (e) obligations of such Person as lessee under Capital Leases;
     (f) obligations of such Person under any Interest Rate Contract;
     (g) obligations of such Person in respect of letters of credit, acceptance
facilities, drafts or similar instruments issued or accepted by banks and other
financial institutions for the account of such Person;
     (h) obligations of such Person under direct or indirect guaranties in
respect of, and obligations (contingent or otherwise) of such Person to purchase
or otherwise acquire, or otherwise to assure a creditor against loss in respect
of, another’s indebtedness or obligations of the kinds referred to in clauses
(a) through (g) above; and

7



--------------------------------------------------------------------------------



 



     (i) another’s indebtedness or obligations of the kinds referred to in
clauses (a) through (h) secured by any Lien on or in respect of any Property of
such Person.
     “Default” means (a) an Event of Default or (b) any event or condition which
with notice or lapse of time or both would, unless cured or waived, become an
Event of Default.
     “Distribution Payments” means any cash distribution or dividend by the
Borrower to the Limited Partner on, or in respect of any retirement, purchase,
redemption, or other acquisition of, any Equity Interests.
     “Dollars” and “$” means lawful money of the United States of America.
     “Domestic Lending Office” means, with respect to any Bank, the office of
such Bank specified as its “Domestic Lending Office” opposite its name on
Schedule 1.01(b) or such other office of such Bank as such Bank may from time to
time specify to the Borrower and the Administrative Agent.
     “EBITDA” means, for the Limited Partner and its Subsidiaries on a
Consolidated basis for any period, (a) Net Income for such period plus (b) to
the extent deducted in determining Net Income, Interest Expense, taxes,
depreciation, amortization and other noncash items for such period. EBITDA shall
be calculated for each period, on a pro forma basis, after giving effect to,
without duplication, (x) any Acquisition or (y) any Capital Expansion Project
(based on the percentage of completion of such Capital Expansion Project), in
each case, occurring during each period commencing on the first day of such
period to and including the date of such transaction or percentage of completion
of such Capital Expansion Project to be included in EBITDA, as the case may be
(the “Reference Period”) and, regardless of whether or not such acquired
Property or Property under construction was operated during such Reference
Period, as if such Acquisition or Capital Expansion Project (based on the
percentage of completion of such Capital Expansion Project) occurred or was
completed on the first day of the Reference Period. In making the calculation
contemplated by the preceding sentence, EBITDA generated or to be generated by
such acquired Person, by such acquired Property or by such Property under
construction (based on the percentage of completion of the applicable Capital
Expansion Project) shall be determined in good faith by the Limited Partner
based on reasonable assumptions; provided, however, that (A) such pro forma
calculations shall be reasonably acceptable to the Administrative Agent if such
pro forma adjustments to EBITDA exceed thirty percent (30%) of the EBITDA for
the Limited Partner and its Subsidiaries on a Consolidated basis prior to such
adjustment, (B) no such pro forma adjustments shall be allowed unless, not less
than thirty (30) days after the end of such period, the Administrative Agent
shall have received such written documentation as the Administrative Agent may
reasonably request, all in form and substance reasonably satisfactory to the
Administrative Agent, supporting such pro forma adjustments and (C) such pro
forma adjustments to EBITDA with respect to any Capital Expansion Project shall
be reduced in future periods if such Capital Expansion Project is not completed
by, or if the estimated date by which such construction to be completed is
beyond, a date that is more than 90 days beyond the Scheduled Completion Date
for such Capital Expansion Project, such reduction to be reflected in the next
Compliance Certificate to be delivered to the Administrative Agent and the Banks
on or after the date such Capital Expansion Project is not so completed or it is
determined that such Capital Expansion Project will not be so completed and to
be in an amount equal to the product

8



--------------------------------------------------------------------------------



 



of (i) the applicable percentage reduction rate relating to the number of days
of delay as set forth below and (ii) the amount of the pro forma EBITDA
attributable to such Property:

          Delay or estimated delay, whichever is   Applicable Percentage
Reduction greater   Rate > 90 days but £ 180 days     25 % > 180 days but £
270 days     50 % > 270 days     100 %

     “Effective Date” means the date on which all of the conditions precedent
set forth in Section 3.01 have been satisfied or waived in accordance with
Section 9.01.
     “Eligible Assignee” means any commercial bank or other financial
institution approved by the Administrative Agent and, if no Default or Event of
Default shall have occurred and be continuing, the Borrower, which approval in
each case shall not be unreasonably withheld or delayed.
     “Energy Policy Act” means the Energy Policy Act of 1992, Pub.L.
No. 102-486, 106 Stat. 2776 (codified as amended in scattered sections of 15,
16, 25, 20, 42 U.S.C.).
     “Environment” shall have the meaning set forth in CERCLA.
     “Environmental Claim” means any third party (including any Governmental
Authority) action, lawsuit, claim, demand, or proceeding, order, decree, consent
agreement or written notice of potential or actual responsibility or violation
which seeks to impose liability under any Environmental Law.
     “Environmental Law” means all Legal Requirements arising from, relating to,
or in connection with the Environment, including without limitation CERCLA, or
relating to: (a) pollution, contamination, injury, destruction, loss,
protection, cleanup, reclamation or restoration of the air, surface water,
groundwater, land surface or subsurface strata, or other natural resources;
(b) the safety or health (as it relates to exposure to Hazardous Substances) of
employees; or (c) the manufacture, processing, handling, transportation,
distribution in commerce, use, storage or disposal of, or exposure to, Hazardous
Substances.
     “Environmental Permit” means any permit, license, order, approval or other
authorization under Environmental Law.
     “EPA” means the United States Environmental Protection Agency.
     “Equity Interest” means with respect to any Person, any shares, interests,
participation, or other equivalents (however designated) of corporate stock,
membership interests or partnership interests (or any other ownership interests)
of such Person.

9



--------------------------------------------------------------------------------



 



     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time-to-time.
     “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Federal Reserve Board (or any successor), as in effect from
time-to-time.
     “Eurodollar Lending Office” means, with respect to any Bank, the office of
such Bank specified as its “Eurodollar Lending Office” opposite its name on
Schedule 1.01(b) (or, if no such office is specified, its Domestic Lending
Office) or such other office of such Bank as such Bank may from time to time
specify to the Borrower and the Administrative Agent.
     “Eurodollar Rate” means, for the Interest Period for each Eurodollar Rate
Advance comprising the same Borrowing, the interest rate per annum (rounded
upward to the nearest whole multiple of 1/100 of 1% per annum) set forth on
Reuters Reference LIBOR01 as the London Interbank Offered Rate, for deposits in
Dollars at 11:00 a.m. (London, England time) two Business Days before the first
day of such Interest Period and for a period equal to such Interest Period;
provided, that, if no such quotation appears on the Reuters Reference LIBOR01,
the Eurodollar Rate shall be an interest rate per annum equal to the rate per
annum at which deposits in Dollars are offered by the principal office of Union
Bank of California, N.A. in London, England to prime banks in the London
interbank market at 11:00 a.m. (London, England time) two Business Days before
the first day of such Interest Period in an amount substantially equal to the
Eurodollar Rate Advance to be maintained by the Bank that is the Administrative
Agent in respect of such Borrowing and for a period equal to such Interest
Period.
     “Eurodollar Rate Advance” means an Advance which bears interest as provided
in Section 2.07(b).
     “Eurodollar Rate Reserve Percentage” of any Bank for the Interest Period
for any Eurodollar Rate Advance means the reserve percentage applicable during
such Interest Period (or if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such
Interest Period during which any such percentage shall be so applicable) under
regulations issued from time-to-time by the Federal Reserve Board for
determining the maximum reserve requirement (including, without limitation, any
emergency, supplemental or other marginal reserve requirement) for such Bank
with respect to liabilities or assets consisting of or including Eurocurrency
Liabilities having a term equal to such Interest Period.
     “Event of Default” has the meaning specified in Section 7.01.
     “Excluded Property” means the Properties described on Schedule 1.01(c)
attached hereto.
     “Existing Letters of Credit” means the letters of credit, if any, issued by
the Issuing Banks under the Existing Agreement and which have not been
terminated or expired and returned to the respective Issuing Bank as of the
Effective Date.
     “Expiration Date” means, with respect to any Letter of Credit, the date on
which such Letter of Credit will expire or terminate in accordance with its
terms.

10



--------------------------------------------------------------------------------



 



     “Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for any such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it, with the consent of the Borrower,
which consent shall not be unreasonably withheld.
     “Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.
     “FERC” means the Federal Energy Regulatory Commission or any of its
successors.
     “Final Maturity Date” means August 27, 2011.
     “Finance Corp” means Holly Energy Finance Corp., a Delaware corporation.
     “Financial Statements” means the unaudited consolidated balance sheets of
the Limited Partner and its consolidated Subsidiaries for the fiscal quarter
ended June 30, 2007, and the related unaudited consolidated statements of
income, operations, changes in partners’ capital, retained earnings, and cash
flows of the Limited Partner and its consolidated Subsidiaries for the three
months then ended, copies of which have been delivered to the Administrative
Agent and the Banks.
     “Funded Debt” of any Person means (a) Debt of such Person as described in
clauses (a), (b), (d) and (e) of the definition of “Debt” in this Section 1.01
and (b) Debt of such Person as described in clauses (h) and (i) of the
definition of “Debt” in this Section 1.01 but only with respect to the
indebtedness referred to in clauses (a), (b), (d) and (e) of such definition.
     “Future Holdco” means a Subsidiary of the Borrower formed to hold an Equity
Interest in a joint venture (other than UNEV JV, Rio Grande, the Joint Venture
or Plains JV) pursuant to an Investment made in accordance with Section 6.06(g).
     “Future JV” means a joint venture formed by a Future Holdco and one or more
third parties after the date of this Agreement in accordance with
Section 6.06(g).
     “GAAP” means United States generally accepted accounting principles as in
effect from time to time, applied on a basis consistent with the requirements of
Section 1.03.
     “General Partner” means HEP Logistics GP, L.L.C., a Delaware limited
liability company.
     “Governmental Authority” means any foreign governmental authority, the
United States of America, any state of the United States of America and any
subdivision of any of the foregoing, and any agency, department, commission,
board, authority or instrumentality, bureau

11



--------------------------------------------------------------------------------



 



or court having jurisdiction over any Bank, the Borrower, any Guarantor or any
of their respective Properties.
     “Guarantor” means, as of the date of this Agreement, each of the Persons
listed on Schedule 1.01(d), and thereafter, (a) each of the present and future
direct and indirect Subsidiaries of the Limited Partner other than the Borrower
and the Restricted Subsidiaries, and (b) each direct obligor or guarantor of
Permitted Note Debt. “Guarantors” means all such guarantors collectively.
     “Guaranty” means the Amended and Restated Guaranty executed by each
Guarantor, in substantially the form of the attached Exhibit D, as such may be
amended from time to time in accordance with its terms, and “Guaranties” means
all such Guaranties collectively.
     “Hazardous Substance” means the substances identified as such pursuant to
CERCLA and those regulated under any other Environmental Law, including without
limitation pollutants, contaminants, Hydrocarbons, radionuclides, wastes and
radioactive materials.
     “HC Contribution Agreement” means the Contribution Agreement dated as of
July 8, 2005 among the Parent, Navajo Pipeline Co. and Navajo Refining Company,
as transferor parties, and the Limited Partner, the Borrower and HEP Pipeline as
transferee parties.
     “HC Mortgage” means (a) the Mortgage and Deed of Trust (with Security
Agreement and Financing Statement) dated as of July 8, 2005 executed by HEP
Pipeline to John N. Patterson, as Trustee for the benefit of the Parent, and
(b) any other mortgage, deed of trust or similar instrument granted by the
Borrower or any of its Subsidiaries in favor of the Parent (or any successor or
assignee of the Parent that is an affiliate thereto).
     “HC Pipelines Agreement” means the Pipelines Agreement dated as of July 8,
2005 among the Borrower, the Parent, the Limited Partner, Navajo Refining
Company, HEP Pipeline, HEP Logistics Holdings, Holly Logistic Services, and the
General Partner.
     “HC Purchase and Sale Agreement” means the Purchase and Sale Agreement
dated as of July 6, 2005 among the Parent, Navajo Pipeline Co. and Navajo
Refining Company, as seller parties, and the Limited Partner, the Borrower and
HEP Pipeline as buyer parties.
     “HEP FTTR” means HEP Fin-Tex/Trust-River, L.P., a Texas limited
partnership.
     “HEP Logistics Holdings” means HEP Logistics Holdings, L.P., a Delaware
limited partnership.
     “HEP Pipeline” means HEP Pipeline, L.L.C., a Delaware limited liability
company.
     “HEP Woods Cross” means HEP Woods Cross, L.L.C., a Delaware limited
liability company.
     “Holly Logistic Services” means Holly Logistic Services, L.L.C., a Delaware
limited liability company.

12



--------------------------------------------------------------------------------



 



     “Holly Refining” means Holly Refining & Marketing Company — Cross Woods, a
Delaware Corporation.
     “Hydrocarbons” means oil, gas, coal seam gas, casinghead gas, drip
gasoline, natural gasoline, condensate, distillate, and all other liquid and
gaseous hydrocarbons produced or to be produced in conjunction therewith from a
well bore and all products, by-products, and other substances derived therefrom
or the processing thereof, and all other minerals and substances produced in
conjunction with such substances, including, but not limited to, sulfur,
geothermal steam, water, carbon dioxide, helium, and any and all minerals, ores,
or substances of value and the products and proceeds therefrom.
     “Initial Contribution Agreement “ means the Contribution, Conveyance and
Assumption Agreement among the Parent, the Borrower, the Limited Partner, the
General Partner, Holly Logistic Services, HEP Logistics Holdings, Navajo
Pipeline Co., HEP Mountain Home, L.L.C., a Delaware limited liability company,
Navajo Refining Company, HEP Refining LLC, a Delaware limited liability company,
HEP Refining GP, LLC, a Delaware limited liability company, HEP Refining Assets
LP, a Delaware limited partnership, HEP Pipeline, HEP Pipeline GP LLC, a
Delaware limited liability company, HEP Pipeline Assets Limited Partnership, a
Delaware limited partnership, Woods Cross Refining Company, L.L.C., a Delaware
limited liability company, HEP Woods Cross, Navajo Southern, and HEP Navajo
Southern LP., a Delaware limited partnership, as the same may be amended,
modified or supplemented from time to time in accordance with Section 6.09.
     “Intercompany Pipelines and Terminals Agreement” means that certain
Pipelines and Terminals Agreement dated as of July 13, 2004 by and among the
Borrower, the Parent, the Limited Partner, the General Partner, Navajo Refining
Company, Holly Refining and Marketing Company, a Delaware corporation, Holly
Logistic Services, and HEP Logistics Holdings, as amended through the date
hereof and as the same may be otherwise amended, modified or supplemented in
accordance with Section 6.09.
     “Interest Coverage Ratio” means, for the Limited Partner and its
Subsidiaries on a Consolidated basis, as of the end of any fiscal quarter, the
ratio of (a) EBITDA for the four-fiscal quarter period then ended to
(b) Interest Expense for the four-fiscal quarter period then ended. To the
extent that the EBITDA included in the calculation of the Interest Coverage
Ratio for any period shall include pro forma amounts in connection with the
Acquisition of any Person during such period, the Interest Expense shall also
include pro forma amounts with respect to the Interest Expense of such Person.
     “Interest Expense” means, for a Person and its Subsidiaries determined on a
Consolidated basis, for any period, the total interest, letter of credit fees,
and other fees incurred in connection with any Debt for such period, whether
paid or accrued, including, without limitation, all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing, all as determined in conformity with GAAP.
     “Interest Period” means, for each Eurodollar Rate Advance comprising part
of the same Borrowing, the period commencing on the date of such Advance or the
date of the Conversion of any Reference Rate Advance into such an Advance and
ending on the last day of the period

13



--------------------------------------------------------------------------------



 



selected by the Borrower pursuant to the provisions below or by Section 2.02 and
thereafter, each subsequent period commencing on the last day of the immediately
preceding Interest Period and ending on the last day of the period selected by
the Borrower pursuant to the provisions below or by Section 2.02. The duration
of each such Interest Period shall be one, two, three or six months, or if
available to all Banks, 7 days, 14 days or nine months, in each case as the
Borrower may, upon notice received by the Administrative Agent not later than
11:00 a.m. (Dallas, Texas time) on the third Business Day prior to the first day
of such Interest Period, select; provided, however, that:
     (a) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day; and
     (b) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month.
     “Interest Rate Contract” means an interest rate protection agreement,
interest rate future, interest rate option, interest rate swap, interest rate
cap, collar or other interest rate hedge arrangement, to or under which the
Borrower or any of its Subsidiaries is or becomes a party.
     “Interstate Commerce Act” means the body of law commonly known as the
Interstate Commerce Act, Chapter 104, 24 Stat. 379 (codified as amended in
scattered sections of 49 U.S.C.).
     “Investment” has the meaning set forth in Section 6.06.
     “Issuing Bank” means UBOC, any other Bank that issues a Letter of Credit
hereunder with the consent of the Administrative Agent, and any successor
issuing bank pursuant to Section 8.06.
     “Joint Venture” means the joint venture created pursuant to the terms of
the Joint Venture Agreement dated as of April 27, 1977 by and between Support
Terminals Operating Partnership, L.P., a Delaware limited partnership, the
successor in interest to Support Terminal Services, Inc., a Delaware
corporation, the successor in interest to Standard Transmission, a division of
Cleary Petroleum Corporation, and Navajo Refining Company, as amended.
     “Legal Requirement” means any law, statute, ordinance, decree, requirement,
order, judgment, rule, regulation (or official interpretation of any of the
foregoing) of, and the terms of any license or permit issued by, any
Governmental Authority, including, but not limited to, Regulations D, T, U and
X.

14



--------------------------------------------------------------------------------



 



     “Letter of Credit” means, individually, any letter of credit issued by an
Issuing Bank which is subject to this Agreement and “Letters of Credit” means
all such letters of credit collectively.
     “Letter of Credit Application” means an Issuing Bank’s standard form letter
of credit application for a standby letter of credit which has been executed by
the Borrower and accepted by the applicable Issuing Bank in connection with the
issuance of a Letter of Credit.
     “Letter of Credit Documents” means all Letters of Credit, Letter of Credit
Applications, and agreements, documents, and instruments entered into in
connection with or relating thereto.
     “Letter of Credit Exposure” means, at any time, the sum of (a) the
aggregate undrawn maximum face amount of each Letter of Credit at such time,
plus (b) the aggregate unpaid amount of all Reimbursement Obligations at such
time.
     “Letter of Credit Obligations” means any obligations of the Borrower under
this Agreement in connection with the Letters of Credit, including the
Reimbursement Obligations.
     “Leverage Ratio” means, for the Limited Partner and its Subsidiaries on a
Consolidated basis, as of the end of any fiscal quarter, the ratio of (a) Funded
Debt for the Limited Partner and its Subsidiaries on a Consolidated basis as of
the end of such fiscal quarter to (b) EBITDA for the four-fiscal quarter period
then ended.
     “Lien” means any mortgage, lien, pledge, charge, deed of trust, security
interest, encumbrance or other type of preferential arrangement to secure or
provide for the payment of any obligation of any Person, whether arising by
contract, operation of law or otherwise (including, without limitation, the
interest of a vendor or lessor under any conditional sale agreement, Capital
Lease or other title retention agreement).
     “Limited Partner” means Holly Energy Partners, L.P., a Delaware limited
partnership.
     “Liquid Investments” means (a) securities issued or fully guaranteed or
insured by the United States Government or any agency thereof and backed by the
full faith and credit of the United States having maturities of not more than
twenty-four (24) months from the date of acquisition; (b) corporate and bank
debt of an issuer rated at least A- (or then equivalent grade, in each case with
stable outlook) by S&P and A3 (or then equivalent grade, in each case with
stable outlook) by Moody’s at the time of acquisition and having maturities of
not more than twenty-four (24) months from the date of acquisition;
(c) certificates of deposit, time deposits, Eurodollar time deposits, or
bankers’ acceptances, having in each case a tenor of not more than twenty-four
(24) months from the date of acquisition, issued by any U.S. commercial bank or
any branch or agency of a non-U.S. commercial bank licensed to conduct business
in the United States having combined capital and surplus of not less than
$500,000,000 whose long term securities are rated at least A- (or then
equivalent grade, in each case with stable outlook) by S&P and A3 (or then
equivalent grade, in each case with stable outlook) by Moody’s at the time of
acquisition; (d) commercial paper of an issuer rated at least A-1 by S&P or P-1
by Moody’s at the time of acquisition, or guaranteed by a letter of credit
issued by a financial institution meeting the requirements in (c) and in either
case having a tenor of not more than 270 days; (e) AAA rated taxable and
tax-exempt municipal securities, including auction rate municipal

15



--------------------------------------------------------------------------------



 



securities, having maturities of not more than twenty-four (24) months from the
date of acquisition; (f) repurchase agreements relating to any of the
investments listed in clauses (a) through (e) above with a market value at least
equal to the consideration paid in connection therewith, with any Person who
regularly engages in the business of entering into repurchase agreements and has
a combined capital and surplus of not less than $500,000,000 whose long term
securities are rated at least A- (or then equivalent grade) by S&P and A3 (or
then equivalent grade) by Moody’s at the time of acquisition; (g) asset-backed
securities having as the underlying asset securities issued or guaranteed by the
Federal Home Loan Mortgage Corporation or the Federal National Mortgage
Association rated at least A- (or then equivalent grade, in each case with
stable outlook) by S&P and A3 (or then equivalent grade, in each case with
stable outlook) by Moody’s at the time of acquisition and having maturities of
not more than twenty-four (24) months from the date of acquisition; and
(h) money market mutual or similar funds having assets in excess of
$100,000,000, at least 95% of the assets of which are comprised of assets
specified in clauses (a), (c), (d) and (e) above.
     “Majority Banks” means, at any time, Banks holding at least fifty-one
percent (51%) of the then aggregate unpaid principal amount of the Notes held by
the Banks and the Letter of Credit Exposure of the Banks at such time; provided
that if no such principal amount or Letter of Credit Exposure is then
outstanding, “Majority Banks” shall mean Banks having at least fifty-one percent
(51%) of the aggregate amount of the Commitments at such time.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, financial condition, operations or properties of (i) the
Borrower, the Limited Partner, the General Partner, and their respective
Subsidiaries taken as a whole, or (ii) the Parent and its Subsidiaries (other
than the Limited Partner and its Subsidiaries), taken as a whole, (b) the
ability of the Borrower, the Limited Partner, or the General Partner or any of
their respective Subsidiaries to perform its or their, as applicable,
obligations under this Agreement, the Notes, or any other Credit Document or
(c) the validity or enforceability of any of the Credit Documents or the rights
or remedies of the Banks or the Administrative Agent under any of the Credit
Documents.
     “Material Contracts” means, collectively, (a) the Borrower Partnership
Agreement, the Intercompany Pipelines and Terminals Agreement, the Omnibus
Agreement, the Initial Contribution Agreement, the Alon Contribution Agreement,
the Alon Mortgage, and the Alon Pipelines and Terminals Agreement, the HC
Contribution Agreement, the HC Mortgage, the HC Purchase and Sale Agreement and
the HC Pipelines Agreement, (b) any other agreement or instrument entered into
on or after the date of this Agreement to which the Borrower or any Subsidiary
of the Borrower or any Guarantor is a party and which otherwise constitutes a
material agreement or material instrument relating to the acquisition of, or
establishment of, material assets or material operations by the Borrower or any
of its Subsidiaries or any Guarantor, and (c) any other material documents,
agreements or instruments related to any of the foregoing (i) to which the
Borrower or any of its Subsidiaries or any Guarantor is a party, and (ii) which,
if terminated or cancelled, could reasonably be expected to have a Material
Adverse Effect.
     “Maximum Rate” means the maximum nonusurious interest rate under applicable
law.

16



--------------------------------------------------------------------------------



 



     “MLP Partnership Agreement” means the First Amended and Restated Agreement
of Limited Partnership of Holly Energy Partners, L.P. dated as of July 13, 2004
among HEP Logistics Holdings, Parent and the other limited partners party
thereto, as the same may be amended, modified or supplemented from time to time
in accordance with Section 6.09.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Mortgages” means, collectively, each of the mortgages or deeds of trust
executed by the Borrower, any Guarantor or any of their Subsidiaries in favor of
the Administrative Agent for its benefit and the ratable benefit of the Banks in
substantially the form of the attached Exhibit E or such other form reasonably
acceptable to the Administrative Agent and the mortgagor party thereto, as the
same may be amended, modified or supplemented from time-to-time.
     “Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.
     “Navajo Pipeline Co.” means Navajo Pipeline Co., L.P., a Delaware limited
partnership.
     “Navajo Refinery” means, collectively, that certain petroleum refinery
located in Artesia, New Mexico and that certain interconnected crude oil and
vacuum distillation and other facilities located in Lovington, New Mexico, each
of which is owned by Navajo Refining Company, an indirect wholly-owned
subsidiary of Parent.
     “Navajo Refining Company” means Navajo Refining Company, L.L.C., a Delaware
limited liability company and the successor in interest to Navajo Refining
Company, L.P.
     “Navajo Southern” means HEP Navajo Southern, L.P., a Delaware limited
partnership.
     “Net Income” means, for any period for which such amount is being
determined, the Consolidated net income of a Person and its Subsidiaries, as
determined in accordance with GAAP consistently applied, excluding, however, any
net gain or loss from extraordinary or non-recurring items, including but not
limited to any net gain or loss during such period arising from the sale,
exchange, or other disposition of capital assets other than in the ordinary
course of business.
     “New Bank Agreement” means a New Bank Agreement, substantially in the form
of the attached Exhibit F, among the Borrower, the Administrative Agent, and a
new financial institution making a Commitment pursuant to Section 2.14 of this
Agreement.
     “Note” means a promissory note of the Borrower payable to the order of any
Bank, in substantially the form of the attached Exhibit G, evidencing
indebtedness of the Borrower to such Bank resulting from Advances owing to such
Bank.
     “Notice of Borrowing” means a notice of borrowing in substantially the form
of the attached Exhibit H signed by a Responsible Officer.
     “Notice of Conversion or Continuation” means a notice of conversion or
continuation in substantially the form of the attached Exhibit I signed by a
Responsible Officer.

17



--------------------------------------------------------------------------------



 



     “Obligations” means (a) the principal, interest, fees, Letter of Credit
commissions, charges, expenses, attorneys’ fees and disbursements, indemnities
and any other amounts payable by the Borrower and the Guarantors to the
Administrative Agent, the Issuing Bank and the Banks under the Credit Documents,
including without limitation, the Letter of Credit Obligations and (b) any
amount in respect to any of the foregoing that the Administrative Agent, the
Issuing Bank or any Bank, in its sole discretion, elects to pay or advance on
behalf of the Borrower or any Guarantor after the occurrence and during the
continuance of an Event of Default.
     “Omnibus Agreement” means that certain Omnibus Agreement dated as of
July 13, 2004 by and among the Borrower, the Parent, the Limited Partner, the
General Partner, Navajo Pipeline Co., Holly Logistic Services, and HEP Logistics
Holdings, as amended, modified or supplemented from time to time in accordance
with Section 6.09.
     “Parent” means Holly Corporation, a Delaware corporation.
     “Parent Credit Facility” means the Credit Agreement dated as of July 1,
2004 among the Parent, the financial institutions party thereto, and Bank of
America, N.A., as administrative agent for such financial institutions, as the
same may be amended, modified, restated or supplemented from time to time.
     “Partners” means the General Partner and the Limited Partner.
     “PBGC” means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.
     “Permitted Liens” has the meaning set forth in Section 6.01.
     “Permitted Note Debt” means Debt in connection with unsecured senior notes
issued by the Limited Partner and Finance Corp or any of their wholly owned
Subsidiaries; provided that (a) after giving effect to the issuance of such
notes, there would be no Default under this Agreement, (b) such notes’ scheduled
maturity is no earlier than August 27, 2011, (c) such notes are rated no lower
than B+ by S&P and B1 by Moody’s at the time of their issuance, and (d) no
indenture or other agreement governing such notes contains (i) maintenance
financial covenants or (ii) covenants or events of default that are more
restrictive on the Limited Partner or any of its Subsidiaries than those
contained in this Agreement are on the Borrower and its Subsidiaries.
     “Person” means an individual, partnership, corporation (including a
business trust), limited liability partnership, limited liability company, joint
stock company, trust, unincorporated association, joint venture or other entity,
or a government or any political subdivision or agency thereof or any trustee,
receiver, custodian or similar official.
     “Pipeline Systems” means (a) the approximately 780 miles of Refined
Products pipelines located in New Mexico, Texas and Utah that are owned or
leased by Borrower or any of its Subsidiaries and that are used by Borrower and
its Subsidiaries in the Business, (b) the 249-mile Refined Products pipeline
owned by Rio Grande which is used in the Business to transport liquid petroleum
gases from the western part of the state of Texas to the border between the
state of Texas and Mexico near El Paso, (c) the Refined Product Pipelines (as
defined and described in the Alon Pipelines and Terminals Agreement) that are
owned by HEP FTTR and that are used in

18



--------------------------------------------------------------------------------



 



the Business, (d) the Intermediate Product Pipelines (as defined and described
in the HC Pipelines Agreement) that are owned by HEP Pipeline and that are used
in the Business, and (e) any other pipelines owned or leased by the Borrower or
any Subsidiary of the Borrower that are used in the Business.
     “Plains Holdco” means the Subsidiary of the Borrower formed to hold the
Borrower’s Equity Interests in the Plains JV.
     “Plains JV” means the joint venture company formed to own the Plains
Project.
     “Plains Project” means the joint venture with Plains All American Pipeline,
L.P. and, if applicable, certain other joint venture partners, which will own an
approximately 95-mile intrastate pipeline system for the shipment of crude oil
from Wyoming and Utah into the Salt Lake City, Utah area.
     “Plan” means an employee benefit plan maintained for employees of the
Borrower or any member of the Controlled Group and covered by Title IV of ERISA
or subject to the minimum funding standards under Section 412 of the Code.
     “Pledge Agreement” means an Amended and Restated Pledge Agreement among the
Borrower, any Guarantor and the Administrative Agent in substantially the form
of the attached Exhibit J, as it may be amended, modified or supplemented from
time to time, and “Pledge Agreements” means all such Pledge Agreements
collectively.
     “Property” of any Person means any property or assets (whether real,
personal, or mixed, tangible or intangible) of such Person.
     “Pro Rata Share” means, at any time with respect to any Bank with a
Commitment, either (a) the ratio (expressed as a percentage) of such Bank’s
Commitment at such time to the aggregate Commitments at such time or (b) if such
Bank’s Commitment has been terminated, the ratio (expressed as a percentage) of
such Bank’s aggregate outstanding Advances plus such Bank’s Letter of Credit
Exposure at such time to the sum of the outstanding Advances plus the Letter of
Credit Exposure of all the Banks at such time.
     “Reference Rate” means a fluctuating interest rate per annum as shall be in
effect from time to time equal to the rate of interest publicly announced by
Union Bank of California, N.A., as its reference rate, whether or not the
Borrower has notice thereof.
     “Reference Rate Advances” means an Advance which bears interest as provided
in Section 2.07(a).
     “Refined Products” means gasoline, diesel fuel, jet fuel, liquid petroleum
gases, asphalt and asphalt products, and other refined petroleum products.
     “Register” has the meaning set forth in paragraph (c) of Section 9.06.

19



--------------------------------------------------------------------------------



 



     “Regulations D, T, U, and X” means Regulations D, T, U, and X of the
Federal Reserve Board, as each of the same is from time-to-time in effect, and
all official rulings and interpretations thereunder or thereof.
     “Reimbursement Obligations” means all of the obligations of the Borrower
and the Guarantors to reimburse the Issuing Bank for amounts paid by the Issuing
Bank under Letters of Credit as established by the Letter of Credit Applications
and Section 2.13(d).
     “Release” shall have the meaning set forth in CERCLA or under any other
Environmental Law.
     “Response” shall have the meaning set forth in CERCLA or under any other
Environmental Law.
     “Responsible Officer” means the Chief Executive Officer, President, Chief
Financial Officer, any Senior Vice President, any Vice President, Treasurer or
Assistant Treasurer of the General Partner.
     “Restricted Payment” means (a) the making by the Borrower of any direct or
indirect dividends or other distributions (in cash, Property, or otherwise), on
or in respect of, or any direct or indirect payment of any kind or character in
consideration for or otherwise in connection with any retirement, purchase,
redemption, or other acquisition of, any Equity Interests of the Borrower, other
than dividends payable in the Borrower’s Equity Interest or (b) the making by
the Borrower or any of its Subsidiaries of any principal or interest payments
(in cash, Property or otherwise) on, or redemptions of, any subordinated debt of
the Borrower or any of its Subsidiaries.
     “Restricted Subsidiaries” means (a) each of Rio Grande, and upon the
consummation of the UNEV Acquisition, UNEV JV, (b) any subsidiary of a
Restricted Subsidiary so long as such subsidiary is identified in writing to the
Administrative Agent, and (c) any newly-formed subsidiary that is identified in
writing to the Administrative Agent as being established as a “Restricted
Subsidiary”, and each individually a “Restricted Subsidiary”; provided that, the
Borrower and its Subsidiaries may not establish or designate a subsidiary
(“Proposed Restricted Subsidiary”) as a “Restricted Subsidiary pursuant to the
preceding clauses (b) or (c) unless (i) the Borrower or Subsidiary establishing
or designating such Proposed Restricted Subsidiary owns less than all of the
equity interests of such Proposed Restricted Subsidiary, (ii) such Proposed
Restricted Subsidiary has never been a Guarantor or otherwise been required to
be a Guarantor under the terms of this Agreement, and (iii) no Default or Event
of Default shall occur before and after giving effect to the establishment or
designation of such Proposed Restricted Subsidiary and the related Investments
therein.
     “Revolver Termination Date” means the earlier of (a) the Final Maturity
Date and (b) the acceleration of the maturity of the Advances and the
termination of the Bank’s obligations to provide Advances pursuant to
Article VII.
     “Rio Grande” means Rio Grande Pipeline Company, a Texas partnership owned
as of the date of this Agreement by Navajo Southern and Amoco Rio Grande
Pipeline Company.

20



--------------------------------------------------------------------------------



 



     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.
     “Scheduled Completion Date” means, with respect to any Capital Expansion
Project, the date indicated as the Borrower’s or any Subsidiary’s good faith
estimate of the scheduled date of the completion of such Capital Expansion
Project in the first Compliance Certificate delivered to the Administrative
Agent and the Banks pursuant to Sections 5.06(b) or 5.06(c) which includes the
first calculation of pro forma EBITDA for such Capital Expansion Project.
     “SEC” means the United States Securities and Exchange Commission.
     “Security Agreement” means an Amended and Restated Security Agreement among
the Borrower, the Guarantors and the Administrative Agent in substantially the
form of the attached Exhibit K, as it may be amended, modified or supplemented
from time to time, and “Security Agreements” means all such Security Agreements
collectively.
     “Security Documents” means, collectively, (a) the Pledge Agreements,
(b) the Security Agreements, (c) the Mortgages, (d) each other agreement,
amendment, supplement, acknowledgement, instrument or other document executed at
any time in connection with the Pledge Agreements, the Security Agreements or
the Mortgages, and (e) each other agreement, instrument or document executed at
any time in connection with securing the Obligations.
     “Specified Acquisition” means any Acquisition made by the Borrower or any
of its Subsidiaries in which the purchase price or other consideration
(including the assumption of Debt) therefor exceeds $30,000,000.
     “Specified Acquisition Period” means, upon Borrower’s election pursuant to
Section 5.15, (a) the fiscal quarter during which the Borrower or any of its
Subsidiaries consummates a Specified Acquisition and (b) the two fiscal quarters
immediately following the fiscal quarter described in clause (a); provided,
however, that (i) no more than one Specified Acquisition Period may be in effect
at any one time, (ii) no Specified Acquisition Period may become effective if
the Borrower fails to timely elect such Specified Acquisition Period pursuant to
the terms of Section 5.15 and (iii) no more than one Specified Acquisition
Period may be elected with respect to any particular Specified Acquisition.
     “Sole Lead Arranger” means UBOC in its capacity as the sole lead arranger
of the facility evidenced by this Agreement.
     “State Pipeline Regulatory Agencies” means, collectively, the Railroad
Commission of Texas, the New Mexico Public Regulation Commission, the Idaho
Public Utilities Commission, any similar Governmental Authorities in other
jurisdictions, and any successor Governmental Authorities of any of the
foregoing.
     “Subsidiary” means, with respect to any Person, any other Person, a
majority of whose outstanding Voting Securities is at the time directly or
indirectly owned by such Person, by such Person and one or more Subsidiaries of
such Person or by one or more Subsidiaries of such Person; provided that, for
purposes of compliance with the representations, warranties and

21



--------------------------------------------------------------------------------



 



covenants of this Agreement and the other Credit Documents, the Restricted
Subsidiaries shall not be considered Subsidiaries of the Borrower.
     “Terminals” means, collectively, (a) the five Refined Products terminals
owned in whole or in part by the Borrower that are used in the Business that are
integrated with the Pipeline Systems and are located in and between (i) El Paso,
Texas; (ii) Moriarty, New Mexico; (iii) Bloomfield, New Mexico;
(iv) Albuquerque, New Mexico; and (v) Tucson, Arizona, (b) the three Refined
Products terminals owned in whole or in part by the Borrower that are used in
the Business that serve third-party common carrier pipelines and are located in
Boise and Burley, Idaho and Spokane, Washington, (c) the Refined Products
terminal that is owned by the Borrower and that serves a United States Air Force
Base that is located near Mountain Home, Idaho, (d) the two Refined Products
truck loading racks owned by the Borrower that are used in the Business, one of
which is located within the Navajo Refinery and one of which is located within
the Woods Cross Refinery, (e) the Refined Product Terminals (as defined and
described in the Alon Pipelines and Terminals Agreement) that are owned by HEP
FTTR and that are used in the Business, and (f) any other terminals, tankage and
loading racks owned or leased by the Borrower or any Subsidiary of the Borrower
that are used in the Business.
     “Termination Event” means (a) a Reportable Event described in Section 4043
of ERISA and the regulations issued thereunder (other than a Reportable Event
not subject to the provision for 30-day notice to the PBGC under such
regulations), (b) the withdrawal of the Borrower or any of its Affiliates from a
Plan during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, (c) the filing of a notice of intent to terminate a
Plan or the treatment of a Plan amendment as a termination under Section 4041 of
ERISA, (d) the institution of proceedings to terminate a Plan by the PBGC, or
(e) any other event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan.
     “Texas Intrastate Pipelines” has the meaning set forth in Section 4.18(b).
     “Type” has the meaning set forth in Section 1.04.
     “UBOC” means Union Bank of California, N.A., a national banking
association.
     “UCC” means the “Uniform Commercial Code” as the same may be in effect,
from time to time, in any state in which attachment, perfection, or priority of
a security interest in Collateral is governed by the law of such state.
     “UNEV Acquisition” means the acquisition of Parent’s Equity Interests in
UNEV JV.
     “UNEV Holdco” means the Subsidiary of the Borrower formed to hold the
Borrower’s Equity Interests in UNEV JV.
     “UNEV JV” means the joint venture company formed to own the UNEV Project.
     “UNEV Project” means the joint venture with one or more third party joint
venture partners which will own an approximately 400-mile Refined Products
pipeline from Salt Lake City, Utah to Las Vegas, Nevada.

22



--------------------------------------------------------------------------------



 



     “Voting Securities” means (a) with respect to any corporation, capital
stock of the corporation having general voting power under ordinary
circumstances to elect directors of such corporation (irrespective of whether at
the time stock of any other class or classes shall have or might have special
voting power or rights by reason of the happening of any contingency), (b) with
respect to any partnership, any partnership interest or other ownership interest
having general voting power to elect the general partner or other management of
the partnership or other Person, and (c) with respect to any limited liability
company, membership certificates or interests having general voting power under
ordinary circumstances to elect managers of such limited liability company.
     “Woods Cross Refinery” means that certain petroleum refinery located just
north of Salt Lake City, Utah that is owned by the Parent and operated by Holly
Refining & Marketing Company, a wholly-owned subsidiary of the Parent.
     “Working Capital Borrowing” means a Borrowing other than (a) a Borrowing
the proceeds of which are used for Acquisitions or (b) a Borrowing the proceeds
of which are used for non-working capital purposes (it being understood that any
Borrowing the proceeds of which are used to make Distribution Payments shall
constitute a “Working Capital Borrowing”).
     Section 1.02. Computation of Time Periods. In the Credit Documents in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.
     Section 1.03. Accounting Terms; Changes in GAAP.
     (a) All accounting terms not specifically defined in this Agreement shall
be construed in accordance with GAAP applied on a consistent basis with those
applied in the preparation of the latest financial statements furnished to the
Banks hereunder (which prior to the delivery of the first financial statements
under Section 5.06 hereof, shall mean the Financial Statements).
     (b) Unless otherwise indicated, all financial statements of the Borrower
and its Subsidiaries, all calculations for compliance with covenants in this
Agreement and all calculations of any amounts to be calculated under the
definitions in Section 1.01 shall be based upon the consolidated accounts of the
Borrower and its Subsidiaries in accordance with GAAP and consistent with the
principles applied in the preparation of the latest financial statements
furnished to the Banks hereunder which, prior to the delivery of the first
financial statements under Section 5.06 hereof, shall mean the Financial
Statements (it being understood that the Restricted Subsidiaries shall not be
consolidated with the Borrower and its Subsidiaries for purposes of calculating
compliance with any financial covenants set forth in this Agreement but any
amounts distributed by the Restricted Subsidiaries to the Borrower or any
Subsidiary of the Borrower may be included in any such calculation to the extent
such distributed amounts are so received by the Borrower or such Subsidiary).
     Section 1.04. Types of Advances and Borrowings. Advances are distinguished
by “Type.” The “Type” of an Advance refers to the determination whether such
Advance is a Eurodollar Rate Advance or Reference Rate Advance.

23



--------------------------------------------------------------------------------



 



     Section 1.05. Miscellaneous. Article, Section, Schedule and Exhibit
references are to Articles and Sections of and Schedules and Exhibits to this
Agreement, unless otherwise specified.
ARTICLE II
CREDIT FACILITIES
     Section 2.01. Making the Advances.
     (a) Advances. Each Bank having a Commitment severally agrees, on the terms
and conditions set forth in this Agreement, to make Advances to the Borrower
from time to time on any Business Day during the period from the date of this
Agreement until the Revolver Termination Date in an aggregate outstanding amount
up to but not to exceed at any time outstanding its Commitment, as such amount
may be reduced pursuant to Section 2.03, 7.02, and 7.03; provided, however that
the aggregate outstanding principal amount of all Advances plus the aggregate
Letter of Credit Exposure shall not at any time exceed the aggregate
Commitments.
     (b) Generally. Each Borrowing shall, in the case of Borrowings consisting
of Reference Rate Advances, be in an aggregate amount not less than $500,000 and
in integral multiples of $100,000 in excess thereof (except any Borrowing of
Reference Rate Advances may be in an amount equal to the availability at such
time), and in the case of Borrowings consisting of Eurodollar Rate Advances, be
in an aggregate amount not less than $1,000,000 or in integral multiples of
$500,000 in excess thereof, and in each case shall consist of Advances of the
same Type made on the same day by the Banks ratably according to their
respective Commitments. Within the limits of each Bank’s Commitment, and subject
to the terms of this Agreement, the Borrower may from time to time borrow,
prepay, and reborrow Advances.
     (c) Notes. The indebtedness of the Borrower to each Bank resulting from the
Advances owing to such Bank shall be evidenced by a Note of the Borrower payable
to the order of such Bank.
     Section 2.02. Method of Borrowing.
     (a) Notice. Each Borrowing shall be made pursuant to a Notice of Borrowing
(or by telephone notice promptly confirmed in writing by a Notice of Borrowing),
given not later than 11:00 a.m. (Dallas, Texas time) (i) on the third Business
Day before the date of the proposed Borrowing, in the case of a Borrowing
comprised of Eurodollar Rate Advances or (ii) on the Business Day of the
proposed Borrowing, in the case of a Borrowing comprised of Reference Rate
Advances, by the Borrower to the Administrative Agent, which shall in turn give
to each Bank prompt notice of such proposed Borrowing by telecopier or telex.
Each Notice of Borrowing shall be given by telecopier or telex, confirmed
immediately in writing, or other written notice specifying the information
required therein. In the case of a proposed Borrowing comprised of Eurodollar
Rate Advances, the Administrative Agent shall promptly notify each Bank of the
applicable interest rate under Section 2.07(b). Each Bank shall, before
12:00 p.m. (Dallas, Texas time) on the date of such Borrowing, make available
for the account of its

24



--------------------------------------------------------------------------------



 



Applicable Lending Office to the Administrative Agent at its address referred to
in Section 9.02, or such other location as the Administrative Agent may specify
by notice to the Banks, in same day funds, such Bank’s Pro Rata Share of such
Borrowing. Subject to Section 2.02(e), after the Administrative Agent’s receipt
of such funds and upon fulfillment (or waiver in writing) of the applicable
conditions set forth in Article III, the Administrative Agent shall make such
funds available to the Borrower at its account with the Administrative Agent or
to any other account designated by the Borrower in writing.
     (b) Conversions and Continuations. The Borrower may elect to Convert or
continue any Borrowing under this Section 2.02 by delivering an irrevocable
Notice of Conversion or Continuation to the Administrative Agent at the
Administrative Agent’s office no later than 11:00 a.m. (Dallas, Texas time)
(i) on the date which is at least three Business Days in advance of the proposed
Conversion or continuation date in the case of a Conversion to or a continuation
of a Borrowing comprised of Eurodollar Rate Advances and (ii) on the Business
Day of the proposed conversion date in the case of a Conversion to a Borrowing
comprised of Reference Rate Advances. Each such Notice of Conversion or
Continuation shall be in writing or by telex or telecopier, confirmed
immediately in writing, or other written notice specifying the information
required therein. Promptly after receipt of a Notice of Conversion or
Continuation under this Section, the Administrative Agent shall provide each
Bank with a copy thereof and, in the case of a Conversion to or a Continuation
of a Borrowing comprised of Eurodollar Rate Advances, notify each Bank of the
applicable interest rate under Section 2.07(b).
     (c) Certain Limitations. Notwithstanding anything in paragraphs 2.02(a) and
2.02(b) above:
          (i) at no time shall there be more than six Interest Periods
applicable to outstanding Eurodollar Rate Advances and the Borrower may not
select Eurodollar Rate Advances for any Borrowing at any time that an Event of
Default has occurred and is continuing;
          (ii) if any Bank shall, at least one Business Day before the date of
any requested Borrowing, Conversion or continuation, notify the Administrative
Agent and the Borrower that the introduction of or any change in or in the
interpretation of any law or regulation makes it unlawful, or that any central
bank or other Governmental Authority asserts that it is unlawful, for such Bank
or its Eurodollar Lending Office to perform its obligations under this Agreement
to make Eurodollar Rate Advances or to fund or maintain Eurodollar Rate
Advances, the right of the Borrower to select Eurodollar Rate Advances from such
Bank shall be suspended until such Bank shall notify the Administrative Agent
and the Borrower that the circumstances causing such suspension no longer exist,
and the Advance made by such Bank in respect of such Borrowing, Conversion or
continuation shall be a Reference Rate Advance;
          (iii) if the Administrative Agent is unable to determine in good faith
the Eurodollar Rate for Eurodollar Rate Advances comprising any requested
Borrowing, the right of the Borrower to select Eurodollar Rate Advances for such
Borrowing or for any subsequent Borrowing shall be suspended until the
Administrative Agent shall notify the Borrower and the Banks that the
circumstances causing such suspension no longer exist, and each Advance
comprising such Borrowing shall be a Reference Rate Advance;

25



--------------------------------------------------------------------------------



 



          (iv) if the Majority Banks shall, at least one Business Day before the
date of any requested Borrowing, notify the Administrative Agent and the
Borrower that the Eurodollar Rate for Eurodollar Rate Advances comprising such
Borrowing will not adequately reflect the cost to such Banks of making or
funding their respective Eurodollar Rate Advances, as the case may be, for such
Borrowing, the right of the Borrower to select Eurodollar Rate Advances for such
Borrowing or for any subsequent Borrowing shall be suspended until the
Administrative Agent shall notify the Borrower and the Banks that the
circumstances causing such suspension no longer exist, and each Advance
comprising such Borrowing shall be a Reference Rate Advance;
          (v) if the Borrower delivers a Notice of Conversion or Continuation to
the Administrative Agent but fails to select the duration of any Interest Period
for any Eurodollar Rate Advances in accordance with the provisions contained in
the definition of “Interest Period” in Section 1.01 and paragraph 2.02(b) above,
the Administrative Agent shall so notify the Borrower and the Banks and such
Advances shall be made available to the Borrower on the date of such Borrowing
as Eurodollar Rate Advances or, if an existing Advance, Converted into
Eurodollar Rate Advances, in each case with an Interest Period equal to one
month; and
          (vi) if the Borrower fails to deliver a Notice of Conversion or
Continuation to the Administrative Agent with respect to any Eurodollar Rate
Advance in accordance with Section 2.02(b)(i) hereof, such Eurodollar Rate
Advances shall, at the end of the applicable Interest Period, be Converted into
Reference Rate Advances.
     (d) Notices Irrevocable. Each Notice of Borrowing and Notice of Conversion
or Continuation, once delivered, shall be irrevocable and binding on the
Borrower. In the case of any Borrowing which the related Notice of Borrowing
specifies is to be comprised of Eurodollar Rate Advances, the Borrower shall
indemnify each Bank against any loss, out-of-pocket cost or expense incurred by
such Bank as a result of any failure by the Borrower to fulfill on or before the
date specified in such Notice of Borrowing, the applicable conditions set forth
in Article III that are not otherwise waived in writing, including, without
limitation, any loss (including any loss of anticipated profits), cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Bank to fund the Advance to be made by such Bank as
part of such Borrowing when such Advance, as a result of such failure, is not
made on such date.
     (e) Administrative Agent Reliance. Unless the Administrative Agent shall
have received notice from a Bank before the date of any Borrowing that such Bank
shall not make available to the Administrative Agent such Bank’s Pro Rata Share
of the Borrowing, the Administrative Agent may assume that such Bank has made
its Pro Rata Share of such Borrowing available to the Administrative Agent on
the date of such Borrowing in accordance with paragraph 2.02(a) and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount. If and to the extent that such
Bank shall not have so made its Pro Rata Share of such Borrowing available to
the Administrative Agent, such Bank and the Borrower severally agree to
immediately repay to the Administrative Agent on demand such corresponding
amount, together with interest on such amount, for each day from the date such
amount is made available to the Borrower until the date such amount is repaid to
the Administrative Agent, at (i) in the case of the Borrower, the interest

26



--------------------------------------------------------------------------------



 



rate applicable on such day to Advances comprising such Borrowing and (ii) in
the case of such Bank, the Federal Funds Rate for such day. If such Bank shall
repay to the Administrative Agent such corresponding amount and interest as
provided above, such corresponding amount so repaid shall constitute such Bank’s
Advance as part of such Borrowing for purposes of this Agreement even though not
made on the same day as the other Advances comprising such Borrowing.
     (f) Bank Obligations Several. The failure of any Bank to make the Advance
to be made by it as part of any Borrowing shall not relieve any other Bank of
its obligation, if any, to make its Advance on the date of such Borrowing. No
Bank shall be responsible for the failure of any other Bank to make the Advance
to be made by such other Bank on the date of any Borrowing.
     Section 2.03. Reduction of the Commitments.
     (a) The Borrower shall have the right, upon at least three Business Days’
irrevocable notice to the Administrative Agent, to terminate in whole or reduce
ratably in part the unused portion of the Commitment; provided that each partial
reduction shall be in the aggregate amount of $1,000,000 or in integral
multiples of $500,000 in excess thereof.
     (b) Any reduction and termination of the Commitments pursuant to this
Section 2.03 shall be applied ratably to each Bank’s Commitment and shall be
permanent, with no obligation of the Banks to reinstate such Commitments and the
commitment fees provided for in Section 2.06(a) shall thereafter be computed on
the basis of the Commitments as so reduced.
     Section 2.04. Prepayment of Advances.
     (a) Optional. The Borrower may prepay Advances, after giving by 11:00 a.m.
(Dallas, Texas time) (i) in the case of Eurodollar Rate Advances, at least three
Business Days’ or (ii) in case of Reference Rate Advances, at least one Business
Day’s, irrevocable prior written notice to the Administrative Agent stating the
proposed date and aggregate principal amount of such prepayment. If any such
notice is given, the Borrower shall prepay Advances comprising part of the same
Borrowing in whole or ratably in part in an aggregate principal amount equal to
the amount specified in such notice, together with accrued interest to the date
of such prepayment on the principal amount prepaid and amounts, if any, required
to be paid pursuant to Section 2.10 as a result of such prepayment being made on
such date; provided, however, that each partial prepayment with respect to:
(A) any Borrowing comprised of Reference Rate Advances shall be made in an
initial minimum aggregate principal amount of $500,000 and thereafter in
$100,000 multiples in excess thereof and in an aggregate principal amount such
that after giving effect thereto such Borrowing shall have a principal amount
outstanding of at least $500,000 and (B) any Borrowing comprised of Eurodollar
Rate Advances shall be made in an initial minimum aggregate principal amount of
$1,000,000 and thereafter in $500,000 multiples in excess thereof and in an
aggregate principal amount such that after giving effect thereto such Borrowing
shall have a principal amount outstanding of at least $1,000,000. Full
prepayments of any Borrowing are permitted without restriction of amounts. Each
prepayment under this Section 2.04(a) shall be allocated between the Borrowings
as determined by the Borrower.

27



--------------------------------------------------------------------------------



 



     (b) Mandatory.
          (i) Reduction of Commitments. On any date that the sum of the
outstanding Advances plus the Letter of Credit Exposure exceeds the Commitments
(including as a result of the reduction of Commitments pursuant to
Section 2.03), the Borrower shall, to the extent of such excess, prepay to the
Banks on a pro rata basis the outstanding principal amount of the Advances or if
all such Advances have been repaid, the Borrower shall deposit with the
Administrative Agent into the Cash Collateral Account an amount equal to such
excess.
          (ii) Annual Clean Down Period. The Borrower shall prepay the Advances
which comprise Working Capital Borrowings so that, for a period of not less than
fifteen (15) consecutive days during each twelve (12) month period prior to the
Final Maturity Date, the aggregate outstanding principal balance of all such
Advances that constituted Working Capital Borrowings will be equal to zero.
          (iii) Accrued Interest. Each prepayment under this Section 2.04(b)
shall be accompanied by accrued interest on the amount prepaid to the date of
such prepayment and amounts, if any, required to be paid pursuant to
Section 2.10 as a result of such prepayment.
     (c) Illegality. If any Bank shall notify the Administrative Agent and the
Borrower that the introduction of or any change in or in the interpretation of
any law or regulation makes it unlawful, or that any central bank or other
Governmental Authority asserts that it is unlawful for such Bank or its
Eurodollar Lending Office to perform its obligations under this Agreement to
maintain any Eurodollar Rate Advances of such Bank then outstanding hereunder,
(i) the Borrower shall, no later than 11:00 a.m. (Dallas, Texas time) (A) if not
prohibited by law, on the last day of the Interest Period for each outstanding
Eurodollar Rate Advance made by such Bank or (B) if required by such notice, on
the second Business Day following its receipt of such notice prepay all of the
Eurodollar Rate Advances made by such Bank then outstanding, together with
accrued interest on the principal amount prepaid to the date of such prepayment
and amounts, if any, required to be paid pursuant to Section 2.10 as a result of
such prepayment being made on such date, (ii) such Bank shall simultaneously
make a Reference Rate Advance to the Borrower on such date in an amount equal to
the aggregate principal amount of the Eurodollar Rate Advances prepaid to such
Bank, and (iii) the right of the Borrower to select Eurodollar Rate Advances
from such Bank for any subsequent Borrowings shall be suspended until such Bank
shall notify the Administrative Agent that the circumstances causing such
suspension no longer exist; provided, that such Bank agrees to use reasonable
efforts to designate a different Applicable Lending Office if the making of such
designation would avoid such payment, and would not, in its reasonable judgment,
be otherwise disadvantageous to such Bank.
     (d) No Additional Right; Ratable Prepayment. The Borrower shall have no
right to prepay any principal amount of any Advance except as provided in this
Section 2.04, and all notices given pursuant to this Section 2.04 shall be
irrevocable and binding upon the Borrower. Each payment of any Advance pursuant
to this Section 2.04 shall be made in a manner such that all Advances comprising
part of the same Borrowing are paid in whole or ratably in part.
     Section 2.05. Repayment of Advances. The Borrower shall repay to the
Administrative Agent for the ratable benefit of the Banks the outstanding
principal amount of each Advance,

28



--------------------------------------------------------------------------------



 



together with any accrued interest thereon, on the Final Maturity Date or such
earlier date pursuant to Section 7.02 or Section 7.03.
     Section 2.06. Fees.
     (a) Commitment Fees. The Borrower agrees to pay to the Administrative Agent
for the account of each Bank a commitment fee on the daily amount by which such
Bank’s Commitment exceeds such Bank’s outstanding Advances plus its Pro Rata
Share of the aggregate Letter of Credit Exposure, at a rate equal to the
Applicable Margin for commitment fees from the date of this Agreement until the
Revolver Termination Date. The commitment fees shall be due and payable
quarterly in arrears on the last day of each March, June, September and December
commencing on September 30, 2007 and continuing thereafter through the Revolver
Termination Date and on the Revolver Termination Date.
     (b) Administrative Agent Fees. The Borrower agrees to pay to the
Administrative Agent for the benefit of the Administrative Agent the fees
described in the letter dated August 27, 2007 from the Administrative Agent to
the Borrower (the “Administrative Agent’s Fee Letter”).
     (c) Letter of Credit Fees. The Borrower agrees to pay to, with respect to
Letters of Credit issued hereunder, the following fees: (i) to the
Administrative Agent for the pro rata benefit of the Banks, a fee per annum for
each Letter of Credit issued hereunder equal to the Applicable Margin for letter
of credit fees on the face amount of such Letter of Credit, but in no event less
than $500.00 per year on each Letter of Credit, (ii) to the Administrative
Agent, for the Issuing Bank, a per annum letter of credit fronting fee in an
amount equal to 0.125% of the face amount of each Letter of Credit and (iii) to
the applicable Issuing Bank any other fees agreed to in writing between the
Borrower and such Issuing Bank. Each such fee shall be payable annually in
advance on the date of the issuance, increase or extension of each Letter of
Credit, but, in the case of an increase or extension only, on the amount of such
increase or for the period of such extension.
     Section 2.07. Interest. The Borrower shall pay interest on the unpaid
principal amount of each Advance made by each Bank from the date of such Advance
until such principal amount shall be paid in full, at the following rates per
annum:
     (a) Reference Rate Advances. If such Advance is a Reference Rate Advance, a
rate per annum equal at all times to the Adjusted Reference Rate in effect from
time to time plus the Applicable Margin in effect from time to time, payable in
arrears on the last day of each March, June, September and December commencing
September 30, 2007 and on the date such Reference Rate Advance shall be paid in
full, provided that upon the occurrence and during the continuance of any Event
of Default, such Advance shall bear interest at a rate per annum equal at all
times to the Adjusted Reference Rate in effect from time to time plus the
Applicable Margin plus two percent (2.00%) per annum, payable on written demand.
     (b) Eurodollar Rate Advances. If such Advance is a Eurodollar Rate Advance,
a rate per annum equal at all times during the Interest Period for such Advance
to the Eurodollar Rate for such Interest Period plus the Applicable Margin in
effect from time to time, payable on the

29



--------------------------------------------------------------------------------



 



last day of such Interest Period, and, in the case of Interest Periods of more
than three months duration, on each day which occurs during such Interest Period
at intervals of three months from the first day of such Interest Period,
provided that upon the occurrence and during the continuance of any Event of
Default, such Advance shall bear interest at a rate per annum equal at all times
to the Adjusted Reference Rate in effect from time to time plus the Applicable
Margin plus two percent (2.00%) per annum, payable on written demand.
     (c) Additional Interest on Eurodollar Rate Advances. The Borrower shall pay
to each Bank, so long as any such Bank shall be required under regulations of
the Federal Reserve Board to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities, additional interest
on the unpaid principal amount of each Eurodollar Rate Advance of such Bank,
from the effective date of such Advance until such principal amount is paid in
full, at an interest rate per annum equal at all times to the remainder obtained
by subtracting (i) the Eurodollar Rate for the Interest Period for such Advance
from (ii) the rate obtained by dividing such Eurodollar Rate by a percentage
equal to 100% minus the Eurodollar Rate Reserve Percentage of such Bank for such
Interest Period, payable on each date on which interest is payable on such
Advance. Such additional interest payable to any Bank shall be determined by
such Bank and notified to the Borrower in writing through the Administrative
Agent (such notice to include the detailed calculation of such additional
interest, which calculation shall be conclusive in the absence of manifest
error).
     (d) Usury Recapture.
          (i) If, with respect to any Bank, the effective rate of interest
contracted for under the Credit Documents, including the stated rates of
interest and fees contracted for hereunder and any other amounts contracted for
under the Credit Documents which are deemed to be interest, at any time exceeds
the Maximum Rate, then the outstanding principal amount of the loans made by
such Bank hereunder shall bear interest at a rate which would make the effective
rate of interest for such Bank under the Credit Documents equal the Maximum Rate
until the difference between the amounts which would have been due at the stated
rates and the amounts which were due at the Maximum Rate (the “Lost Interest”)
has been recaptured by such Bank.
          (ii) If, when the loans made hereunder are repaid in full, the Lost
Interest has not been fully recaptured by such Bank pursuant to the preceding
paragraph, then, to the extent permitted by law, for the loans made hereunder by
such Bank the interest rates charged under Section 2.07 hereunder shall be
retroactively increased such that the effective rate of interest under the
Credit Documents was at the Maximum Rate since the effectiveness of this
Agreement to the extent necessary to recapture the Lost Interest not recaptured
pursuant to the preceding sentence and, to the extent allowed by law, the
Borrower shall pay to such Bank the amount of the Lost Interest remaining to be
recaptured by such Bank.
          (iii) Notwithstanding the foregoing or any other term in this
Agreement and the Credit Documents to the contrary, it is the intention of each
Bank and the Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Bank contracts for, charges, or receives any consideration
which constitutes interest in excess of the Maximum Rate, then any such excess
shall be canceled automatically and, if previously paid, shall at such Bank’s
option

30



--------------------------------------------------------------------------------



 



be applied to the outstanding amount of the loans made hereunder by such Bank or
be refunded to the Borrower.
     Section 2.08. Payments and Computations.
     (a) Payment Procedures. The Borrower shall make each payment under this
Agreement and under the Notes not later than 11:00 a.m. (Dallas, Texas time) on
the day when due in Dollars to the Administrative Agent at 445 S. Figueroa
Street, Los Angeles, California 90071 (or such other location as the
Administrative Agent shall designate in writing to the Borrower), in same day
funds without deduction, setoff, or counterclaim of any kind and shall send
notice of such payments to the Administrative Agent at 601 Potrero Grande Dr.,
Monterey Park, California 91754. The Administrative Agent shall promptly
thereafter cause to be distributed like funds relating to the payment of
principal, interest, or fees ratably (other than amounts payable solely to the
Administrative Agent, the Issuing Bank, or a specific Bank pursuant to
Section 2.06(b), 2.06(c), 2.10, 2.11, 2.12, 2.13 8.05, 9.04 or 9.07) in
accordance with each Bank’s Pro Rata Share to the Banks for the account of their
respective Applicable Lending Offices, and like funds relating to the payment of
any other amount payable to any Bank or the Issuing Bank to such Bank for the
account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement.
     (b) Computations. All computations of interest based on the Reference Rate
and of fees shall be made by the Administrative Agent on the basis of a year of
365 or 366 days, as the case may be, and all computations of interest based on
the Eurodollar Rate and the Federal Funds Rate shall be made by the
Administrative Agent, on the basis of a year of 360 days, in each case for the
actual number of days (including the first day, but excluding the last day)
occurring in the period for which such interest or fees are payable. Each
determination by the Administrative Agent of an interest rate or fee shall be
conclusive and binding for all purposes, absent manifest error.
     (c) Non-Business Day Payments. Whenever any payment shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided, however, that if such extension would cause payment of interest on or
principal of Eurodollar Rate Advances to be made in the next following calendar
month, such payment shall be made on the next preceding Business Day.
     (d) Administrative Agent Reliance. Unless the Administrative Agent shall
have received written notice from the Borrower prior to the date on which any
payment is due to the Banks that the Borrower shall not make such payment in
full, the Administrative Agent may assume that the Borrower has made such
payment in full to the Administrative Agent on such date and the Administrative
Agent may, in reliance upon such assumption, cause to be distributed to each
Bank on such date an amount equal to the amount then due such Bank. If and to
the extent the Borrower shall not have so made such payment in full to the
Administrative Agent, each Bank shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Bank, together with
interest, for each day from the date such amount is distributed to such Bank
until the date such Bank repays such amount to the Administrative Agent, at the
Federal Funds Rate for such day.

31



--------------------------------------------------------------------------------



 



     Section 2.09. Sharing of Payments, Etc. If any Bank shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on account of the Advances or Letter of Credit
Obligations made by it in excess of its Pro Rata Share, as applicable, of
payments on account of the Advances or Letter of Credit Obligations obtained by
all the Banks, such Bank shall notify the Administrative Agent and forthwith
purchase from the other Banks such participations in the Advances made by them
or Letter of Credit Obligations held by them as shall be necessary to cause such
purchasing Bank to share the excess payment ratably with each of them; provided,
however, that if all or any portion of such excess payment is thereafter
recovered from such purchasing Bank, such purchase from each Bank shall be
rescinded and such Bank shall repay to the purchasing Bank the purchase price to
the extent of such Bank’s ratable share (according to the proportion of (a) the
amount of the participation sold by such Bank to the purchasing Bank as a result
of such excess payment to (b) the total amount of such excess payment) of such
recovery, together with an amount equal to such Bank’s ratable share (according
to the proportion of (i) the amount of such Bank’s required repayment to the
purchasing Bank to (ii) the total amount of all such required repayments to the
purchasing Bank) of any interest or other amount paid or payable by the
purchasing Bank in respect of the total amount so recovered. The Borrower agrees
that any Bank so purchasing a participation from another Bank pursuant to this
Section 2.09 may, to the fullest extent permitted by law, exercise all its
rights of payment (including the right of set-off) with respect to such
participation as fully as if such Bank were the direct creditor of the Borrower
in the amount of such participation.
     Section 2.10. Breakage Costs. If (a) any payment of principal of any
Eurodollar Rate Advance is made other than on the last day of the Interest
Period for such Advance, whether as a result of any payment pursuant to
Section 2.04, the acceleration of the maturity of the Notes pursuant to
Article VII, or for any other reason or (b) the Borrower fails to make a
principal or interest payment with respect to any Eurodollar Rate Advance on the
date such payment is due and payable, the Borrower shall, within ten days of any
written demand sent by any Bank to the Borrower through the Administrative Agent
(which demand shall provide a statement explaining the amount and setting forth
the computation of any such loss or expense), pay to the Administrative Agent
for the account of such Bank any amounts required to compensate such Bank for
any additional losses, out-of-pocket costs or expenses which it may reasonably
incur as a result of such payment or nonpayment, including, without limitation,
any loss (including loss of anticipated profits), cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
any Bank to fund or maintain such Advance.
     Section 2.11. Increased Costs.
     (a) Eurodollar Rate Advances. If, due to either (i) the introduction of or
any change (other than any change by way of imposition or increase of reserve
requirements included in the Eurodollar Rate Reserve Percentage) in or in the
interpretation of any law or regulation occurring on or after the date of this
Agreement or (ii) the compliance with any guideline or request from any central
bank or other Governmental Authority (whether or not having the force of law),
there shall be any increase occurring on or after the date of this Agreement in
the cost to any Bank of agreeing to make or making, funding or maintaining
Eurodollar Rate Advances, then the Borrower shall from time-to-time, upon demand
by such Bank (with a copy of such demand to the Administrative Agent),
immediately pay to the Administrative Agent for the account of such Bank
additional amounts sufficient to compensate such Bank for such increased cost;
provided,

32



--------------------------------------------------------------------------------



 



that, before making any such demand, such Bank agrees to promptly notify the
Borrower and to use reasonable efforts (consistent with its internal policy and
legal and regulatory restrictions) to designate a different Applicable Lending
Office if the making of such a designation would avoid the need for, or reduce
the amount of, such increased cost and would not, in its reasonable judgment, be
otherwise disadvantageous. A certificate as to the amount of such increased cost
and detailing the calculation of such cost submitted to the Borrower and the
Administrative Agent by such Bank shall be conclusive and binding for all
purposes, absent manifest error.
     (b) Capital Adequacy. If any Bank or Issuing Bank reasonably determines
that its required compliance with any law or regulation or any guideline or
request from any central bank or other Governmental Authority (whether or not
having the force of law) affects or would affect the amount of capital required
or expected to be maintained by such Bank or Issuing Bank or any corporation
controlling such Bank or Issuing Bank and that the amount of the capital is
increased by or based upon the existence of such Bank’s commitment to lend or
such Issuing Bank’s commitment to issue the Letters of Credit and other
commitments of this type, then, upon thirty days’ prior written notice by such
Bank or Issuing Bank (with a copy of any such demand to the Administrative
Agent), the Borrower shall immediately pay to the Administrative Agent for the
account of such Bank or Issuing Bank, as the case may be, from time-to-time as
specified by such Bank or Issuing Bank, additional amounts sufficient to
compensate such Bank or Issuing Bank, in light of the circumstances, to the
extent that such Bank or Issuing Bank, as the case may be, reasonably determines
the increase in capital to be allocable to the existence of such Bank’s
commitment to lend or such Issuing Bank’s commitment to issue the Letters of
Credit under this Agreement. A certificate as to the amounts showing in
reasonable detail the calculation of the amounts submitted to the Borrower by
such Bank or Issuing Bank shall be presumptively correct, absent manifest error.
     (c) Letters of Credit. If any change in any law or regulation or in the
interpretation thereof by any court or administrative or Governmental Authority
charged with the administration thereof shall either (i) impose, modify, or deem
applicable any reserve, special deposit, or similar requirement against letters
of credit issued by, or assets held by, or deposits in or for the account of, an
Issuing Bank or (ii) impose on an Issuing Bank any other condition regarding the
provisions of this Agreement relating to the Letters of Credit or any Letter of
Credit Obligations, and the result of any event referred to in the preceding
clause (i) or (ii) shall be to increase the cost to such Issuing Bank of issuing
or maintaining any Letter of Credit (which increase in cost shall be determined
by such Issuing Bank’s reasonable allocation of the aggregate of such cost
increases resulting from such event), then, upon demand by such Issuing Bank,
the Borrower shall pay to the Administrative Agent for the account of such
Issuing Bank, from time to time as specified by such Issuing Bank, additional
amounts which shall be sufficient to compensate such Issuing Bank for such
increased cost. A certificate as to such increased cost incurred by such Issuing
Bank, as a result of any event mentioned in clause (i) or (ii) above, and
detailing the calculation of such increased costs submitted by such Issuing Bank
to the Borrower, shall be conclusive and binding for all purposes, absent
manifest error.
     Section 2.12. Taxes.
     (a) No Deduction for Certain Taxes. Any and all payments by the Borrower
shall be made, in accordance with Section 2.08, free and clear of and without
deduction for any and all

33



--------------------------------------------------------------------------------



 



present or future taxes, levies, imposts, deductions, charges or withholdings,
and all liabilities with respect thereto, excluding, in the case of each Bank,
each Issuing Bank and the Administrative Agent, taxes imposed on its income, and
franchise taxes imposed on it, by the jurisdiction under the laws of which such
Bank, such Issuing Bank or the Administrative Agent (as the case may be) is
organized or any political subdivision of the jurisdiction (all such income and
franchise taxes collectively referred to as “Excluded Taxes”, and all such
taxes, levies, imposts, deductions, charges, withholdings and liabilities other
than the Excluded Taxes being hereinafter referred to as “Taxes”). If the
Borrower shall be required by law to deduct any Taxes from or in respect of any
sum payable to any Bank, any Issuing Bank, or the Administrative Agent, (i) the
sum payable shall be increased as may be necessary so that, after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.12), such Bank, such Issuing Bank, or the Administrative
Agent (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made; (ii) the Borrower shall make such
deductions; and (iii) the Borrower shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
law. In addition, the Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made or from the execution, delivery or
registration of, or otherwise with respect to, this Agreement, the Notes, or the
other Credit Documents (hereinafter referred to as “Other Taxes”).
     (b) Indemnification. The Borrower hereby indemnifies each Bank, each
Issuing Bank, and the Administrative Agent for the full amount of Taxes or Other
Taxes (including, without limitation, any Taxes or Other Taxes imposed by any
jurisdiction on amounts payable under this Section 2.12) paid by such Bank, such
Issuing Bank, or the Administrative Agent, as the case may be, and any liability
arising therefrom or with respect thereto. Each payment required to be made by
the Borrower in respect of this indemnification shall be made to the
Administrative Agent for the benefit of any party claiming such indemnification
within thirty days from the date the Borrower receives written demand therefor
from the Administrative Agent on behalf of itself as Administrative Agent, such
Issuing Bank, or any such Bank.
     (c) Foreign Bank Withholding Exemption. Each Bank and Issuing Bank that is
not incorporated under the laws of the United States of America or a state
thereof agrees that it shall deliver to the Borrower and the Administrative
Agent on the date of this Agreement or upon, and as a condition to, the
effectiveness of any Assignment and Acceptance (i) two duly completed copies of
United States Internal Revenue Service Form W-8BEN or W-8ECI or successor
applicable form, as the case may be, certifying in each case that such Bank is
entitled to receive payments under this Agreement and the Notes payable to it,
without deduction or withholding of any United States federal income taxes,
(ii) if applicable, an Internal Revenue Service Form W-8 or W-9 or successor
applicable form, as the case may be, to establish an exemption from United
States backup withholding tax, and (iii) any other governmental forms which are
necessary or required under an applicable tax treaty or otherwise by law to
reduce or eliminate any withholding tax which have been reasonably requested by
the Borrower. Each Bank which delivers to the Borrower and the Administrative
Agent a Form W-8BEN or W-8ECI and Form W-8 or W-9 pursuant to the immediately
preceding sentence further undertakes to deliver to the Borrower and the
Administrative Agent two further copies of the said letter and Form W-

34



--------------------------------------------------------------------------------



 



8BEN or W-8ECI and Form W-8 or W-9, or successor applicable forms, or other
manner of certification, as the case may be, on or before the date that any such
letter or form expires or becomes obsolete or after the occurrence of any event
requiring a change in the most recent letter and form previously delivered by it
to the Borrower and the Administrative Agent, and such extensions or renewals
thereof as may reasonably be requested by the Borrower and the Administrative
Agent certifying in the case of a Form W-8BEN or W-8ECI that such Bank is
entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes. If an event (including
without limitation any change in treaty, law or regulation) has occurred prior
to the date on which any delivery required by the preceding sentence would
otherwise be required which renders all such forms inapplicable or which would
prevent any Bank from duly completing and delivering any such letter or form
with respect to it and such Bank advises the Borrower and the Administrative
Agent that it is not capable of receiving payments without any deduction or
withholding of United States federal income tax, and in the case of a Form W-8
or W-9, establishing an exemption from United States backup withholding tax,
such Bank shall not be required to deliver such letter or forms. The Borrower
shall withhold tax at the rate and in the manner required by the laws of the
United States with respect to payments made to a Bank failing to timely provide
the requisite Internal Revenue Service forms.
     Section 2.13. Letters of Credit.
     (a) Commitment. From time to time from the date of this Agreement until the
date which is five Business Days prior to the Revolver Termination Date, at the
request of the Borrower, the applicable Issuing Bank shall, on the terms and
conditions hereinafter set forth, issue, increase, or extend the expiration date
of Letters of Credit for the account of the Borrower or any of its Subsidiaries
(other than a Restricted Subsidiary) on any Business Day. No Letter of Credit
shall be issued, increased, or extended:
          (i) unless such issuance, increase, or extension would not cause the
Letter of Credit Exposure to exceed the lesser of (A) $50,000,000.00 or (B) the
aggregate amount of the unused Commitments;
          (ii) unless such Letter of Credit has an Expiration Date not later
than the earlier of (A) twelve months after the date of issuance thereof (or, if
extendable beyond such period, unless such Letter of Credit is cancelable upon
at least thirty days’ notice given by the applicable Issuing Bank to the
beneficiary of such Letter of Credit) and (B) five days prior to the Revolver
Termination Date;
          (iii) unless such Letter of Credit Documents are in form and substance
acceptable to the applicable Issuing Bank in its sole discretion;
          (iv) unless such Letter of Credit is a standby letter of credit not
supporting the repayment of indebtedness for borrowed money of any Person; and
          (v) unless the Borrower has delivered to the applicable Issuing Bank a
completed and executed Letter of Credit Application.

35



--------------------------------------------------------------------------------



 



     (b) Participations. Upon the date of the issuance or increase of a Letter
of Credit, the applicable Issuing Bank shall be deemed to have sold to each
other Bank and each other Bank shall have been deemed to have purchased from
such Issuing Bank a participation in the related Letter of Credit Obligations
equal to such Bank’s Pro Rata Share at such date and such sale and purchase
shall otherwise be in accordance with the terms of this Agreement. Such Issuing
Bank shall promptly notify each such participant Bank by telex, telephone, or
telecopy of each Letter of Credit issued, increased, or extended or converted
and the actual dollar amount of such Bank’s participation in such Letter of
Credit.
     (c) Issuing. Each Letter of Credit shall be issued, increased, or extended
pursuant to a Letter of Credit Application (or by telephone notice promptly
confirmed in writing by a Letter of Credit Application), given not later than
11:00 a.m. (Dallas, Texas time) on the third Business Day before the date of the
proposed issuance, increase, or extension of the Letter of Credit, and the
Administrative Agent shall give to each Bank prompt notice thereof by telex,
telephone or telecopy. Each Letter of Credit Application shall be given by
telecopier or telex, confirmed immediately in writing, specifying the
information required therein. After the applicable Issuing Bank’s receipt of
such Letter of Credit Application and upon fulfillment (or waiver in writing) of
the applicable conditions set forth in Article III, such Issuing Bank shall
issue, increase, or extend such Letter of Credit for the account of the Borrower
or any applicable Subsidiary (other than a Restricted Subsidiary). Each Letter
of Credit Application shall be irrevocable and binding on the Borrower.
     (d) Reimbursement. The Borrower hereby agrees to pay on demand to the
applicable Issuing Bank an amount equal to any amount paid by such Issuing Bank
under any Letter of Credit. In the event an Issuing Bank makes a payment
pursuant to a request for draw presented under a Letter of Credit and such
payment is not promptly reimbursed by the Borrower upon demand, such Issuing
Bank shall give the Administrative Agent notice of the Borrower’s failure to
make such reimbursement and the Administrative Agent shall promptly notify each
Bank of the amount necessary to reimburse such Issuing Bank. Upon such notice
from the Administrative Agent, each Bank shall promptly reimburse such Issuing
Bank for such Bank’s Pro Rata Share of such amount and such reimbursement shall
be deemed for all purposes of this Agreement to be a Advance to the Borrower
transferred at the Borrower’s request to such Issuing Bank. If such
reimbursement is not made by any Bank to such Issuing Bank on the same day on
which the Administrative Agent notifies such Bank to make reimbursement to such
Issuing Bank hereunder, such Bank shall pay interest on its Pro Rata Share
thereof to such Issuing Bank at a rate per annum equal to the Federal Funds
Rate. The Borrower hereby unconditionally and irrevocably authorizes, empowers,
and directs the Administrative Agent and the Banks to record and otherwise treat
such reimbursements to such Issuing Bank as Reference Rate Advances under a
Borrowing requested by the Borrower to reimburse such Issuing Bank which have
been transferred to such Issuing Bank at the Borrower’s request.
     (e) Obligations Unconditional. The obligations of the Borrower under this
Agreement in respect of each Letter of Credit shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including, without limitation, the following
circumstances:
          (i) any lack of validity or enforceability of any Letter of Credit
Documents;

36



--------------------------------------------------------------------------------



 



          (ii) any amendment or waiver of, or any consent to, departure from any
Letter of Credit Documents;
          (iii) the existence of any claim, set-off, defense, or other right
which the Borrower may have at any time against any beneficiary or transferee of
such Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), the applicable Issuing Bank, or any other person or
entity, whether in connection with this Agreement, the transactions contemplated
in this Agreement or in any Letter of Credit Documents, or any unrelated
transaction;
          (iv) any statement or any other document presented under such Letter
of Credit proving to be forged, fraudulent, invalid, or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect to
the extent the applicable Issuing Bank would not be liable therefor pursuant to
the following paragraph (f); or
          (v) payment by the applicable Issuing Bank under such Letter of Credit
against presentation of a draft or certificate which does not comply with the
terms of such Letter of Credit;
provided, however, that nothing contained in this paragraph (e) shall be deemed
to constitute a waiver of any remedies of the Borrower in connection with the
Letters of Credit or the Borrower’s rights under Section 2.13(f) below.
     (f) Liability of Issuing Bank. The Borrower assumes all risks of the acts
or omissions of any beneficiary or transferee of any Letter of Credit with
respect to its use of such Letter of Credit. No Issuing Bank nor any of its
officers or directors shall be liable or responsible for:
          (i) the use which may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith;
          (ii) the validity, sufficiency, or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent, or forged;
          (iii) payment by an Issuing Bank against presentation of documents
which do not comply with the terms of a Letter of Credit, including failure of
any documents to bear any reference or adequate reference to the relevant Letter
of Credit; or
          (iv) any other circumstances whatsoever in making or failing to make
payment under any Letter of Credit (including an Issuing Bank’s own negligence),
except that the Borrower shall have a claim against the applicable Issuing Bank,
and such Issuing Bank shall be liable to the Borrower to the extent of any
direct, as opposed to consequential, damages suffered by the Borrower which the
Borrower proves were caused by (A) such Issuing Bank’s willful misconduct or
gross negligence in determining whether documents presented under a Letter of
Credit comply with the terms of such Letter of Credit or (B) such Issuing Bank’s
willful failure to make lawful payment under any Letter of Credit after the
presentation to

37



--------------------------------------------------------------------------------



 



it of a draft and certificate strictly complying with the terms and conditions
of such Letter of Credit. In furtherance and not in limitation of the foregoing,
the Issuing Bank may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary.
     (g) Cash Collateral Account.
          (i) If the Borrower is required to deposit funds in the Cash
Collateral Account pursuant to Sections 2.04(b), 7.02(b), or 7.03(b), then the
Borrower and the Administrative Agent shall establish the Cash Collateral
Account and the Borrower shall execute any documents and agreements that the
Administrative Agent reasonably requests in connection therewith to establish
the Cash Collateral Account and grant the Administrative Agent an Acceptable
Security Interest in such account and the funds therein. The Borrower hereby
pledges to the Administrative Agent and grants the Administrative Agent a
security interest in (x) the Cash Collateral Account, whenever established,
(y) all funds held in the Cash Collateral Account from time to time, and (z) all
proceeds thereof as security for the payment of the Obligations.
          (ii) So long as no Event of Default exists, (A) the Administrative
Agent may apply the funds held in the Cash Collateral Account only to the
reimbursement of any Letter of Credit Obligations, and (B) the Administrative
Agent shall promptly release to the Borrower at the Borrower’s written request
any funds held in the Cash Collateral Account in an amount up to but not
exceeding the excess, if any (immediately prior to the release of any such
funds), of the total amount of funds held in the Cash Collateral Account over
the Letter of Credit Exposure. During the existence of any Event of Default, the
Administrative Agent may apply any funds held in the Cash Collateral Account to
the Obligations in any order determined by the Administrative Agent, regardless
of any Letter of Credit Exposure which may remain outstanding. The
Administrative Agent may in its sole discretion at any time release to the
Borrower any funds held in the Cash Collateral Account.
          (iii) The Administrative Agent shall exercise reasonable care in the
custody and preservation of any funds held in the Cash Collateral Account and
shall be deemed to have exercised such care if such funds are accorded treatment
substantially equivalent to that which the Administrative Agent accords its own
property, it being understood that the Administrative Agent shall not have any
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any such funds.
     Section 2.14. Commitment Increase.
     (a) Subject to the conditions set forth in clauses (b) and (c) of this
Section 2.14, the Borrower may request that the amount of the aggregate
Commitments be increased one or more times, in each case in a minimum amount of
$10,000,000 or in integral multiples of $10,000,000 in excess thereof; provided
that, the aggregate Commitments may not exceed $200,000,000.
     (b) Each such increase shall be effective, without the consent of any Bank
(other than any Bank increasing its Commitment) only upon the following
conditions being satisfied: (i) no Default or Event of Default has occurred and
is continuing at the time thereof or would be caused thereby, (ii) either the
Banks having Commitments hereunder at the time the increase is

38



--------------------------------------------------------------------------------



 



requested agree to increase their Commitments in the amount of the requested
increase or other financial institutions satisfying the definition of Eligible
Assignee agree to make a Commitment in the amount of the difference between the
amount of the increase requested by the Borrower and the amount by which the
Banks having Commitments hereunder at the time the increase is requested are
increasing their Commitments, (iii) such Banks and other financial institutions,
if any, shall have executed and delivered to the Administrative Agent a
Commitment Increase Agreement or a New Bank Agreement, as applicable, and
(iv) the Borrower shall have delivered such evidence of authority for the
increase (including without limitation, certified resolutions of the applicable
board of directors of the General Partner authorizing such increase) as the
Administrative Agent may reasonably request.
     (c) Each financing institution to be added to this Agreement as described
in Section 2.14(b)(ii) above shall execute and deliver to the Administrative
Agent a New Bank Agreement, pursuant to which it becomes a party to this
Agreement. Each Bank agreeing to increase its Commitment as described in
Section 2.14(b)(ii) shall execute and deliver to the Administrative Agent a
Commitment Increase Agreement pursuant to which it increases its Commitment
hereunder. In addition, a Responsible Officer shall execute and deliver to the
Administrative Agent, for each Bank being added to this Agreement, a Note
payable to such new Bank in the principal amount of the Commitment of such Bank,
and for each Bank increasing its Commitment, a replacement Note payable to such
Bank, in the principal amount of the increased Commitment of such Bank. Each
such Note shall be dated the effective date of the pertinent New Lender
Agreement or Commitment Increase Agreement. Upon execution and delivery to the
Administrative Agent of the Note and the execution by the Administrative Agent
of the relevant New Lender Agreement or Commitment Increase Agreement, as the
case may be, such new financing institution shall constitute a “Bank” hereunder
with a Commitment as specified therein, or such existing Bank’s Commitment shall
increase as specified therein, as the case may be, and the Administrative Agent
shall notify all Banks of such addition or increase, and the final allocations
thereof, and provide a revised Schedule 1.01(a) reflecting such additions or
increase.
     (d) Notwithstanding anything to the contrary in this Section 2.14, the
Banks having Commitments hereunder at the time any such increase is requested
shall have the first right, but shall not be obligated, to participate in such
increase by agreeing to increase their respective Commitments by their Pro Rata
Share to the extent of such increase. The Administrative Agent shall not, and
shall not be obligated to, permit any financial institutions that do not have,
at that time, Commitments hereunder to make commitments for portions of the
requested increase not assumed by the Banks having Commitments hereunder until
each of such Banks have agreed to increase their Commitments or declined to do
so. To facilitate the Banks’ right of first refusal, the Borrower shall, by
written notice to the Administrative Agent (which shall promptly deliver a copy
to each Bank) given not less than 30 days prior to the requested effective date
of the increase in Commitment (the “Increase Effective Date”), request that the
Banks increase their Commitments. Each Bank shall, by notice to the Borrower and
the Administrative Agent given not later than 15 days following receipt of the
Borrower’s request, advise the Borrower whether or not it will increase its
Commitment as of the Increase Effective Date. Any Bank that has not so advised
the Borrower and the Administrative Agent by such day shall be deemed to have
declined to agree to such increase in its Commitment. The decision to increase
its Commitment hereunder shall be at the sole discretion of each Bank.

39



--------------------------------------------------------------------------------



 



     Section 2.15. Replacement of Banks. If the Borrower is required pursuant to
Section 2.07(c), 2.11 or 2.12 to make any additional payment to any Bank or if
any Bank’s obligation to make or continue, or to convert Reference Advances
into, Eurodollar Advances shall be suspended pursuant to 2.02(c)(ii) or 2.04(c)
(any Bank so affected, an “Affected Bank ”), the Borrower may elect, if such
amounts continue to be charged or such suspension is still effective, to replace
such Affected Bank as a Bank party to this Agreement, provided that (a) no
Default or Event of Default shall have occurred and be continuing at the time of
such replacement; (b) such replacement shall be at the Borrower’s sole expense
and effort, including the payment of the administrative fee referenced in
Section 9.06(a); (c) concurrently with such replacement, another bank or other
entity (which entity shall be an Eligible Assignee) shall agree, as of such
date, to purchase for cash the Advances and other Obligations due to the
Affected Bank pursuant to an assignment substantially in the form of Exhibit A
and to become a Bank for all purposes under this Agreement and to assume all
obligations of the Affected Bank which as to the Affected Bank shall be
terminated as of such date and to comply with the requirements of Section 9.06
applicable to assignments; and (d) concurrently with such replacement, the
Borrower shall pay to such Affected Bank in same day funds on the day of such
replacement all interest, fees and other amounts then accrued but unpaid to such
Affected Bank by the Borrower hereunder to and including the date of
termination, including without limitation payments due to such Affected Bank
under Sections 2.07(c), 2.11 and 2.12. A Bank shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Bank or Issuing Bank, as applicable, or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.
ARTICLE III
CONDITIONS OF LENDING
     Section 3.01. Conditions Precedent to Effectiveness. The amendment and
restatement of the Existing Agreement and the obligation of each Bank to make
Advances (including, without limitation, the True-Up Loans, if any) and of the
Issuing Bank to issue Letters of Credit hereunder shall not become effective
until the date on which each of the following conditions precedent is satisfied
or waived in writing:
     (a) Documentation. On or before the Effective Date, the Administrative
Agent shall have received the following duly executed by all the applicable
parties thereto, in form and substance satisfactory to the Administrative Agent
and the Banks, and where applicable, in sufficient copies for each Bank:
          (i) this Agreement and all its attached Exhibits and Schedules;
          (ii) a Note payable to the order of each Bank in the amount of its
Commitment;
          (iii) the Security Documents and all their attached Exhibits and
Schedules, including, without limitation, (A) the Pledge Agreements, (B) the
Security Agreements, and (C) any amendments to the Mortgages requested by the
Administrative Agent;

40



--------------------------------------------------------------------------------



 



          (iv) the Guaranties;
          (v) stock certificates or, to the extent applicable under the Person’s
organizational documents, membership or partnership interest certificates
required in connection with the Pledge Agreements and stock powers or other
transfer documents for each such certificate endorsed in blank to the
Administrative Agent;
          (vi) appropriate UCC-1 or UCC-3 Financing Statements, if any, covering
the Collateral for filing with the appropriate authorities;
          (vii) a certificate dated as of the Effective Date from a Responsible
Officer stating that (A) all representations and warranties of the Borrower set
forth in this Agreement and each of the other Credit Documents to which it is a
party are true and correct in all material respects; (B) no Default has occurred
and is continuing; and (C) the conditions in this Section 3.01 have been met;
          (viii) certificates of insurance naming the Administrative Agent as
loss payee or additional insured, as applicable, evidencing insurance which
meets the requirements of this Agreement and the Security Documents;
          (ix) a certificate of the secretary or assistant secretary of the
General Partner certifying as of the Effective Date (A) the existence of the
Borrower and the General Partner, (B) the Borrower Partnership Agreement and the
other organizational documents of the Borrower, (C) the General Partner’s
Certificate of Organization and Regulations, (D) the resolutions of the General
Partner approving this Agreement, the Notes, the other Credit Documents, and the
related transactions on behalf of the Borrower, and (E) all documents evidencing
other necessary corporate, partnership or limited liability company action, if
any, with respect to this Agreement, the Notes, and the other Credit Documents
executed and delivered on or before the date hereof;
          (x) a certificate of a Secretary or an Assistant Secretary of the
General Partner of the Borrower dated as of the Effective Date certifying the
names and true signatures of the officers of the General Partner authorized to
sign this Agreement, the Notes, the Notices of Borrowing and the other Credit
Documents on behalf of the Borrower;
          (xi) certificates of the secretary or assistant secretary of each of
the Guarantors certifying as of the Effective Date (A) the organizational
documents of such Guarantor, (B) the resolutions of the governing body of such
Guarantor approving this Agreement, the Guaranty, the other Credit Documents to
which such Guarantor is a party, and the related transactions, and (C) all other
documents evidencing other necessary corporate, partnership or limited liability
company action, if any, with respect to this Agreement, the Guaranty, and the
other Credit Documents to which such Guarantor is a party executed and delivered
on or before the date hereof;
          (xii) certificates of a Secretary or an Assistant Secretary of each
Guarantor dated as of the date of the initial Borrowing certifying the names and
true signatures of the officers of such Guarantor authorized to sign this
Agreement, the Guaranty and the other Credit Documents to which such Guarantors
is a party on behalf of such Guarantor;

41



--------------------------------------------------------------------------------



 



          (xiii) certificates of good standing, existence, and authority for the
Borrower, the General Partner, the Limited Partner, and each of the Guarantors
from each of the states in which the Borrower, the General Partner, the Limited
Partner, and each of the Guarantors is either organized or does business;
          (xiv) results of lien and tax searches of the UCC Records of the
Secretary of State of jurisdictions selected by the Administrative Agent and
reflecting no Liens (other than Permitted Liens) against any of the Collateral
other than in favor of the Administrative Agent;
          (xv) favorable opinions of (A) Vinson & Elkins L.L.P., outside Texas
counsel to the Borrower, and (B) John Glancy, General Counsel of the Borrower,
in each case dated as of the Effective Date and in a form reasonably acceptable
to Administrative Agent and covering the Borrower and the Guarantors;
          (xvi) the Financial Statements and the other financial statements or
information described in Section 4.05; and
          (xvii) such other documents and agreements as the Administrative Agent
may reasonably request.
     (b) No Material Adverse Effect. Since the date of the Financial Statements,
no event or events has occurred which, individually or in the aggregate, have
had or could reasonably be expected to have a Material Adverse Effect.
     (c) No Material Litigation. No material legal or regulatory action or
proceeding has commenced and is continuing against the Borrower or any
Guarantor.
     (d) Payment of Fees and Expenses. The Borrower shall have paid the fees
required by Section 2.06(b) to be paid prior to the Effective Date and all costs
and expenses for which the Borrower has received a proper invoice not less than
two days prior to the Effective Date and which are payable pursuant to
Section 9.04(a).
     (e) Bank’s Liens. The Administrative Agent shall have received satisfactory
evidence that the Liens granted to it under the Security Documents are, or will
concurrent with the filing thereof, be Acceptable Security Interests and that
all actions (including the obtaining of any third-party consents to the granting
of such Liens that are necessary or desirable) or filings necessary to protect,
preserve and validly perfect such Liens have been made, taken or obtained, as
the case may be, and are in full force and effect.
     (f) Security Interests. The Administrative Agent shall be satisfied that
the Security Documents encumber substantially all of such real property
interests held by the Borrower and its Subsidiaries as the Administrative Agent
may require.
     (g) Parent Credit Facility. The Administrative Agent shall have received
true copies (certified to be such by the Parent) of all amendments,
modifications and supplements to the Parent Credit Facility as of the date of
this Agreement to the extent that such amendments, modifications and supplements
have not been previously provided.

42



--------------------------------------------------------------------------------



 



     (h) Due Diligence. The Administrative Agent shall be satisfied in its sole
reasonable discretion with its due diligence analysis and review of the assets,
liabilities, business, operations, condition (financial or otherwise) and
prospects of the Borrower, the Guarantors, the Partners and their owners. The
Borrower and the Guarantors shall have provided true, correct, and complete
copies of all material contracts by which such Persons are bound or to which
such Persons are a party as of the date of this Agreement to the Administrative
Agent to the extent not previously provided, and the Administrative Agent shall
be satisfied in its sole reasonable discretion with its review thereof.
     (i) Consents, Licenses, and Approvals. The Administrative Agent shall have
received true copies (certified to be such by the Borrower or other appropriate
party) of all consents, licenses, and approvals required in accordance with
applicable law, or in accordance with any document, agreement, instrument, or
arrangement to which the Borrower, any Restricted Subsidiary or their respective
Subsidiaries is a party (other than agreements the breach of which, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect), in connection with the execution, delivery, performance,
validity and enforceability of this Agreement and the other Credit Documents. In
addition, the Borrower, the Restricted Subsidiaries, and their respective
Subsidiaries shall have all such material consents, licenses and approvals
required in connection with the continued operation of such Persons and the
performance of the Obligations except where the failure to have any of such
material consents, licenses and approvals, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.
     (j) Execution of Material Contracts. To the extent not previously provided,
the Borrower shall have provided true, correct, and complete copies of the
Material Contracts and the Administrative Agent and the Banks shall be satisfied
with the terms and conditions thereof in their sole reasonable discretion.
     Section 3.02. Conditions Precedent to All Borrowings. The obligation of
each Bank to make an Advance on the occasion of each Borrowing and of an Issuing
Bank to issue, increase, or extend any Letter of Credit shall be subject to the
further conditions precedent that on the date of such Borrowing or the issuance,
increase, or extension of such Letter of Credit the following statements shall
be true (and the giving of the applicable Notice of Borrowing or Letter of
Credit Application and the acceptance by the Borrower of the proceeds of such
Borrowing or the issuance, increase, or extension of such Letter of Credit shall
constitute a representation and warranty by the Borrower that on the date of
such Borrowing or the issuance, increase, or extension of such Letter of Credit,
such statements are true):
     (a) the representations and warranties made by the Borrower and the
Guarantors contained in Article IV hereof and in each of the other Credit
Documents are true and correct in all material respects on and as of the date of
such Borrowing, or the date of the issuance, increase, or extension of such
Letter of Credit, before and after giving effect to such Borrowing or to the
issuance, increase, or extension of such Letter of Credit and to the application
of the proceeds from such Borrowing, as though made on and as of such date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct as of such
earlier date; and

43



--------------------------------------------------------------------------------



 



     (b) no Default has occurred and is continuing or would result from such
Borrowing, from the application of the proceeds therefrom, or from the issuance,
increase, or extension of such Letter of Credit.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     The Borrower represents and warrants as follows:
     Section 4.01. Existence; Power; Subsidiaries.
     (a) The Borrower is a limited partnership duly formed and validly existing
under the laws of the state of Delaware. The Borrower is in good standing and is
qualified to do business in each jurisdiction where its ownership or lease of
Property or the conduct of its business requires such qualification, except
where the failure to be so qualified could not reasonably be expected to have a
Material Adverse Effect. Each of its Subsidiaries is a corporation, limited
partnership or limited liability company duly formed or organized, as
applicable, validly existing and in good standing under the laws of the state of
its formation or organization, as applicable. Each of its Subsidiaries is in
good standing and is qualified to do business in each jurisdiction where its
ownership or lease of Property or the conduct of its business requires such
qualification, except where the failure to be so qualified could not reasonably
be expected to have a Material Adverse Effect. The General Partner is a limited
liability company duly organized, validly existing and in good standing under
the laws of the state of Delaware. The General Partner is in good standing and
is qualified to do business in each jurisdiction where its ownership or lease of
Property or conduct of its business requires such qualification, except where
the failure to be so qualified could not reasonably be expected to have a
Material Adverse Effect.
     (b) Each of the Borrower and its Subsidiaries have all requisite power and
authority to own or lease and operate their respective properties and to carry
on their business as now conducted and as proposed to be conducted.
     (c) On the Effective Date, the Borrower has no subsidiaries other than
those listed on Schedule 4.01. Schedule 4.01 correctly lists the names,
ownership, jurisdictions of incorporation or formation of each of the Borrower’s
Subsidiaries as of the Effective Date and of Rio Grande. Except for the
Restricted Subsidiaries, all of the Borrower’s subsidiaries are Guarantors.
     Section 4.02. Authorization. The execution, delivery, and performance by
the Borrower and each of the Guarantors of this Agreement, the Notes, and the
other Credit Documents to which it is a party and the consummation of the
transactions contemplated hereby and thereby (a) are within the Borrower’s or
such Guarantor’s powers, (b) have been duly authorized by all necessary
partnership proceedings, corporate actions, or limited liability company
actions, as applicable, (c) do not contravene, violate, conflict with or result
in the breach of, or constitute a default under, as applicable, (i) the Borrower
Partnership Agreement or such Guarantor’s organizational documents, as
applicable, (ii) any Legal Requirement binding on or affecting the Borrower or
any Guarantor, or (iii) any material loan agreement, indenture, mortgage, deed
of

44



--------------------------------------------------------------------------------



 



trust or lease, or any other material contract or instrument binding on or
affecting the Borrower or any Guarantor or any of their respective properties,
and (d) will not result in or require the creation or imposition of any Lien
prohibited by this Agreement. At the time of the making of any Advances or the
issuance, increase, or extension of any Letter of Credit, such Advances or
Letter of Credit and the use of the proceeds of such Advances or Letter of
Credit will (A) be within the Borrower’s partnership powers, (B) have been duly
authorized by all necessary partnership action, (C) not contravene, violate,
conflict with or result in the breach of, or constitute a default under, as
applicable, (x) the Borrower Partnership Agreement, (y) any Legal Requirement
binding on or affecting the Borrower, or (z) any material loan agreement,
indenture, mortgage, deed of trust or lease, or any other material contract or
instrument binding on or affecting the Borrower or any of its properties, and
(D) will not result in or require the creation or imposition of any Lien
prohibited by this Agreement.
     Section 4.03. Governmental Approvals; Third Party Consents. No consent,
order, authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority or any Person (other than the filings and
notices required under or in connection with the Security Documents) is required
for (a) the ownership, operation and maintenance of the Borrower’s or its
Subsidiaries’ Property, except for (i) such consents, orders, authorizations,
approvals, other actions, notices and filings as have been (or will be prior to
the Effective Date) duly obtained, taken, given or made and are in full force
and effect and with which the Borrower and its Subsidiaries are in compliance in
all material respects, or (ii) such consents, orders, authorizations, approvals,
other actions, notices and filings for which the failure to obtain, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect, (b) the due execution, delivery and performance by the Borrower or the
Guarantors of this Agreement, the Notes or the other Credit Documents, except
for such consents, orders, authorizations, approvals, other actions as will be
obtained, taken, given or made prior to the Effective Date, or (c) the
consummation of the transactions contemplated hereby or thereby. At the time of
the making of the Advances, no authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority or Person will be
required for the making of, or the use of the proceeds of such Borrowings or the
granting of the Liens under the Security Documents (other than filings and
notices required under or in connection with the Security Documents). No
consent, order, authorization or approval or other action by, and no notice to
or filing with, any Governmental Authority or any Person (other than the filings
and notices required under or in connection with the Security Documents) is
required for the foreclosure or exercise of remedies by the Administrative Agent
under the Security Documents.
     Section 4.04. Enforceable Obligations. This Agreement, the Notes, and the
other Credit Documents have been duly executed and delivered by the Borrower and
each of the Guarantors to which any of them is a party. Each Credit Document is
(or upon execution will be) the legal, valid, and binding obligation of the
Borrower and each of the Guarantors enforceable against the Borrower and each of
the Guarantors in accordance with its terms, except as such enforceability may
be limited by any applicable bankruptcy, insolvency, reorganization, moratorium,
or similar law affecting creditors’ rights generally and general equitable
principles (whether considered in a proceeding in equity or at law).
     Section 4.05. Financial Statements. The Borrower has delivered to the
Administrative Agent and the Banks copies of the Financial Statements, and the
Financial Statements are

45



--------------------------------------------------------------------------------



 



accurate and complete in all material respects and present fairly the
consolidated financial condition of the Limited Partner and its consolidated
Subsidiaries as of their respective dates and for their respective periods in
accordance with GAAP. As of the date of the Financial Statements, there were no
material contingent obligations, liabilities for taxes, unusual forward or long
term commitments, or unrealized or anticipated losses of the Borrower or any of
its Subsidiaries, except as disclosed therein and adequate reserves for such
items have been made in accordance with GAAP. All projections, estimates, and
pro forma financial information furnished by the Borrower were prepared on the
basis of assumptions, data, information, tests, or conditions believed to be
reasonable at the time such projections, estimates, and pro forma financial
information were furnished. Since the date of the Financial Statements, no
Material Adverse Effect has occurred, and no event or circumstance that could
reasonably be expected to cause a Material Adverse Effect has occurred.
     Section 4.06. True and Complete Disclosure. All factual information
heretofore or contemporaneously furnished by or on behalf of the Borrower, any
of its Subsidiaries or any of the Partners in writing to the Administrative
Agent and the Banks for purposes of or in connection with this Agreement, any
other Credit Document, or any transaction contemplated hereby or thereby is, and
all other such factual information (taken as a whole) hereafter furnished by or
on behalf of the Borrower, any of its Subsidiaries or any of the Partners in
writing to the Administrative Agent and the Banks will be, true and accurate in
all material respects on the date as of which such information is dated or
certified and not incomplete by omitting to state any material fact necessary to
make such information (taken as a whole) not misleading at such time.
     Section 4.07. Litigation. Except as set forth on Schedule 4.07, there is no
pending or, to the best knowledge of the Borrower or any of its Subsidiaries,
threatened action or proceeding against the Borrower, any of its Subsidiaries or
any of the Partners before any court, Governmental Authority or arbitrator,
including, without limitation, the FERC or any equivalent state regulatory
agency, which could reasonably, individually or in the aggregate, be expected to
have a Material Adverse Effect or which purports to affect the legality,
validity, binding effect or enforceability of this Agreement, the Notes, or any
other Credit Document. Additionally, there is no pending or, to the knowledge of
any Responsible Officer, threatened action or proceeding instituted against the
Borrower, any of its Subsidiaries, or any Partner which seeks to adjudicate the
Borrower, any of its Subsidiaries, or any Partner as bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for it or for any substantial part of its Property.
     Section 4.08. Use of Proceeds. The proceeds of the Borrowings will be used
by the Borrower for (a) working capital purposes, (b) Acquisitions and the
development of new projects, including, without limitation, any Capital
Expansion Projects, (c) general corporate purposes including, without
limitation, the making of capital expenditures, (d) to refinance Debt, if any,
existing under the Existing Agreement and (e) the making of Distribution
Payments in compliance with Section 6.05. The Borrower is not engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation U). No proceeds of the Borrowings will
be used to purchase or carry any margin stock in violation of Regulations D, T,
U, or X.

46



--------------------------------------------------------------------------------



 



     Section 4.09. Investment Company Act. None of the General Partner, the
Limited Partner, the Borrower or any of its Subsidiaries is an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.
     Section 4.10. Taxes. All federal, state, local and foreign tax returns,
reports and statements required to be filed (after giving effect to any
extension granted in the time for filing) by the Borrower or any member of the
Controlled Group (hereafter collectively called the “Tax Group”) have been filed
with the appropriate Governmental Authority in all jurisdictions in which such
returns, reports, and statements are required to be filed, and all taxes (which
are material in amount) and other impositions due and payable have been timely
paid prior to the date on which any fine, penalty, interest, late charge or loss
may be added thereto for non-payment thereof except (a) where contested in good
faith and by appropriate proceedings or (b) to the extent the failure to pay
such, individually or in the aggregate, could not reasonably be expected to have
a Material Adverse Effect. Neither the Borrower nor any member of the Tax Group
has given, or been requested to give, a waiver of the statute of limitations
relating to the payment of any federal, state, local or foreign taxes or other
impositions. None of the Property owned by the Borrower or any other member of
the Tax Group is Property which the Borrower or any member of the Tax Group is
required to treat as being owned by any other Person pursuant to the provisions
of Section 168(f)(8) of the Code. Proper and accurate amounts have been withheld
by the Borrower and all other members of the Tax Group from their employees for
all periods to comply in all material respects with the tax, social security and
unemployment withholding provisions of applicable federal, state, local and
foreign law. Timely payment of all sales and use taxes required by applicable
law have been made by the Borrower and all other members of the Tax Group,
except to the extent that the failure to pay such, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
     Section 4.11. Pension Plans; ERISA. All Plans are in compliance in all
material respects with all applicable provisions of ERISA. No Termination Event
has occurred with respect to any Plan, and each Plan has complied with and been
administered in all material respects in accordance with applicable provisions
of ERISA and the Code. No “accumulated funding deficiency” (as defined in
Section 302 of ERISA) has occurred and there has been no excise tax imposed
under Section 4971 of the Code. No Reportable Event has occurred with respect to
any Multiemployer Plan, and each Multiemployer Plan has complied with and been
administered in all material respects with applicable provisions of ERISA and
the Code. Neither the Borrower nor any member of the Controlled Group has had a
complete or partial withdrawal from any Multiemployer Plan for which there is
any withdrawal liability. As of the most recent valuation date applicable
thereto, neither the Borrower nor any member of the Controlled Group would
become subject to any liability under ERISA if the Borrower or any member of the
Controlled Group has received notice that any Multiemployer Plan is insolvent or
in reorganization. Based upon GAAP existing as of the date of this Agreement and
current factual circumstances, the Borrower has no reason to believe that the
annual cost during the term of this Agreement to the Borrower or any member of
the Controlled Group for post-retirement benefits to be provided to the current
and former employees of the Borrower or any member of the Controlled Group under
Plans that are welfare benefit plans (as defined in Section 3(1) of ERISA)
could, in the aggregate, reasonably be expected to cause a Material Adverse
Change.

47



--------------------------------------------------------------------------------



 



     Section 4.12. Insurance. The Borrower and its Subsidiaries carry the
insurance required to be carried under Section 5.02 of this Agreement.
     Section 4.13. No Burdensome Restrictions; No Defaults. None of the
Borrower, any of its Subsidiaries, the General Partner, or the Limited Partner
is a party to any indenture, loan or credit agreement or any lease or other
agreement or instrument or subject to any charter or partnership restriction or
provision of any Legal Requirement which could reasonably, individually or in
the aggregate, be expected to have a Material Adverse Effect or which could
affect the legality, validity, binding effect or enforceability of this
Agreement, the Notes, or any other Credit Document. Except as set forth on
Schedule 4.13, none of the Borrower, any of its Subsidiaries, the General
Partner, or the Limited Partner is in default under or with respect to any
material contract, agreement, lease or other instrument to which the Borrower,
any of its Subsidiaries, the General Partner, or the Limited Partner is a party.
     Section 4.14. Environmental Condition. Except for matters that,
individually or in the aggregate, (i) do not materially interfere with the
ordinary conduct of Business, (ii) do not materially detract from the value or
the use of the portion of the Pipeline Systems affected thereby and (iii) could
not reasonably be expected to have a Material Adverse Effect:
     (a) Permits, Etc. The Borrower and each of its Subsidiaries (i) have
obtained all Environmental Permits necessary for the ownership and operation of
its real properties and the conduct of its Business; (ii) have been and are in
compliance with all terms and conditions of such Environmental Permits and with
all other requirements of applicable Environmental Laws; (iii) have not received
written notice of any violation or alleged violation of any Environmental Law or
Environmental Permit; and (iv) are not subject to any actual or contingent
Environmental Claim.
     (b) Certain Liabilities. None of the present or previously owned or
operated real properties of the Borrower and each of its Subsidiaries, wherever
located, (i) are on or, to the Borrower’s knowledge, are proposed to be placed
on the National Priorities List, the Comprehensive Environmental Response
Compensation Liability Information System list, or their state or local analogs,
or are otherwise designated, listed, or identified or, to the knowledge of the
Borrower or any of its Subsidiaries, investigated as a potential site for
removal, remediation, cleanup, closure, restoration, reclamation, or other
response activity under any Environmental Laws; (ii) are subject to a Lien,
arising under or in connection with any Environmental Laws, that attaches to any
revenues or to any real property owned or operated by the Borrower or any of its
Subsidiaries wherever located; or (iii) have been the site of any Release of
Hazardous Substances from present or past operations which has caused at the
site or at any third-party site any condition that has resulted in or could
reasonably be expected to result in the need for any Response.
     (c) Certain Actions. Without limiting the foregoing, (i) all necessary
notices have been properly filed, and no further action is required under
current Environmental Law as to each Response or other restoration or remedial
project taken by the Borrower or any of its Subsidiaries on any of their
presently or formerly owned or operated real property and (ii) there is no
material present and future liability, if any, of the Borrower and its
Subsidiaries which could reasonably be expected to arise in connection with
requirements under Environmental

48



--------------------------------------------------------------------------------



 



Laws. None of the Borrower or any of its Subsidiaries has knowingly or willfully
permitted the commission of waste or other injury or released Hazardous
Substances on or about owned or operated property in violation of applicable
Environmental Laws.
     Section 4.15. Permits, Licenses, etc. The Borrower and each of its
Subsidiaries possesses all authorizations, permits, licenses, patents, patent
rights or licenses, trademarks, trademark rights, trade names rights and
copyrights which are necessary to conduct the Business. Each of the Borrower and
its Subsidiaries manages and operates its business in accordance with all
applicable Legal Requirements. No violations exist or have been recorded in
respect of such authorizations, permits, licenses, patents, patent rights or
licenses, trademarks, trademark rights, trade names rights and copyrights,
including, without limitation, any known conflict with the valid trademarks,
trade names, copyrights or licenses of others which could, individually or in
the aggregate, have a Material Adverse Effect.
     Section 4.16. Security Interests. Each of the Borrower and the Guarantors
listed on Schedule 4.16 is a “transmitting utility” within the meaning of
Section 9.501(b) of the Delaware Uniform Commercial Code. On the date of this
Agreement, all governmental actions and all other filings, recordings,
registrations, third party consents and other actions which are necessary to
create and perfect the Liens provided for in the Security Documents will have
been made, obtained and taken in all relevant jurisdictions, or satisfactory
arrangements will have been made for all governmental actions and all other
filings, recordings, registrations, third party consents, and other actions
which are necessary to create and perfect the Liens provided for in the Security
Documents to be made, obtained, or taken in all relevant jurisdictions. Upon the
filing of the Security Documents, each of the Security Documents creates, as
security for the Obligations purported to be secured thereby, an Acceptable
Security Interest.
     Section 4.17. Title, Etc.
     (a) The Borrower and each of its Subsidiaries have good and marketable
title in all of their respective Property, including, without limitation, the
real and personal property described in each of the Mortgages, as is necessary
to operate the Business as reflected in the Financial Statements, and none of
such Property is subject to any Lien, except Permitted Liens.
     (b) The Pipeline Systems are covered by recorded fee deeds, rights of way,
easements, leases, servitudes, permits, licenses, or other instruments
(collectively, “rights of way”) in favor of the Borrower or its Subsidiaries (or
their predecessors in interest) and their respective successors and assigns,
except where the failure of the Pipeline Systems to be so covered, individually
or in the aggregate, (i) does not materially interfere with the ordinary conduct
of Business, (ii) does not materially detract from the value or the use of the
portion of the Pipeline Systems which are not covered and (ii) could not
reasonably be expected to have a Material Adverse Effect. The rights of way
establish a contiguous and continuous right of way for the Pipeline Systems and
grant the Borrower or its Subsidiaries (or their predecessors in interest) the
right to construct, operate, and maintain the Pipeline Systems in, over, under,
or across the land covered thereby in the same way that a prudent owner and
operator would inspect, operate, repair, and maintain similar assets and in the
same way as the Borrower has inspected, operated, repaired, and maintained the
Pipeline Systems as reflected in the Financial Statements; provided, however,
(A) some of the rights of way granted to the Borrower or its

49



--------------------------------------------------------------------------------



 



Subsidiaries (or their predecessors in interest) by private parties and
Governmental Authorities are revocable at the right of the applicable grantor,
(B) some of the rights of way cross properties that are subject to liens in
favor of third parties that have not been subordinated to the rights of way; and
(C) some rights of way are subject to certain defects, limitations and
restrictions; provided, further, none of the limitations, defects, and
restrictions described in clauses (A), (B) and (C) above, individually or in the
aggregate, (x) materially interfere with the ordinary conduct of Business,
(y) materially detract from the value or the use of the portion of the Pipeline
Systems which are covered or (z) could reasonably be expected to have a Material
Adverse Effect.
     (c) The Terminals are covered by fee deeds, real property leases, or other
instruments (collectively “deeds”) in favor of the Borrower or its Subsidiaries
(or their predecessors in interest) and their respective successors and assigns.
The deeds grant the Borrower or its Subsidiaries (or their predecessors in
interest) the right to construct, operate, and maintain the Terminals in, over,
under, and across the land covered thereby in the same way that a prudent owner
and operator would inspect, operate, repair, and maintain similar assets and in
the same way as the Borrower has inspected, operated, repaired, and maintained
the Terminals as reflected in the Financial Statements.
     (d) There has been no and there is not presently any occurrence of any
(i) breach or event of default on the part of the Borrower or any of its
Subsidiaries with respect to any right of way or deed, (ii) to the knowledge of
the Borrower or any of its Subsidiaries, breach or event of default on the part
of any other party to any right of way or deed, and (iii) event that, with the
giving of notice or lapse of time or both, would constitute such breach or event
of default on the part of the Borrower or any of its Subsidiaries with respect
to any right of way or deed or, to the knowledge of the Borrower or any of its
Subsidiaries, on the part of any other party thereto, in each case, to the
extent any such breach or default, individually or in the aggregate, (A)
materially interferes with the ordinary conduct of Business, (B) materially
detracts from the value or the use of the portion of the Pipeline Systems
covered thereby or (C) could reasonably be expected to have a Material Adverse
Effect. The rights of way and deeds (to the extent applicable) are in full force
and effect in all material respects and are valid and enforceable against the
parties thereto in accordance with their terms (subject to the effect of any
applicable bankruptcy, reorganization, insolvency, moratorium, fraudulent
transfer, fraudulent conveyance or similar laws effecting creditors’ rights
generally and subject, as to enforceability to the effect of general principles
of equity) and all rental and other payments due thereunder by the Borrower, its
Subsidiaries, and their predecessors in interest have been duly paid in
accordance with the terms of the deeds and rights of way (as such terms are
defined in this Section 4.17) except to the extent that a failure to do so,
individually or in the aggregate, (x) does not materially interfere with the
ordinary conduct of Business, (y) does not materially detract from the value or
the use of the portion of the Pipeline Systems covered thereby and (z) could not
reasonably be expected to have a Material Adverse Effect.
     (e) The Pipeline Systems are located within the confines of the rights of
way and do not encroach upon any adjoining property in any one or more material
respects. The Terminals are located within the boundaries of the property
affected by the deeds, leases or other instruments to the Borrower or its
Subsidiaries and do not encroach upon any adjoining property in any one or more
material respects. The buildings and improvements owned or leased by the

50



--------------------------------------------------------------------------------



 



Borrower and its Subsidiaries, and the operation and maintenance thereof, do not
(i) contravene any applicable zoning or building law or ordinance or other
administrative regulation or (ii) violate any applicable restrictive covenant or
any Legal Requirement, the contravention or violation of which would materially
affect the use of the property subject thereto.
     (f) The material Properties used or to be used in the Business or the
continuing operations of the Borrower and each of its Subsidiaries are in good
repair, working order, and condition, normal wear and tear excepted. Neither the
Business nor the Properties of the Borrower or any of its Subsidiaries has been
affected in any material and adverse manner as a result of any fire, explosion,
earthquake, flood, drought, windstorm, accident, strike or other labor
disturbance, embargo, requisition or taking of Property or cancellation of
contracts, permits or concessions by a Governmental Authority, riot, activities
of armed forces or acts of God or of any public enemy.
     (g) No eminent domain proceeding or taking has been commenced or, to the
knowledge of the Borrower or any of its Subsidiaries, is contemplated with
respect to all or any portion of the Pipeline Systems or the Terminals except
for that which, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
     (h) No portion of the Pipeline Systems or the Terminals has, since the date
of this Agreement, suffered any material damage by fire or other casualty loss
that has not heretofore been repaired and restored. No portion of the Terminals
is located in a special flood hazard area as designated by any Governmental
Authority.
     Section 4.18. State and Federal Regulation.
     (a) The interstate common carrier pipeline operations comprising a portion
of the Pipeline Systems (the “Borrower Interstate Pipelines”) are subject to
rate regulation by the FERC under the Interstate Commerce Act and the Energy
Policy Act. With respect to that certain portion of the Borrower Interstate
Pipelines that is located between Artesia, New Mexico and El Paso, Texas,
(i) the rates on file with the FERC are just and reasonable pursuant to the
Energy Policy Act and (ii) to the knowledge of the Borrower, no provision of the
tariff containing such rates is unduly discriminatory or preferential. Except as
set forth on Schedule 4.18(a), neither the Borrower, the Parent, any of the
Borrower’s Subsidiaries, nor any other Person that now owns or has owned an
interest in any of the Borrower Interstate Pipelines has been or is the subject
of a complaint, investigation or other proceeding regarding their respective
rates or practices with respect to the Borrower Interstate Pipelines. No such
complaint, petition, or other filing with the FERC, individually or in the
aggregate, could result, if adversely determined to the position or interest of
Borrower or its applicable Subsidiaries, in a Material Adverse Effect.
     (b) With respect to those certain intrastate common carrier pipeline
operations that comprise a portion of the Pipeline Systems, such pipeline
operations in the State of Texas (the “Texas Intrastate Pipelines”) are subject
to regulation by the Railroad Commission of Texas. Each of the Borrower and its
Subsidiaries which owns pipelines and conducts pipeline operations in the State
of Texas has followed prudent practice in the refined products transportation
and distribution industries, as applicable, regarding the setting of rates for
services provided and the implementation of such rates. To the Borrower’s
knowledge, the rates charged by Borrower and

51



--------------------------------------------------------------------------------



 



its Subsidiaries with respect to the Texas Intrastate Pipelines, as reflected in
the Financial Statements, provide no more than a fair return on the aggregate
value of the property used to render services on the Texas Intrastate Pipelines,
and to the Borrower’s knowledge, neither Borrower nor any of its Subsidiaries
uses, charges, imposes, or implements, or has previously done any of the
foregoing in a discriminatory way. The Borrower’s and its Subsidiaries pipeline
operations in the State of Idaho and in the State of New Mexico do not
constitute intrastate common carrier pipeline operations and are not subject to
regulation by the Idaho Public Utilities Commission or the New Mexico Public
Regulation Commission. Except as set forth on Schedule 4.18(b), neither the
Borrower, the Parent, any of the Borrower’s Subsidiaries, nor any other party
that now owns or has owned an interest in any of the Texas Intrastate Pipelines
has been or is the subject of a complaint, investigation or other proceeding
regarding their respective rates or practices with respect to the Texas
Intrastate Pipelines.
     Section 4.19. FERC.
     (a) Each of the Borrower and its Subsidiaries is in compliance, in all
material respects, with all rules, regulations and orders of the FERC and all
State Pipeline Regulatory Agencies applicable to the Pipeline Systems.
     (b) As of the date of this Agreement, none of the Borrower or its
Subsidiaries is liable for any refunds or interest thereon as a result of an
order from the FERC or any other Governmental Authority with jurisdiction over
the Pipeline Systems.
     (c) The Borrower’s and any applicable Subsidiary’s report on Form 6 filed
with the FERC complies as to form with all applicable legal requirements and
does not contain any untrue statement of a material fact or omit to state a
material fact required to make the statements therein not misleading.
     (d) Without limiting the generality of Section 4.15 of this Agreement, no
certificate, license, permit, consent, authorization or order (to the extent not
otherwise obtained) is required by the Borrower or any of its Subsidiaries from
any Governmental Authority to construct, own, operate and maintain the Pipeline
Systems, or to transport and/or distribute Refined Products under existing
contracts and agreements as the Pipeline Systems are presently owned, operated
and maintained.
     Section 4.20. Title to Refined Products. None of the Borrower or any of its
Subsidiaries have title to any of the Refined Products or other petroleum
products which are transported and/or distributed through the Pipeline Systems.
     Section 4.21. Employee Matters. None of the Borrower, any of its
Subsidiaries, or any of their respective employees are subject to any collective
bargaining agreement, and no petition for certification or union election is
pending with respect to the employees of the Borrower or any of its Subsidiaries
and, no union or collective bargaining unit has sought such certification or
recognition with respect to the employees of the Borrower or any of its
Subsidiaries. There are no strikes, slowdowns, work stoppages, or controversies
pending or, to the knowledge of the Borrower, threatened against the Borrower or
any of its Subsidiaries which could have, either individually or in the
aggregate, a Material Adverse Effect.

52



--------------------------------------------------------------------------------



 



     Section 4.22. Ownership.
     (a) As of the date hereof, the General Partner is the sole general partner
of the Borrower, and the Limited Partner is the sole limited partner of the
Borrower. As of the date hereof, (i) the General Partner is the legal and
beneficial owner of 0.001% of the partnership interests in the Borrower, and
(ii) the Limited Partner is the legal and beneficial owner of 99.999% of the
limited partnership interests in the Borrower and 100% of the membership
interests in the General Partner. No part of the partnership interests in the
Borrower or the membership interests of the General Partner is subject to any
Lien, other than in favor of the Administrative Agent. After the Effective Date,
the Borrower Partnership Agreement has not been amended, restated, supplemented,
or revised other than in accordance with the terms of Section 6.09.
     (b) As of the date hereof, the Equity Interests in the Guarantors and its
Subsidiaries are legally and beneficially owned by the Persons, and by such
Persons in the percentages, specified in Schedule 1.01(d). No part of such
Equity Interests is subject to any Lien, other than in favor of the
Administrative Agent.
     Section 4.23. Solvency.
     (a) Immediately before and immediately after the execution of this
Agreement and immediately before and immediately after any Borrowing under this
Agreement, (i) on a pro forma basis, the assets of the Borrower and its
Subsidiaries on a Consolidated basis, at a fair valuation, exceeds the debts and
liabilities, subordinated, contingent or otherwise, of the Borrower and its
Subsidiaries on a Consolidated basis; (ii) the present fair saleable value of
the Property of the Borrower and its Subsidiaries on a Consolidated basis is
greater than the amount that would be required to pay the probable liability of
the Borrower and its Subsidiaries on a Consolidated basis on their debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (iii) the Borrower and its
Subsidiaries on a Consolidated basis can pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) the Borrower and its Subsidiaries on a
Consolidated basis do not have unreasonably small capital with which to conduct
the Business as reflected in the Financial Statements, as the Business is now
conducted, and as the Business is proposed to be conducted after the dates, from
time to time, at which the representation in this Section 4.23(a) speaks.
     (b) The Borrower does not intend to, or to permit any of its Subsidiaries
to, and does not believe that it or any of its Subsidiaries will, incur debts
beyond its ability to pay such debts as they mature, taking into account the
timing of and amounts of cash to be received by it or any such Subsidiary and
the timing of the amounts of cash to be payable on or in respect of its Debt or
the Debt of such Subsidiary.

53



--------------------------------------------------------------------------------



 



ARTICLE V
AFFIRMATIVE COVENANTS
     So long as any Note or any amount under any Credit Document shall remain
unpaid, any Letter of Credit shall remain outstanding, or any Bank shall have
any Commitment hereunder, the Borrower agrees to comply with the following
covenants.
     Section 5.01. Compliance with Laws, Etc. The Borrower will, and will cause
its Subsidiaries to, comply in all material respects with all Legal
Requirements. Without limitation of the foregoing, the Borrower shall, and shall
cause its Subsidiaries and, shall use reasonable efforts to cause each lessee or
other Person operating or occupying any of its properties, to (i) comply, in all
material respects with all applicable Environmental Laws and Environmental
Permits, (ii) obtain and renew when needed all Environmental Permits necessary
for its operations and properties, (iii) conduct any investigation, study,
sampling, or testing required by applicable Environmental Laws and
(iv) undertake any cleanup, removal, remedial and other action necessary to
remove and clean up all Hazardous Substances from any of its properties, in
accordance with the requirements of all Environmental Laws.
     Section 5.02. Maintenance of Insurance.
     (a) Policies and Certificates. The Borrower shall, and shall cause its
Subsidiaries to, procure and maintain or shall cause to be procured and
maintained continuously in effect policies of insurance in form and amounts and
issued by financially sound insurance companies as is customary for companies in
the same or similar businesses. Upon request of the Administrative Agent,
summaries or copies of all policies or certificates thereof, and endorsements
and renewals thereof of the Borrower and its Subsidiaries shall be delivered to
and retained by the Administrative Agent. All such policies of insurance shall
either have attached thereto a Bank’s Loss Payable Endorsement for the benefit
of the Administrative Agent for its benefit and the ratable benefit of the
Banks, as loss payee in form reasonably satisfactory to the Administrative Agent
in its sole discretion or shall name the Administrative Agent as an additional
insured, as applicable. All policies or certificates of insurance shall set
forth the coverage, the limits of liability, the name of the carrier, the policy
number, and the period of coverage. All such certificates of insurance of the
Borrower and its Subsidiaries shall contain a provision that notwithstanding any
contrary agreements between the Borrower, its Subsidiaries and the applicable
insurance company, such policies will not be canceled, allowed to lapse without
renewal, surrendered or amended (which provision shall include any reduction in
the scope or limits of coverage) without the applicable insurance company
endeavoring to provide at least thirty days’ prior written notice to the
Administrative Agent.
     (b) Notice of Casualty Events, Etc. Promptly upon obtaining knowledge
thereof, the Borrower shall notify the Administrative Agent of any material
casualty to the Collateral, including all casualties to the Collateral where the
aggregate damage to the Collateral could exceed $5,000,000. With respect to any
potential claims under any business interruption, property, or environmental
insurance maintained by the Borrower in excess of such amount, after the
occurrence and during the continuance of an Event of Default, the Administrative
Agent may, but shall not be required to, in consultation with the Borrower, make
proof of loss under,

54



--------------------------------------------------------------------------------



 



settle and adjust any claims under, and receive the proceeds under any such
insurance or direct the Borrower to take such actions at the direction of the
Administrative Agent, and the reasonable expenses incurred by the Administrative
Agent in adjustment and collection of such proceeds shall be paid by the
Borrower. The Administrative Agent shall not be liable or responsible for
failure to collect or exercise diligence in the collection of any proceeds.
     (c) Payments. The insurance proceeds received on account of any loss,
damage, destruction or other casualty (i) if any Event of Default has occurred
and is continuing, shall be applied as a mandatory prepayment of the Advances or
(ii) (A) if no Event of Default has occurred and is continuing, (B) the Borrower
desires to rebuild, restore, or replace such property and (C) the rebuilding,
restoration, or replacement can be and is completed within two hundred and
seventy days after receipt of such proceeds or if such rebuilding, restoration,
or replacement is not completed within such two hundred and seventy day period,
the Borrower during such period has continued to work diligently to complete
such rebuilding, restoration, or replacement as determined in the Administrative
Agent’s sole but reasonable discretion, then such proceeds shall be delivered to
the Borrower or the applicable Guarantor to be applied to pay for the cost of
repair, restoration, or replacement of the Collateral subject to such loss,
damage, destruction or other casualty, which Collateral shall be so repaired,
restored, or replaced as to be of at least equal value and substantially the
same character as prior to such loss, damage, destruction or other casualty. In
the event that any such proceeds are paid to the Borrower or any such Guarantor
in violation of the foregoing, the Borrower or such Guarantor shall hold the
proceeds in trust for the Administrative Agent, segregate the proceeds from the
other funds of the Borrower or such Guarantor, and promptly pay the proceeds to
the Administrative Agent with any necessary endorsement. Upon the request of the
Administrative Agent, after the occurrence and during the continuance of any
Event of Default, the Borrower or any such Subsidiary shall execute and deliver
to the Administrative Agent any additional assignments and other documents as
may be reasonably necessary to enable the Administrative Agent to directly
collect the proceeds.
     Section 5.03. Preservation of Existence, Etc. Except as otherwise permitted
by Section 6.04, the Borrower will, and will cause its Subsidiaries to, preserve
and maintain their existence, rights, franchises and privileges in the
jurisdiction of their formation, and qualify and remain qualified to do business
and as is otherwise required in each jurisdiction in which such qualification is
necessary or desirable in view of its business and operations or the ownership
of its Properties; provided, however, that neither Borrower nor any of its
Subsidiaries shall be required to preserve any such right or franchise if the
general partner, board of directors or equivalent body of the Borrower or such
Subsidiary determines that the preservation thereof is no longer desirable in
the conduct of the business of the Borrower or such Subsidiary, as applicable,
and if the loss of any such right or franchise is not disadvantageous in any
material respect to the Banks.
     Section 5.04. Payment of Taxes, Etc. The Borrower will, and will cause its
Subsidiaries to, pay and discharge before the same shall become delinquent
(a) all taxes, assessments and governmental charges or levies imposed upon it or
upon its income or profits or Property and (b) all lawful claims that are
material in amount which, if unpaid, might by law become a Lien upon its
Property; provided, however, that the Borrower and its Subsidiaries shall not be
required to pay or discharge any such tax, assessment, charge, levy, or claim
(i) which is being contested

55



--------------------------------------------------------------------------------



 



in good faith and by appropriate proceedings, and with respect to which reserves
in conformity with GAAP have been provided or (ii) to the extent a failure to
pay or discharge, individually or in the aggregate, could not have a Material
Adverse Effect.
     Section 5.05. Books and Records; Visitation Rights. The Borrower will keep,
and cause each of its Subsidiaries to keep, proper records and books of account
in which full and correct entries shall be made of all financial transactions
and the assets and business of the Borrower and each of its Subsidiaries, in
accordance with GAAP consistently applied. At any reasonable time and from
time-to-time during normal business hours, upon reasonable prior written notice,
the Borrower will, and will cause its Subsidiaries to, permit the Administrative
Agent and each of the Banks or representatives thereof, to examine and make
copies of and abstracts from the records and books of account of the Borrower
and its Subsidiaries, to visit and inspect at its reasonable discretion the
Properties of the Borrower and its Subsidiaries, and to discuss the affairs,
finances, and accounts of the Borrower and its Subsidiaries with any officers
and directors of the Borrower or its Subsidiaries.
     Section 5.06. Reporting Requirements. The Borrower will furnish to the
Administrative Agent and to each Bank:
     (a) Defaults. As soon as possible and in any event within five days after
the occurrence of each Default known to a Responsible Officer, a statement of a
Responsible Officer setting forth the details of such Default and the actions
which the Borrower has taken and proposes to take with respect thereto;
     (b) Quarterly Financials. As soon as available and in any event not later
than forty-five days after the end of each of the first three quarters of each
fiscal year of the Limited Partner and its Subsidiaries: (i) the unaudited
Consolidated and consolidating balance sheet of the Limited Partner and its
Subsidiaries as of the end of such quarter and the unaudited Consolidated and
consolidating statements of income, operations, changes in partners’ capital,
retained earnings, and cash flows of the Limited Partner and its Subsidiaries
for the period commencing at the end of the previous year and ending with the
end of such quarter, setting forth (as applicable) in each case in comparative
form the corresponding figures for the corresponding period of the preceding
fiscal year, all in reasonable detail and duly certified with respect to such
statements (subject to year-end audit adjustments) by the chief financial
officer of the General Partner as having been prepared in accordance with GAAP,
and (ii) together with the unaudited financials required above, a Compliance
Certificate executed by the chief financial officer of the General Partner;
     (c) Audited Annual Financials. As soon as available and in any event not
later than ninety days after the end of each fiscal year of the Limited Partner:
(i) a copy of the annual audited Consolidated and consolidating balance sheet
for such year for the Limited Partner and its Subsidiaries, and the audited
Consolidated and consolidating statements of income, operations, changes in
partners’ capital, retained earnings, and cash flows of the Limited Partner and
its Subsidiaries for such fiscal year, in each case certified without
qualification by an independent certified public accountant of recognized
standing acceptable to the Administrative Agent, together with a certificate of
such accounting firm stating that, in the course of the regular audit of the
Business of the Limited Partner and its Subsidiaries, which audit was conducted
by

56



--------------------------------------------------------------------------------



 



such accounting firm, either that such accounting firm has obtained no knowledge
that a Default has occurred and is continuing or if in the opinion of such
accounting firm such a Default has occurred and is continuing, a statement
stating that a Default has occurred and is continuing, and (ii) together with
the audited financials required above, a Compliance Certificate executed by the
chief financial officer of the General Partner;
     (d) Management Letters. Promptly upon receipt thereof, a copy of each
formal report or “management letter” submitted to the Borrower by its
independent accountants in connection with any annual, interim or special audit
made by it of the books of the Borrower;
     (e) Securities Filings and other Public Information. Promptly and in any
event within ten days after the sending or filing thereof, copies of all proxy
material, filings, reports and other information which the Parent, the Limited
Partner, the Borrower and each of the Borrower’s Subsidiaries sends to the
holders of its respective public securities, files with the SEC, or otherwise
makes available to the public or the financial community generally;
     (f) Insurance Certificates. As soon as possible and in any event within
sixty days after the end of each policy year of the Borrower, certificates of
insurance with respect to the insurance policies covering the Borrower and its
Subsidiaries, together with, if requested by the Administrative Agent, copies of
all insurance policies covering the Borrower and its Subsidiaries;
     (g) Termination Events. As soon as possible and in any event (i) within
30 days after the Borrower or any member of the Controlled Group knows or has
reason to know that any Termination Event described in clause (a) of the
definition of Termination Event with respect to any Plan has occurred, and
(ii) within 10 days after the Borrower or any of its Affiliates knows or has
reason to know that any other Termination Event with respect to any Plan has
occurred, a statement of a Responsible Officer describing such Termination Event
and the action, if any, which the Borrower or such Affiliate proposes to take
with respect thereto;
     (h) Termination of Plans. Promptly and in any event within two Business
Days after receipt thereof by the Borrower or any member of the Controlled Group
from the PBGC, copies of each notice received by the Borrower or any such member
of the Controlled Group of the PBGC’s intention to terminate any Plan or to have
a trustee appointed to administer any Plan;
     (i) Other ERISA Notices. Promptly and in any event within five Business
Days after receipt thereof by the Borrower or any member of the Controlled Group
from a Multiemployer Plan sponsor, a copy of each notice received by the
Borrower or any member of the Controlled Group concerning the imposition or
amount of withdrawal liability pursuant to Section 4202 of ERISA;
     (j) Environmental Notices. Promptly upon the receipt thereof by the
Borrower and its Subsidiaries, a copy of any form of written notice, summons or
citation received from the EPA, or any other Governmental Authority concerning:
(i) material violations or alleged material violations of Environmental Laws;
(ii) any action or omission on the part of the Borrower or any of its
Subsidiaries in connection with Hazardous Substances which could reasonably
result in the imposition of material liability therefor, including without
limitation any notice of potential

57



--------------------------------------------------------------------------------



 



responsibility under CERCLA; or (iii) concerning the filing of a Lien upon,
against or in connection with the Borrower, its Subsidiaries, or any of their
leased or owned Property, wherever located;
     (k) Regulatory Notices. Promptly and in any event within five Business Days
after receipt thereof by the Borrower and its Subsidiaries, a copy of any form
of material notice, summons, citation, proceeding or order received from the
FERC or any other Governmental Authority concerning the regulation of any
material portion of the Pipeline Systems;
     (l) Other Notices. Promptly and in any event within five Business Days
after receipt thereof by the Borrower and its Subsidiaries, a copy of (i) any
written notice, summons, citation, or proceeding from a Governmental Authority
that could reasonably be expected to cause a Material Adverse Effect, (ii) any
of the foregoing items that seeks to modify in any material respect, revoke, or
suspend any material license, permit or agreement or renewal thereof, and
(iii) any written notice, summons, or citation with respect to the commencement
of any legal proceedings affecting the Borrower’s or its Subsidiaries’ title to
the Collateral or the Administrative Agent’s Lien or security interest in such
Collateral, or any part thereof;
     (m) Material Changes. Prompt written notice of any condition or event of
which the Borrower or any of its Subsidiaries has knowledge, which condition or
event has resulted or may reasonably be expected to result in (i) a Material
Adverse Effect, or (ii) a breach of or noncompliance with any material term,
condition, or covenant of any material contract to which the Borrower or any of
its Subsidiaries is a party or by which their Properties may be bound which
breach or noncompliance could reasonably be expected to result in a Material
Adverse Effect;
     (n) Disputes, etc. Prompt written notice of (i) any litigation or
proceedings existing, or to the knowledge of the Borrower or any of its
Subsidiaries, threatened or affecting the Borrower or any of its Subsidiaries or
the Collateral which, if adversely determined, could reasonably be expected to
have a Material Adverse Effect or any material labor controversy of which the
Borrower or any of its Subsidiaries has knowledge resulting in or reasonably
considered to be likely to result in a strike against the Borrower or any
Subsidiary of the Borrower and (ii) any claim, judgment, Lien or other
encumbrance (other than a Permitted Lien) affecting any Property of the Borrower
or any Subsidiary of the Borrower, if the value of the claim, judgment, Lien, or
other encumbrance affecting such Property shall exceed $1,000,000;
     (o) Acquisition Information. As soon as available but in any event at least
prior to the closing of any material Acquisition (including any Specified
Acquisition), copies of the definitive documents regarding the acquired assets,
including any schedules reflecting litigation liabilities, environmental
liabilities, and other assumed liabilities and any other information regarding
the acquired assets as the Administrative Agent may reasonably request; and
     (p) Other Information. Such other information respecting the business or
Properties, or the condition or operations, financial or otherwise, of the
Borrower, any of its Subsidiaries, and any Partner, as the Administrative Agent
or any Bank may from time-to-time reasonably request.

58



--------------------------------------------------------------------------------



 



Documents required to be delivered pursuant to Sections 5.06(b)(i), 5.06(c)(i)
or 5.06(e) may be delivered electronically with a posting on the Borrower’s
website on the Internet or any other Internet or intranet website to which each
Bank and the Administrative Agent has access, and if so delivered, shall be
deemed to have been delivered (i) with respect to the financials required to be
delivered pursuant to 5.06(b)(i) and 5.06(c)(i), on the date that the Borrower
delivers the Compliance Certificates to the Administrative Agent as required
under Section 5.06(b)(ii) and 5.06(c)(ii), and (ii) with respect to the
documents required to be delivered pursuant to Section 5.06(e), on the date that
the Borrower delivers a written notification to the Administrative Agent that
such documents have been posted on such Internet or intranet website; provided
that, the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Bank that requests the Borrower to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender.
If the certificate containing any computation referred to in clauses (b) or
(c) above includes pro forma EBITDA with respect to any Capital Expansion
Project, such certificate shall also certify as to (1) with respect to the first
inclusion of pro forma EBITDA, the Scheduled Completion Date of such Capital
Expansion Project and (2) thereafter, the Borrower’s current good faith estimate
of the date upon which such Capital Expansion Project will be completed.
     Section 5.07. Maintenance of Property. The Borrower will, and will cause
the its Subsidiaries to, maintain its owned, leased, or operated Properties that
are necessary for the conduct of its business in good condition and repair,
ordinary wear and tear excepted. Additionally, the Borrower will, and will cause
its Subsidiaries to, abstain from causing and not permit the occurrence of
pollution, contamination or any other condition in, on or about its owned,
leased or operated Property involving the Environment that could reasonably be
expected to result in Response activities.
     Section 5.08. Maintenance of Pipeline Systems and Terminals. The Borrower
will, and will cause its Subsidiaries to (a) maintain or cause the maintenance
of the interests and rights (i) which are necessary to maintain the rights of
way for the Pipeline Systems and to maintain the Terminals, each as reflected in
the Financial Statements and (ii) which individually or in the aggregate, could,
if not maintained, reasonably be expected to have a Material Adverse Effect, (b)
subject to the Permitted Liens, maintain the Pipeline Systems within the
confines of the rights of way without material encroachment upon any adjoining
property and maintain the Terminals within the boundaries of the deeds and
without material encroachment upon any adjoining property, (c) maintain such
rights of ingress and egress necessary to permit the Borrower and its
Subsidiaries to inspect, operate, repair, and maintain the Pipeline Systems and
the Terminals to the extent that failure to maintain such rights, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect and provided that the Borrower or any of its Subsidiaries may hire third
parties to perform these functions, and (d) maintain all material agreements,
licenses, permits, and other rights required for any of the foregoing described
in clauses (a), (b), and (c) of this Section 5.08 in full force and effect in
accordance with their terms, timely make any payments due thereunder, and
prevent any default thereunder which could result in a termination or loss
thereof, except any such failure to pay or default that could not reasonably,
individually or in the aggregate, be expected to cause a Material Adverse
Effect.

59



--------------------------------------------------------------------------------



 



     Section 5.09. State Regulatory Authority. The Borrower shall, and shall
cause its Subsidiaries to, not knowingly take any action or permit the Borrower
or any of its Subsidiaries to take any action which could cause the Borrower’s
or any of its Subsidiaries’ Business which is not already so regulated or
treated to be (a) regulated as a “utility”, “public utility” or a “gas utility”
by any State Pipeline Regulatory Agency; (b) deemed to be providing any service
that would require the prior approval of any State Pipeline Regulatory Agency in
order to discontinue or abandon such service; (c) within the meaning of the
regulations of any State Pipeline Regulatory Agency be deemed to be (i) charging
a “residential rate” or “commercial rate”, or (ii) providing “gas utility
service to residential and small commercial customers” (within the meaning of
Section 7.45 of the Rules of the Railroad Commission of Texas); or (d) subject
to FERC jurisdiction.
     Section 5.10. Additional Subsidiaries. The Borrower shall, and shall cause
each of its Subsidiaries to, (a) cause any Person (whether now existing or
hereafter created) becoming a Subsidiary of the Borrower to, promptly and in any
event no later than thirty days after such Person becomes a Subsidiary of the
Borrower (i) execute a Guaranty, (ii) to the extent required by Section 5.11,
execute a Security Agreement, (iii) if such Person owns any Equity Interests in
any other Person and to the extent required by Section 5.11 , execute a Pledge
Agreement, (iv) if such Person owns any real property, execute a Mortgage,
(v) to the extent required by Section 5.11, execute such other Security
Documents as the Administrative Agent may reasonably request, and (vi) provide
evidence of corporate authority to enter into such Credit Documents as the
Administrative Agent may reasonably request, including without limitation,
opinions of legal counsel regarding such corporate authority and the
enforceability of such Credit Documents and (b) cause the owners of the Equity
Interests of such new Subsidiary to (i) execute a Pledge Agreement and grant to
the Administrative Agent an Acceptable Security Interest in such Equity
Interests and (ii) provide such evidence of corporate authority to enter into
such Credit Documents and other due diligence as the Administrative Agent may
reasonably request, including without limitation, opinions of legal counsel
regarding such corporate authority, the enforceability and perfection of such
Credit Documents and title evidence regarding the ownership of the assets being
acquired.
     Section 5.11. Agreement to Pledge. The Borrower will, and will cause its
Subsidiaries to, grant to the Administrative Agent an Acceptable Security
Interest in any Property of the Borrower or any Subsidiary now owned or
hereafter acquired (other than Property that does not constitute a material
portion of the Borrower and its Subsidiaries assets and for which the
Administrative Agent determines in its sole discretion the relative burdens and
expense of obtaining an Acceptable Security Interest in such Property outweigh
the relative benefits of obtaining an Acceptable Security Interest in such
Property); provided that (a) Navajo Southern shall not be required to pledge the
Equity Interests of Rio Grande owned by it, (b) Plains Holdco shall not be
required to pledge the Equity Interests of Plains JV owned by it, (c) UNEV
Holdco shall not be required to pledge the Equity Interests of UNEV JV owned by
it, and (d) Future Holdcos shall not be required to pledge the Equity Interests
of any Future JVs owned by such Future Holdcos. Additionally, if after the date
of this Agreement the Borrower or any of its Subsidiaries purchases an interest
in real property, the Borrower or such Subsidiary shall obtain Acceptable
Surveys and Acceptable Title Commitments in respect of all such acquired real
property (other than (x) the Excluded Property and (y) real property that
consists merely of pipelines or gathering lines).

60



--------------------------------------------------------------------------------



 



     Section 5.12. Environmental Remediation and Indemnification. If at any time
any Hazardous Substance is discovered on, under, or about any real property
subject to any Mortgage or any other real property owned or operated by the
Borrower or any of its Subsidiaries (“Other Property”) in violation of any
Environmental Law in any material respect, the Borrower will inform the
Administrative Agent of the same and of the Borrower’s proposed response as
required under Environmental Law, including, without limitation, the performance
of any required investigatory or remedial activity, and the Borrower will, at
its sole cost and expense, remedy or remove such Hazardous Substances from such
real property or Other Property or the groundwater underlying such real property
or Other Property in accordance with (a) the approval of the appropriate
Governmental Authority, if any such approval is required under Environmental
Laws, and (b) all Environmental Laws. In addition to all other rights and
remedies of the Administrative Agent and the Banks under the Credit Documents,
but subject to the Borrower’s or the applicable Subsidiaries’ right to contest
the performance of any such response, as further described in this Section 5.12,
if such Hazardous Substances require remediation or removal as set forth in this
Section 5.12 but has not been remedied or removed from the affected Mortgaged
Property or Other Property or the groundwater underlying such Mortgaged Property
or Other Property by the Borrower within the time periods contemplated by the
applicable response, the Administrative Agent may, at its sole discretion and
after giving the Borrower written notification of its intention to
self-implement any required response, pay to have the same remedied or removed
in accordance with the applicable remediation program, and the Borrower will
reimburse the Administrative Agent therefore within ten days of the
Administrative Agent’s demand for payment. The Borrower shall have the right to
contest any notice, directive or other demand of any third party, including
without limitation, any Governmental Authority, to remedy or remove Hazardous
Substances from any Property subject to a Mortgage or any Other Property so long
as the Borrower diligently prosecutes such contest to completion, complies with
any final order or determination and, before such contest, either furnishes the
Administrative Agent security in an amount equal to the cost of remediation or
removal of the Hazardous Substances or posts a bond with a surety satisfactory
to the Administrative Agent in such amount. THE BORROWER SHALL BE SOLELY
RESPONSIBLE FOR, AND WILL INDEMNIFY AND HOLD HARMLESS THE ADMINISTRATIVE AGENT
AND EACH BANK AND EACH OF THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES,
AGENTS, SUCCESSORS AND ASSIGNS FROM AND AGAINST, ANY AND ALL LOSSES, DAMAGES,
DEMANDS, CLAIMS, CAUSES OF ACTION, JUDGMENTS, ACTIONS, ASSESSMENTS, PENALTIES,
COSTS, EXPENSES AND LIABILITIES DIRECTLY OR INDIRECTLY ARISING OUT OF OR
ATTRIBUTABLE TO ANY HAZARDOUS SUBSTANCES AT ANY REAL PROPERTY SUBJECT TO A
MORTGAGE OR ANY OTHER PROPERTY, INCLUDING, WITHOUT LIMITATION, THE FOLLOWING:
(Y) THE COSTS OF ANY REPAIR, CLEANUP OR DETOXIFICATION OF ANY MORTGAGED PROPERTY
OR OTHER PROPERTY REQUIRED UNDER ENVIRONMENTAL LAW, AND THE PREPARATION AND
IMPLEMENTATION OF ANY CLOSURE, REMEDIAL OR OTHER PLANS REQUIRED UNDER
ENVIRONMENTAL LAW; AND (Z) ALL REASONABLE COSTS AND EXPENSES INCURRED BY THE
ADMINISTRATIVE AGENT OR A BANK IN CONNECTION WITH CLAUSE (Y) ABOVE, INCLUDING
REASONABLE ATTORNEYS’ FEES; PROVIDED, HOWEVER, THAT THE BORROWER SHALL NOT BE
LIABLE FOR ANY OF THE FOREGOING

61



--------------------------------------------------------------------------------



 



THAT IS FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT
JURISDICTION TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
THE ADMINISTRATIVE AGENT OR A BANK AFTER TAKING POSSESSION OF A PROPERTY SUBJECT
TO A MORTGAGE. THE COVENANTS AND INDEMNITIES PROVIDED IN THIS SECTION SHALL
SURVIVE THE REPAYMENT OR ANY OTHER SATISFACTION OF THE OBLIGATIONS OF THE
BORROWER UNDER THE CREDIT DOCUMENTS.
     Section 5.13. Use of Proceeds. The Borrower shall use the proceeds of the
Borrowings and the Letters of Credit to make Restricted Payments with the
proceeds of Working Capital Borrowings in compliance with Section 6.05, for
Acquisitions, to refinance Debt owing under the Existing Agreement, and for
working capital and general corporate purposes, including, without limitation,
Capital Expansion Projects and the making of capital expenditures. The Borrower
is not engaged in the business of extending credit for the purpose of purchasing
or carrying margin stock (within the meaning of Regulation U). No proceeds of
the Borrowings will be used to purchase or carry any margin stock in violation
of Regulations D, T, U, or X.
     Section 5.14. Further Assurances.
     (a) Promptly upon request and at its expense, the Borrower shall, and shall
cause each Subsidiary to, cure any defects in the creation and issuance of the
Notes and the execution and delivery of this Agreement and the other Credit
Documents. The Borrower hereby authorizes the Banks or the Administrative Agent
to file any financing statements without the signature of the Borrower to the
extent permitted by applicable law in order to perfect or maintain the
perfection of any security interest granted under any of the Credit Documents.
The Borrower at its expense will, and will cause each Subsidiary to, promptly
execute and deliver to the Administrative Agent upon reasonable request all such
other documents, agreements and instruments to comply with or accomplish the
covenants and agreements of the Borrower or any Subsidiary, as the case may be,
in the Security Documents and this Agreement, or to further evidence and more
fully describe the collateral intended as security for the Notes, or to correct
any omissions in the Security Documents, or to state more fully the security
obligations set out herein or in any of the Security Documents, or to perfect,
protect or preserve any Liens created pursuant to any of the Security Documents,
or to make any recordings, to file any notices or obtain any consents, all as
may be necessary or appropriate in connection therewith or to enable the
Administrative Agent to exercise and enforce its rights and remedies with
respect to any Collateral.
     (b) Within 30 days after a request by the Administrative Agent or the Banks
to cure any title defects or exceptions which are not Permitted Liens and which,
individually or in the aggregate, (i) materially interfere with the ordinary
conduct of Business, (ii) materially detract from the value or the use of the
portion of the Pipeline Systems affected thereby, or (iii) could reasonably have
a Material Adverse Effect, the Borrower shall cure such title defects or
exceptions or substitute such Collateral with acceptable Property of an
equivalent value with no title defects or exceptions and deliver to the
Administrative Agent satisfactory title evidence in form and substance
acceptable to the Administrative Agent in its reasonable business judgment as to
the Borrower’s and its Subsidiaries’ title in such Property and the
Administrative Agent’s Liens and security interests therein.

62



--------------------------------------------------------------------------------



 



     (c) Promptly upon the receipt by the Borrower or any of its Subsidiaries of
the notices, summons or citations described in Section 5.06(l)(iii) hereof and
provided that such legal proceedings could (i) materially interfere with the
ordinary conduct of Business, (ii) materially detract from the value or the use
of the portion of the Collateral affected thereby, or (iii) reasonably be
expected to have a Material Adverse Effect, the Borrower and its Subsidiaries
shall take such action as may be reasonably necessary to preserve the
Borrower’s, its Subsidiaries’, and the Administrative Agent’s (as the secured
party) rights affected thereby. If the Borrower or any of its Subsidiaries fails
or refuses to adequately, in the reasonable judgment of the Administrative Agent
as the secured party, defend the Borrower’s, its Subsidiaries’, and the
Administrative Agent’s (as the secured party) rights affected thereby, the
Administrative Agent, as the secured party, may, after prior written notice to
the Borrower, take such action on behalf of and in the name of Borrower and its
Subsidiaries and at the Borrower’s or such Subsidiary’s sole cost and expense.
Moreover, the Administrative Agent as the secured party may take such
independent action in connection therewith as it may in its reasonable
discretion deem proper, including the right to employ independent counsel and to
intervene in any suit affecting the Collateral. All reasonable costs, expenses
and attorneys’ fees incurred by Administrative Agent pursuant to this
Section 5.14 or in connection with the defense by the Administrative Agent of
any claims, demands or litigation relating to the Collateral shall be paid by
Borrower as provided in Section 9.04.
     Section 5.15. Specified Acquisition Period. If the Borrower elects to have
a Specified Acquisition Period apply with respect to a Specified Acquisition,
the Borrower shall deliver written notice of such election to the Administrative
Agent within 30 days of the consummation of the Specified Acquisition.
ARTICLE VI
NEGATIVE COVENANTS
     So long as any Note or any amount under any Credit Document shall remain
unpaid, any Letter of Credit shall remain outstanding or there shall be any
Letter of Credit Exposure, or any Bank shall have any Commitment, the Borrower
agrees to comply with the following covenants.
     Section 6.01. Liens, Etc. The Borrower will not, and will not permit any of
its Subsidiaries to, create, assume, incur or suffer to exist, any Lien on or in
respect of any of its Property whether now owned or hereafter acquired, or
assign any right to receive income, except that the Borrower or any of its
Subsidiaries may create, incur, assume, or suffer to exist Liens (“Permitted
Liens”):
     (a) Securing the Obligations;
     (b) For taxes, assessments, governmental charges, or levies on Property of
the Borrower or any Guarantor not yet due or that (provided foreclosure, sale or
other similar proceedings shall not have been initiated) are being contested in
good faith by appropriate proceedings, and such reserve as may be required by
GAAP shall have been made therefor;

63



--------------------------------------------------------------------------------



 



     (c) In favor of bankers and/or financial institutions in respect of deposit
accounts, other Liens imposed by law, such as landlords’, carriers’,
warehousemen’s and mechanics’ liens and other similar Liens arising by operation
of law in the ordinary course of business in respect of obligations that are not
yet due or that are being contested in good faith by appropriate proceedings,
provided such reserve as may be required by GAAP shall have been made therefor;
     (d) Arising in the ordinary course of business out of pledges or deposits
under workers’ compensation laws, unemployment insurance, old age pensions or
other social security or retirement benefits, or similar legislation or to
secure public or statutory obligations of the Borrower or any Guarantor;
     (e) Comprised of minor defects, irregularities, and deficiencies in title
to, and easements, rights-of-way, zoning restrictions and other similar
restrictions, charges or encumbrances, defects and irregularities in the
physical placement and location of pipelines within the areas covered by the
easements, leases, licenses and other rights in real property in favor of the
Borrower or any of its Subsidiaries which, individually and in the aggregate, do
not materially interfere with the ordinary conduct of Business, do not
materially detract from the value or the use of the property which they affect,
and could not reasonably have a Material Adverse Effect;
     (f) Comprised of deposits to secure the performance of bids, trade
contracts (other than for borrowed money), leases, statutory obligations, surety
and appeal bonds, performance bonds and other obligations of like nature
incurred in the ordinary course of business;
     (g) Created or arising after the date of this Agreement out of judgments or
awards against the Borrower or any Guarantor and that (i) do not give rise to an
Event of Default and (ii) with respect to which the Borrower or any Guarantor at
the time shall be properly and timely prosecuting an appeal or proceedings for
review and with respect to which it shall have secured a stay of execution
pending such appeal or proceedings for review;
     (h) Constituting purchase money Liens or security interests created or
arising after the date of this Agreement upon or in any Property acquired or
held by the Borrower or any of its Subsidiaries in the ordinary course of
business to secure the purchase price of such Property or to secure indebtedness
incurred solely for the purpose of financing the acquisition of such Property;
provided that (A) the aggregate principal amount of the indebtedness secured by
the Liens permitted by this paragraph (i) shall not exceed $20,000,000, (B) no
such Lien may extend to or cover any Property other than the Property being
acquired, and (C) no such renewal or refinancing may extend to or cover any
property not previously subject to the Lien being renewed or refinanced;
     (i) (i) Assumed by Borrower or its Subsidiaries in connection with an
Acquisition and (ii) securing Capital Leases; provided that the aggregate amount
of all Debt secured by such Liens may not exceed $20,000,000 in the aggregate;
     (j) In favor of Alon USA, LP (or any assignee or successor thereto)
securing certain obligations under the Alon Pipelines and Terminals Agreement,
pursuant to the Alon Mortgage, so long as such Liens are subordinated to the
Liens on the same assets securing the Obligations

64



--------------------------------------------------------------------------------



 



on terms not less advantageous to the Administrative Agent and the Banks than
those contained in the Subordination, Non-Disturbance and Attornment Agreement
executed by the Administrative Agent, the Alon Administrative Agent (as defined
therein) and Alon USA, LP as of March 1, 2005; and
     (k) In favor of the Parent (or any assignee or successor thereto that is an
Affiliate of the Parent) securing certain obligations owing to the Parent (or
such Affiliate assignee or successor) and including without limitation
obligations owing under the HC Pipelines Agreement, so long as such Liens are
subordinated to the Liens on the same assets securing the Obligations on terms
not less advantageous to the Administrative Agent and the Banks than those
contained in the Subordination, Non-Disturbance and Attornment Agreement
executed by the Administrative Agent and the Parent as of July 8, 2005.
     Section 6.02. Debts, Guaranties and Other Obligations. The Borrower will
not, and will not permit any of its Subsidiaries to, create, assume, suffer to
exist, or in any manner become or be liable, in respect of any Debt except:
     (a) Debt of the Borrower and its Subsidiaries under the Credit Documents;
     (b) Debt of the Borrower existing on the date of this Agreement and
disclosed in the attached Schedule 6.02 and any extensions, rearrangements and
modifications thereof which do not increase the principal amount thereof or the
interest rate charged thereon above a market rate of interest;
     (c) Debt of the Borrower or any of its Subsidiaries under any Interest Rate
Contract;
     (d) Debt in respect of endorsement of negotiable instruments in the
ordinary course of business;
     (e) Debt attributable to Capital Leases which, when combined with Debt
under clause (i) below, does not exceed $20,000,000 in the aggregate;
     (f) Debt between the Borrower and any of its wholly-owned Subsidiaries;
     (g) Debt between any wholly-owned Subsidiary of the Borrower and any other
wholly-owned Subsidiary of the Borrower;
     (h) Debt secured by Liens permitted under Section 6.01(h);
     (i) Debt assumed in connection with an Acquisition and secured by Liens
permitted under Section 6.01(i); provided that, the aggregate principal amount
of all such Debt together with all Capital Leases permitted under clause
(e) above does not exceed $20,000,000;
     (j) Permitted Note Debt, including, without limitation, any guaranty
thereof; and
     (k) Unsecured Debt in addition to Debt otherwise permitted above, not
exceeding $20,000,000 in aggregate principal amount at any time outstanding.

65



--------------------------------------------------------------------------------



 



     Section 6.03. Agreements Restricting Liens. The Borrower will not, and will
not permit any of its Subsidiaries to, enter into any agreement (other than a
Credit Document) which, except with respect to specific Property encumbered to
secure payment of Debt related to such Property, imposes restrictions greater
than those under this Agreement upon the creation or assumption of any Lien upon
its Properties, revenues or assets, whether now owned or hereafter acquired.
     Section 6.04. Merger or Consolidation; Asset Sales; Acquisitions. The
Borrower will not, and will not permit any of its Subsidiaries to:
     (a) Merge or consolidate with or into any other Person, except that (i) the
Borrower may merge with one or more of its Subsidiaries, provided that the
Borrower shall be the surviving Person and (ii) any of its Subsidiaries may
merge with any of its other Subsidiaries provided that if any of such
Subsidiaries is a Guarantor, a Guarantor shall be the surviving Person;
     (b) Sell, lease, transfer, or otherwise dispose of any of its Property
except for: (i) sales of inventory in the ordinary course of business;
(ii) sales of Property that is obsolete or no longer useful or necessary for the
proper operation or conduct of the Business; (iii) so long as no Default or
Event of Default has occurred and is continuing or would be caused thereby,
sales and other transfers of Property from any Subsidiary of the Borrower to
either the Borrower or any other Guarantor (provided, however, that the Borrower
or such Subsidiary shall ratify, grant and confirm the Liens on such Property
(and any other related Collateral) pursuant to such Security Documents and
deliver such legal opinions in relation thereto as may be reasonably requested
by the Administrative Agent); (iv) sales of its Investments made pursuant to
clauses (d), (e), (f) or (g) of Section 6.06 so long as (A) such sales are to a
third party and are conducted in an arm’s length transaction, (B) such sales are
for cash only and such cash proceeds are, concurrent with the consummation of
each such sale, distributed to, or otherwise received by, the Borrower or a
Guarantor, and (C) with respect to any sale of equity interests involving UNEV
JV, the Borrower and its Subsidiaries shall collectively continue to own at
least 51% of the equity interests of UNEV JV after giving effect to such sale,
and (v) sales of other Properties made in arm’s length transactions for fair
market value, not exceeding in any fiscal year $20,000,000 in the aggregate,
provided that no Default or Event of Default has occurred and is continuing or
would result from such sale, and provided further that the net cash proceeds
thereof are used within 270 days of such sale to purchase assets of similar
value, quality and business utility to those assets sold, leased, transferred or
otherwise disposed of; or
     (c) Make any Acquisition, except the Borrower or any Guarantor may make any
Acquisition (by purchase or merger) provided that (i) the Borrower or a
Guarantor is the acquiring or surviving entity; (ii) no Default or Event of
Default exists and the Acquisition would not reasonably be expected to cause a
Default or Event of Default; (iii) after giving effect to such Acquisition on a
pro forma basis, the Borrower and its Subsidiaries would have been in compliance
with all of the covenants contained in this Agreement, including, without
limitation, Sections 6.10 through 6.11 as of the end of the most recent fiscal
quarter, (iv) the acquisition target is in the same or similar line of business
as the Borrower and its Subsidiaries and is not hostile, and (v)(i) except with
respect to the Acquisition or formation of any Restricted Subsidiary, Plains JV
or any other joint venture or other similar arrangement that is not a
Subsidiary, the terms of Section 5.10 and 5.11 are satisfied, and (ii) with
respect to the

66



--------------------------------------------------------------------------------



 



Acquisition of, or Investments in, any Restricted Subsidiary, Plains JV or any
other joint venture or other similar arrangement that is not a Subsidiary, such
Investment complies with the terms of Section 6.06.
     Section 6.05. Restricted Payments. The Borrower will not make or pay any
Restricted Payment; except that the Borrower may make Restricted Payments during
any fiscal quarter in an aggregate amount not to exceed the Borrower’s Available
Cash as of the end the immediately preceding fiscal quarter; provided that,
(i) no Default or Event of Default shall occur both before and after giving
effect to such Restricted Payment, and the Borrower and its Subsidiaries shall
be in compliance (after giving pro forma effect to the making of such Restricted
Payment) with all of the covenants contained in this Agreement, including,
without limitation, Sections 6.10 through 6.11 and (ii) the Borrower shall not
use more than $20,000,000 from the proceeds of Borrowings at any one time to
make Distribution Payments.
     Section 6.06. Investments. Except as otherwise permitted under
Section 6.04, the Borrower will not, and will not permit any of its Subsidiaries
to, make or permit to exist any loans, advances or capital contributions to, or
make any investment in, or purchase or commit to purchase any stock or other
securities or evidences of indebtedness of or interests in any Person (each an
“Investment”) except the following:
     (a) the purchase of Liquid Investments;
     (b) current trade and customer accounts receivable which are for goods
furnished or services rendered in the ordinary course of business and are
payable in accordance with customary trade terms;
     (c) Acquisitions (other than Acquisitions or Investments made with respect
to Plains JV, UNEV JV, Rio Grande, the Joint Venture or any other joint venture
or other similar arrangement that is not a Subsidiary) to the extent made in
compliance Section 6.04;
     (d) the Acquisition by the Borrower or any of its Subsidiaries of, or
Investments in, Plains JV in an aggregate amount not to exceed $30,000,000
outstanding at any time; provided that such Acquisitions or other Investments
are made using cash and otherwise comply with Section 6.04;
     (e) the Acquisition by the Borrower or any of its Subsidiaries of, or
Investments in, UNEV JV in an aggregate amount not to exceed $275,000,000 at any
time; provided that such Acquisitions or other Investments are made using cash
and otherwise comply with Section 6.04;
     (f) Investments by the Borrower or any of its Subsidiaries in Rio Grande
and in the Joint Venture existing on the date of this Agreement; provided, that
the amount of such Investments may not be increased (other than through natural
appreciation or through cash Investments made pursuant to clause (g) below);
     (g) Investments by a Subsidiary of the Borrower in any other Person that is
not a Guarantor (including, without limitation, Plains JV, UNEV JV, Rio Grande
and the Joint Venture) in an aggregate amount for all such Investments not to
exceed $20,000,000 outstanding

67



--------------------------------------------------------------------------------



 



at any time; provided that such Investments (including Acquisitions) are made in
cash and otherwise comply with Section 6.04 and Sections 6.14, 6.15, 6.16 or
6.17, as applicable; and
     (h) as long as no Event of Default has occurred and is continuing or would
be caused thereby, Investments for aggregate consideration not to exceed
$20,000,000 during the term of this Agreement; provided, however, that any such
Investment shall be permitted only if, before the effectiveness of such
Investment and to the extent required by the Administrative Agent, the Borrower
delivers to the Administrative Agent (i) such guaranties, mortgages, deeds of
trust, security agreements, releases, UCC financing statements, UCC terminations
and environmental assessments as the Administrative Agent may reasonably request
and accompanied by UCC searches and title investigations demonstrating that,
upon the effectiveness of such Investment and the recording and filing of any
necessary documentation, the Administrative Agent will have an Acceptable
Security Interest in such Investment, and (ii) such other agreements,
instruments, certificates, approvals, opinions and other documents as any Bank
through the Administrative Agent may reasonably request.
     Section 6.07. Affiliate Transactions. Except for the transactions set forth
on Schedule 6.07 attached hereto, the Borrower shall not, nor shall it permit
any of its Subsidiaries to, directly or indirectly, enter into or permit to
exist any transaction or series of transactions (including, but not limited to,
the purchase, sale, lease or exchange of Property, the making of any investment,
the giving of any guaranty, the assumption of any obligation or the rendering of
any service) with any of their Affiliates unless such transaction or series of
transactions is on fair and reasonable terms which are no less favorable to the
Borrower or any Subsidiary of the Borrower, as applicable, than those that could
be obtained in a comparable arm’s length transaction with a Person that is not
such an Affiliate; provided that the Borrower and its Subsidiaries may enter
into, and perform under, the Material Contracts.
     Section 6.08. Other Businesses. The Borrower shall not, and shall not
permit any of its Subsidiaries to, substantially alter the character of their
respective businesses from that conducted by the Borrower and its Subsidiaries
taken as a whole on the date of this Agreement.
     Section 6.09. Amendment of Material Agreements. The Borrower shall not
amend, modify, or supplement any of the Material Contracts without the prior
written consent of the Majority Banks; provided that such amendments,
modifications, or supplements may be made without the consent of the Majority
Banks if such amendments, modifications or supplements are, as of the date they
are entered into and considered individually or in the aggregate, not expected
to (a) be materially adverse to the rights of the Administrative Agent or the
Banks and (b) materially decrease the economic benefit that the Borrower would
have otherwise received pursuant to such agreements.
     Section 6.10. Leverage Ratio. As of the end of any fiscal quarter of the
Borrower and the Limited Partner (commencing with the fiscal quarter ended
September 30, 2007), the Leverage Ratio shall not be greater than 5.25 to 1.00;
provided, however, that with respect to the end of any such fiscal quarter
occurring during a Specified Acquisition Period, the Leverage Ratio shall not be
greater than 5.75 to 1.00.

68



--------------------------------------------------------------------------------



 



     Section 6.11. Interest Coverage Ratio. As of the end of any fiscal quarter
of the Borrower and the Limited Partner (commencing with the fiscal quarter
ended September 30, 2007), the Interest Coverage Ratio shall not be less than
2.50 to 1.00.
     Section 6.12. Compliance with ERISA. The Borrower shall not, nor shall it
permit any of its Subsidiaries to, directly or indirectly, (a) engage in, or
permit any Subsidiary or any member of the Controlled Group to engage in, any
transaction in connection with which the Borrower, any Subsidiary or member of
the Controlled Group could be subjected to either a civil penalty assessed
pursuant to section 502(c), (i) or (l) of ERISA or a tax imposed by Chapter 43
of Subtitle D of the Code; (b) terminate, or permit any Subsidiary or member of
the Controlled Group to terminate, any Plan in a manner, or take any other
action with respect to any Plan, which could result in any liability to the
Borrower, any Subsidiary or member of the Controlled Group to the PBGC; (c) fail
to make, or permit any Subsidiary or member of the Controlled Group to fail to
make, full payment when due of all amounts which, under the provisions of any
Plan, agreement relating thereto or applicable law, the Borrower, a Subsidiary
or member of the Controlled Group is required to pay as contributions thereto;
(d) permit to exist, or allow any Subsidiary or member of the Controlled Group
to permit to exist, any accumulated funding deficiency within the meaning of
Section 302 of ERISA or section 412 of the Code, whether or not waived, with
respect to any Plan; (e) permit, or allow any Subsidiary or member of the
Controlled Group to permit, the actuarial present value of the benefit
liabilities (as “actuarial present value of the benefit liabilities” shall have
the meaning specified in section 4041 of ERISA) under any Plan maintained by the
Borrower, any Subsidiary or any member of the Controlled Group which is
regulated under Title IV of ERISA to exceed the current value of the assets
(computed on a plan termination basis in accordance with Title IV of ERISA) of
such Plan allocable to such benefit liabilities; (f) contribute to or assume an
obligation to contribute to, or permit any Subsidiary or member of the
Controlled Group to contribute to or assume an obligation to contribute to, any
Multiemployer Plan; (g) acquire, or permit any Subsidiary or member of the
Controlled Group to acquire, an interest in any Person that causes such Person
to become a member of the Controlled Group with respect to the Borrower, any
Subsidiary or any member of the Controlled Group if such Person sponsors,
maintains or contributes to, or at any time in the six-year period preceding
such acquisition has sponsored, maintained, or contributed to, (1) any
Multiemployer Plan, or (2) any other Plan that is subject to Title IV of ERISA
under which the actuarial present value of the benefit liabilities under such
Plan exceeds the current value of the assets (computed on a plan termination
basis in accordance with Title IV of ERISA) of such Plan allocable to such
benefit liabilities; (h) incur, or permit any Subsidiary or member of the
Controlled Group to incur, a liability to or on account of a Plan under sections
515, 4062, 4063, 4064, 4201 or 4204 of ERISA; (i) contribute to or assume an
obligation to contribute to, or permit any Subsidiary or member of the
Controlled Group to contribute to or assume an obligation to contribute to, any
employee welfare benefit plan, as defined in section 3(1) of ERISA, including,
without limitation, any such plan maintained to provide benefits to former
employees of such entities, that may not be terminated by such entities in their
sole discretion at any time without any material liability; (j) amend or permit
any Subsidiary or member of the Controlled Group to amend, a Plan resulting in
an increase in current liability such that the Borrower, any Subsidiary or any
member of the Controlled Group is required to provide security to such Plan
under section 401(a)(29) of the Code; or (k) permit to exist any occurrence of
any Reportable Event (as defined in Title IV of ERISA), or any other event or
condition, which

69



--------------------------------------------------------------------------------



 



presents a material (in the good faith opinion of the Majority Banks) risk of
such a termination by the PBGC of any Plan.
     Section 6.13. Restricted Entities. Notwithstanding anything to the contrary
contained herein, including any provision of this Article VI, the Borrower shall
not, nor shall it permit any of its Subsidiaries to, (a) create, assume, incur
or suffer to exist any Lien on or in respect of any of its Property for the
benefit of any Restricted Subsidiary, the Joint Venture, the Plains JV or any
Future JV, (b) except for Investments permitted by Section 6.06, sell, assign,
pledge, or otherwise transfer any of its Properties to any Restricted
Subsidiary, the Joint Venture or the Plains JV, (c) except for such Investments
permitted by Section 6.06, make or permit to exist Investments in any Restricted
Subsidiary, the Joint Venture, the Plains JV, the Future JVs or in any of their
respective Properties, or (d) amend, modify or supplement the voting or other
consent provisions contained in the partnership agreement or other
organizational documents of any Restricted Subsidiary, the Joint Venture, the
Plains JV or any Future JV. Furthermore, the Borrower shall not, and shall not
permit any of its Subsidiaries to, consent to any Restricted Subsidiary, the
Joint Venture, the Plains JV or any Future JV (i) creating, incurring or
suffering to exist any Indebtedness, except trade payables in the ordinary
course of business; (ii) creating, incurring or suffering to exist any Lien in,
of or on the Property of any Restricted Subsidiary, the Joint Venture, the
Plains JV or any Future JV, except for the Liens of the type described in
Sections 6.01(b), (c), (d), (e) or (f); (iii) merging or consolidating with or
into any other Person; (iv) leasing, selling or otherwise disposing of its
Property to any other Person other than (A) sales of such Property that are
obsolete, redundant or otherwise not necessary in the business of the Restricted
Subsidiaries, (B) sales of inventory in the ordinary course of business, or (C)
operating leases entered into in the ordinary course of a Restricted
Subsidiary’s business; (v) entering into any transaction (including, without
limitation, the purchase or sale of any Property or service) with, or make any
payment or transfer to, any Affiliate except (1) distributions by a Restricted
Subsidiary, the Joint Venture, any Future JV or the Plains JV to the Borrower or
any of the Borrower’s other Subsidiaries, and (2) in the ordinary course of
business and pursuant to the reasonable requirements of a Restricted
Subsidiary’s, the Joint Venture’s, a Future JV’s or the Plains JV’s, as
applicable, business and upon fair and reasonable terms no less favorable to a
Restricted Subsidiary, the Joint Venture, a Future JV or the Plains JV, as
applicable, than such Restricted Subsidiary, the Joint Venture, a Future JV or
the Plains JV, as applicable, would obtain in a comparable arms-length
transaction; or (vi) conducting business in enterprises that are not in
substantially the same field of business as presently conducted.
     Section 6.14. Navajo Southern. So long as the Administrative Agent and the
Banks shall not have an Acceptable Security Interest in the Equity Interests of
Rio Grande owned by the Borrower and its Subsidiaries: (a) Navajo Southern shall
not own any material assets other than such Equity Interests in Rio Grande,
(b) Navajo Southern shall not engage in any business other than the ownership of
such Equity Interests, and (c) Navajo Southern shall not sell, dispose of or
otherwise transfer such Equity Interests except as permitted by Section 6.04.
     Section 6.15. Plains Holdco. So long as the Administrative Agent and the
Banks shall not have an Acceptable Security Interest in the Equity Interests of
Plains JV owned by the Borrower and its Subsidiaries: (a) Plains Holdco shall
not own any material assets other than such Equity Interests in Plains JV,
(b) Plains Holdco shall not engage in any business other than

70



--------------------------------------------------------------------------------



 



the ownership of such Equity Interests, and (c) Plains Holdco shall not sell,
dispose of or otherwise transfer such Equity Interests except as permitted by
Section 6.04.
     Section 6.16. UNEV Holdco. So long as the Administrative Agent and the
Banks shall not have an Acceptable Security Interest in the Equity Interests of
UNEV JV owned by the Borrower and its Subsidiaries: (a) UNEV Holdco shall not
own any material assets other than such Equity Interests in UNEV JV, (b) UNEV
Holdco shall not engage in any business other than the ownership of such Equity
Interests, and (c) UNEV Holdco shall not sell, dispose of or otherwise transfer
such Equity Interests except as permitted by Section 6.04.
     Section 6.17. Future Holdcos. So long as the Administrative Agent and the
Banks shall not have an Acceptable Security Interest in the Equity Interests of
any Future JV that a Future Holdco has invested in pursuant to Section 6.06(g),
(a) such Future Holdco shall not own any material assets other than Equity
Interests in such Future JV, (b) such Future Holdco shall not engage in any
business other than the ownership of such Equity Interests in the Future JV, and
(c) such Future Holdco shall not sell, dispose of or otherwise transfer such
Equity Interests except as permitted by Section 6.04.
ARTICLE VII
REMEDIES
     Section 7.01. Events of Default. The occurrence of any of the following
events shall constitute an “Event of Default” under any Credit Document:
     (a) Payment. The Borrower shall fail to (i) pay any principal of any
Advance or reimburse any drawing under any Letter of Credit when the same
becomes due and payable, (ii) pay any interest on any Note or any fee owing in
connection with the Obligations, this Agreement or any of the other Credit
Documents within five days after the same becomes due and payable, or (iii) pay
any other amount owing in connection with the Obligations, this Agreement or any
of the other Credit Documents within ten days after the same becomes due and
payable;
     (b) Representation and Warranties. Any representation or warranty made or
deemed to be made (i) by the Borrower in this Agreement or in any other Credit
Document, (ii) by the Borrower, the Parent, the Limited Partner, the General
Partner, any Guarantor (or any of their respective officers) in connection with
this Agreement or any other Credit Document, or (iii) by any Guarantor in any
Credit Document, shall, in any such case, prove to have been incorrect in any
material respect when made or deemed to be made;
     (c) Covenant Breaches. (i) The Borrower or any of its Subsidiaries shall
fail to perform or observe any covenant contained in Sections 2.04(b), 5.02
(other than the provisions of Section 5.02 requiring the Borrower to deliver
copies of policies or certificates, for which provisions a 30-day grace period
shall apply), 5.03, 5.06, 5.09, 5.10, or 5.13 or in Article VI of this Agreement
or (ii) the Borrower or any of its Subsidiaries or any other Guarantor fail to
perform or observe any other term or covenant set forth in this Agreement or any
other Credit Document which is not covered by clause (i) above or any other
provision of this Section 7.01 if such failure shall remain unremedied for
thirty days after the earlier of written notice of such

71



--------------------------------------------------------------------------------



 



default shall have been given to the Borrower by the Administrative Agent or any
Bank or a Responsible Officer’s actual knowledge of such default;
     (d) Cross-Defaults.
          (i) The Limited Partner or any of its Subsidiaries shall default in
the making of any payment of any principal of or premium or interest on any Debt
which is outstanding in a principal amount of at least $10,000,000 (but
excluding Debt evidenced by the Notes) when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Debt;
          (ii) Any other event shall occur or condition shall exist under any
agreement or instrument relating to Debt of the Limited Partner or any of its
Subsidiaries which is outstanding in a principal amount of at least $10,000,000,
and shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Debt;
          (iii) Any such Debt referred to in clauses (i) or (ii) above shall be
declared to be due and payable, or required to be prepaid (other than by a
regularly scheduled required prepayment), prior to the stated maturity thereof;
or
          (iv) (A) Any default or event of default shall have occurred under any
of the Material Contracts which has not been cured within any applicable grace
period and which default or event of default could reasonably be expected to
have a Material Adverse Effect, (B) any of the Material Contracts (other than
the Alon Mortgage or any of the HC Mortgages) shall have terminated, or (C) any
Person other than the Limited Partner or any of its Subsidiaries takes (or
notifies the Limited Partner or any of its Subsidiaries that it intends to take)
remedial action under the Alon Mortgage, the Alon Pipelines and Terminals
Agreement, any of the HC Mortgages, or the HC Pipelines Agreement (or any
successor or replacement agreement to the foregoing) or under any other Material
Contract, in each case that constitutes or could reasonably be expected to take
the form of the purchase, occupation, or operation of any of the applicable
Pipeline Systems or Terminals by a Person other than the Borrower or its wholly
owned Subsidiaries.
     (e) Insolvency. The Borrower or any of its Subsidiaries or any Guarantor
shall generally not pay its debts as such debts become due, or shall admit in
writing its inability to pay its debts generally, or shall make a general
assignment for the benefit of creditors; or any proceeding shall be instituted
by or against the Borrower or any of its Subsidiaries or any Guarantor seeking
to adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee or other similar official for it or
for any substantial part of its Property and, in the case of any such proceeding
instituted against the Borrower or any of its Subsidiaries or any Guarantor
either such proceeding shall remain undismissed for a period of sixty days or
any of the actions sought in such proceeding

72



--------------------------------------------------------------------------------



 



shall occur; or the Borrower or any of its Subsidiaries or any Guarantor shall
take any corporate action to authorize any of the actions set forth above in
this paragraph (e);
     (f) Judgments. Any judgment or order for the payment of money in excess of
$10,000,000 shall be rendered against the Borrower or any of its Subsidiaries or
any Guarantor and remain unpaid and either (i) enforcement proceedings shall
have been commenced by any creditor upon such judgment or order or (ii) there
shall be any period of 30 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect;
     (g) Minimum Revenue Commitment. The amount of the “Minimum Revenue
Commitment”, as defined in the Intercompany Pipelines and Terminals Agreement,
shall be decreased to an amount equal to or less than $6,637,500 per Contract
Quarter, as defined in the Intercompany Pipelines and Terminals Agreement,
regardless of whether such decrease is made pursuant to the terms of the
Intercompany Pipelines and Terminals Agreement.
     (h) Credit Documents. Any material provision of the Credit Documents,
including, without limitation, the Guaranties and the Security Documents, shall
for any reason cease to be valid and binding on the Borrower or any Guarantor or
any such Person shall so state in writing;
     (i) Acceptable Security Interest. The Administrative Agent and the Banks
shall fail to have an Acceptable Security Interest in the Collateral;
     (j) Termination Events. Any Termination Event with respect to a Plan shall
have occurred, and, 30 days after notice thereof shall have been given to the
Borrower by the Administrative Agent, (i) such Termination Event shall not have
been corrected and (ii) the then present value of such Plan’s vested benefits
exceeds the then current value of assets accumulated in such Plan by more than
the amount of $10,000,000 (or in the case of a Termination Event involving the
withdrawal of a “substantial employer” (as defined in Section 4001(a)(2) of
ERISA), the withdrawing employer’s proportionate share of such excess shall
exceed such amount);
     (k) Plan Withdrawals. The Borrower or any member of the Controlled Group as
employer under a Multiemployer Plan shall have made a complete or partial
withdrawal from such Multiemployer Plan and the plan sponsor of such
Multiemployer Plan shall have notified such withdrawing employer that such
employer has incurred a withdrawal liability in an annual amount exceeding
$10,000,000; or
     (l) Change of Control. A Change of Control shall occur.
     Section 7.02. Optional Acceleration of Maturity. If any Event of Default
(other than an Event of Default pursuant to paragraph (e) of Section 7.01) shall
have occurred and be continuing, then, and in any such event,
     (a) the Administrative Agent (i) shall at the request, or may with the
consent, of the Majority Banks, by notice to the Borrower, declare the
obligation of each Bank and each Issuing Bank to make extensions of credit
hereunder, including the making of Advances and issuing of Letters of Credit, to
be terminated, whereupon the same shall forthwith terminate or (ii) shall, at

73



--------------------------------------------------------------------------------



 



the request, or may with the consent, of the Majority Banks, by notice to the
Borrower, declare all principal, interest, fees, reimbursements,
indemnifications and all other amounts payable under this Agreement to be
forthwith due and payable, whereupon the Notes, all such interest, and all such
amounts shall become and be forthwith due and payable in full, without
presentment, demand, protest or further notice of any kind (including, without
limitation, any notice of intent to accelerate or notice of acceleration), all
of which are hereby expressly waived by the Borrower;
     (b) the Borrower shall, on written demand of the Administrative Agent at
the request or with the consent of the Majority Banks, deposit with the
Administrative Agent into the Cash Collateral Account such amount as the
Administrative Agent may request, up to a maximum amount equal to the Letter of
Credit Exposure as security for the Obligations; and
     (c) the Administrative Agent shall at the request or may with the consent
of the Majority Banks proceed to enforce its rights and remedies under the
Security Documents, the Guaranties, and any other Credit Documents for the
ratable benefit of the Banks by appropriate proceedings.
     Section 7.03. Automatic Acceleration of Maturity. If any Event of Default
pursuant to paragraph (e) of Section 7.01 shall occur,
     (a) (i) the obligation of each Bank and each Issuing Bank to make
extensions of credit hereunder, including making Advances and issuing Letters of
Credit, shall immediately and automatically be terminated and (ii) all
principal, interest, fees, reimbursements, indemnifications, and all other
amounts payable under this Agreement, the Notes, and the other Credit Documents
shall immediately and automatically become and be due and payable in full,
without presentment, demand, protest or any notice of any kind (including,
without limitation, any notice of intent to accelerate or notice of
acceleration), all of which are hereby expressly waived by the Borrower;
     (b) the Borrower shall deposit with the Administrative Agent into the Cash
Collateral Account such amount as the Administrative Agent may request, up to a
maximum amount equal to the Letter of Credit Exposure as security for the
Obligations; and
     (c) the Administrative Agent shall at the request and may with the consent
of the Majority Banks proceed to enforce its rights and remedies under the
Security Documents, the Guaranties and any other Credit Document for the ratable
benefit of the Banks by appropriate proceedings.
     Section 7.04. Non-exclusivity of Remedies. No remedy conferred upon the
Administrative Agent or any Bank is intended to be exclusive of any other
remedy, and each remedy shall be cumulative of all other remedies existing by
contract, at law, in equity, by statute or otherwise.
     Section 7.05. Right of Set-off. Upon the occurrence and during the
continuance of any Event of Default, the Administrative Agent and each Bank is
hereby authorized at any time and from time-to-time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness

74



--------------------------------------------------------------------------------



 



at any time owing by the Administrative Agent or any such Bank to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement, the Notes held by
such Bank, and the other Credit Documents, irrespective of whether or not the
Administrative Agent or such Bank shall have made any demand under this
Agreement, any Note, or such other Credit Documents, and although such
obligations may be unmatured. The Administrative Agent and each Bank agrees to
promptly notify the Borrower after any such set-off and application made by the
Administrative Agent or such Bank, provided that the failure to give the notice
shall not affect the validity of such set-off and application. The rights of the
Administrative Agent and the Banks under this Section are in addition to any
other rights and remedies (including, without limitation, other rights of
set-off) which the Administrative Agent or the Banks may have.
     Section 7.06. Application of Collateral. The proceeds of any sale, or other
realization upon all or any part of the Collateral (as defined in each of the
Security Documents) shall be applied by the Administrative Agent in the
following order:
     first, to the payment of all reasonable expenses, liabilities, and advances
incurred or made by the Administrative Agent in connection with the sale or
other realization of such Collateral, and to the ratable payment of any other
unreimbursed reasonable expenses for which the Administrative Agent or any Bank
is to be reimbursed pursuant to the terms hereof or any other Credit Document;
     second, to the ratable payment of accrued but unpaid agent’s fees,
commitment fees, letter of credit fees, and fronting fees owing to the
Administrative Agent, the Issuing Bank, and the Banks in respect of the Advances
and Letters of Credit under this Agreement and the Notes;
     third, to the ratable payment of accrued but unpaid interest on the
Advances owing under this Agreement and the Notes;
     fourth, to the ratable payment of all other Obligations which relate to the
Advances and Letters of Credit and which are owing to the Administrative Agent
and the Banks (other than amounts owing to any Bank or Affiliate of any Bank
under any Interest Rate Contract);
     fifth, to the ratable payment of all amounts owing to the Banks and their
respective Affiliates under any Interest Rate Contract; and
     sixth, any surplus of such cash or cash proceeds held by the Administrative
Agent and remaining after the payment in full of all the Obligations shall be
promptly paid over to the Borrower or to whoever may be lawfully entitled to
receive such surplus.
ARTICLE VIII
THE ADMINISTRATIVE AGENT AND THE ISSUING BANKS
     Section 8.01. Authorization and Action. Each Bank hereby appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers

75



--------------------------------------------------------------------------------



 



under this Agreement as are delegated to the Administrative Agent by the terms
hereof and of the other Credit Documents, together with such powers as are
reasonably incidental thereto. As to any matters not expressly provided for by
this Agreement or any other Credit Document (including, without limitation,
enforcement or collection of the Notes), the Administrative Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Majority Banks, and such
instructions shall be binding upon all Banks and all holders of Notes; provided,
however, that the Administrative Agent shall not be required to take any action
which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement, any other Credit Document, or applicable law.
     Section 8.02. Administrative Agent’s Reliance, Etc. Neither the
Administrative Agent nor any of its directors, officers, agents, or employees
shall be liable for any action taken or omitted to be taken (including the
Administrative Agent’s own negligence) by it or them under or in connection with
this Agreement or the other Credit Documents, except for its or their own gross
negligence or willful misconduct. Without limitation of the generality of the
foregoing, the Administrative Agent: (a) may treat the payee of any Note as the
holder thereof until the Administrative Agent receives written notice of the
assignment or transfer thereof signed by such payee and in form satisfactory to
the Administrative Agent; (b) may consult with legal counsel (including counsel
for the Borrower), independent public accountants, and other experts selected by
it and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants, or
experts; (c) makes no warranty or representation to any Bank and shall not be
responsible to any Bank for any statements, warranties, or representations made
in or in connection with this Agreement or the other Credit Documents; (d) shall
not have any duty to ascertain or to inquire as to the performance or observance
of any of the terms, covenants or conditions of this Agreement or any other
Credit Document on the part of the Borrower or the Guarantors or to inspect the
property (including the books and records) of the Borrower or the Guarantors;
(e) shall not be responsible to any Bank for the due execution, legality,
validity, enforceability, genuineness, sufficiency, or value of this Agreement
or any other Credit Document; and (f) shall incur no liability under or in
respect of this Agreement or any other Credit Document by acting upon any
notice, consent, certificate, or other instrument or writing (which may be by
facsimile, telecopier, or telex) believed by it to be genuine and signed or sent
by the proper party or parties.
     Section 8.03. The Administrative Agent and Its Affiliates. With respect to
its Commitments, the Advances made by it and the Notes issued to it, the
Administrative Agent shall have the same rights and powers under this Agreement
as any other Bank and may exercise the same as though it were not the
Administrative Agent. The term “Bank” or “Banks” shall, unless otherwise
expressly indicated, include the Administrative Agent in its individual
capacity. The Administrative Agent and its Affiliates may accept deposits from,
lend money to, act as trustee under indentures of, and generally engage in any
kind of business with, the Borrower or any of the Guarantors, and any Person who
may do business with or own securities of the Borrower or any such Guarantor,
all as if the Administrative Agent were not an agent hereunder and without any
duty to account therefor to the Banks.
     Section 8.04. Bank Credit Decision. Each Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Bank and based on the

76



--------------------------------------------------------------------------------



 



Financial Statements and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Bank also acknowledges that it shall, independently and without
reliance upon the Administrative Agent or any other Bank and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement.
     Section 8.05. Indemnification. The Banks severally agree to indemnify the
Administrative Agent, each Issuing Bank, the sole lead arranger, and each
Affiliate thereof and their respective directors, officers, employees, and
agents (to the extent not reimbursed by the Borrower), according to their
respective Pro Rata Shares from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses, or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against the Administrative Agent, the sole lead
arranger or any Issuing Bank in any way relating to or arising out of this
Agreement or any action taken or omitted by the Administrative Agent or any
Issuing Bank under this Agreement or any other Credit Document (including the
Administrative Agent’s and the applicable Issuing Bank’s own negligence),
provided that no Bank shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses, or disbursements resulting from the Administrative Agent’s, the sole
lead arranger’s or the applicable Issuing Bank’s gross negligence or willful
misconduct. Without limitation of the foregoing, each Bank agrees to reimburse
the Administrative Agent promptly upon demand for its ratable share of any
out-of-pocket expenses (including counsel fees) incurred by the Administrative
Agent, the sole lead arranger and the issuing bank in connection with the
preparation, execution, delivery, administration, modification, amendment, or
enforcement (whether through negotiations, legal proceedings, or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement
or any other Credit Document, to the extent that the Administrative Agent is not
reimbursed for such by the Borrower.
     Section 8.06. Successor Administrative Agent and Issuing Bank. The
Administrative Agent or an Issuing Bank may resign at any time by giving written
notice thereof to the Banks and the Borrower and may be removed at any time with
or without cause by the Majority Banks upon receipt of written notice from the
Majority Banks to such effect. Upon receipt of notice of any such resignation or
removal, the Majority Banks shall have the right to appoint a successor
Administrative Agent or Issuing Bank only with the consent of the Borrower,
which consent shall not be unreasonably withheld. If no successor Administrative
Agent or Issuing Bank shall have been so appointed by the Majority Banks with
the consent of the Borrower, and shall have accepted such appointment, within
thirty days after the retiring Administrative Agent’s or Issuing Bank’s giving
of notice of resignation or the Majority Banks’ removal of the retiring
Administrative Agent or Issuing Bank, then the retiring Administrative Agent or
Issuing Bank may, on behalf of the Banks and the Borrower, appoint a successor
Administrative Agent or Issuing Bank, which shall be, in the case of a successor
Administrative Agent, a commercial bank organized under the laws of the United
States of America or of any State thereof and

77



--------------------------------------------------------------------------------



 



having a combined capital and surplus of at least $500,000,000.00 and, in the
case of an Issuing Bank, a Bank. Upon the acceptance of any appointment as
Administrative Agent or Issuing Bank by a successor Administrative Agent or
Issuing Bank, such successor Administrative Agent or Issuing Bank shall
thereupon succeed to and become vested with all the rights, powers, privileges,
and duties of the retiring Administrative Agent or Issuing Bank, and the
retiring Administrative Agent or Issuing Bank shall be discharged from its
duties and obligations under this Agreement and the other Credit Documents,
except that the retiring Issuing Bank shall remain the Issuing Bank with respect
to any Letters of Credit outstanding on the effective date of its resignation or
removal and the provisions affecting such Issuing Bank with respect to such
Letters of Credit shall inure to the benefit of the retiring Issuing Bank until
the termination of all such Letters of Credit. After any retiring Administrative
Agent’s or Issuing Bank’s resignation or removal hereunder as Administrative
Agent or Issuing Bank, the provisions of this Article VIII shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent or Issuing Bank under this Agreement and the other Credit
Documents.
     Section 8.07. Additional Agents. Neither the Syndication Agent nor the
Documentation Agent referred to on the cover of this Agreement shall have any
duties, obligations or liabilities in their respective capacities as agents. The
Sole Lead Arranger shall have no duties, obligations or liabilities in its
capacity as such under this Agreement but shall be entitled to the indemnities
provided for it in this Agreement.
     Section 8.08. Borrower Reliance. The Administrative Agent and the Banks
acknowledge that the Borrower may rely on any consent, approval or instructions
received by the Borrower from the Administrative Agent and/or the Banks.
     Section 8.09. Collateral Matters.
     (a) The Administrative Agent is authorized on behalf of the Banks, without
the necessity of any notice to or further consent from the Banks, from time to
time, to take any actions with respect to any Collateral or Security Documents
which may be necessary to perfect and maintain Acceptable Security Interests in
and Liens upon the Collateral granted pursuant to the Security Documents. The
Administrative Agent is further authorized on behalf of the Banks, without the
necessity of any notice to or further consent from the Banks, from time to time,
to take any action in exigent circumstances as may be reasonably necessary to
preserve any rights or privileges of the Banks under the Credit Documents or
applicable law.
     (b) The Banks irrevocably authorize the Administrative Agent to release any
Lien granted to or held by the Administrative Agent upon any Collateral:
(i) upon termination of the Commitments and payment in full of all outstanding
Advances, Letter of Credit Obligations, and all other Obligations payable under
this Agreement and under any other Credit Document; (ii) constituting Property
sold or to be sold or disposed of as part of or in connection with any
disposition permitted under this Agreement or the other Credit Documents;
(iii) constituting Property in which the Borrower or any of its Subsidiaries
owned no interest at the time the Lien was granted or at any time thereafter;
(iv) constituting Property leased to the Borrower or any of its Subsidiaries
under a lease which has expired or has been terminated in a transaction
permitted under this Agreement or is about to expire and which has not been, and
is not intended by the Borrower or such Subsidiary to be, renewed or extended;
or (v) if approved, authorized or

78



--------------------------------------------------------------------------------



 



ratified in writing by the Majority Banks or all the Banks, as the case may be,
as required by Section 9.01. Upon the request of the Administrative Agent at any
time, the Banks will confirm in writing the Administrative Agent’s authority to
release particular types or items of Collateral pursuant to this Section 8.09.
ARTICLE IX
MISCELLANEOUS
     Section 9.01. Amendments, Etc. No amendment or waiver of any provision of
this Agreement, the Notes, or any other Credit Document nor any consent to any
departure by the Borrower therefrom, shall in any event be effective unless the
same shall be in writing and signed by the Majority Banks and the Borrower, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no amendment,
waiver, or consent shall, unless in writing and signed by all the Banks, do any
of the following: (a) waive any of the conditions specified in Section 3.01 or
3.02, (b) reduce the principal of, or interest on, the Notes or any fees or
other amounts payable hereunder or under any other Credit Document, (c) postpone
any date fixed for any payment of principal of, or interest on, the Notes or any
fees or other amounts payable hereunder or extend the Revolver Termination Date
or the Final Maturity Date, (d) change the percentage of Banks which shall be
required for the Banks or any of them to take any action hereunder or under any
other Credit Document, (e) amend Section 2.09, Section 8.01 or this
Section 9.01, (f) amend the definition of “Majority Banks”, (g) release any
Guarantor from its obligations under any Guaranty, (h) amend Section 2.14 or
waive any of the provisions set forth therein, or (i) release any material
portion of the Collateral, except as permitted under Section 8.09(b); and
provided, further, that (1) no Commitment of a Bank or any obligations of a Bank
may be increased without such Bank’s written consent and (2) no amendment,
waiver, or consent shall, unless in writing and signed by the Administrative
Agent or the Issuing Bank in addition to the Banks required above to take such
action, affect the rights or duties of the Administrative Agent or the Issuing
Bank, as the case may be, under this Agreement or any other Credit Document.
     Section 9.02. Notices, Etc. All notices and other communications shall be
in writing (including facsimile or telecopy communication) and mailed, faxed or
telecopied, hand delivered or delivered by a nationally recognized overnight
courier, at the address for the appropriate party specified in Schedule 1.01(b)
or at such other address as shall be designated by such party in a written
notice to the other parties. All such notices and communications shall, when
mailed, faxed or telecopied, or hand delivered or delivered by a nationally
recognized overnight courier, be effective three days after being deposited in
the mails, or when facsimile or telecopy transmission is completed,
respectively, except that notices and communications to the Administrative Agent
pursuant to Article II or VIII shall not be effective until received by the
Administrative Agent.
     Section 9.03. No Waiver; Remedies. No failure on the part of the
Administrative Agent, any Bank, or any Issuing Bank to exercise, and no delay in
exercising, any right hereunder or under any Note shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law.

79



--------------------------------------------------------------------------------



 



     Section 9.04. Costs and Expenses. The Borrower agrees to pay within thirty
days of receipt of an invoice therefor (a) all reasonable out-of-pocket costs
and expenses of the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification and amendment of this
Agreement, the Notes, and the other Credit Documents including, without
limitation, the reasonable fees and out-of-pocket expenses of outside counsel
for the Administrative Agent and with respect to advising the Administrative
Agent as to its rights and responsibilities under this Agreement, and (b) all
reasonable out-of-pocket costs and expenses, if any, of the Administrative
Agent, each Issuing Bank and each Bank (including, without limitation,
reasonable outside counsel fees and expenses of the Administrative Agent, each
Issuing Bank and each Bank) in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of this Agreement, the Notes, and
the other Credit Documents; provided that, all amounts owing under clause
(a) and incurred prior to the Effective Date shall be paid on the Effective Date
to the extent provided in Section 3.01(d).
     Section 9.05. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower, the Administrative Agent, and the
Banks and thereafter shall be binding upon and inure to the benefit of the
Borrower, the Administrative Agent, each Issuing Bank, and each Bank and their
respective successors and assigns, except that the Borrower shall not have the
right to assign its rights or delegate its duties under this Agreement or any
interest in this Agreement without the prior written consent of each Bank.
     Section 9.06. Bank Assignments and Participations.
     (a) Assignments. Any Bank may assign to one or more banks or other entities
all or any portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitments, the
Advances owing to it, the Notes held by it, and the participation interest in
the Letter of Credit Obligations held by it); provided, however, that (i) each
such assignment shall be of a constant, and not a varying, percentage of such
Bank’s rights and obligations assigned under this Agreement, (ii) the amount of
the Commitments, Advances, and participation interest in the Letter of Credit
Obligations of such Bank being assigned pursuant to each such assignment
(determined as of the date of the Assignment and Acceptance with respect to such
assignment) shall be, if to an entity other than a Bank, not less than
$5,000,000.00 and shall be an integral multiple of $1,000,000.00, (iii) each
such assignment shall be to an Eligible Assignee, (iv) the parties to each such
assignment shall execute and deliver to the Administrative Agent, for its
acceptance and recording in the Register, an Assignment and Acceptance, together
with the Notes subject to such assignment, and (v) each Eligible Assignee (other
than the Eligible Assignee of the Administrative Agent) shall pay to the
Administrative Agent a $3,500 administrative fee. Upon such execution, delivery,
acceptance and recording, from and after the effective date specified in each
Assignment and Acceptance, which effective date shall be at least three Business
Days after the execution thereof, (A) the assignee thereunder shall be a party
hereto for all purposes and, to the extent that rights and obligations hereunder
have been assigned to it pursuant to such Assignment and Acceptance, have the
rights and obligations of a Bank hereunder and (B) such Bank thereunder shall,
to the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment and Acceptance, relinquish its rights and be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of such Bank’s
rights and obligations under this Agreement, such Bank shall cease to be a party
hereto).

80



--------------------------------------------------------------------------------



 



     (b) Term of Assignments. By executing and delivering an Assignment and
Acceptance, the Bank thereunder and the assignee thereunder confirm to and agree
with each other and the other parties hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such Bank makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency of
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such Bank makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or the
Guarantors or the performance or observance by the Borrower or the Guarantors of
any of their obligations under this Agreement or any other instrument or
document furnished pursuant hereto; (iii) such assignee confirms that it has
received a copy of this Agreement, together with copies of the financial
statements referred to in Section 4.05 and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon the Administrative Agent, such Bank or
any other Bank and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such assignee appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto; and (vi) such assignee agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of this Agreement are required to be performed by it as a Bank.
     (c) The Register. The Administrative Agent shall maintain at its address
referred to in Section 9.02 a copy of each Assignment and Acceptance delivered
to and accepted by it and a register for the recordation of the names and
addresses of the Banks and the Commitments of, and principal amount of the
Advances owing to, each Bank from time to time (the “Register”). The entries in
the Register shall be conclusive and binding for all purposes, absent manifest
error, and the Borrower, the Administrative Agent, the Issuing Bank, and the
Banks may treat each Person whose name is recorded in the Register as a Bank
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower or any Bank at any reasonable time and from time
to time upon reasonable prior notice.
     (d) Procedures. Upon its receipt of an Assignment and Acceptance executed
by a Bank and an Eligible Assignee, together with the Notes subject to such
assignment, the Administrative Agent shall, if such Assignment and Acceptance
has been completed and is in substantially the form of the attached Exhibit A,
(i) accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register, and (iii) give prompt notice thereof to the Borrower.
Within five Business Days after its receipt of such notice, the Borrower shall
execute and deliver to the Administrative Agent in exchange for the surrendered
Notes (A) if such Eligible Assignee has acquired a Commitment, a new Note to the
order of such Eligible Assignee in an amount equal to the Commitment assumed by
it pursuant to such Assignment and Acceptance and (B) if such Bank has retained
any Commitment hereunder, a new Note to the order of such Bank in an amount
equal to the Commitment retained by it hereunder. Such new Note or Notes shall
be dated the effective date of such Assignment and Acceptance and shall
otherwise be in substantially the form of the attached Exhibit A.

81



--------------------------------------------------------------------------------



 



     (e) Participations. Each Bank may sell participations to one or more banks
or other entities in or to all or a portion of its rights and obligations under
this Agreement (including, without limitation, all or a portion of its
Commitments, the Advances owing to it, its participation interest in the Letter
of Credit Obligations, and the Notes held by it); provided, however, that
(i) such Bank’s obligations under this Agreement (including, without limitation,
its Commitments to the Borrower hereunder) shall remain unchanged, (ii) such
Bank shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) such Bank shall remain the holder of any
such Notes for all purposes of this Agreement, (iv) the Borrower, the
Administrative Agent, and the Issuing Bank and the other Banks shall continue to
deal solely and directly with such Bank in connection with such Bank’s rights
and obligations under this Agreement, and (v) such Bank shall not require the
participant’s consent to any matter under this Agreement, except for change in
the principal amount of the Notes, reductions in fees or interest, releasing all
or substantially all of any collateral, or extending the Revolver Termination
Date. The Borrower hereby agrees that participants shall have the same rights
under Sections 2.10, 2.11, 2.12(b) and 9.07 as a Bank to the extent of their
respective participations.
     (f) Notwithstanding any other provision set forth in this Agreement, any
Bank may at any time assign and pledge all or any portion of its Advances and
its Notes to any Federal Reserve Bank as collateral security pursuant to
Regulation A and any Operating Circular issued by such Federal Reserve Bank. No
such assignment shall release the assigning Bank from its obligations hereunder.
     Section 9.07. Indemnification. Borrower shall indemnify the Administrative
Agent, the sole lead arranger, each Issuing Bank and each Bank and their
respective directors, officers, employees and agents from, and discharge,
release, and hold each of them harmless against, any and all liabilities,
obligations, losses, claims, expenses, or damages of any kind or nature
whatsoever to which any of them may become subject relating to or arising out of
this Agreement, including any liabilities, obligations, losses, claims,
expenses, or damages which arise out of or result from (i) any actual or
proposed use by the Borrower or any Affiliate of the Borrower of the proceeds of
the Advances, (ii) any breach by the Borrower of any provision of this Agreement
or any other Credit Document, (iii) any investigation, litigation or other
proceeding (including or any threatened investigation or proceeding) relating to
the foregoing, (iv) any Environmental Claim or requirement of Environmental Laws
concerning or relating to the present or previously-owned or operated Properties
of the Borrower, or the operations or business, of the Borrower, or (v) any
Environmental Claim or requirement of Environmental Laws concerning or related
to the Borrower’s Properties and the Borrower shall reimburse the Administrative
Agent, the sole lead arranger, each Issuing Bank and each Bank and their
respective directors, officers, employees and agents, upon demand for any
reasonable out-of-pocket expenses (including reasonable outside legal fees)
incurred in connection with any such investigation, litigation or other
proceeding; and expressly including any such losses, liabilities, claims,
damages, or expense incurred by reason of the Person being indemnified’s own
negligence, but excluding any such losses, liabilities, claims, damages or
expenses which are

82



--------------------------------------------------------------------------------



 



found by a final, non-appealable judgment by a court of competent jurisdiction
to have resulted from the gross negligence or willful misconduct of the Person
to be indemnified. The covenants and indemnities provided in this section shall
survive the repayment or any other satisfaction of the Obligations of the
Borrower under the Credit Documents.
     Section 9.08. Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
     Section 9.09. Survival of Representations, etc. All representations and
warranties contained in this Agreement or made in writing by or on behalf of the
Borrower in connection herewith shall survive the execution and delivery of this
Agreement and the Credit Documents, the making of the Advances and any
investigation made by or on behalf of the Administrative Agent or any Bank, none
of which investigations shall diminish the Administrative Agent’s or any Bank’s
right to rely on such representations and warranties. All obligations of the
Borrower provided for in Sections 2.10, 2.11, 2.12, 9.04 and 9.07 and all of the
obligations of the Banks in Section 2.09 and 8.05 shall survive any termination
of this Agreement and repayment in full of the Obligations.
     Section 9.10. Severability. In case one or more provisions of this
Agreement or the other Credit Documents shall be invalid, illegal, or
unenforceable in any respect under any applicable law, the validity, legality,
and enforceability of the remaining provisions contained herein or therein shall
not be affected or impaired thereby.
     Section 9.11. Business Loans. The Borrower warrants and represents that the
Advances evidenced by the Notes are and shall be for business, commercial,
investment, or other similar purposes and not primarily for personal, family,
household, or agricultural use, as such terms are used in Chapter One
(“Chapter One”) of the Texas Credit Code. At all such times, if any, as
Chapter One shall establish a Maximum Rate, the Maximum Rate shall be the
“indicated rate ceiling” (as such term is defined in Chapter One) from
time-to-time in effect.
     Section 9.12. Usury Not Intended. It is the intent of the Borrower, the
Administrative Agent, the Issuing Bank, and the Banks in the execution and
performance of this Agreement and the other Credit Documents to contract in
strict compliance with applicable usury laws, including conflicts of law
concepts, governing the Advances of the Banks including such applicable laws of
the State of Texas and the United States of America from time-to-time in effect.
In furtherance thereof, the Administrative Agent, the Banks, and the Borrower
stipulate and agree that none of the terms and provisions contained in this
Agreement or the other Credit Documents shall ever be construed to create a
contract to pay, as consideration for the use, forbearance or detention of
money, interest at a rate in excess of the Maximum Rate and that for purposes
hereof “interest” shall include the aggregate of all charges which constitute
interest under such laws that are contracted for, charged, or received under
this Agreement and the other Credit Documents; and in the event that,
notwithstanding the foregoing, under any circumstances the aggregate amounts
taken, reserved, charged, received, or paid on the Advances, include amounts
which by applicable law are deemed interest which would exceed the Maximum Rate,
then such

83



--------------------------------------------------------------------------------



 



excess shall be deemed to be a mistake and the Bank receiving same shall credit
the same on the principal of its Notes (or if its Notes shall have been paid in
full, refund said excess to the Borrower). In the event that the maturity of the
Notes is accelerated by reason of any election of the holder thereof resulting
from any Event of Default under this Agreement or otherwise, or in the event of
any required or permitted prepayment, then such consideration that constitutes
interest may never include more than the Maximum Rate and excess interest, if
any, provided for in this Agreement or otherwise shall be canceled automatically
as of the date of such acceleration or prepayment and, if theretofore paid,
shall be credited on the Notes (or, if the Notes shall have been paid in full,
refunded to the Borrower of such interest). The provisions of this Section shall
control over all other provisions of this Agreement or the other Credit
Documents which may be in apparent conflict herewith. In determining whether or
not the interest paid or payable under any specific contingencies exceeds the
Maximum Rate, the Borrower, the Administrative Agent, the Issuing Bank, and the
Banks shall to the maximum extent permitted under applicable law amortize,
prorate, allocate and spread in equal parts during the period of the full stated
term of the Note, all amounts considered to be interest under applicable law at
any time contracted for, charged, received or reserved in connection with the
Obligations.
     Section 9.13. Waiver of Jury; Consent to Jurisdiction. The Borrower, the
Administrative Agent, the Issuing Bank, and each Bank hereby irrevocably waive
any and all right to trial by jury in respect of any legal proceeding arising
out of or relating to this Agreement, or any other Credit Document, or any of
the transactions contemplated hereby. The Borrower hereby irrevocably submits to
the jurisdiction of any Texas state or federal court sitting in Dallas, Texas in
any action or proceeding arising out of or relating to this Agreement or the
other Credit Documents, and the transactions contemplated thereby and the
Borrower hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such court. The Borrower hereby
unconditionally and irrevocably waives, to the fullest extent it may effectively
do so, any right it may have to the defense of an inconvenient forum to the
maintenance of such action or proceeding. The Borrower hereby agrees that
service of copies of the summons and complaint and any other process which may
be served in any such action or proceeding may be made by mailing or delivering
a copy of such process to such Borrower at its address set forth in this
Agreement. The Borrower agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Section shall affect the rights of any Bank to serve legal process in any other
manner permitted by the law or affect the right of any Bank to bring any action
or proceeding against the Borrower or its Property in the courts of any other
jurisdiction.
     Section 9.14. Governing Law. This Agreement, the Notes, and the other
Credit Documents shall be governed by, construed, and enforced in accordance
with the laws of the State of Texas. Without limiting the intent of the parties
set forth above, (a) Chapter 15, Subtitle 3, Title 79, of the Revised Civil
Statutes of Texas, 1925, as amended (relating to revolving loans and revolving
tri-party accounts), shall not apply to this Agreement, the Notes, or the
transactions contemplated hereby and (b) to the extent that any Bank may be
subject to Texas law limiting the amount of interest payable for its account,
such Bank shall utilize the indicated (weekly) rate ceiling from time to time in
effect as provided in Chapter 303 of the Texas Finance Code, as amended
(formerly known as the indicated (weekly) rate ceiling in

84



--------------------------------------------------------------------------------



 



Article 5069-1.04 of the Revised Civil Statutes of Texas). Each Letter of Credit
shall be governed by the Uniform Customs and Practice for Documentary Credits,
International Chamber of Commerce Publication No. 500 (1993 version).
     Section 9.15. Credit Documents. To the extent the specific terms and
provisions of this Credit Agreement expressly conflict with the specific terms
and provisions of any of the other Credit Documents, the specific terms and
provisions of this Credit Agreement shall control.
     Section 9.16. Patriot Act. Each Bank and the Administrative Agent (for
itself and not on behalf of any Bank) hereby notifies the Borrower that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such Bank
or the Administrative Agent, as applicable, to identify the Borrower in
accordance with the Act.
     Section 9.17. Express Negligence Rule. The indemnification, release and
assumption provisions provided for in this Agreement shall be applicable whether
or not the losses, costs, expenses and damages in question arose solely or in
part from the gross, active, passive, or concurrent negligence, strict liability
or other fault of any indemnified party. Each of the Administrative Agent, the
Issuing Bank, the Banks, the Borrower, and each of the Guarantors acknowledges
that this statement complies with the express negligence rule and is
conspicuous.
     Section 9.18. Statute of Frauds.
     (a) Pursuant to Section 26.02 of the Texas Business and Commerce Code, a
loan agreement in which the amount involved in the loan agreement exceeds
$50,000 in value is not enforceable unless the loan agreement is in writing and
signed by the party to be bound or that party’s authorized representative.
     (b) The rights and obligations of the parties to an agreement subject to
the preceding paragraph shall be determined solely from the written credit
agreement, and any prior oral agreements between the parties are superseded by
and merged into the credit agreement. This written Agreement and the Credit
Documents, as defined in this Agreement, represent the final agreement among the
parties and may not be contradicted by evidence of prior, contemporaneous, or
subsequent oral agreements of the parties.
     (c) There are no unwritten oral agreements between the parties.
     Section 9.19. Restatement. The parties hereto agree that this Agreement
amends, restates and rearranges the Existing Agreement in its entirety and that
all Advances and all Existing Letters of Credit outstanding under the Existing
Agreement on the Effective Date shall be and be deemed to be Advances (of the
same Type and having the same Interest Periods) made and Letters of Credit
issued under this Agreement, and shall thereafter be evidenced and governed by
the terms and conditions of this Agreement.

85



--------------------------------------------------------------------------------



 



[SIGNATURE PAGES FOLLOW]

86



--------------------------------------------------------------------------------



 



EXECUTED as of August 27, 2007.

            BORROWER:


HOLLY ENERGY PARTNERS — OPERATING, L.P., a Delaware limited partnership        
    By:   HEP Logistics GP, L.L.C., a Delaware limited
liability company, its General Partner             By:   Holly Energy Partners,
L.P., a Delaware
limited partnership, its Sole Member             By:   HEP Logistics Holdings,
L.P., a Delaware
limited partnership, its General Partner             By:   Holly Logistic
Services, L.L.C., a Delaware
limited liability company, its General Partner             By:           Stephen
D. Wise        Treasurer     

Signature page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            ADMINISTRATIVE AGENT:

UNION BANK OF CALIFORNIA, N.A.
      By:           Sean Murphy        Vice President     

Signature page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            BANKS:

UNION BANK OF CALIFORNIA, N.A.
      By:           Sean Murphy        Vice President     

Signature page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.
      By:           Name:           Title:        

Signature page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            FORTIS CAPITAL CORP.
      By:           Name:           Title:                 By:           Name:  
        Title:        

Signature page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            GUARANTY BANK
      By:           Name:           Title:        

Signature page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION
      By:           Name:           Title:        

Signature page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, N.A.
      By:           Name:           Title:        

Signature page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF ASSIGNMENT AND ACCEPTANCE
Dated                                         ,                     
     Reference is made to that certain Amended and Restated Credit Agreement
dated as of August ___, 2007 (as the same may be amended or modified from
time-to-time, the “Credit Agreement”) among Holly Energy Partners — Operating,
L.P., a Delaware limited partnership (“Borrower”), the financial institutions
party thereto (the “Banks”), the Banks issuing letters of credit thereunder from
time to time (the “Issuing Banks”), and Union Bank of California, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for the
Banks. Capitalized terms not otherwise defined in this Assignment and Acceptance
shall have the meanings assigned to them in the Credit Agreement.
     Pursuant to the terms of the Credit Agreement,
                                         wishes to assign and delegate [all/a
portion] of its rights and obligations under the Credit Agreement. Therefore,
                                         (“Assignor”),
                                          (“Assignee”), and the Administrative
Agent agree as follows:
     1. The Assignor hereby sells and assigns and delegates to the Assignee, and
the Assignee hereby purchases and assumes from the Assignor, without recourse to
the Assignor and without representation or warranty except for the
representations and warranties specifically set forth in clauses (i) and (ii) of
Section 2 hereof, a ___%1 interest in and to all of the Assignor’s rights and
obligations under the Credit Agreement as of the Effective Date (as defined
below), including, without limitation, such percentage interest in the
Assignor’s Commitment, the Advances owing to the Assignor, the Assignor’s
ratable participation interest in the Letters of Credit, and the Note held by
the Assignor.2
     2. The Assignor (a) represents and warrants that, prior to executing this
Assignment and Acceptance, (i) its Commitment is $                    , (ii) the
aggregate outstanding principal amount of Advances owed to it by the Borrower is
$                    , and (iii) its Pro Rata Share of the Letter of Credit
Exposure is $                                        ; (b) represents and
warrants that it is the legal and beneficial owner of the interest being
assigned by it hereunder and that such interest is free and clear of any adverse
claim; (c) makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties, or representations made in, or in
connection with, the Credit Agreement or any other Credit Document or the
execution, legality, validity, enforceability, genuineness, sufficiency, or
value of the Credit Agreement or any other Credit Document or any other
instrument or document furnished pursuant thereto; (d) makes no representation
or warranty and assumes no responsibility with respect to the financial
condition of the Borrower or any of the Guarantors or the performance or
observance by the Borrower or any Guarantor of any of its respective obligations
under the Credit Agreement or any other
 

1   Specify percentage in no more than 5 decimal points.   2   The principal of
the Commitments and Advances being assigned, if such assignment is to an entity
other than an existing Bank, shall equal at least $5,000,000 and, with respect
to amounts greater than $5,000,000 or to assignments to an existing Bank, shall
be of integral multiples of $1,000,000.

Exhibit A — Page 1 of 4



--------------------------------------------------------------------------------



 



Credit Document or any other instrument or document furnished pursuant thereto;
and (e) attaches the Note referred to in paragraph 1 above and requests that the
Administrative Agent exchange such Note for a new Note dated
                                        ,                      in the principal
amount of $                     payable to the order of the Assignee [and a new
Note dated                                         ,                       in
the principal amount of $                     payable to the order of the
Assignor.]
     3. The Assignee (a) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 4.05 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (b) agrees that it will, independently and without
reliance upon the Administrative Agent, the Assignor, or any other Bank and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement or any other Credit Document; (c) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under the Credit Agreement and any other Credit
Document as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto; (d) agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of the Credit Agreement or any other Credit Document are required to
be performed by it as a Bank; (e) specifies as its Lending Office (and address
for notices) the office set forth beneath its name on the signature pages
hereof; and (f) attaches the forms prescribed by the Internal Revenue Service of
the United States certifying as to the Assignee’s status for purposes of
determining exemption from United States withholding taxes with respect to all
payments to be made to the Assignee under the Credit Agreement and the Notes or
such other documents as are necessary to indicate that all such payments are
subject to such rates at a rate reduced by an applicable tax treaty3.
     4. The effective date for this Assignment and Acceptance shall be
                                         (the “Effective Date”)4 and following
the execution of this Assignment and Acceptance, the Administrative Agent will
record it in the Register.
     5. Upon such recording, and as of the Effective Date, (a) the Assignee
shall be a party to the Credit Agreement for all purposes, and, to the extent
provided in this Assignment and Acceptance, have the rights and obligations of a
Bank thereunder and (b) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement.
     6. Upon such recording, from and after the Effective Date, the
Administrative Agent shall make all payments under the Credit Agreement and the
Notes in respect of the interest assigned hereby (including, without limitation,
all payments of principal, interest, letter of credit fees and commitment fees)
to the Assignee. The Assignor and Assignee shall make all appropriate
adjustments in payments under the Credit Agreement and the Notes for periods
prior to the Effective Date directly between themselves.
 

3   If the Assignee is organized under the laws of a jurisdiction outside the
United States.   4   See Section 9.06 of the Credit Agreement. Such date shall
be at least three Business Days after the date of this Assignment and
Acceptance.

Exhibit A — Page 2 of 4



--------------------------------------------------------------------------------



 



     7. This Assignment and Acceptance shall be governed by, and construed and
enforced in accordance with, the laws of the State of Texas.
     The parties hereto have caused this Assignment and Acceptance to be duly
executed as of the date first above written.

            [ASSIGNOR]
      By:           Name:           Title:                     Address:         
                      Attention:           Telecopy No: (XXX) XXX-XXXX       
[ASSIGNEE]
      By:           Name:           Title:                    Lending Office    
               Address:                                 Attention:         
Telecopy No: (XXX) XXX-XXXX     

Acknowledged this ___ day of ________,
200__:

          UNION BANK OF CALIFORNIA, N.A.,
as Administrative Agent
      By:           Name:           Title:        

Exhibit A — Page 3 of 4



--------------------------------------------------------------------------------



 



         

[HOLLY ENERGY PARTNERS — OPERATING, L.P.,
a Delaware limited partnership
By: HEP Logistics GP, L.L.C., a Delaware
limited liability company, its General Partner
By: Holly Energy Partners, L.P., a Delaware
limited partnership, its Managing Member
By: HEP Logistics Holdings, L.P., a Delaware
limited partnership, its General Partner
By: Holly Logistic Services, L.L.C., a Delaware
limited liability company, its General Partner

                By:           Name:           Title:      ]5     

 

5   To the extent required under the Credit Agreement.

Exhibit A — Page 4 of 4



--------------------------------------------------------------------------------



 



EXHIBIT B
COMMITMENT INCREASE AGREEMENT
     THIS COMMITMENT INCREASE AGREEMENT dated as of
                                        , 200___ (this “Commitment Increase
Agreement”) is by and among HOLLY ENERGY PATRNERS — OPERATING, L.P., a Delaware
limited partnership (the “Borrower”), each of the undersigned subsidiaries of
the Borrower that are guarantors (the “Guarantors”), UNION BANK OF CALIFORNIA,
N.A., in its capacity as administrative agent under the Credit Agreement (as
defined below) (in such capacity, the “Administrative Agent”) and
                                         (the “Increasing Bank”). Reference is
made to the Amended and Restated Credit Agreement dated as of August ___ , 2007
among the Borrower, the banks party thereto from time to time (the “Banks”), the
Banks issuing letters of credit thereunder from time to time (the “Issuing
Banks”), and the Administrative Agent (as the same may be amended or modified
from time-to-time, the “Credit Agreement,” the defined terms of which are used
in this Commitment Increase Agreement unless otherwise defined herein).
Capitalized terms used herein but not defined herein shall have the meanings
specified by the Credit Agreement.
PRELIMINARY STATEMENTS
     A. Pursuant to Section 2.14 of the Credit Agreement, and subject to the
terms and conditions thereof, the Borrower may request that the amount of the
Commitments be increased.
     B. The Borrower has given notice to the Administrative Agent of such a
request pursuant to Section 2.14 of the Credit Agreement.
     C. The terms and conditions of Section 2.14 have been met or satisfied, as
applicable, and the Borrower, the Administrative Agent, and the Increasing Bank
now wish to increase the Commitment of the Increasing Bank for the Borrower from
$                     to $                    .
AGREEMENT
Accordingly, the parties hereto agree as follows:
     1. Increase of Commitments. Pursuant to Section 2.14 of the Credit
Agreement, the Commitment of the Increasing Bank for the Borrower is hereby
increased from $                     to $                    .
     2. New Notes. The Borrower agrees to promptly execute and deliver to the
Increasing Bank a new Note in the principal amount of the Increasing Bank’s
Commitment (the “New Note”), and Increasing Bank agrees to return to Borrower,
with reasonable promptness, the Note previously delivered to the Increasing Bank
by the Borrower pursuant to Section 2.01(c) of the Credit Agreement.
     3. Governing Law. This Commitment Increase Agreement shall be governed by
and construed and enforced in accordance with the laws of the State of Texas.

Exhibit B — Page 1 of 4



--------------------------------------------------------------------------------



 



     4. Bank Credit Decision. The Increasing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Issuing
Bank, or any other Bank and based on the Financial Statements referred to in
Section 4.05 of the Credit Agreement and such other documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Commitment Increase Agreement and to agree to the various matters set
forth herein. The Increasing Bank also acknowledges that it will, independently
and without reliance upon the Administrative Agent, the Issuing Bank, or any
other Bank and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement.
     5. Representations and Warranties of the Borrower. The Borrower represents
and warrants that no Default has occurred and is continuing, or would result
from the increase in Commitments described in this Commitment Increase
Agreement.
     6. Default. Without limiting any other event that may constitute an Event
of Default, in the event any representation or warranty set forth herein shall
prove to have been incorrect or misleading in any material respect when made,
such event shall constitute an “Event of Default” under the Credit Agreement.
This Commitment Increase Agreement is a “Credit Document” for all purposes.
     7. Expenses. The Borrower agrees to pay within thirty days of receipt of
written demand therefor all costs and expenses of the Administrative Agent in
connection with the preparation, execution, and delivery of this Commitment
Increase Agreement and the New Notes, including, without limitation, the
reasonable fees and out-of-pocket expenses of counsel for the Administrative
Agent with respect thereto.
     8. Counterparts; Facsimile Signature. The parties may execute this
Commitment Increase Agreement in counterparts, each of which constitutes an
original, and all of which, collectively, constitute only one agreement.
Delivery of an executed counterpart signature page by facsimile is as effective
as executing and delivering this Commitment Increase Agreement in the presence
of the other parties to this Commitment Increase Agreement. This Commitment
Increase Agreement is effective upon delivery of one fully executed counterpart
to the Administrative Agent.

Exhibit B — Page 2 of 4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Commitment Increase
Agreement to be executed by their respective officers thereunto duly authorized,
as of the date first above written.

            BORROWER:

HOLLY ENERGY PARTNERS — OPERATING, L.P.,
a Delaware limited partnership

By: HEP Logistics GP, L.L.C., a Delaware
limited liability company, its General Partner

By: Holly Energy Partners, L.P., a Delaware
limited partnership, its Managing Member

By: HEP Logistics Holdings, L.P., a Delaware
limited partnership, its General Partner

By: Holly Logistic Services, L.L.C., a Delaware
limited liability company, its General Partner             By:           Name:  
        Title:           [GUARANTORS]
      By:           Name:           Its:     

Exhibit B — Page 3 of 4



--------------------------------------------------------------------------------



 



         

            ADMINISTRATIVE AGENT:

UNION BANK OF CALIFORNIA, N.A.
      By:           Name:           Its:          INCREASING BANK:              
    By:           Name:           Its:     

Exhibit B — Page 4 of 4



--------------------------------------------------------------------------------



 



         

EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE
FOR THE PERIOD FROM                     , 200___ TO                     , 200___
     This certificate dated as of                                         ,
                      is prepared pursuant to the Amended and Restated Credit
Agreement dated as of August ___, 2007 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among HOLLY ENERGY PARTNERS
— OPERATING, L.P., a Delaware limited partnership (“Borrower”), the lenders
party thereto (the “Banks”), the Banks issuing letters of credit thereunder from
time to time (the “Issuing Banks”) and UNION BANK OF CALIFORNIA, N.A., as
administrative agent for such Banks and Issuing Banks (in such capacity, the
“Administrative Agent”). Unless otherwise defined in this certificate,
capitalized terms that are defined in the Credit Agreement shall have the
meanings assigned to them by the Credit Agreement.
     The undersigned hereby certifies (a) that no Default or Event of Default
has occurred or is continuing, (b) that all of the representations and
warranties made by the Borrower and the Guarantors contained in the Credit
Agreement and in each of the other Credit Documents are true and correct in all
material respects on and as of the date hereof, and (c) that as of the last day
of the previous fiscal quarter, the following statements, amounts, and
calculations were true and correct:
I. Section 6.10 Leverage Ratio.

         
(a)
  Consolidated Funded Debt   $____________
 
       
(b)
  Consolidated Net Income 1   $____________
 
       
(c)
  Interest Expense 2   $____________
 
       
(d)
  taxes, depreciation, amortization, and other non-cash items   $____________
 
       
(e)
  EBITDA3 = (b) + (c) 4 + (d) 5   $____________

 

1   The Consolidated net income of the Borrower and its Subsidiaries, as
determined in accordance with GAAP consistently applied, excluding, however, any
net gain or loss from extraordinary or non-recurring items (including, but not
limit to, any net gain or loss during such period arising from the sale,
exchange or other disposition of capital assets other than in the ordinary
course of business).   2   For the Borrower and its Subsidiaries determined on a
Consolidated basis, for any period, the total interest, letter of credit fees,
and other fees incurred in connection with any Debt for such period, whether
paid or accrued, including, without limitation, all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing, all as determined in conformity with GAAP.   3   Calculate
EBITDA for the four fiscal quarter period then ended.   4   To the extent
deducted in determining Consolidated Net Income.

Exhibit C — Page 1 of 3



--------------------------------------------------------------------------------



 



          Leverage Ratio = (a) divided by (e)   ________________
 
        Maximum Leverage Ratio during a Specified
Acquisition Period   5.75 to 1.00
 
        Maximum Leverage Ratio at all other times   5.25 to 1.00
 
        Compliance   Yes     No

II. Section 6.11 Interest Coverage Ratio

         
(a)
  EBITDA (see I(e) above)   ________________
 
       
(b)
  Interest Expense67   ________________
 
        Interest Coverage Ratio = (a) divided by (b)
  ________________
 
        Minimum Interest Coverage Ratio
  2.50 to 1.00
 
        Compliance
  Yes     No

 

5   To the extent deducted in determining Consolidated Net Income.   6   For the
Limited Partner and its Subsidiaries determined on a Consolidated basis, the
total interest, letter of credit fees, and other fees incurred in connection
with any Debt for such period, whether paid or accrued, including, without
limitation, all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing, all as
determined in conformity with GAAP. To the extent that the EBITDA included in
the calculation of the Interest Coverage Ratio for any period shall include pro
forma amounts in connection with the Acquisition of any Person during such
period, the Interest Expense shall also include pro forma amounts with respect
to the Interest Expense of such Person.   7   Calculate the Interest Expense for
the four fiscal quarter period then ended.

Exhibit C — Page 2 of 3



--------------------------------------------------------------------------------



 



     IN WITNESS THEREOF, I have hereto signed my name to this Compliance
Certificate as of                                         , 20_.

            HOLLY ENERGY PARTNERS — OPERATING, L.P.,
a Delaware limited partnership

By: HEP Logistics GP, L.L.C., a Delaware
limited liability company, its General Partner

By: Holly Energy Partners, L.P., a Delaware
limited partnership, its Managing Member

By: HEP Logistics Holdings, L.P., a Delaware
limited partnership, its General Partner

By: Holly Logistic Services, L.L.C., a Delaware
limited liability company, its General Partner             By:           Name:  
        Title:      

Exhibit C — Page 3 of 3



--------------------------------------------------------------------------------



 



         

EXHIBIT D
FORM OF AMENDED AND RESTATED
GUARANTY AGREEMENT
     This Amended and Restated Guaranty Agreement dated as of August 27, 2007
(this “Guaranty”) is executed by each of the undersigned (individually a
“Guarantor” and collectively, the “Guarantors”), in favor of Union Bank of
California, N.A, as Administrative Agent (in such capacity, the “Administrative
Agent”) for the ratable benefit of itself, the Banks (as defined below), the
Issuing Banks (as defined below), and the Swap Counterparties (as defined below)
(together with the Administrative Agent, the Issuing Banks, the Banks,
individually a “Beneficiary”, and collectively, the “Beneficiaries”).
INTRODUCTION
     A. The Guarantors have previously executed and delivered that certain
Guaranty Agreement dated as of July 13, 2004 (the “Existing Guaranty”) in
connection with that certain Credit Agreement dated as of July 7, 2004, as
amended heretofore (as so amended, the “Existing Credit Agreement”), among Holly
Energy Partners — Operating, L.P., a Delaware limited partnership (formerly
known as HEP Operating Company, L.P.) (“Borrower”), the Banks party thereto from
time to time (individually, a “Bank”, and collectively the “Banks”), the Banks
issuing letters of credit thereunder from time to time (individually, an
“Issuing Bank”, and collectively, the “Issuing Banks”) and the Administrative
Agent.
     B. The Existing Credit Agreement is being amended and restated in its
entirety pursuant to that certain Amended and Restated Credit Agreement dated as
of August 27, 2007 (as amended, restated, supplemented and otherwise modified
from time to time, the “Credit Agreement”) among the Borrower, the Banks, the
Issuing Banks and the Administrative Agent.
     C. The Guarantors are Subsidiaries of the Borrower and will derive
substantial direct and indirect benefit from (i) the transactions contemplated
by the Credit Agreement, and the other Credit Documents (as defined in the
Credit Agreement), and (ii) the Interest Rate Contracts (as defined in the
Credit Agreement) entered into by the Borrower or any of its Subsidiaries with a
Bank or an Affiliate of a Bank (each such counterparty being referred to as a
“Swap Counterparty”).
     D. It is a requirement under the Credit Agreement that the Grantors shall
continue to guarantee the due payment and performance of all Obligations (as
defined in the Credit Agreement) by amending and restating in its entirety the
Existing Guaranty as set forth herein.
     NOW, THEREFORE, in consideration of the premises, each Guarantor hereby
agrees (a) that the Existing Guaranty is amended and restated in its entirety as
follows and (b) further agrees as follows:
     Section 1. Definitions. All capitalized terms not otherwise defined in this
Guaranty that are defined in the Credit Agreement shall have the meanings
assigned to such terms by the Credit Agreement.

 



--------------------------------------------------------------------------------



 



     Section 2. Guaranty.
(a) Each Guarantor hereby absolutely, unconditionally and irrevocably guarantees
the punctual payment and performance, when due, whether at stated maturity, by
acceleration or otherwise, of all Obligations, whether absolute or contingent
and whether for principal, interest (including, without limitation, interest
that but for the existence of a bankruptcy, reorganization or similar proceeding
would accrue), fees, amounts owing in respect of Letter of Credit Obligations,
amounts required to be provided as collateral, indemnities, expenses or
otherwise (collectively, the “Guaranteed Obligations”). Without limiting the
generality of the foregoing, each Guarantor’s liability shall extend to all
amounts that constitute part of the Guaranteed Obligations and would be owed by
the Borrower to the Administrative Agent, any Issuing Bank or any Bank under the
Credit Documents and by the Borrower to any Swap Counterparty but for the fact
that they are unenforceable or not allowable due to insolvency or the existence
of a bankruptcy, reorganization or similar proceeding involving the Borrower.
(b) It is the intention of the Guarantors and each Beneficiary that the amount
of the Guaranteed Obligations guaranteed by each Guarantor shall be in, but not
in excess of, the maximum amount permitted by fraudulent conveyance, fraudulent
transfer or similar Legal Requirements applicable to such Guarantor.
Accordingly, notwithstanding anything to the contrary contained in this Guaranty
or in any other agreement or instrument executed in connection with the payment
of any of the Guaranteed Obligations, the amount of the Guaranteed Obligations
guaranteed by a Guarantor under this Guaranty shall be limited to an aggregate
amount equal to the largest amount that would not render such Guarantor’s
obligations hereunder subject to avoidance under Section 548 of the United
States Bankruptcy Code or any comparable provision of any other applicable law.
     Section 3. Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Credit
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of any Beneficiary
with respect thereto but subject to Section 2(b) above. The obligations of each
Guarantor under this Guaranty are independent of the Guaranteed Obligations or
any other obligations of any other Person under the Credit Documents or in
connection with any Interest Rate Contract, and a separate action or actions may
be brought and prosecuted against any Guarantor to enforce this Guaranty,
irrespective of whether any action is brought against the Borrower, any other
Guarantor or any other Person or whether the Borrower, any other Guarantor or
any other Person is joined in any such action or actions. The liability of each
Guarantor under this Guaranty shall be irrevocable, absolute and unconditional
irrespective of, and each Guarantor hereby irrevocably waives any defenses it
may now or hereafter have in any way relating to, any or all of the following:
(a) any lack of validity or enforceability of any Credit Document or any
agreement or instrument relating thereto or any part of the Guaranteed
Obligations being irrecoverable;
(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other obligations of any
Person under the Credit Documents or any agreement or instrument relating to
Interest Rate Contract with a Swap

2



--------------------------------------------------------------------------------



 



Counterparty, or any other amendment or waiver of or any consent to departure
from any Credit Document or any agreement or instrument relating to Interest
Rate Contract with a Swap Counterparty, including, without limitation, any
increase in the Guaranteed Obligations resulting from the extension of
additional credit to the Borrower or otherwise;
(c) any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Guaranteed Obligations;
(d) any manner of application of collateral, or proceeds thereof, to all or any
of the Guaranteed Obligations, or any manner of sale or other disposition of any
collateral for all or any of the Guaranteed Obligations or any other obligations
of any other Person under the Credit Documents or any other assets of the
Borrower or any of its Subsidiaries;
(e) any change, restructuring or termination of the corporate structure or
existence of the Borrower or any of its Subsidiaries;
(f) any failure of any Bank, the Administrative Agent, any Issuing Bank or any
other Beneficiary to disclose to the Borrower or any Guarantor any information
relating to the business, condition (financial or otherwise), operations,
properties or prospects of any Person now or in the future known to the
Administrative Agent, any Issuing Bank, any Bank or any other Beneficiary (and
each Guarantor hereby irrevocably waives any duty on the part of any Beneficiary
to disclose such information);
(g) any signature of any officer of the Borrower being mechanically reproduced
in facsimile or otherwise; or
(h) any other circumstance or any existence of or reliance on any representation
by any Beneficiary that might otherwise constitute a defense available to, or a
discharge of, the Borrower, any Guarantor or any other guarantor, surety or
other Person.
     Section 4. Continuation and Reinstatement, Etc. Each Guarantor agrees that,
to the extent that payments of any of the Guaranteed Obligations are made, or
any Beneficiary receives any proceeds of collateral, and such payments or
proceeds or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, or otherwise required to be repaid, then
to the extent of such repayment the Guaranteed Obligations shall be reinstated
and continued in full force and effect as of the date such initial payment or
collection of proceeds occurred. EACH GUARANTOR SHALL DEFEND AND INDEMNIFY EACH
BENEFICIARY FROM AND AGAINST ANY CLAIM, DAMAGE, LOSS, LIABILITY, COST OR EXPENSE
UNDER THIS SECTION 4 (INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES) IN THE
DEFENSE OF ANY SUCH ACTION OR SUIT INCLUDING SUCH CLAIM, DAMAGE, LOSS,
LIABILITY, COST, OR EXPENSE ARISING AS A RESULT OF THE INDEMNIFIED BENEFICIARY’S
OWN NEGLIGENCE BUT EXCLUDING SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST, OR
EXPENSE THAT IS FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED

3



--------------------------------------------------------------------------------



 



FROM SUCH INDEMNIFIED BENEFICIARY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
     Section 5. Waivers and Acknowledgments.
(a) Each Guarantor hereby waives promptness, diligence, presentment, notice of
acceptance and any other notice with respect to any of the Guaranteed
Obligations and this Guaranty and any requirement that any Beneficiary protect,
secure, perfect or insure any Lien or any property or exhaust any right or take
any action against the Borrower or any other Person or any collateral.
(b) Each Guarantor hereby irrevocably waives any right to revoke this Guaranty,
and acknowledges that this Guaranty is continuing in nature and applies to all
Guaranteed Obligations, whether existing now or in the future.
(c) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements involving the Borrower
contemplated by the Credit Documents and the Interest Rate Contracts with the
Swap Counterparties and that the waivers set forth in this Guaranty are
knowingly made in contemplation of such benefits.
     Section 6. Subrogation. No Guarantor will exercise any rights that it may
now have or hereafter acquire against the Borrower or any other Person to the
extent that such rights arise from the existence, payment, performance or
enforcement of such Guarantor’s obligations under this Guaranty or any other
Credit Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any Beneficiary against the Borrower or
any other Person, whether or not such claim, remedy or right arises in equity or
under contract, statute or common law, including, without limitation, the right
to take or receive from the Borrower or any other Person, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and any and all other amounts payable by the
Guarantors under this Guaranty shall have been paid in full in cash, all Letters
of Credit have terminated or expired and no Letter of Credit Obligations shall
remain outstanding, all Interest Rate Contracts with the Beneficiaries have been
terminated, and all Commitments shall have expired or terminated. If any amount
shall be paid to a Guarantor in violation of the preceding sentence at any time
prior to (a) the payment in full in cash of the Guaranteed Obligations and any
and all other amounts payable by the Guarantors under this Guaranty, (b) the
satisfaction of all Letter of Credit Obligations and the termination of all
obligations of the Issuing Banks and the Banks in respect of Letters of Credit,
(c) the termination of all Interest Rate Contracts with the Beneficiaries, and
(d) the termination of the Commitments, such amount shall be held in trust for
the benefit of the Beneficiaries and shall forthwith be paid to the
Administrative Agent to be credited and applied to the Guaranteed Obligations
and any and all other amounts payable by the Guarantors under this Guaranty,
whether matured or unmatured, in accordance with the terms of the Credit
Documents.
     Section 7. Representations and Warranties. Each Guarantor hereby represents
and warrants as follows:

4



--------------------------------------------------------------------------------



 



(a) There are no conditions precedent to the effectiveness of this Guaranty.
Such Guarantor benefits from executing this Guaranty.
(b) Such Guarantor has, independently and without reliance upon the
Administrative Agent, the Issuing Bank or any Bank and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Guaranty, and such Guarantor has established
adequate means of obtaining from the Borrower and each other relevant Person on
a continuing basis information pertaining to, and is now and on a continuing
basis will be reasonably familiar with, the business, condition (financial and
otherwise), operations, properties and prospects of the Borrower and each other
relevant Person.
(c) The obligations of such Guarantor under this Guaranty are the valid, binding
and legally enforceable obligations of such Guarantor, and the execution and
delivery of this Guaranty by such Guarantor has been duly and validly authorized
in all respects by such Guarantor, and the Person who is executing and
delivering this Guaranty on behalf of such Guarantor has full power, authority
and legal right to so do, and to observe and perform all of the terms and
conditions of this Guaranty on such Guarantor’s part to be observed or
performed.
     Section 8. Right of Set-Off. Upon the occurrence and during the continuance
of any Event of Default, any Bank or the Administrative Agent, the Issuing Bank
and any other Beneficiary is hereby authorized at any time, to the fullest
extent permitted by law, to set off and apply any deposits (general or special,
time or demand, provisional or final) and other indebtedness owing by such
Beneficiary to the account of each Guarantor against any and all of the
obligations of the Guarantors under this Guaranty, irrespective of whether or
not such Beneficiary shall have made any demand under this Guaranty and although
such obligations may be contingent and unmatured. Such Beneficiary shall
promptly notify the affected Guarantor after any such set-off and application is
made, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of the Beneficiaries under
this Section 8 are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which any Beneficiary may have.
     Section 9. Amendments, Etc. No amendment or waiver of any provision of this
Guaranty and no consent to any departure by any Guarantor therefrom shall in any
event be effective unless the same shall be in writing and signed by the
affected Guarantor, the Administrative Agent and the Majority Banks, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided that no amendment, waiver or
consent shall, unless in writing and signed by all of the Banks, (a) other than
to the extent expressly provided in such amendment, waiver or consent, limit the
liability of any Guarantor hereunder (it being understood that waivers and
amendments permitted to be made under the Credit Agreement by the Majority Banks
with respect to any of the underlying obligations guaranteed hereunder shall not
be deemed to limit the liability of any Guarantor within the meaning of this
clause (a)), (b) postpone any date fixed for payment hereunder in respect of any
of the Guaranteed Obligations that is principal of, or interest on, the Notes or
any fees, or Letter of Credit Obligations, or (c) change the percentage of the
Commitments or of the aggregate unpaid principal amount of the Notes required to
take any action hereunder.

5



--------------------------------------------------------------------------------



 



     Section 10. Notices, Etc. All notices and other communications provided for
hereunder shall be sent in the manner provided for in Section 9.02 of the Credit
Agreement and if to a Guarantor, at its address specified on the signature page
hereto and if to the Administrative Agent, any Issuing Bank or any Bank, at its
address specified in or pursuant to the Credit Agreement, and if to a Swap
Counterparty, at its address specified in the applicable Interest Rate Contract.
All such notices and communications shall be effective when delivered, except
that notices and communications to the Administrative Agent shall not be
effective until received by the Administrative Agent.
     Section 11. No Waiver: Remedies. No failure on the part of the
Administrative Agent or any other Beneficiary to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.
     Section 12. Continuing Guaranty: Assignments under the Credit Agreement.
This Guaranty is a continuing guaranty and shall (a) remain in full force and
effect until the payment in full of all Guaranteed Obligations and all other
amounts payable under the Credit Documents, the termination of all Letter of
Credit Obligations, and the termination of all the Commitments, (b) be binding
upon each Guarantor and its successors and assigns, (c) inure to the benefit of
and be enforceable by the Administrative Agent, each Bank, and each Issuing
Bank, and their respective successors, and, in the case of transfers and
assignments made in accordance with the Credit Agreement, transferees and
assigns, and (d) inure to the benefit of and be enforceable by a Swap
Counterparty and each of its successors, transferees and assigns to the extent
such successor, transferee or assign is a Bank or an Affiliate of a Bank.
Without limiting the generality of the foregoing clause (c), subject to
Section 9.06 of the Credit Agreement, any Bank may assign or otherwise transfer
all or any portion of its rights and obligations under the Credit Agreement
(including, without limitation, all or any portion of its Commitment, the
Advances owing to it and the Note or Notes held by it) to any other Person, and
such other Person shall thereupon become vested with all the benefits in respect
thereof granted to such Bank herein or otherwise, subject, however, in all
respects to the provisions of the Credit Agreement. Furthermore, when any Swap
Counterparty assigns or otherwise transfers any interest held by it under an
Interest Rate Contract to any other Swap Counterparty pursuant to the terms of
such agreement, that other Swap Counterparty shall thereupon become vested with
all the benefits held by the assigning Swap Counterparty under this Guaranty,
subject, however, in all respects to the provisions of the Credit Agreement.
Each Guarantor acknowledges that upon any Person becoming a Bank, the
Administrative Agent, or an Issuing Bank in accordance with the Credit
Agreement, such Person shall be entitled to the benefits hereof.
     Section 13. Governing Law. This Guaranty shall be governed by, and
construed and enforced in accordance with, the laws of the State of Texas. Each
Guarantor hereby irrevocably submits to the jurisdiction of any Texas state or
federal court sitting in Dallas, Texas in any action or proceeding arising out
of or relating to this Guaranty and the other Credit Documents, and each
Guarantor hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such court. Each Guarantor hereby
irrevocably waives, to the fullest extent it may effectively do so, any right it
may have to the defense of an inconvenient forum to the maintenance of such
action or proceeding. Each Guarantor hereby

6



--------------------------------------------------------------------------------



 



agrees that service of copies of the summons and complaint and any other process
which may be served in any such action or proceeding may be made by mailing or
delivering a copy of such process to such Guarantor at its address set forth in
the Credit Agreement or set forth on the signature page of this Guaranty. Each
Guarantor agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Section shall affect the
rights of any Beneficiary to serve legal process in any other manner permitted
by the law or affect the right of any Beneficiary to bring any action or
proceeding against any Guarantor or its Property in the courts of any other
jurisdiction.
     Section 14. Patriot Act. Each Beneficiary and the Administrative Agent (for
itself and not on behalf of any Beneficiary) hereby notifies each Guarantor that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies such Guarantor, which information
includes the name and address of the Guarantor and other information that will
allow such Beneficiary or the Administrative Agent, as applicable, to identify
the Guarantor in accordance with the Act.
     Section 15. Amendment and Restatement. As to the Guarantors party to the
Existing Guaranty, this Guaranty is an amendment and restatement of the Existing
Guaranty and is given in renewal and replacement for such Existing Guaranty.
Such Guarantors, though not required, hereby consent to the terms of the Credit
Agreement.
     Section 16. INDEMNIFICATION. EACH GUARANTOR SHALL INDEMNIFY EACH OF THE
BENEFICIARIES, AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS
FROM, AND DISCHARGE, RELEASE, AND HOLD EACH OF THEM HARMLESS AGAINST, ANY AND
ALL LIABILITIES, OBLIGATIONS, LOSSES, CLAIMS, EXPENSES, OR DAMAGES OF ANY KIND
OR NATURE WHATSOEVER TO WHICH ANY OF THEM MAY BECOME SUBJECT RELATING TO OR
ARISING OUT OF THIS GUARANTY, INCLUDING ANY LIABILITIES, OBLIGATIONS, LOSSES,
CLAIMS, EXPENSES, OR DAMAGES WHICH ARISE OUT OF OR RESULT FROM (A) ANY ACTUAL OR
PROPOSED USE BY THE BORROWER, ANY GUARANTOR OR ANY AFFILIATE OF THE BORROWER OR
ANY GUARANTOR OF THE PROCEEDS OF THE ADVANCES, (B) ANY BREACH BY THE BORROWER OR
ANY GUARANTOR OF ANY PROVISION OF THE CREDIT AGREEMENT OR ANY OTHER CREDIT
DOCUMENT, (C) ANY INVESTIGATION, LITIGATION OR OTHER PROCEEDING (INCLUDING ANY
THREATENED INVESTIGATION OR PROCEEDING) RELATING TO THE FOREGOING, (D) ANY
ENVIRONMENTAL CLAIM OR REQUIREMENT OF ENVIRONMENTAL LAWS CONCERNING OR RELATING
TO THE PRESENT OR PREVIOUSLY-OWNED OR OPERATED PROPERTIES OF THE BORROWER, ANY
GUARANTOR OR THE OPERATIONS OR BUSINESS, OF THE BORROWER OR ANY GUARANTOR,
INCLUDING ANY MATTER DISCLOSED WITHIN THE CREDIT AGREEMENT, OR (E) ANY
ENVIRONMENTAL CLAIM OR REQUIREMENT OF ENVIRONMENTAL LAWS CONCERNING OR RELATED
TO THE BORROWER’S OR ANY GUARANTOR’S PROPERTIES AND EACH GUARANTOR SHALL
REIMBURSE THE BENEFICIARIES AND THEIR

7



--------------------------------------------------------------------------------



 



RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS, UPON DEMAND FOR ANY
REASONABLE OUT-OF-POCKET EXPENSES (INCLUDING REASONABLE OUTSIDE LEGAL FEES)
INCURRED IN CONNECTION WITH ANY SUCH INVESTIGATION, LITIGATION OR OTHER
PROCEEDING; AND EXPRESSLY INCLUDING ANY SUCH LOSSES, LIABILITIES, CLAIMS,
DAMAGES, OR EXPENSES INCURRED BY REASON OF THE PERSON BEING INDEMNIFIED’S OWN
NEGLIGENCE, BUT EXCLUDING ANY SUCH LOSSES, LIABILITIES, CLAIMS, DAMAGES OR
EXPENSES THAT IS FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH INDEMNIFIED PERSON’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.
     Section 17. WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY ACKNOWLEDGES THAT
IT HAS BEEN REPRESENTED BY AND HAS CONSULTED WITH COUNSEL OF ITS CHOICE, AND
HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN RESPECT OF ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY, ANY OTHER CREDIT DOCUMENT, OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.
     Section 18. Additional Guarantors. Pursuant to Section 5.10 of the Credit
Agreement, each Subsidiary of the Borrower (other than a Restricted Subsidiary)
that was not in existence on the date of the Credit Agreement is required to
enter into this Guaranty as a Guarantor upon becoming a Subsidiary. Upon
execution and delivery after the date hereof by the Administrative Agent and
such Subsidiary of an instrument in the form of Annex 1, such Subsidiary shall
become a Guarantor hereunder with the same force and effect as if originally
named as a Guarantor herein. The execution and delivery of any instrument adding
an additional Guarantor as a party to this Guaranty shall not require the
consent of any other Guarantor hereunder. The rights and obligations of each
Guarantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Guarantor as a party to this Guaranty.
     Section 19. NOTICE OF FINAL AGREEMENTS. PURSUANT TO SECTION 26.02 OF THE
TEXAS BUSINESS AND COMMERCE CODE, AN AGREEMENT IN WHICH THE AMOUNT INVOLVED IN
AGREEMENT EXCEEDS $50,000 IN VALUE IS NOT ENFORCEABLE UNLESS THE AGREEMENT IS IN
WRITING AND SIGNED BY THE PARTY TO BE BOUND OR THAT PARTY’S AUTHORIZED
REPRESENTATIVE.
     THE RIGHTS AND OBLIGATIONS OF THE PARTIES TO AN AGREEMENT SUBJECT TO THE
PRECEDING PARAGRAPH SHALL BE DETERMINED SOLELY FROM THE WRITTEN AGREEMENT, AND
ANY PRIOR ORAL AGREEMENTS BETWEEN THE PARTIES ARE SUPERSEDED BY AND MERGED INTO
THIS GURANTY. THIS GUARANTY AND THE CREDIT DOCUMENTS REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

8



--------------------------------------------------------------------------------



 



     THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[Remainder of this page intentionally left blank.]

9



--------------------------------------------------------------------------------



 



     Each Guarantor has caused this Guaranty to be duly executed as of the date
first above written.

            GUARANTORS:

HEP PIPELINE GP, L.L.C., a Delaware
limited liability company

HEP REFINING GP, L.L.C., a Delaware
limited liability company

HEP MOUNTAIN HOME, L.L.C., a Delaware
limited liability company

HEP PIPELINE, L.L.C., a Delaware
limited liability company

HEP REFINING, L.L.C., a Delaware
limited liability company

HEP WOODS CROSS, L.L.C., a Delaware
limited liability company
      Each by: Holly Energy Partners — Operating, L.P., a
                Delaware limited partnership and its Sole
                Member              By:   HEP Logistics GP, L.L.C., a Delaware
limited
liability company, its General Partner              By:   Holly Energy Partners,
L.P., a Delaware limited
partnership, its Managing Member              By:   HEP Logistics Holdings,
L.P., a Delaware
limited partnership, its General Partner              By:   Holly Logistic
Services, L.L.C., a Delaware
limited liability company, its General Partner             By:           Stephen
D. Wise        Treasurer        Address of Guarantors:
100 Crescent Court, Suite 1600
Dallas, Texas 75201-6927
Facsimile: (214)237-3051
Attention: Stephen D. Wise      

[Signature pages continue.]
Signature page to Amended and Restated Guaranty Agreement

 



--------------------------------------------------------------------------------



 



            HEP NAVAJO SOUTHERN, L.P., a Delaware limited partnership

HEP PIPELINE ASSETS, LIMITED PARTNERSHIP, a Delaware limited partnership

HEP FIN-TEX/TRUST-RIVER, L.P., a Delaware limited partnership             Each
by: HEP Pipeline GP, L.L.C., a Delaware limited
                liability company and its General Partner           By:   Holly
Energy Partners — Operating, L.P., a Delaware limited partnership and its Sole
Member             By:   HEP Logistics GP, L.L.C., a Delaware limited liability
company, its General Partner             By:   Holly Energy Partners, L.P., a
Delaware limited
partnership, its Managing Member             By:   HEP Logistics Holdings, L.P.,
a Delaware limited
partnership, its General Partner             By:   Holly Logistic Services,
L.L.C., a Delaware limited liability company, its General Partner           
By:           Stephen D. Wise        Treasurer            Address of Guarantors:
100 Crescent Court, Suite 1600
Dallas, Texas 75201-6927
Facsimile: (214)237-3051
Attention: Stephen D. Wise     

[Signature pages continue.]
Signature page to Amended and Restated Guaranty Agreement

 



--------------------------------------------------------------------------------



 



            HEP REFINING ASSETS, L.P., a Delaware limited partnership           
By:   HEP Refining GP, L.L.C., a Delaware limited liability
company and its General Partner            By:   Holly Energy Partners —
Operating, L.P., a Delaware
limited partnership and its Sole Member             By:   HEP Logistics GP,
L.L.C., a Delaware limited liability
company, its General Partner             By:   Holly Energy Partners, L.P., a
Delaware limited
partnership, its Managing Member             By:   HEP Logistics Holdings, L.P.,
a Delaware limited
partnership, its General Partner             By:   Holly Logistic Services,
L.L.C., a Delaware limited
liability company, its General Partner             By:           Stephen D.
Wise        Treasurer        Address of Guarantor:
100 Crescent Court, Suite 1600
Dallas, Texas 75201-6927
Facsimile: (214)237-3051
Attention: Stephen D. Wise   

Signature page to Amended and Restated Guaranty Agreement

 



--------------------------------------------------------------------------------



 



                  HEP LOGISTICS GP, L.L.C., a Delaware limited liability company
            By:   Holly Energy Partners, L.P., a Delaware limited partnership,
its Managing Member             By:   HEP Logistics Holdings, L.P., a Delaware
limited partnership, its General Partner             By:   Holly Logistic
Services, L.L.C., a Delaware limited liability company, its General Partner    
        By:           Stephen D. Wise        Treasurer        Address of
Guarantors:
100 Crescent Court, Suite 1600
Dallas, Texas 75201-6927
Facsimile: (214)237-3051
Attention: Stephen D. Wise    

[Signature pages continue.]
Signature page to Amended and Restated Guaranty Agreement

 



--------------------------------------------------------------------------------



 



                  HOLLY ENERGY PARTNERS, L.P., a Delaware limited partnership  
          By:   HEP Logistics Holdings, L.P., a Delaware limited partnership,
its General Partner             By:   Holly Logistic Services, L.L.C., a
Delaware limited liability company, its General Partner             By:        
  Stephen D. Wise        Treasurer            Address of Guarantors:
100 Crescent Court, Suite 1600
Dallas, Texas 75201-6927
Facsimile: (214)237-3051
Attention: Stephen D. Wise     

[Signature pages continue.]
Signature page to Amended and Restated Guaranty Agreement

 



--------------------------------------------------------------------------------



 



            HOLLY ENERGY FINANCE CORP., a Delaware
corporation
      By:           Matthew P. Clifton        President and Chief Executive
Officer            Address of Guarantors:
100 Crescent Court, Suite 1600
Dallas, Texas 75201-6927
Facsimile: (214)237-3051
Attention: Stephen D. Wise      

[Signature pages continue.]
Signature page to Amended and Restated Guaranty Agreement

 



--------------------------------------------------------------------------------



 



Annex 1 to the Amended and
Restated Guaranty Agreement
     SUPPLEMENT NO. _________dated as of _________ (the “Supplement”), to the
Amended and Restated Guaranty Agreement dated as of August 27, 2007 (as amended,
supplemented or otherwise modified from time to time, the “Guaranty Agreement”),
executed by each of the subsidiaries party thereto (each such subsidiary
individually, a “Guarantor” and collectively, the “Guarantors”) of Holly Energy
Partners — Operating, L.P., a Delaware limited partnership (the “Borrower”), in
favor of Union Bank of California, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”) for the benefit of the Beneficiaries (as
defined in the Guaranty Agreement).
     A. Reference is made to the Amended and Restated Credit Agreement dated as
of August 27, 2007 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the Banks from time to time
party thereto (the “Banks”), and the Administrative Agent.
     B. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Guaranty Agreement or the Credit
Agreement.
     C. The Guarantors have entered into the Guaranty Agreement in order to
induce the Banks to make Advances and the Issuing Banks to issue Letters of
Credit. Pursuant to Section 5.10 of the Credit Agreement, certain Subsidiaries
of the Borrower are required to enter into the Guaranty Agreement as Guarantors.
Section 18 of the Guaranty Agreement provides that additional Subsidiaries of
the Borrower may become Guarantors under the Guaranty Agreement by execution and
delivery of an instrument in the form of this Supplement. The undersigned
Subsidiary of the Borrower (the “New Guarantor”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Guarantor
under the Guaranty Agreement in order to induce the Banks to make additional
Advances and the Issuing Banks to issue additional Letters of Credit and as
consideration for Advances previously made and Letters of Credit previously
issued.
     Accordingly, the Administrative Agent and the New Guarantor agree as
follows:
     SECTION 1. In accordance with Section 18 of the Guaranty Agreement, the New
Guarantor by its signature below becomes a Guarantor under the Guaranty
Agreement with the same force and effect as if originally named therein as a
Guarantor and the New Guarantor hereby (a) agrees to all the terms and
provisions of the Guaranty Agreement applicable to it as a Guarantor thereunder
and (b) represents and warrants that the representations and warranties made by
it as a Guarantor thereunder are true and correct in all material respects on
and as of the date hereof. Each reference to a “Guarantor” in the Guaranty
Agreement shall be deemed to include the New Guarantor. The Guaranty Agreement
is hereby incorporated herein by reference.
     SECTION 2. The New Guarantor represents and warrants to the Administrative
Agent and the other Beneficiaries that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in
Annex 1 to Amended and Restated Guaranty Agreement
Page 1

 



--------------------------------------------------------------------------------



 



accordance with its terms (subject to applicable bankruptcy, reorganization,
insolvency, moratorium or similar laws affecting creditors’ rights generally and
subject, as to enforceability, to equitable principles of general application
(regardless of whether enforcement is sought in a proceeding in equity or at
law)).
     SECTION 3. This Supplement may be executed in counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract. This Supplement shall become effective when the
Administrative Agent shall have received counterparts of this Supplement that,
when taken together, bear the signatures of the New Guarantor and the
Administrative Agent. Delivery of an executed signature page to this Supplement
by fax transmission shall be as effective as delivery of a manually executed
counterpart of this Supplement.
     SECTION 4. Except as expressly supplemented hereby, the Guaranty Agreement
shall remain in full force and effect.
     SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS. The New Guarantor hereby
irrevocably submits to the jurisdiction of any Texas state or federal court
sitting in Houston, Texas in any action or proceeding arising out of or relating
to this Supplement or the Guaranty and the other Credit Documents, and the New
Guarantor hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such court. The New Guarantor hereby
irrevocably waives, to the fullest extent it may effectively do so, any right it
may have to the defense of an inconvenient forum to the maintenance of such
action or proceeding. The New Guarantor hereby agrees that service of copies of
the summons and complaint and any other process which may be served in any such
action or proceeding may be made by mailing or delivering a copy of such process
to such Guarantor at its address set forth on the signature page hereof. The New
Guarantor agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Section shall affect the
rights of any Beneficiary to serve legal process in any other manner permitted
by the law or affect the right of any Beneficiary to bring any action or
proceeding against the New Guarantor or its Property in the courts of any other
jurisdiction.
     SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guaranty Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision hereof in a particular jurisdiction shall not in and of itself affect
the validity of such provision in any other jurisdiction). The parties hereto
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
     SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 10 of the Guaranty Agreement. All communications
and notices hereunder to the New Guarantor shall be given to it at the address
set forth under its signature below.
Annex 1 to Amended and Restated Guaranty Agreement
Page 2

 



--------------------------------------------------------------------------------



 



     SECTION 8. The New Guarantor agrees to reimburse the Administrative Agent
for its reasonable out-of-pocket expenses in connection with this Supplement,
including the fees, disbursements and other charges of counsel for the
Administrative Agent.
     SECTION 9. PURSUANT TO SECTION 26.02 OF THE TEXAS BUSINESS AND COMMERCE
CODE, AN AGREEMENT IN WHICH THE AMOUNT INVOLVED IN AGREEMENT EXCEEDS $50,000 IN
VALUE IS NOT ENFORCEABLE UNLESS THE AGREEMENT IS IN WRITING AND SIGNED BY THE
PARTY TO BE BOUND OR THAT PARTY’S AUTHORIZED REPRESENTATIVE.
     THE RIGHTS AND OBLIGATIONS OF THE PARTIES TO AN AGREEMENT SUBJECT TO THE
PRECEDING PARAGRAPH SHALL BE DETERMINED SOLELY FROM THE WRITTEN AGREEMENT, AND
ANY PRIOR ORAL AGREEMENTS BETWEEN THE PARTIES ARE SUPERSEDED BY AND MERGED INTO
THIS GUARANTY. THIS SUPPLEMENT, THE GUARANTY AGREEMENT AND THE OTHER CREDIT
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
Annex 1 to Amended and Restated Guaranty Agreement
Page 3

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have
duly executed this Supplement to the Guaranty Agreement as of the day and year
first above written.

            [Name Of New Guarantor]
      By:           Name:           Title:           Address:                   
  UNION BANK OF CALIFORNIA, N.A., as Administrative Agent
      By:           Name:           Title:        

Annex 1 to Amended and Restated Guaranty Agreement
Page 1

 



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF MORTGAGE
MORTGAGE, DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF
RENTS AND LEASES, FIXTURE FILING AND FINANCING STATEMENT
THIS INSTRUMENT GRANTS A SECURITY INTEREST BY A TRANSMITTING UTILITY.
THIS INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY AND FUTURE ADVANCE PROVISIONS.
THIS INSTRUMENT IS TO BE FILED FOR RECORD, AMONG OTHER PLACES, IN THE REAL
ESTATE RECORDS. THIS INSTRUMENT AND THE LIENS CREATED PURSUANT HERETO COVER,
AMONG OTHER THINGS, PRODUCTS AND PROCEEDS. THIS INSTRUMENT ALSO COVERS FIXTURES
IN WHICH MORTGAGOR OWNS AN INTEREST. THIS INSTRUMENT CONTAINS AN ASSIGNMENT OF
RENTS AND LEASES.
A POWER OF SALE HAS BEEN GRANTED IN THIS DEED OF TRUST. A POWER OF SALE MAY
ALLOW MORTGAGEE TO TAKE THE COLLATERAL ENCUMBERED BY THIS DEED OF TRUST AND SELL
IT WITHOUT GOING TO COURT IN A FORECLOSURE ACTION UPON DEFAULT BY MORTGAGOR
UNDER THIS DEED OF TRUST.
FROM
[MORTGAGOR],
as Mortgagor
TO
[Sean Murphy], Trustee
for the benefit of
UNION BANK OF CALIFORNIA, N.A., as Administrative Agent
(Mortgagee and Secured Party)
                                        , 20___
For purposes of filing this Deed of Trust as a financing statement, the mailing
address of Mortgagor is 100 Crescent Court, Suite 1600, Dallas, Texas
75201-6927, Attention: Steve McDonnell; the mailing address of Mortgagee is 445
South Figueroa Street, 15th Floor, Los Angeles, California 90071, Attention: Don
Smith.
***********************************
Exhibit E — Page 1 of 33

 



--------------------------------------------------------------------------------



 



ATTENTION OF RECORDING OFFICER: This instrument is a mortgage of both real and
personal property and is, among other things, a Security Agreement and Financing
Statement under the Uniform Commercial Code. This instrument creates a lien on
rights in or relating to lands of Mortgagor which are described in Exhibit A
hereto.
RECORDED DOCUMENT SHOULD BE RETURNED TO:
BRACEWELL & GIULIANI LLP
South Tower Pennzoil Place
711 Louisiana Street, Suite 2300
Houston, Texas 77002
Attention: Christina R. Stegemoller

 



--------------------------------------------------------------------------------



 



MORTGAGE, DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF
RENTS AND LEASES, FIXTURE FILING AND FINANCING STATEMENT
THIS INSTRUMENT GRANTS A SECURITY INTEREST BY A TRANSMITTING UTILITY. THIS
INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY AND FUTURE ADVANCE PROVISIONS.
     THIS MORTGAGE, DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND
LEASES, FIXTURE FILING, AND FINANCING STATEMENT (this “Deed of Trust”) dated
effective as of _________, 20___, is executed and delivered by [MORTGAGOR]
(“Mortgagor”), to [Sean Murphy] as Trustee for the benefit of UNION BANK OF
CALIFORNIA, N.A. (the “Mortgagee”) in its capacity as the administrative agent
under the Credit Agreement (as defined below) and on behalf of the Credit
Parties (as hereinafter defined). The addresses of Mortgagor and Mortgagee
appear in Section 6.12 of this Deed of Trust.
WITNESSETH:
     WHEREAS, this Deed of Trust is executed in connection with, and pursuant to
the terms of, the Amended and Restated Credit Agreement dated as of August ___,
2007 (as hereafter renewed, extended, amended, supplemented and/or restated from
time-to-time, the “Credit Agreement”) among Holly Energy Partners — Operating,
L.P., a Delaware limited partnership, as borrower (“Borrower”), the banks party
thereto from time to time (individually, a “Bank” and collectively, the
“Banks”), the Banks issuing letters of credit thereunder from time to time
(individually, an “Issuing Bank” and collectively, the “Issuing Banks”), and
Mortgagee as administrative agent for the Banks and the Issuing Banks
(“Administrative Agent”).
     WHEREAS, the Borrower is the principal financing entity for all capital
requirements of certain of its Subsidiaries. Mortgagor is a wholly-owned
Subsidiary of Borrower, and Mortgagor will derive substantial direct or indirect
benefit from the transactions contemplated by the Credit Documents.
     WHEREAS, the Borrower or any of its Subsidiaries may from time-to-time
enter into one or more Interest Rate Contracts with a Bank or an Affiliate of a
Bank (each such counterparty, a “Swap Counterparty”, and together with the
Banks, the Issuing Banks, the Mortgagee, and Administrative Agent being
collectively referred to herein as the “Credit Parties”) and Mortgagor will
directly or indirectly benefit from such Interest Rate Contracts.
     WHEREAS, it is a condition to the performance obligation of Mortgagee and
of the Banks under certain of the Credit Documents that Mortgagor shall have
executed and delivered this Deed of Trust.
     NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration and in order to induce Mortgagee, Administrative Agent,
Issuing Banks, and the Banks to enter into the Credit Agreement and the Swap
Counterparties to enter into the Interest Rate Contracts, Mortgagor has agreed
to execute and deliver this Deed of Trust and Mortgagor (a) wishes to make this
Deed of Trust in favor of the Trustee for the benefit of Mortgagee on behalf of
the Credit Parties to secure the Secured Obligations (as defined below) and
(b) hereby agrees as follows:
Exhibit E — Page 3 of 33

 



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
     1.1 Defined Terms under the Credit Agreement. As used in this Deed of
Trust, and in the event such terms are not otherwise defined in this Deed of
Trust, such terms shall have the meanings assigned to such terms in the Credit
Agreement.
     1.2 Certain Defined Terms. As used in this Deed of Trust, the following
terms shall have the following meanings (unless otherwise indicated, such
meanings to be equally applicable to both the singular and the plural forms of
the terms defined):
     (a) “Accounts” means all accounts (as that term is defined in the UCC) and
all other rights to payment now or hereafter owned by Mortgagor, or in which
Mortgagor holds or acquires any other right, title or interest, whether or not
earned by Mortgagor by performance.
     (b) “Books, Records, and Data” means all of the following, whether written
or in electronically reproducible form, to the extent any of the following is
used in connection with or associated with the ownership and/or operation of the
Refined Products Pipeline Systems or the Refined Products Terminals: all
documents; instruments; papers; books; records; books of account; files and
data, including engineering, operating, and other technical data, summaries,
reports, drawings, and maps; certificates; financial statements; ledgers; minute
books; and environmental studies and plans.
     (c) “Contracts” means all contracts and agreements now in effect, or
hereafter entered into by Mortgagor, Mortgagor’s predecessors in interest, or by
any other parties to the extent that Mortgagor has any right or interest thereto
or thereunder for the sale, purchase, marketing, exchange, processing, treating,
compressing, handling, storing, transporting, transmitting or gathering of
Hydrocarbons, to the extent such contracts and agreements cover, include or
relate to all or any portion of the Lands and the Systems, including without
limitation, the Omnibus Agreement, the Pipelines and Terminals Agreement and the
other contracts and agreements described on Schedule 1 attached hereto and made
a part hereof, and all exhibits, schedules and other attachments to such
contracts, as the same may be amended, supplemented or otherwise modified or
replaced from time to time.
     (d) “Fixtures” means any fixture or fixtures now or hereafter owned or
leased by Mortgagor, or in which Mortgagor holds or acquires any other right,
title or interest, constituting “fixtures” under the UCC or that is considered a
“fixture” pursuant to any applicable Legal Requirement of any jurisdiction in
which such property is located or pursuant to the Legal Requirements of which
the character, constitution, or classification of such property may be
determined. “Fixtures” as used in this Deed of Trust includes, but shall not be
limited to, the Fixture Operating Equipment, all pipe that comprises part of a
pipeline system owned in whole or in part by Mortgagor, and any and all
additions,
Exhibit E — Page 4 of 33

 



--------------------------------------------------------------------------------



 



substitutions and replacements of any of the foregoing, wherever located,
including all improvements thereon and all attachments, components, parts,
equipment and accessories installed thereon or affixed thereto together with all
proceeds, products, renewals, increases, profits, substitutions, replacements,
additions, and accessions of any of the foregoing.
     (e) “Fixture Operating Equipment” means any equipment related to or used in
connection with the operation of fixtures, including, without limitation, the
items described in the first sentence of the definition of Operating Equipment
(as hereinafter defined), which as a result of being incorporated into realty or
structures or improvements located therein or thereon, with the intent that they
remain there permanently, constitute fixtures under the laws of the state in
which such equipment is located.
     (f) “General Intangibles” means all general intangibles now or hereafter
owned by Mortgagor, or in which Mortgagor holds or acquires any other right,
title or interest, constituting “general intangibles” or “payment intangibles”
under the UCC, including intellectual property, trademarks, trademark
applications, trademark registrations, trade names, fictitious business names,
business names, company names, business identifiers, prints, labels, trade
styles and service marks (whether or not registered), trade dress, including
logos and/or designs, copyrights, patents, patent applications, or goodwill of
Mortgagor’s businesses symbolized by any of the foregoing, trade secrets,
license rights, license agreements, permits, franchises, and any rights to tax
refunds to which Mortgagor is now or hereafter may be entitled.
     (g) “Hydrocarbons” means oil, gas, coal seam gas, casinghead gas, drip
gasoline, natural gasoline, condensate, distillate, and all other liquid and
gaseous hydrocarbons produced or to be produced in conjunction therewith from a
well bore and all products, by-products, and other substances derived therefrom
or the processing thereof, and all other minerals and substances produced in
conjunction with such substances, including, but not limited to, sulfur,
geothermal steam, water, carbon dioxide, helium, and any and all minerals, ores,
or substances of value and the products and proceeds therefrom.
     (h) “Lands” means the real property (including any buildings and
improvements located thereon) (i) described or referred to in the Exhibit A
attached hereto or (ii) described in any instrument or document described in
Exhibit A and which descriptions are incorporated herein by reference.
     (i) “Leases” means any and all leases or subleases means all leases or
subleases covering the Lands or the Systems or any portion thereof now or
hereafter existing or entered into.
     (j) “Mortgaged Property” means, (x) with respect to the lien created by
this Deed of Trust, all of Mortgagor’s right, title, and interest in the
following, to the extent such property is capable of being encumbered by the
liens other than the security interest granted hereunder pursuant to any
applicable Legal Requirement, and (y) with respect to the security interest
granted to Mortgagee pursuant to this Deed of Trust, all of
Exhibit E — Page 5 of 33

 



--------------------------------------------------------------------------------



 



Mortgagor’s right, title, and interest in the following, to the extent such
property is capable of being encumbered by the security interest granted
hereunder pursuant to any applicable Legal Requirement:
     (i) Accounts;
     (ii) Books, Records, and Data;
     (iii) Fixtures;
     (iv) General Intangibles;
     (v) the Lands;
     (vi) Leases and Rents;
     (vii) Material Contracts;
     (viii) Operating Equipment;
     (ix) Refined Products;
     (x) the Systems;
     (xi) the Servitudes;
     (xii) all other real, personal, or mixed property which comprises a part
of, is necessary for, and/or is used or is held for use in connection with any
of the foregoing;
     (xiii) any of the foregoing that is acquired by Mortgagor at any time after
the date of Deed of Trust and
     (xiv) any Proceeds of any of the foregoing.
     (k) “Operating Equipment” means all surface or subsurface machinery,
equipment, facilities, supplies, or other tangible personal property, including
oil wells, gas wells, water wells, injection wells, gas processing plants,
casing, tubing, rods, pumps, pumping units and engines, christmas trees,
derricks, separators, gun barrels, flow lines, tanks, tank batteries, gas
systems (for gathering, treating, compression, disposal or injection),
chemicals, solutions, water systems (for treating, disposal and injection),
pipe, pipelines, meters, apparatus, boilers, compressors, liquid extractors,
connectors, valves, fittings, power plants, poles, lines, cables, wires,
transformers, starters and controllers, machine shops, tools, machinery and
parts, storage yards and equipment stored therein, buildings and camps,
telegraph, telephone and other communication systems, roads, loading docks,
loading racks and shipping facilities, fixtures, and other appurtenances,
appliances and property of every kind and character, movable or immovable,
together with all improvements, betterments and additions, accessions and
attachments thereto and
Exhibit E — Page 6 of 33

 



--------------------------------------------------------------------------------



 



replacements thereof, in each case wherever located and to the extent any of
such tangible personal property is used in connection with or associated with
the ownership and/or operation of the Lands or the Systems. For the avoidance of
doubt, but without limiting the generality of the foregoing, “Operating
Equipment” shall not include any items incorporated into realty or structures or
improvements located therein or thereon in such a manner that such items no
longer remain personalty under the laws of the state in which such equipment is
located.
     (l) “Organizational Documents” means (i) in the case of a corporation, its
articles or certificate of incorporation and bylaws, (ii) in the case of a
general partnership, its partnership agreement, (iii) in the case of a limited
partnership, its certificated of limited partnership and partnership agreement,
(iv) in the case of a limited liability company, its articles of organization
and operating agreement or regulations, and (v) in the case of any other entity
and, to the extent any of the types of entities previously described have other
organizational and governance documents and agreements not otherwise described
in this definition, its and their organizational and governance documents and
agreements.
     (m) “Personalty Collateral” means any part of the Mortgaged Property
constituting personal property or with respect to which the UCC governs the
creation, attachment, and perfection of liens and security interests in such
property, whether or not such property is exclusively considered “personal
property” pursuant to any applicable Legal Requirement of any jurisdiction in
which such property is located or pursuant to the Legal Requirements of which
the character, constitution, or classification of such property may be
determined.
     (n) “Proceeds” means “proceeds” as that term is defined in the UCC, and
includes, but is not limited to, all proceeds of any or all of the Mortgaged
Property, including without limitation (i) any and all proceeds of, and all
claims for, any property insurance, indemnity, warranty or guaranty payable from
time to time with respect to any of the Mortgaged Property, (ii) any and all
payments (in any form whatsoever) made or due and payable from time to time in
connection with any requisition, confiscation, condemnation, seizure or
forfeiture of all or any part of the Mortgaged Property by any Governmental
Authority (or any person acting under color of governmental authority),
(iii) all proceeds received or receivable when any or all of the Mortgaged
Property is sold, exchanged or otherwise disposed, whether voluntarily,
involuntarily, in foreclosure or otherwise, and (iv) any and all other amounts
from time to time paid or payable under or in connection with any of the
Mortgaged Property.
     (o) “Realty Collateral” means any part of the Mortgaged Property
constituting real property, whether or not such property is exclusively
considered “real property” pursuant to any applicable Legal Requirement of any
jurisdiction in which such property is located or pursuant to the Legal
Requirements of which the character, constitution, or classification of such
property may be determined.
Exhibit E — Page 7 of 33

 



--------------------------------------------------------------------------------



 



     (p) “Refined Products” means gasoline, diesel fuel, jet fuel, liquid
petroleum gases, asphalt and asphalt products, and all other products refined,
separated, fractionated, settled, and dehydrated from any Hydrocarbon or other
petroleum product.
     (q) “Rents” means all of Mortgagor’s right, title, and interest in and to
all rents, issues, profits, revenues, royalties, income, and other benefits
derived from any leases or other transfers of any other part of the Mortgaged
Property.
     (r) “Secured Obligations” means:
     (i) The “Obligations”, as that term is defined in the Credit Agreement,
including all indebtedness evidenced by the Notes;
     (ii) All other indebtedness, obligations, and liabilities of the Borrower
or any of its Subsidiaries, whether now existing or hereafter arising under or
pursuant to the Credit Agreement, this Deed of Trust, any Guaranty, any Interest
Rate Contract with a Swap Counterparty, or any of the other Credit Documents,
whether fixed or contingent, joint or several, direct or indirect, primary or
secondary, and regardless of how created or evidenced, and including without
limitation, any interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding;
     (iii) All sums advanced or costs or expenses incurred by Mortgagee or any
of the other Credit Parties (whether by it directly or on its behalf by the
Trustee), which are made or incurred pursuant to, or allowed by, the terms of
this Deed of Trust plus interest thereon from the date of the advance or
incurrence until reimbursement of Mortgagee or such Credit Party charged at the
same rate of interest as Reference Rate Advances are charged when an Event of
Default exists as set forth in the Credit Agreement;
     (iv) All future advances or other value, of whatever class or for whatever
purpose, at any time hereafter made or given by Mortgagee or any of the other
Credit Parties to the Borrower or any of its Subsidiaries under or pursuant to
any Credit Document or any Interest Rate Contract with a Swap Counterparty; and
     (v) All renewals, extensions, modifications, amendments, rearrangements and
substitutions of all or any part of the above whether or not Mortgagor executes
any agreement or instrument.
     (s) “Servitudes” means any and all land use agreements, permits,
servitudes, rights of way, easements, licenses, Leases and similar devices,
whether now existing or hereafter arising, for the construction, maintenance and
operation of the Systems.
     (t) “Systems” shall mean all pipeline, refrigeration, processing, treating,
gathering, storage, exchange, handling, transmitting, distributing, or
transporting systems, plants, terminals and facilities now owned or hereafter
acquired by Mortgagor and
Exhibit E — Page 8 of 33

 



--------------------------------------------------------------------------------



 



located on all or any portion of the Land, including without limitation all of
the following properties whether now owned or hereafter acquired by Mortgagor:
(i) the pipelines, systems, plants, terminals and facilities described in
Exhibit A, and (ii) all of the accessories or component parts thereto, whether
or not particularly described herein, including without limitation, (A) all
equipment, facilities, compressors, lengths of pipe and any and all other types
of pipe actually employed in the construction of the systems, plants, terminals
and facilities, including all loops, laterals, fittings, connections, valves,
mains, meter’s, dehydrators, scrubbers, controls, tubing, casings surrounding
any piping, casing seals, casing insulators and casing vents, and all joints,
connections or flanges, rods, gauges and all compressor, tank and pump sites,
pipe, piping, pipe racks, truck racks, pumps, engines, compressors, block
valves, heaters, coolers, filters, refrigerators, dehydrators, extractors,
measurement and pigging facilities, tanks, storage tanks, loading racks, scales,
markers, including caution signs, aerial markers, navigable waterway marks, mile
posts, and ground markers, and all other types of markers, cathodic protection
test stations, regulators, starters, motors, engines, housing, leaders,
orifices, skid-mounted equipment, exchangers, regenerators, reboilers,
refrigeration equipment, separators, meters, valves, block valves and generators
and all other natural gas and all surface or underground facilities, and all
fences, and all pressure gauges and other gauges, and all interconnections with
other pipelines, and all side valves, blowdown valves, mainline valves, and all
test leads, (C) all materials or gas products or by-products processing,
treating, fractionating, refuting, refrigeration, gas gathering, transporting,
storing, delivering and/or marketing equipment, (D) all other items or types of
equipment and associated or component parts or supplies, including any and all
machinery, tools, blueprints, plans, furniture, furnishings, fixtures and other
goods of Mortgagor, (E) all spare parts, replacements or substitutions of any of
the foregoing and all other appurtenances of the Systems or their
above-described associated or component parts, whether as a result of repair,
replacement or addition and whether attached to, incorporated with the Systems
or used in connection with the Systems whether or not the same is situated in,
on or under all or any portion of the Lands, (F) all other personal property and
fixtures of every kind and character on, incident, appurtenant or belonging to
and used in connection with the interest of Mortgagor in all or any portion of
the Lands or the Systems, and (G) all Proceeds and products of any of the
foregoing.
     (u) “UCC” means, at any time, the Uniform Commercial Code in effect in the
State of Texas at that time.
     1.3 Interpretations. All meanings assigned to any defined terms used in
this Deed of Trust, unless otherwise indicated, are to be equally applicable to
both the singular and plural forms of the terms defined. Article, Section,
Schedule, and Exhibit references are to Articles and Sections of and Schedules
and Exhibits to this Deed of Trust, unless otherwise specified. All references
to instruments, documents, contracts, and agreements are references to such
instruments, documents, contracts, and agreements as the same may be amended,
supplemented, and otherwise modified from time to time, unless otherwise
specified. The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Deed of Trust shall refer to this Deed of Trust as a
whole and not to any particular provision of this Deed of Trust.
Exhibit E — Page 9 of 33

 



--------------------------------------------------------------------------------



 



ARTICLE II
GRANTING CLAUSES; SECURED OBLIGATIONS
     2.1 Conveyance and Grant of Lien. In consideration of the advances,
issuances, or extensions by the Credit Parties to Borrower of the funds or
credit constituting the Secured Obligations (including the making of the
Advances and the issuing of the Letters of Credit), and in further consideration
of the mutual covenants contained herein, Mortgagor, by this Deed of Trust
hereby GRANTS, SELLS, TRANSFERS, ASSIGNS AND CONVEYS with a general warranty of
title, and WITH THE POWER OF SALE, for the uses, purposes and conditions
hereinafter set forth, all of its right, title and interest in and to the
Mortgaged Property unto Trustee, and to his successor or successors or
substitutes IN TRUST, WITH POWER OF SALE, in trust to secure the payment and
performance of the Secured Obligations for the benefit of Mortgagee and the
ratable benefit of the Credit Parties.
TO HAVE AND TO HOLD the Mortgaged Property unto the Trustee and his successors
or substitutes in trust and to his and their successors and assigns forever for
the benefit of the Credit Parties, together with all and singular the rights,
hereditaments and appurtenances thereto in anywise appertaining or belonging, to
secure payment of the Secured Obligations and the performance of the covenants
of Mortgagor contained in this Deed of Trust. Mortgagor does hereby bind itself,
its successors and permitted assigns, to warrant and forever defend all and
singular the Mortgaged Property unto the Trustee and his successors or
substitutes in trust, and their successors and assigns, against every person
whomsoever lawfully claiming or to claim the same, or any part thereof.
     2.2 Conveyance and Grant of Security Interest. For the same consideration
and to further secure the Secured Obligations, Mortgagor hereby grants to
Mortgagee for its benefit and the ratable benefit of the other Credit Parties a
security interest in and to the Mortgaged Property.
     2.3 Assignment of Rents and Leases. Mortgagor hereby assigns, transfers,
conveys, and sets over to Mortgagee all of Mortgagor’s estate, right, title and
interest in, to and under the Leases, whether existing on the date hereof or
hereafter entered into, together with any changes, extensions, revisions or
modifications thereof and all rights, powers, privileges, options and other
benefits of Mortgagor as the lessor under the Leases regarding the current
tenants and any future tenants, and all the Rents from the Leases, including
those now due, past due, or to become due. Mortgagor irrevocably appoints
Mortgagee its true and lawful attorney-in-fact, at the option of Mortgagee, upon
the occurrence and during the continuance of an Event of Default, to take
possession and control of the applicable portions of the Mortgaged Property,
pursuant to Mortgagor’s rights under the Leases, to exercise any of Mortgagor’s
rights under the Leases, and to demand, receive and enforce payment, to give
receipts, releases and satisfaction and to sue, in the name of Mortgagor or
Mortgagee, for all of the Rents. The power of attorney granted hereby shall be
irrevocable and coupled with an interest and shall terminate only upon the
indefeasible payment in full in cash of the Secured Obligations (including all
Letter of Credit Obligations), the termination or expiration of all Letters of
Credit and all obligations of the Issuing Banks and the Banks in respect of
Letters of Credit, and the expiration or termination of all Commitments, and
Mortgagor hereby releases Mortgagee
Exhibit E — Page 10 of 33

 



--------------------------------------------------------------------------------



 



from all liability (other than as a result of the gross negligence or willful
misconduct of Mortgagee) whatsoever for the exercise of the foregoing power of
attorney and all actions taken pursuant thereto. The consideration received by
Mortgagor to execute and deliver this assignment and the liens and security
interests created herein is legally sufficient and will provide a direct
economic benefit to Mortgagor. It is intended by Mortgagor and Mortgagee that
the assignment set forth herein constitutes an absolute assignment and not
merely an assignment for additional security. Notwithstanding the foregoing,
this assignment shall not be construed to bind Mortgagee to the performance of
any of the covenants, conditions, or provisions of Mortgagor contained in the
Leases or otherwise to impose any obligation upon Mortgagee, and, so long as no
Event of Default shall have occurred and be continuing, Mortgagor shall have a
license, revocable by Mortgagee, to possess and control the Leases and collect
and receive the Rents. Upon the occurrence of an Event of Default, such license
in favor of Mortgagor shall be automatically revoked. Mortgagee’s acceptance of
the assignment of the Rents under this Deed of Trust shall not be deemed to
constitute Mortgagee a “secured party in possession,” nor obligate Mortgagee to
appear in or defend any proceeding relating to the Rents, any Leases, or the
Mortgaged Property, or to take any action hereunder, expend any money, incur any
expenses, or perform any obligation under any Leases.
     2.4 After-Acquired Mortgaged Property. Any and all of the Mortgaged
Property which is acquired after the date of this Deed of Trust shall,
immediately and without any further conveyance, assignment, or act on the part
of Mortgagor or Mortgagee, be subject to the Liens granted pursuant to this Deed
of Trust as fully and completely as though specifically described herein and as
though such Mortgaged Property had been owned by Mortgagor on the date of this
Deed of Trust.
     2.5 Revolving Credit and Future Advances. It is contemplated and
acknowledged that the Secured Obligations may include revolving credit loans and
advances from time to time, and that this Deed of Trust shall have effect as of
the date hereof to secure all Secured Obligations, regardless of whether any
amounts are advanced on the date hereof or on a later date or, whether having
been advanced, are later repaid in part or in whole and further advances made at
a later date. This Deed of Trust secures all future advances and obligations
constituting Secured Obligations.
     2.6 Security for Secured Obligations. The Liens and other rights granted
pursuant to Section 2.1 and Section 2.2 of this Deed of Trust secure, and the
Mortgaged Property is security for, the prompt performance and payment in full
in cash when due, whether at stated maturity, by acceleration or otherwise, of
the Secured Obligations. Notwithstanding that the balance of the Secured
Obligations may at certain times be zero and that no Secured Obligations may at
certain times be outstanding, the Liens granted hereunder and this Deed of Trust
shall remain in full force and effect at all times and with the same priority
until the payment in full in cash of the Secured Obligations and the expiration
or termination of the Credit Documents.
     2.7 Products and Proceeds. The Liens and security interests granted by
Mortgagor under this Deed of Trust include all products and Proceeds of the
Mortgaged Property.
Exhibit E — Page 11 of 33

 



--------------------------------------------------------------------------------



 



ARTICLE III
REPRESENTATIONS, WARRANTIES, AND COVENANTS
     3.1 Representations and Warranties. Subject to the provisions of the Credit
Agreement and any express exceptions contained therein, Mortgagor represents and
warrants as follows:
     (a) Mortgagor is duly organized, validly existing, and in good standing
under the laws of the jurisdiction of its organization and in good standing and
qualified to do business in each jurisdiction where its ownership or lease of
property or conduct of its business requires such qualification and where a
failure to be qualified could reasonably be expected to cause a Material Adverse
Effect.
     (b) The execution, delivery, and performance by Mortgagor of this Deed of
Trust and the consummation of the transactions contemplated hereby (a) are
within Mortgagor’s powers, (b) have been duly authorized by all necessary
action, (c) do not contravene (i) Mortgagor’s Organizational Documents or
(ii) any applicable Legal Requirement or Contract binding on or affecting
Mortgagor or its property, and (d) will not result in or require the creation or
imposition of any Lien prohibited by the Credit Documents.
     (c) No authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority is required for (i) the due execution,
delivery and performance by Mortgagor of this Deed of Trust or (ii) the
consummation of the transactions contemplated thereby.
     (d) This Deed of Trust has been duly executed and delivered by Mortgagor.
This Deed of Trust to which Mortgagor is a party is the legal, valid, and
binding obligation of Mortgagor and is enforceable against Mortgagor in
accordance with its terms, except as such enforceability may be limited by any
applicable bankruptcy, insolvency, reorganization, moratorium, or similar law
affecting creditors’ rights generally.
     (e) Mortgagor has good, valid and marketable title to the Mortgaged
Property free from all Liens, security interests or other encumbrances other
than the Permitted Liens. Other than the Permitted Liens and other than those
for which waivers or consents have been obtained and delivered to the Mortgagee
on or prior to the date hereof, there are no preferential purchase rights held
by third parties affecting any part of the Mortgaged Property or rights of third
parties to prohibit the assignment, conveyance, pledge, or mortgage of any part
of the Mortgaged Property without the consent of such third parties.
     (f) The Land, Servitudes and other interests and rights in real property
described in Exhibit A constitute all of the Lands and Servitudes necessary for
the construction, ownership, maintenance, access to and operation of the Systems
affected by
Exhibit E — Page 12 of 33

 



--------------------------------------------------------------------------------



 



this Deed of Trust and the description in Exhibit A hereto includes a complete
and accurate description of all such properties, rights, and interests in real
property.
     (g) All of the Contracts affecting any interest in the Lands or the rest of
the Mortgaged Property are valid, subsisting and in full force and effect, and
Mortgagor has no knowledge that a default exists under any of the terms or
provisions, express or implied, of any of such Contracts. All of the Contracts
and obligations of Mortgagor that relate to the Lands constitute legal, valid
and binding obligations of Mortgagor. Neither Mortgagor nor, to the knowledge of
Mortgagor, any other party to any such Contract (i) is in breach of or default,
or with the lapse of time or the giving of notice, or both, would be in breach
or default, with respect to any obligations under any such Contract, whether
express or implied, or (ii) has given or threatened to give notice of any
default under or inquiry into any possible default under, or action to alter,
terminate, rescind or procure a judicial reformation of, any such Contract.
     (h) All rentals and other payments due under or with respect to the Lands
have been properly and timely paid. All taxes due and payable have been properly
and timely paid except for such taxes being contested in good faith by
appropriate proceedings, and for which reserves shall have been made therefore
and except for such taxes as are being currently paid prior to delinquency in
the ordinary course of business. All expenses due and payable under the terms of
the Contracts have been properly and timely paid except for such expenses being
contested in good faith by appropriate proceedings, and for which reserves shall
have been made therefor and except for such expenses as are being currently paid
prior to delinquency in the ordinary course of business.
     (i) Mortgagor shall, at all times, comply in all material respects with all
Environmental Law.
     (j) To the knowledge of Mortgagor, except in compliance with all
Environmental Law and in the ordinary course of Mortgagor’s business, the
Mortgaged Property has never been used by Mortgagor or any prior owner of the
Mortgaged Property as a dump site or storage (whether temporary or permanent)
site for Hazardous Substance.
     (k) Mortgagor has filed with the appropriate state and federal agencies all
necessary rate and collection filings and all necessary applications for well
determinations under the Natural Gas Act of 1938, as amended, the Natural Gas
Policy Act of 1978, as amended, and the rules and regulations of the Federal
Energy Regulatory Commission (the “FERC”) thereunder, and each such application
has been approved by or is pending before the appropriate state or federal
agency.
     (l) All necessary regulatory filings have been properly made in connection
with the operation of Mortgagor’s business related to the Mortgaged Property
except where a failure to make such filing could reasonably be expected to cause
a Material Adverse Effect.
Exhibit E — Page 13 of 33

 



--------------------------------------------------------------------------------



 



     (m) ADDRESS AND IDENTIFICATION INFORMATION.
     (i) As of the date of this Mortgage, Mortgagor’s address, place of
business, residence, chief executive office and office where Mortgagor keeps its
records concerning Accounts, Contract Rights and General Intangibles is set
forth in the Section 6.12, and there has been no change in the location of any
Mortgagor’s place of business, residence, chief executive office and office
where it keeps such records and no change of Mortgagor’s name during the four
months immediately preceding the date of this Deed of Trust.
     (ii) Mortgagor’s (x) federal tax identification number is _________ and
organizational number is ___, (y) state of formation or organization, as
applicable is Delaware, and (z) correctly-spelled name is _________.
     (iii) Mortgagee’s address is set forth in Section 6.12 hereto.
     (iv) Trustee’s address is set forth in Section 6.12 hereto.
     3.2 Covenants. Subject to the provisions of the Credit Agreement and any
express exceptions contained therein, Mortgagor agrees as follows:
     (a) Payment of Lienable Claims. Mortgagor shall make prompt payment when
due and owing of all taxes, assessments, and governmental charges imposed on or
assessed against this instrument, upon the interest of Mortgagee or the Trustee,
upon the Mortgaged Property or any part thereof, or upon the revenues, income,
or profits from any of the above, except for such amounts as are being contested
in good faith by appropriate proceedings and for which adequate reserves shall
have been established . Mortgagor shall make prompt payment when due and owing
of all lawful claims and demands of mechanics, materialmen, laborers, and others
which, if unpaid, might result in, or permit the creation of, a lien on the
Mortgaged Property or any part thereof, and in general will do or cause to be
done everything necessary so that the lien hereof shall be fully preserved,
except for such amounts as are being contested in good faith by appropriate
proceedings and for which adequate reserves shall have been established.
     (b) Operation of Mortgaged Property. Mortgagor shall operate the Mortgaged
Property, continuously and in a good workmanlike manner in accordance with all
Legal Requirements and comply in all material respects with all terms and
conditions of the Servitudes it now holds and each assignment or Contract
obligating Mortgagor in any way with respect to the Mortgaged Property; but
nothing herein shall be construed to empower Mortgagor to bind the Trustee or
Mortgagee or any other Credit Party to any contract or obligation or render the
Trustee or Mortgagee or any other Credit Party in any way responsible or liable
for bills or obligations incurred by Mortgagor.
     (c) Maintenance of Easements. Mortgagor shall keep and continue, or cause
to be kept and continued, all material Servitudes, estates and interests herein
described and all contracts and agreements relating thereto in full force and
effect in accordance with the terms thereof and will not permit the same to
lapse or otherwise become impaired for failure to comply with the obligations
thereof, whether express or implied.
Exhibit E — Page 14 of 33

 



--------------------------------------------------------------------------------



 



Without limiting the generality of the foregoing sentence, Mortgagor shall not
release any of the Servitudes without the prior written consent of Mortgagee.
     (d) Other Encumbrances. Mortgagor shall not create, assume, incur or suffer
to exist, or permit any of its Subsidiaries to create, assume, incur or suffer
to exist, any Lien on or in respect of any of the Mortgaged Property, whether
now owned or hereafter acquired, or assign or otherwise convey, or permit any
such Subsidiary to assign or otherwise convey, any right to receive income, in
each case to secure or provide for the payment of any Debt, trade payable or
other obligation or liability of any Person; provided, however, that
notwithstanding the foregoing, Mortgagor or any of its Subsidiaries may create,
incur, assume or suffer to exist the Permitted Liens.
     (e) Environmental Conditions. If at any time any Hazardous Substance is
discovered on, under, or about any of the Realty Collateral or any other real
property owned or operated by Mortgagor (“Other Property”) in violation of any
Environmental Law in any material respect, Mortgagor will inform Administrative
Agent of the same and of Mortgagor’s proposed response as required under
Environmental Law, including, without limitation, the performance of any
required investigatory or remedial activity, and Mortgagor will, at its sole
cost and expense, remedy or remove such Hazardous Substances from such real
property or Other Property or the groundwater underlying such real property or
Other Property in accordance with (a) the approval of the appropriate
Governmental Authority, if any such approval is required under Environmental
Laws, and (b) all Environmental Laws. In addition to all other rights and
remedies of Administrative Agent and the Credit Parties under the Credit
Documents, but subject to Mortgagor’s right to contest the performance of any
such response, as further described in this Section, if such Hazardous
Substances require remediation or removal as set forth in this Section but has
not been remedied or removed from the affected Mortgaged Property or Other
Property or the groundwater underlying such Mortgaged Property or Other Property
by the Borrower within the time periods contemplated by the applicable response,
Administrative Agent may, at its sole discretion and after giving Mortgagor
written notification of its intention to self-implement any required response,
pay to have the same remedied or removed in accordance with the applicable
remediation program, and Mortgagor will reimburse Administrative Agent therefore
within ten days of Administrative Agent’s demand for payment. Mortgagor shall
have the right to contest any notice, directive or other demand of any third
party, including without limitation, any Governmental Authority, to remedy or
remove Hazardous Substances from any Mortgaged Property or any Other Property so
long as Mortgagor diligently prosecutes such contest to completion, complies
with any final order or determination and, before such contest, either furnishes
Administrative Agent security in an amount equal to the cost of remediation or
removal of the Hazardous Substances or posts a bond with a surety satisfactory
to Administrative Agent in such amount. MORTGAGOR SHALL BE SOLELY RESPONSIBLE
FOR, AND WILL INDEMNIFY AND HOLD HARMLESS ADMINISTRATIVE AGENT AND EACH OTHER
CREDIT PARTY AND EACH OF THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES,
AGENTS, SUCCESSORS AND ASSIGNS FROM AND AGAINST, ANY AND ALL LOSSES, DAMAGES,
DEMANDS, CLAIMS, CAUSES OF ACTION, JUDGMENTS, ACTIONS, ASSESSMENTS, PENALTIES,
COSTS, EXPENSES
Exhibit E — Page 15 of 33

 



--------------------------------------------------------------------------------



 



AND LIABILITIES DIRECTLY OR INDIRECTLY ARISING OUT OF OR ATTRIBUTABLE TO ANY
HAZARDOUS SUBSTANCES AT ANY REALTY COLLATERAL OR ANY OTHER PROPERTY, INCLUDING,
WITHOUT LIMITATION, THE FOLLOWING: (Y) THE COSTS OF ANY REPAIR, CLEANUP OR
DETOXIFICATION OF ANY MORTGAGED PROPERTY OR OTHER PROPERTY REQUIRED UNDER
ENVIRONMENTAL LAW, AND THE PREPARATION AND IMPLEMENTATION OF ANY CLOSURE,
REMEDIAL OR OTHER PLANS REQUIRED UNDER ENVIRONMENTAL LAW; AND (Z) ALL REASONABLE
COSTS AND EXPENSES INCURRED BY ADMINISTRATIVE AGENT OR ANY OTHER CREDIT PARTY IN
CONNECTION WITH CLAUSE (Y) ABOVE, INCLUDING REASONABLE ATTORNEYS’ FEES;
PROVIDED, HOWEVER, THAT MORTGAGOR SHALL NOT BE LIABLE FOR ANY OF THE FOREGOING
THAT IS FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT
JURISDICTION TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
ADMINISTRATIVE AGENT OR A CREDIT PARTY AFTER TAKING POSSESSION OF THE MORTGAGED
PROPERTY. The covenants and indemnities provided in this section shall survive
the repayment or any other satisfaction of the Secured Obligations.
     (f) Notification. Mortgagor will notify Mortgagee of any material
destruction, loss, termination or acquisition of any of its Mortgaged Property
within three Business Days thereof.
     3.3 Further Assurances; Defense of Claims. Subject to the provisions of the
Credit Agreement and any express exceptions contained therein, Mortgagor further
agrees as follows:
     (a) Promptly upon request and at its expense, Mortgagor shall cure any
defects in the creation, execution and delivery of this Deed of Trust. Mortgagor
hereby authorizes the Mortgagee to file any financing statements without the
signature of Mortgagor to the extent permitted by applicable law in order to
perfect or maintain the perfection of any security interest granted under this
Deed of Trust. Mortgagor at its expense will promptly execute and deliver to the
Mortgagee upon reasonable request all such other documents, agreements and
instruments to comply with or accomplish the covenants and agreements of
Mortgagor in this Deed of Trust, or to further evidence and more fully describe
the Mortgaged Property, or to correct any omissions in this Deed of Trust, or to
state more fully the security obligations set out herein, or to perfect, protect
or preserve any Liens created pursuant hereto, or to make any recordings, to
file any notices or obtain any consents, all as may be necessary or appropriate
in connection therewith or to enable the Mortgagee to exercise and enforce its
rights and remedies with respect to any Mortgaged Property.
     (b) Within 30 days after a request by the Mortgagee or any Credit Party to
cure any title defects or exceptions which are not Permitted Liens and which,
individually or in the aggregate, (i) materially interfere with the ordinary
conduct of Business, (ii) materially detract from the value or the use of the
portion of the Mortgaged Property affected thereby, or (iii) could reasonably be
expected to have a Material Adverse Effect,
Exhibit E — Page 16 of 33

 



--------------------------------------------------------------------------------



 



the Mortagor shall cure such title defects or exceptions or substitute such
Mortgaged Property with acceptable Property of an equivalent value with no title
defects or exceptions and deliver to the Mortagee satisfactory title evidence in
form and substance acceptable to the Mortagee in its reasonable business
judgment as to the Mortagor’s title in such Property and the Mortagee’s Liens
and security interests therein.
     (c) Mortgagor shall promptly notify Mortgagee in writing of the
commencement of any legal proceeding affecting Mortgagor’s title to the
Mortgaged Property or Mortgagee’s Lien or security interest in the Mortgaged
Property, or any part thereof and which (i) materially interferes with the
ordinary conduct of Business, (ii) materially detracts from the value or the use
of the portion of the Mortgaged Property affected thereby, or (iii) could
reasonably be expected to have a Material Adverse Effect. Mortgagor shall take
such action, employing attorneys agreeable to Mortgagee, as may be necessary to
preserve Mortgagor’s, the Trustee’s and Mortgagee’s rights affected thereby. If
Mortgagor fails or refuses to adequately or vigorously, in the reasonable
judgment of Mortgagee, defend Mortgagor’s, the Trustee’s or Mortgagee’s rights
to the Mortgaged Property, the Trustee or Mortgagee may take such action on
behalf of and in the name of Mortgagor and at Mortgagor’s expense. Moreover,
Mortgagee or the Trustee on behalf of Mortgagee, may take such independent
action in connection therewith as they may in their discretion deem proper,
including the right to employ independent counsel and to intervene in any suit
affecting the Mortgaged Property. All costs, expenses and attorneys’ fees
incurred by Mortgagee or the Trustee pursuant to this Section 6.3 or in
connection with the defense by Mortgagee of any claims, demands or litigation
relating to Mortgagor, the Mortgaged Property or the transactions contemplated
in this Deed of Trust shall be paid by Mortgagor as provided in Section 6.2
below.
     (d) Mortgagor shall maintain and preserve the Lien and security interest
herein created as an Acceptable Security Interest.
     (e) Mortgagor shall give Mortgagee at least thirty days’ prior written
notice before it amends, its name or changes its jurisdiction of incorporation,
organization, or formation, as applicable.
     3.4 Recording. Mortgagor shall promptly (at Mortgagor’s own expense)
record, register, deposit and file this Deed of Trust and every other instrument
in addition or supplement hereto, including applicable financing statements, in
such offices and places within the state where the Mortgaged Property is located
and at such times and as often as may be necessary to preserve, protect and
renew the Lien and security interest herein created as an Acceptable Security
Interest on real or personal property as the case may be, and otherwise shall do
and perform all matters or things necessary or expedient to be done or observed
by reason of any Legal Requirement for the purpose of effectively creating,
perfecting, maintaining and preserving the Lien and security interest created
hereby in and on the Mortgaged Property.
     3.5 Records, Statements and Reports. Mortgagor shall keep proper books of
record and account in which complete and correct entries shall be made of
Mortgagor’s transactions in accordance with the method of accounting required in
the Credit Agreement and shall furnish or
Exhibit E — Page 17 of 33

 



--------------------------------------------------------------------------------



 



cause to be furnished to Mortgagee the reports required to be delivered pursuant
to the terms of the Credit Agreement.
     3.6 Covenants Running with the Land. All covenants and agreements herein
contained shall constitute covenants running with the Land.
     3.7 Incorporation of Covenants from Credit Agreement. The covenants
applicable to Mortgagor and to the Mortgaged Property contained in Article V and
Article VI of the Credit Agreement are hereby confirmed and restated, each such
covenant, together with all related definitions and ancillary provisions, being
hereby incorporated into this Deed of Trust by reference as though specifically
set forth in this Section, and Mortgagor hereby agrees that Mortgagor shall
perform and comply with such covenants until the indefeasible payment in full in
cash of the Secured Obligations (including all Letter of Credit Obligations),
the termination or expiration of all Letters of Credit and all obligations of
the Issuing Banks and the Banks in respect of Letters of Credit, and the
expiration or termination of all Commitments.
ARTICLE IV
DEFAULT
     4.1 Events of Default. An Event of Default under the terms of the Credit
Agreement shall constitute an “Event of Default” under this Deed of Trust.
     4.2 Acceleration Upon Default. Upon the occurrence and during the
continuance of any Event of Default (other than pursuant to paragraph (e) of
Section 7.01 of the Credit Agreement), Mortgagee may, or shall at the request of
the Majority Banks, declare the entire unpaid principal of, and the interest
accrued on, and all other amounts owed in connection with, the Secured
Obligations to be forthwith due and payable, whereupon the same shall become
immediately due and payable without any protest, presentment, demand, notice of
intent to accelerate, notice of acceleration or further notice of any kind, all
of which are hereby expressly waived by Mortgagor. If any Event of Default
pursuant to paragraph (e) of Section 7.01 of the Credit Agreement shall occur,
the entire unpaid principal of, and the interest accrued on, and all other
amounts owed in connection with, the Secured Obligations shall immediately and
automatically become and be due and payable in full, without presentment,
demand, protest or any notice of any kind (including, without limitation, any
notice of intent to accelerate or notice of acceleration) all of which are
hereby expressly waived by Mortgagor. Whether or not Mortgagee or the Majority
Banks elect to accelerate as herein provided, Mortgagee may simultaneously, or
thereafter, without any further notice to Mortgagor, exercise any other right or
remedy provided in this Deed of Trust or otherwise existing under the Credit
Agreement or any other Credit Document or any other agreement, document, or
instrument evidencing obligations owing from Mortgagor to any of the Credit
Parties.
Exhibit E — Page 18 of 33

 



--------------------------------------------------------------------------------



 



ARTICLE V
Mortgagee’s Rights
     5.1 Rights to Realty Collateral Upon Default.
     (a) Operation of Property by Mortgagee. Upon the occurrence and during the
continuance of any Event of Default, and in addition to all other rights of
Mortgagee, Mortgagee shall have the following rights and powers (but no
obligation):
     (i) To hold, use, administer, manage and operate the Realty Collateral to
the extent that Mortgagor could do so, and without any liability to Mortgagor in
connection with such operations; and
     (ii) Either in person or by agent, with or without bringing any action or
proceeding, or by a receiver appointed by a court, and without regard to the
adequacy of its security, to enter upon and take possession of the Realty
Collateral or any part thereof, and exclude Mortgagor therefrom, and do any
other acts which it deems necessary or desirable to preserve the value,
marketability or rentability of the Realty Collateral, or part thereof or
interest therein, increase the income therefrom or protect the security hereof
and, with or without taking possession of the Realty Collateral, take any action
described herein, sue for or otherwise collect the Rents, including those past
due and unpaid, and apply the same, less reasonable costs and expenses of
operation and collection including reasonable attorneys’ fees, upon the Secured
Obligations, all in such order as Mortgagee may determine.
The entering upon and taking possession of the Realty Collateral, the taking of
any action described herein, the collection of such Rents, and the application
thereof as aforesaid, shall not cure or waive any Event of Default or notice of
default or invalidate any act done in response to such Event of Default or
pursuant to such notice of default and, notwithstanding the continuance in
possession of the Realty Collateral or the collection, receipt and application
of Rents, Mortgagee shall be entitled to exercise every right provided for in
any of the Credit Documents or by law upon any Event of Default, including the
right to exercise the power of sale herein conferred. Mortgagee may designate
any person, firm, corporation or other entity to act on its behalf in exercising
the foregoing rights and powers.
     (b) Judicial Proceedings. Upon the occurrence and during the continuance of
any Event of Default, the Trustee and/or Mortgagee, in lieu of or in addition to
exercising the power of sale hereafter given, may proceed by a suit or suits, in
equity or at law (i) for the specific performance of any covenant or agreement
herein contained or in aid of the execution of any power herein granted,
(ii) for the appointment of a receiver whether there is then pending any
foreclosure hereunder or the sale of the Realty Collateral, or (iii) for the
enforcement of any other appropriate legal or equitable remedy; and further, in
lieu of the non-judicial power of sale hereafter given for Mortgaged Property
located in the State of Texas, the Trustee may proceed by suit for a sale of the
Realty Collateral.
Exhibit E — Page 19 of 33

 



--------------------------------------------------------------------------------



 



     (c) Foreclosure by Private Power of Sale of Collateral. Upon the occurrence
and during the continuance of any Event of Default, the Trustee shall have the
right and power to sell, as the Trustee may elect, all or a portion of the
Mortgaged Property at one or more sales as an entirety or in parcels, in
accordance with Section 51.002 of the Texas Property Code, as amended from time
to time (or any successor provisions of Texas governing real property
foreclosure sales) or with any applicable state law. Mortgagor hereby designates
as Mortgagor’s address for the purpose of notice the address set out in
Section 6.12; provided that Mortgagor may by written notice to Mortgagee
designate a different address for notice purposes. Any purchaser or purchasers
will be provided with a general warranty conveyance binding Mortgagor and
Mortgagor’s successors and assigns. Sale of a part of the Realty Collateral will
not exhaust the power of sale, and sales may be made from time to time until all
of the Realty Collateral is sold or all of the Secured Obligations are paid in
full.
     (d) Certain Aspects of Sale. Mortgagee will have the right to become the
purchaser at any foreclosure sale and to credit the then outstanding balance of
the Secured Obligations against the amount payable by Mortgagee as purchaser at
such sale. Statements of fact or other recitals contained in any conveyance to
any purchaser or purchasers at any sale made hereunder will conclusively
establish the occurrence of any Event of Default, any acceleration of the
maturity of the Secured Obligations, the advertisement and conduct of such sale
in the manner provided herein, the appointment of any successor-Trustee
hereunder and the truth and accuracy of all other matters stated therein.
Mortgagor does hereby ratify and confirm all legal acts that the Trustee may do
in carrying out the Trustee’s duties and obligations under this Deed of Trust,
and Mortgagor hereby irrevocably appoints Mortgagee to be the attorney-in-fact
of Mortgagor and in the name and on behalf of Mortgagor to execute and deliver
any deeds, transfers, conveyances, assignments, assurances and notices which
Mortgagor ought to execute and deliver and do and perform any and all such acts
and things which Mortgagor ought to do and perform under the covenants herein
contained and generally to use the name of Mortgagor in the exercise of all or
any of the powers hereby conferred on Trustee. Upon any sale, whether under the
power of sale hereby given or by virtue of judicial proceedings, it shall not be
necessary for Trustee or any public officer acting under execution or by order
of court, to have physically present or constructively in his possession any of
the Mortgaged Property, and Mortgagor hereby agrees to deliver to the purchaser
or purchasers at such sale on the date of sale the Mortgaged Property purchased
by such purchasers at such sale and if it should be impossible or impracticable
to make actual delivery of such Mortgaged Property, then the title and right of
possession to such Mortgaged Property shall pass to the purchaser or purchasers
at such sale as completely as if the same had been actually present and
delivered.
     (e) Receipt to Purchaser. Upon any sale made under the power of sale herein
granted, the receipt of the Trustee will be sufficient discharge to the
purchaser or purchasers at any sale for its purchase money, and such purchaser
or purchasers, will not, after paying such purchase money and receiving such
receipt of the Trustee, be obligated to see to the application of such purchase
money or be responsible for any loss, misapplication or non-application thereof.
Exhibit E — Page 20 of 33

 



--------------------------------------------------------------------------------



 



     (f) Effect of Sale. Any sale or sales of the Realty Collateral will operate
to divest all right, title, interest, claim and demand whatsoever, either at law
or in equity, of Mortgagor in and to the premises and the Realty Collateral
sold, and will be a perpetual bar, both at law and in equity, against Mortgagor,
Mortgagor’s successors or assigns, and against any and all persons claiming or
who shall thereafter claim all or any of the Realty Collateral sold by, through
or under Mortgagor, or Mortgagor’s successors or assigns. Nevertheless, if
requested by the Trustee so to do, Mortgagor shall join in the execution and
delivery of all proper conveyances, assignments and transfers of the Property so
sold. The purchaser or purchasers at the foreclosure sale will receive as
incident to his, her, its or their own ownership, immediate possession of the
Realty Collateral purchased and Mortgagor agrees that if Mortgagor retains
possession of the Realty Collateral or any part thereof subsequent to such sale,
Mortgagor will be considered a tenant at sufferance of the purchaser or
purchasers and will be subject to eviction and removal by any lawful means, with
or without judicial intervention, and all damages by reason thereof are hereby
expressly waived by Mortgagor.
     (g) Application of Proceeds. The proceeds of any sale of the Realty
Collateral or any part thereof, whether under the power of sale herein granted
and conferred or by virtue of judicial proceedings, shall either be, at the
option of Mortgagee, applied at the time of receipt, or held by Mortgagee in a
cash collateral account as additional Mortgaged Property, and in either case,
applied in the order set forth in Section 7.06 of the Credit Agreement.
     (h) Mortgagor’s Waiver of Appraisement and Marshalling. Mortgagor agrees,
to the full extent that Mortgagor may lawfully so agree, that Mortgagor will not
at any time insist upon or plead or in any manner whatever claim the benefit of
any appraisement, valuation, stay, extension or redemption law, now or hereafter
in force, in order to prevent or hinder the enforcement or foreclosure of this
Deed of Trust, the absolute sale of the Mortgaged Property, including the Realty
Collateral, or the possession thereof by any purchaser at any sale made pursuant
to this Deed of Trust or pursuant to the decree of any court of competent
jurisdiction; and Mortgagor, for Mortgagor and all who may claim through or
under Mortgagor, hereby waives the benefit of all such laws and, to the extent
that Mortgagor may lawfully do so under any applicable law, any and all rights
to have the Mortgaged Property, including the Realty Collateral, marshaled upon
any foreclosure of the Lien hereof or sold in inverse order of alienation.
Mortgagor agrees that the Trustee may sell the Mortgaged Property, including the
Realty Collateral, in part, in parcels or as an entirety as directed by
Mortgagee.
     (i) Waiver of Notices, Appraisements, Reinstatement and other Rights.
Mortgagor hereby expressly waives, to the full extent permitted by applicable
law, any and all rights or privileges of notices, appraisements, redemption and
any prerequisite in the event of foreclosure of the liens and/or security
interests created herein, including without limitation, any right to
reinstatement prior to foreclosure. Mortgagee at all times shall have the right
to release any part of the Mortgaged Property now or hereafter subject to the
liens or security interests of this Deed of Trust, any part of the proceeds of
production or other income herein or hereafter assigned or pledged, or any other
security it now has or may hereafter have securing the Indebtedness, without
releasing any other
Exhibit E — Page 21 of 33

 



--------------------------------------------------------------------------------



 



part of the Mortgaged Property, proceeds or income, and without affecting the
liens or security interests hereof as to the part or parts of the Mortgaged
Property, proceeds or income not so released or the right to receive future
proceeds and income
     5.2 Rights to Personalty Collateral Upon Default. Upon the occurrence and
during the continuance of any Event of Default, Mortgagee or the Trustee may
proceed against the Personalty Collateral in accordance with the rights and
remedies granted herein with respect to the Realty Collateral, or will have all
rights and remedies granted by the Uniform Commercial Code as in effect in Texas
and this Deed of Trust. Mortgagee shall have the right to take possession of the
Personalty Collateral, and for this purpose Mortgagee may enter upon any
premises on which any or all of the Personalty Collateral is situated and, to
the extent that Mortgagor could do so, take possession of and operate the
Personalty Collateral or remove it therefrom. Mortgagee may require Mortgagor to
assemble the Personalty Collateral and make it available to Mortgagee at a place
to be designated by Mortgagee which is reasonably convenient to both parties.
Unless the Personalty Collateral is perishable or threatens to decline speedily
in value or is of a type customarily sold on a recognized market, Mortgagee will
send Mortgagor reasonable notice of the time and place of any public sale or of
the time after which any private sale or other disposition of the Personalty
Collateral is to be made. This requirement of sending reasonable notice will be
met if such notice is mailed, postage prepaid, to Mortgagor at the address
designated in Section 6.12 hereof (or such other address as has been designated
as provided herein) at least ten days before the time of the sale or
disposition. In addition to the expenses of retaking, holding, preparing for
sale, selling and the like, Mortgagee will be entitled to recover attorney’s
fees and legal expenses as provided for in this Deed of Trust and in the
writings evidencing the Secured Obligations before applying the balance of the
proceeds from the sale or other disposition toward satisfaction of the Secured
Obligations. Mortgagor will remain liable for any deficiency remaining after the
sale or other disposition. Mortgagor hereby consents and agrees that any
disposition of all or a part of the Mortgaged Property may be made without
warranty of any kind whether expressed or implied.
     5.3 Rights to Fixture Collateral Upon Default. Upon the occurrence and
during the continuance of any Event of Default, Mortgagee may elect to treat the
Fixture Collateral as either Realty Collateral or as Personalty Collateral (but
not both) and proceed to exercise such rights as apply to the type of Mortgaged
Property selected.
     5.4 Certain Remedies related to Rents. After the occurrence and during the
continuance of an Event of Default, the Mortgagee may by written notice to
Mortgagor terminate Mortgagor’s license to collect the Rents hereunder. Any
Rents received by Mortgagor after such notice shall be held in trust for the
benefit of the Mortgagee, segregated from the other funds of Mortgagor, and
immediately paid over to the Mortgagee, with any necessary endorsement.
Mortgagor irrevocably authorizes all parties obligated to pay Rents to accept
any notice from the Mortgagee that Mortgagor’s license to collect the Rents has
been terminated after the occurrence and during the continuance of an Event of
Default and, following such notice, to follow the instructions of the Mortgagee
and ignore the instructions of Mortgagor with respect to collecting the Rents,
including instructions which direct the obligors to pay all amounts due directly
to the Mortgagee. Upon such notification and at the expense of Mortgagor, the
Mortgagee may enforce collection of any Rents, and adjust, settle, or compromise
the amount or payment thereof.
Exhibit E — Page 22 of 33

 



--------------------------------------------------------------------------------



 



     5.5 Account Debtors. Mortgagee may, in its discretion, after the occurrence
and during the continuance of any Event of Default, notify any account debtor to
make payments directly to Mortgagee and contact account debtors directly to
verify information furnished by Mortgagor. Mortgagee shall not have any
obligation to preserve any rights against prior parties.
     5.6 Costs and Expenses. All reasonable sums advanced or costs or expenses
incurred by Mortgagee (either by it directly or on its behalf by the Trustee or
any receiver appointed hereunder) in protecting and enforcing its rights
hereunder shall constitute a demand obligation owing by Mortgagor to Mortgagee
as part of the Obligations. Mortgagor hereby agrees to repay such reasonable
sums on demand plus interest thereon from the date of the advance or incurrence
until reimbursement of Mortgagee at the same rate of interest as charged
Reference Rate Advances when an Event of Default exists as set forth in the
Credit Agreement.
     5.7 Set-Off. Upon the occurrence and during the continuance of any Event of
Default, Mortgagee shall have the right to set-off any funds of Mortgagor in the
possession of Mortgagee against any amounts then due by Mortgagor to Mortgagee
pursuant to this Deed of Trust.
ARTICLE VI
Miscellaneous
     6.1 Trustees.
     (a) Successor Trustees. The Trustee may resign in writing addressed to
Mortgagee or be removed at any time with or without cause by an instrument in
writing duly executed by Mortgagee. In case of the death, resignation or removal
of the Trustee, a successor Trustee may be appointed by Mortgagee by instrument
of substitution complying with any applicable requirements of law, and in the
absence of any requirement, without other formality other than an appointment
and designation in writing. The appointment and designation will vest in the
named successor Trustee all the estate and title of the Trustee in all of the
Mortgaged Property and all of the rights, powers, privileges, immunities and
duties hereby conferred upon the Trustee. All references herein to the Trustee
will be deemed to refer to any successor Trustee from time to time acting
hereunder.
     (b) Indemnification of Trustee. The Trustee shall not be liable for any
error of judgment or act done by the Trustee in good faith, or be otherwise
responsible or accountable under any circumstances whatsoever, INCLUDING THE
TRUSTEE’S OWN NEGLIGENCE, but excluding any of the Trustee’s own gross
negligence or willful misconduct found to be such by a final, non-appealable
judgment by a court of competent jurisdiction. The Trustee may rely on any
instrument, document, or signature authorizing or supporting any action taken or
proposed to be taken by him hereunder, believed by him in good faith to be
genuine. All moneys received by the Trustee shall, until used or applied as
herein provided, be held in trust for the purposes for which they were received,
but need not be segregated in any manner from any other moneys (except to the
extent required by law), and the Trustee shall have no liability for interest on
any moneys
Exhibit E — Page 23 of 33

 



--------------------------------------------------------------------------------



 



received by him hereunder. Mortgagor shall reimburse the Trustee for, and
indemnify and save the Trustee harmless against, any and all liability and
expenses which may be incurred by the Trustee in the performance of the
Trustee’s duties hereunder, INCLUDING THOSE INCURRED AS A RESULT OF THE
TRUSTEE’S OWN NEGLIGENCE, but excluding such liabilities and expenses that are
found by a final, non-appealable judgment by a court of competent jurisdiction
to have been incurred as a result of the gross negligence, willful misconduct,
or bad faith of the Trustee. Mortgagor’s obligations under this Section 6.1(b)
shall survive the termination of this Deed of Trust, the payment in full of the
Secured Obligations, the termination of all obligations of the Issuing Banks and
the Banks in respect of Letters of Credit, and the termination or expiration of
the Commitments.
     (c) Duties of Trustee. It shall be no part of the duty of the Trustee to
see to any recording, filing or registration of this Deed of Trust or any other
instrument in addition or supplemental hereto, or to see to the payment of or be
under any duty with respect to any tax or assessment or other governmental
charge which may be levied or assessed on the Mortgaged Property, any part
thereof, or against Mortgagor, or to see to the performance or observance by
Mortgagor of any of the covenants and agreements contained herein. Trustee shall
not be responsible for the execution, acknowledgment or validity of this Deed of
Trust or of any instrument in addition or supplemental hereto or for the
sufficiency of the security purported to be created hereby, and makes no
representation in respect thereof or in respect of the rights of Mortgagee.
Trustee shall have the right to seek the advice of counsel upon any matters
arising hereunder and shall be fully protected in relying as to legal matters on
the advice of counsel. Trustee shall not incur any personal liability hereunder
except for his own willful misconduct; and the Trustee shall have the right to
rely on any instrument, document or signature authorizing or supporting any
action taken or proposed to be taken by him hereunder, believed by him in good
faith to be genuine.
     6.2 Advances by Mortgagee or Trustee. Each and every covenant of Mortgagor
herein contained shall be performed and kept by Mortgagor solely at Mortgagor’s
expense. If Mortgagor fails to perform or keep any of the covenants of
whatsoever kind or nature contained in this Deed of Trust, Mortgagee (either by
it directly or on its behalf by the Trustee or any receiver appointed hereunder)
may, but will not be obligated to, make advances to perform the same on
Mortgagor’s behalf, and Mortgagor hereby agrees to repay such sums and any
reasonable attorneys’ fees incurred in connection therewith on demand plus
interest thereon from the date of the advance until reimbursement of Mortgagee
at the same rate of interest as charged Reference Rate Advances when an Event of
Default exists as set forth in the Credit Agreement. In addition, Mortgagor
hereby agrees to repay on demand any costs, expenses and reasonable attorney’s
fees incurred by Mortgagee or the Trustee which are to be obligations of
Mortgagor pursuant to, or allowed by, the terms of this Deed of Trust, including
such costs, expenses and reasonable attorney’s fees incurred pursuant to the
terms hereof, plus interest thereon from the date of the advance by Mortgagee or
the Trustee until reimbursement of Mortgagee or the Trustee, respectively, at
the same rate of interest as charged Reference Rate Advances when an Event of
Default exists as set forth in the Credit Agreement. Such amounts will be in
addition to any sum of money which may, pursuant to the terms and conditions of
the written instruments
Exhibit E — Page 24 of 33

 



--------------------------------------------------------------------------------



 



comprising part of the Secured Obligations, be due and owing. No such advance
will be deemed to relieve Mortgagor from any default hereunder.
     6.3 Termination. If the Secured Obligations (including all Letter of Credit
Obligations) have been indefeasible paid in full in cash, all Letters of Credit
have expired or terminated and all obligations of the Issuing Banks and the
Banks in respect of Letters of Credit have terminated, and all Commitments have
expired or terminated, then all of the Mortgaged Property (to the extent not
sold pursuant to the terms hereof) will revert to Mortgagor and the entire
estate, right, title and interest of the Trustee and Mortgagee will thereupon
cease; and Mortgagee in such case shall, upon the request of Mortgagor and the
payment by Mortgagor of all reasonable attorneys’ fees and other expenses,
deliver to Mortgagor proper instruments acknowledging satisfaction of this Deed
of Trust.
     6.4 Renewals, Amendments and Other Security. Without notice or consent of
Mortgagor, renewals and extensions of the written instruments constituting part
or all of the Secured Obligations may be given at any time and amendments may be
made to agreements relating to any part of such written instruments or the
Mortgaged Property. Mortgagee may take or hold other security for the Secured
Obligations without notice to or consent of Mortgagor. The acceptance of this
Deed of Trust by Mortgagee shall not waive or impair any other security
Mortgagee may have or hereafter acquire to secure the payment of the Secured
Obligations nor shall the taking of any such additional security waive or impair
the Lien and security interests herein granted. The Trustee or Mortgagee may
resort first to such other security or any part thereof, or first to the
security herein given or any part thereof, or from time to time to either or
both, even to the partial or complete abandonment of either security, and such
action will not be a waiver of any rights conferred by this Deed of Trust. This
Deed of Trust may not be amended, waived or modified except in a written
instrument executed by both Mortgagor and Mortgagee.
     6.5 Security Agreement, Financing Statement and Fixture Filing. This Deed
of Trust will be deemed to be and may be enforced from time to time as an
assignment, chattel mortgage, contract, deed of trust, financing statement, real
estate mortgage, or security agreement, and from time to time as any one or more
thereof if appropriate under applicable state law. AS A FINANCING STATEMENT,
THIS DEED OF TRUST IS INTENDED TO COVER ALL PERSONALTY COLLATERAL INCLUDING
MORTGAGOR’S INTEREST IN ALL HYDROCARBONS AS AND AFTER THEY ARE EXTRACTED AND ALL
ACCOUNTS ARISING FROM THE SALE THEREOF AT THE WELLHEAD. THIS DEED OF TRUST SHALL
BE EFFECTIVE AS A FINANCING STATEMENT FILED AS A FIXTURE FILING WITH RESPECT TO
FIXTURE COLLATERAL INCLUDED WITHIN THE MORTGAGED PROPERTY. This Deed of Trust
shall be filed in the real estate records or other appropriate records of the
county or counties in the state in which any part of the Realty Collateral and
Fixture Collateral is located as well as the Uniform Commercial Code records or
other appropriate office of the state in which any Mortgaged Property is
located. At Mortgagee’s request, Mortgagor shall execute financing statements
covering the Personalty Collateral and Fixture Collateral, which financing
statements may be filed in the Uniform Commercial Code records or other
appropriate office of the county or state in which any of the Collateral is
located or in any other location permitted or required to perfect Mortgagee’s
security interest under the Uniform Commercial Code. In addition, Mortgagor
hereby irrevocably authorizes Mortgagee and any affiliate, employee or agent
thereof, at any
Exhibit E — Page 25 of 33

 



--------------------------------------------------------------------------------



 



time and from time to time, to file in any Uniform Commercial Code jurisdiction
any financing statement or document and amendments thereto, without the
signature of Mortgagor where permitted by law, in order to perfect or maintain
the perfection of any security interest granted under this Deed of Trust. A
photographic or other reproduction of this Deed of Trust shall be sufficient as
a financing statement.
     6.6 Unenforceable or Inapplicable Provisions. If any term, covenant,
condition or provision hereof is invalid, illegal or unenforceable in any
respect, the other provisions hereof will remain in full force and effect and
will be liberally construed in favor of the Trustee and Mortgagee in order to
carry out the provisions hereof.
     6.7 Rights Cumulative. Each and every right, power and remedy herein given
to the Trustee or Mortgagee will be cumulative and not exclusive, and each and
every right, power and remedy whether specifically herein given or otherwise
existing may be exercised from time to time and as often and in such order as
may be deemed expedient by the Trustee, or Mortgagee, as the case may be, and
the exercise, or the beginning of the exercise, of any such right, power or
remedy will not be deemed a waiver of the right to exercise, at the same time or
thereafter, any other right, power or remedy. No delay or omission by the
Trustee or by Mortgagee in the exercise of any right, power or remedy will
impair any such right, power or remedy or operate as a waiver thereof or of any
other right, power or remedy then or thereafter existing.
     6.8 Waiver by Mortgagee. Any and all covenants in this Deed of Trust may
from time to time by instrument in writing by Mortgagee and the Majority Banks,
be waived to such extent and in such manner as the Trustee or Mortgagee may
desire, but no such waiver will ever affect or impair either the Trustee’s or
Mortgagee’s rights hereunder, except to the extent specifically stated in such
written instrument.
     6.9 Terms. The term “Mortgagor” as used in this Deed of Trust will be
construed as singular or plural to correspond with the number of persons
executing this Deed of Trust as Mortgagor. If more than one person executes this
Deed of Trust as Mortgagor, his, her, its, or their duties and liabilities under
this Deed of Trust will be joint and several. The terms “Mortgagee”,
“Mortgagor”, and “Trustee” as used in this Deed of Trust include the heirs,
executors or administrators, successors, representatives, receiver, trustees and
assigns of those parties as provided in Section 6.14 below.
     6.10 Counterparts. This Deed of Trust may be executed in any number of
counterparts, each of which will for all purposes be deemed to be an original,
and all of which are identical except that, to facilitate recordation, in any
particular counties counterpart portions of Exhibit A hereto which describe
Properties situated in counties other than the counties in which such
counterpart is to be recorded may have been omitted.
     6.11 Governing Law. This Deed of Trust shall be governed by and construed
in accordance with the laws of the State of Texas.
     6.12 Notice. All notices required or permitted to be given by Mortgagor,
Mortgagee or the Trustee shall be made in the manner set forth in the Credit
Agreement and shall be addressed as follows:
Exhibit E — Page 26 of 33

 



--------------------------------------------------------------------------------



 



     Mortgagor:   [Mortgagor]
c/o Holly Energy Partners — Operating, L.P.
100 Crescent Court, Suite 1600
Dallas, Texas 75201-6927
Attention: Stephen D. Wise
Facsimile: 214.237.3051

     Mortgagee:   Union Bank of California, N.A.
445 South Figueroa Street, 15th Floor
Los Angeles, California 90071
Attention: Don Smith
Facsimile: 213.236.6823

     Trustee:   Any notices to be given to the
Trustee shall also be delivered to Mortgagee.

     6.13 Condemnation. All awards and payments heretofore and hereafter made
for the taking of or injury to the Mortgaged Property or any portion thereof
whether such taking or injury be done under the power of eminent domain or
otherwise, are hereby assigned, and shall be paid to Mortgagee. Mortgagee is
hereby authorized to collect and receive the proceeds of such awards and
payments and to give proper receipts and acquittances therefor. Mortgagor hereby
agrees to make, execute and deliver, upon request, any and all assignments and
other instruments sufficient for the purpose of confirming this assignment of
the awards and payments to Mortgagee free and clear of any encumbrances of any
kind or nature whatsoever. Any such award or payment may, at the option of
Mortgagee, be retained and applied by Mortgagee after payment of attorneys’
fees, costs and expenses incurred in connection with the collection of such
award or payment toward payment of all or a portion of the Secured Obligations,
whether or not the Secured Obligations are then due and payable, or be paid over
wholly or in part to Mortgagor for the purpose of altering, restoring or
rebuilding any part of the Mortgaged Property which may have been altered,
damaged or destroyed as a result of any such taking, or other injury to the
Mortgaged Property.
     6.14 Successors and Assigns. This Deed of Trust shall (a) be binding upon
Mortgagor and its successors, transferees and assigns, and (b) inure, together
with the rights and remedies of the Mortgagee hereunder, to the benefit of and
be binding upon, the Mortgagee, the Issuing Banks, and the Banks and their
respective successors, transferees, and assigns, and to the benefit of and be
binding upon, the Swap Counterparties, and each of their respective successors,
transferees, and assigns to the extent such successors, transferees, and assigns
of a Swap Counterparty is a Bank or an Affiliate of a Bank. Without limiting the
generality of the foregoing clause, when any Bank assigns or otherwise transfers
any interest held by it under the Credit Agreement or other Credit Document to
any other Person pursuant to the terms of the Credit Agreement or such other
Credit Document, that other Person shall thereupon become vested with all the
benefits held by such Bank under this Deed of Trust.
     6.15 Article and Section Headings. The article and section headings in this
Deed of Trust are inserted for convenience of reference and shall not be
considered a part of this Deed of Trust or used in its interpretation.
Exhibit E — Page 27 of 33

 



--------------------------------------------------------------------------------



 



     6.16 Usury Not Intended. It is the intent of Mortgagor and Mortgagee in the
execution and performance of this Deed of Trust, the Credit Agreement and the
other Credit Documents to contract in strict compliance with applicable usury
laws governing the Secured Obligations including such applicable usury laws of
the State of Texas and the United States of America as are from time-to-time in
effect. In furtherance thereof, Mortgagee and Mortgagor stipulate and agree that
none of the terms and provisions contained in this Deed of Trust, the Credit
Agreement or the other Credit Documents shall ever be construed to create a
contract to pay, as consideration for the use, forbearance or detention of
money, interest at a rate in excess of the maximum non-usurious rate permitted
by applicable law and that for purposes hereof “interest” shall include the
aggregate of all charges which constitute interest under such laws that are
contracted for, charged or received under this Deed of Trust, the Credit
Agreement and the other Credit Documents; and in the event that, notwithstanding
the foregoing, under any circumstances the aggregate amounts taken, reserved,
charged, received or paid on the Secured Obligations, include amounts which by
applicable law are deemed interest which would exceed the maximum non-usurious
rate permitted by applicable law, then such excess shall be deemed to be a
mistake and Mortgagee shall credit the same on the principal of the Secured
Obligations (or if the Secured Obligations shall have been paid in full, refund
said excess to Mortgagor). In the event that the maturity of the Secured
Obligations is accelerated by reason of any election of Mortgagee resulting from
any Event of Default, or in the event of any required or permitted prepayment,
then such consideration that constitutes interest may never include more than
the maximum non-usurious rate permitted by applicable law and excess interest,
if any, provided for in this Deed of Trust, the Credit Agreement or other Credit
Documents shall be canceled automatically as of the date of such acceleration
and prepayment and, if theretofore paid, shall be credited on the Secured
Obligations or, if the Secured Obligations shall have been paid in full,
refunded to Mortgagor. In determining whether or not the interest paid or
payable under any specific contingencies exceeds the maximum non-usurious rate
permitted by applicable law, Mortgagor and Mortgagee shall to the maximum extent
permitted under applicable law amortize, prorate, allocate and spread in equal
part during the period of the full stated term of the Secured Obligations, all
amounts considered to be interest under applicable law of any kind contracted
for, charged, received or reserved in connection with the Secured Obligation.
     6.17 [INTENTIONALLY OMITTED.]
     6.18 No Offsets, Etc. Mortgagor hereby represents, warrants and covenants
to Mortgagee and the Trustee that there are no offsets, counterclaims or
defenses at law or in equity against this Deed of Trust or the indebtedness
secured thereby.
     6.19 Bankruptcy Limitation. Notwithstanding anything contained herein to
the contrary, it is the intention of Mortgagor, the Mortgagee and the other
Credit Parties that the amount of the Secured Obligation secured by Mortgagor’s
interests in any of its Property shall be in, but not in excess of, the maximum
amount permitted by fraudulent conveyance, fraudulent transfer and other similar
law, rule or regulation of any Governmental Authority applicable to Mortgagor.
Accordingly, notwithstanding anything to the contrary contained in this Deed of
Trust in any other agreement or instrument executed in connection with the
payment of any of the Secured Obligations, the amount of the Secured Obligations
secured by Mortgagor’s interests in any of its Property pursuant to this Deed of
Trust shall be limited to an aggregate amount equal to the largest amount that
would not render Mortgagor’s obligations hereunder or the Liens
Exhibit E — Page 28 of 33

 



--------------------------------------------------------------------------------



 



and security interest granted to the Mortgagee hereunder subject to avoidance
under Section 548 of the United States Bankruptcy Code or any comparable
provision of any other applicable law.
     6.20 Express Negligence Rule. The indemnification, release and assumption
provisions provided for in this Agreement shall be applicable whether or not the
losses, costs, expenses and damages in question arose solely or in part from the
gross, active, passive, or concurrent negligence, strict liability or other
fault of any indemnified party. Each of Administrative Agent, the Issuing Banks,
the Banks, the Borrower, and each of the Guarantors acknowledges that this
statement complies with the express negligence rule and is conspicuous.
     6.21 Time of the Essence. Time is of the essence in the performance of each
and every obligation under this Deed of Trust.
     6.22 Financing Statement and Utility Security Instrument Filings. This Deed
of Trust may be filed as provided in Article 9 of the UCC, to assure that the
security interests granted by this Deed of Trust are perfected. In this
connection, this instrument will be presented to a filing officer under the UCC
to be filed in the real estate records as a Financing Statement covering
fixtures. This Deed of Trust may also be filed as provided in TEX. BUS. & COM.
CODE ANN. Ch. 35 (Vernon 1996), as amended from time to time, relating to the
granting of a security interest by utilities. The filing of this Deed of Trust
under the provisions of TEX. BUS. & COM. CODE ANN, Ch. 35 (Vernon 1996), as
amended from time to time, shall not constitute an admission by Mortgagor that
it is a utility for purposes of TEX. BUS. & COM. CODE ANN. Ch. 35 (Vernon 1996),
as amended from time to time, or any other statute, rule or regulation of any
governmental authority or agency.
[SIGNATURE PAGES FOLLOW]
Exhibit E — Page 29 of 33

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO MORTGAGE — PAGE 1 OF ___]
     EXECUTED as of                                         , 20___.

            MORTGAGOR:
[                                                            ]
      By:           Name:           Title:        

     
THE STATE OF _________
  §
 
  §
COUNTY OF _________
  §

     The foregoing instrument was acknowledged before me this
                                        , 20___ by
                                         , the
                                          of [MORTGAGOR], on behalf of
[MORTAGOR].
     Given under my hand and official seal this
                                        , 20___.

       
 
 
 
Notary Public in and for

[NOTARIAL SEAL]
  the State of                     

Exhibit E — Page 30 of 33

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO MORTGAGE — PAGE 2 OF ___]
     EXECUTED as of                                         , 20___.

            MORTGAGEE:

UNION BANK OF CALIFORNIA, N.A.
      By:           Name:           Title:        

     
THE STATE OF _________
  §
 
  §
COUNTY OF _________
  §

     The foregoing instrument was acknowledged before me this
                                        , 20___ by               
                          , the                                           of
UNION BANK OF CALIFORNIA, N.A., a national association, on behalf of the
national association.
     Given under my hand and official seal this
                                        , 20___.

       
  
 
 
Notary Public in and for

[NOTARIAL SEAL]
  the State of                     

Exhibit E — Page 31 of 33

 



--------------------------------------------------------------------------------



 



EXHIBIT A
DESCRIPTION OF REALTY COLLATERAL
Exhibit E — Page 32 of 33

 



--------------------------------------------------------------------------------



 



SCHEDULE I
DESCRIPTION OF MATERIAL CONTRACTS
Exhibit E — Page 33 of 33

 



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF NEW BANK AGREEMENT
     THIS NEW BANK AGREEMENT dated as of                     , 200___ (this “New
Bank Agreement”) is made by and among HOLLY ENERGY PARTNERS — OPERATING, L.P., a
Delaware limited partnership (“Borrower”), each of the undersigned subsidiaries
of the Borrower that are guarantors (the “Guarantors”), UNION BANK OF
CALIFORNIA, N.A., in its capacity as administrative agent under the Credit
Agreement (as defined below) (in such capacity, the “Administrative Agent”), and
                     (“New Bank”). Reference is made to that certain Amended and
Restated Credit Agreement dated as of August ___, 2007 among the Borrower, the
banks party thereto from time to time (the “Banks”), the Banks issuing letters
of credit thereunder from time to time (the “Issuing Banks”), and the
Administrative Agent (as the same may be amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”). Capitalized terms used
herein but not defined herein shall have the meanings specified by the Credit
Agreement.
PRELIMINARY STATEMENTS
     A. Pursuant to Section 2.14 of the Credit Agreement, and subject to the
terms and conditions thereof, financial institutions may become Banks with
Commitments in the event the Borrower requests an increase in the aggregate
Commitments and certain other conditions are met and satisfied.
     B. The Borrower has requested an increase in the aggregate Commitments and
such certain other conditions are met and satisfied, as applicable.
     C. The Borrower, the Administrative Agent, and the New Bank now wish to
enter into this New Bank Agreement to add New Bank as a Bank under the Credit
Agreement and to establish a Commitment of $                     for New Bank in
accordance with the terms and conditions of the Credit Agreement.
AGREEMENT:
     NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged and confessed, the parties hereto agree as follows:
     1. Addition of New Lender. Pursuant to Section 2.14 of the Credit
Agreement, New Bank is hereby added to the Credit Agreement as a Bank with a
Commitment of $                     . New Bank specifies as its Lending
Office(s) the following:

                 
 
       
 
       
 
   
 
  Attention:  
 
   
 
  Facsimile:  
 
   

Exhibit F — Page 1 of 4



--------------------------------------------------------------------------------



 



     2. Delivery of Note. Borrower shall promptly execute and deliver to the New
Bank a Note, dated as of the effective date of this New Bank Agreement, in the
principal amount of the New Bank’s Commitment set forth in Section 1.1 above.
     3. Governing Law. This New Bank Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Texas.
     4. Bank Credit Decision. New Bank acknowledges that it has, independently
and without reliance upon the Administrative Agent, the Issuing Bank, or any
other Bank, and based on the Financial Statements referred to in Section 4.05 of
the Credit Agreement and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this New
Bank Agreement and to agree to the various matters set forth herein. New Bank
also acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Issuing Bank, or any other Bank and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement.
     5. Representations and Warranties of Borrower. Borrower represents and
warrants as follows:
     (a) the representations and warranties contained in the Credit Agreement,
the Security Documents, the Guaranties, and each of the other Credit Documents
are correct in all material respects on and as of the date of the addition of
New Bank as a Bank under the Credit Agreement and the establishment of New
Bank’s Commitment pursuant to this New Bank Agreement, before and after giving
effect to such events as though such representations and warranties were made on
the date of such increase, except to the extent any such representations and
warranties are expressly limited to an earlier date; and
     (b) no Default has occurred and is continuing, or would result from the
increase in Commitments described in this Commitment Increase Agreement.
     6. Representations and Warranties of New Bank. New Bank represents and
warrants that it is an Eligible Assignee.
     7. Appointment of Administrative Agent. New Bank hereby appoints and
authorizes Administrative Agent to take such action as Administrative Agent on
its behalf and to exercise such powers and discretion under the Credit Documents
as are delegated to the Administrative Agent thereby, together with such powers
and discretion as are reasonably incidental thereto.
     8. Default. Without limiting any other event that may constitute an Event
of Default, Borrower acknowledges and agrees any representation or warranty made
by the Borrower set forth in this New Bank Agreement that proves to have been
incorrect or misleading in any material respect when made shall constitute an
“Event of Default” under the Credit Agreement. This New Bank Agreement is a
“Credit Document” for all purposes.
     9. Expenses. The Borrower agrees to pay within thirty days of receipt of
written demand therefor all costs and expenses of Administrative Agent in
connection with the

Exhibit F — Page 2 of 4



--------------------------------------------------------------------------------



 



preparation, execution, and delivery of this New Bank Agreement and the Notes,
including, without limitation, the reasonable fees and out-of-pocket expenses of
counsel for Administrative Agent with respect thereto.
     10. Counterparts; Facsimile Signature. The parties may execute this New
Bank Agreement in counterparts, each of which constitutes an original, and all
of which, collectively, constitute only one agreement. Delivery of an executed
counterpart signature page by facsimile is as effective as executing and
delivering this New Bank Agreement in the presence of the other parties to this
New Bank Agreement. This New Bank Agreement is effective upon delivery of one
fully executed counterpart to the Administrative Agent.
     IN WITNESS WHEREOF, the parties hereto have caused this New Bank Agreement
to be executed by their respective officers thereunto duly authorized, as of the
date first above written.

            BORROWER:

HOLLY ENERGY PARTNERS — OPERATING, L.P.,
a Delaware limited partnership

By: HEP Logistics GP, L.L.C., a Delaware
limited liability company, its General Partner

By: Holly Energy Partners, L.P., a Delaware
limited partnership, its Managing Member

By: HEP Logistics Holdings, L.P., a Delaware
limited partnership, its General Partner

By: Holly Logistic Services, L.L.C., a Delaware
limited liability company, its General Partner
      By:           Name:           Title:           [GUARANTORS]
      By:           Name:           Title:      

Exhibit F — Page 3 of 4



--------------------------------------------------------------------------------



 



         

            ADMINISTRATIVE AGENT:

UNION BANK OF CALIFORNIA, N.A.
      By:           Name:           Title:           NEW BANK:
              By:           Name:           Title:      

Exhibit F — Page 4 of 4



--------------------------------------------------------------------------------



 



         

EXHIBIT G
FORM OF NOTE
     FOR VALUE RECEIVED, the undersigned, HOLLY ENERGY PARTNERS — OPERATING,
L.P., a Delaware limited partnership (the “Borrower”), HEREBY PROMISES TO PAY to
the order of                                          (the “Bank”), the
principal amount of                                           United States
dollars (USD$                    ) or, if less, the aggregate unpaid principal
amount of the Advances (as defined below) made by the Bank, on the dates and in
the amounts specified in the Credit Agreement referred to below. Capitalized
terms defined in the Credit Agreement and not otherwise defined herein have the
same respective meanings given to them in the Credit Agreement when used herein.
     The Borrower promises to pay interest on the unpaid principal amount of
each Advance from the date of such Advance until such principal amount is paid
in full, at such interest rates, and payable at such times, as specified in the
Credit Agreement.
     Both principal and interest are payable in immediately available funds, in
lawful money of the United States of America to the Administrative Agent at the
place and in the manner specified by the Administrative Agent from time to time
by notice to the Borrower and the Banks. The Administrative Agent and the Bank
shall record payment of principal made under this Note, but no failure of the
Administrative Agent or the Bank to make such recordings shall affect the
Borrower’s repayment obligations under this Note.
     This Note is one of the “Notes” referred to in, and is entitled to the
benefits of that certain Amended and Restated Credit Agreement dated as of
August ___, 2007 (as amended, restated or otherwise modified from time to time,
the “Credit Agreement”) among the Borrower, the Bank and certain other Bank(s)
party thereto, and Union Bank of California, N.A., as administrative agent for
the Banks. The Credit Agreement, among other things, (1) provides for the making
of Advances by the Bank to the Borrower from time to time in an aggregate amount
not to exceed at any time outstanding the Dollar amount specified in the Credit
Agreement (subject to reduction as provided therein), the indebtedness of the
Borrower resulting from the Advances made by the Bank being evidenced by this
Note, and (2) contains provisions for acceleration of the maturity hereof upon
the happening of certain stated events and also for prepayments on account of
principal hereof before the maturity hereof, upon the terms and conditions
specified therein. The obligations of the Borrower under this Note, and the
other obligations of the Borrower under the Credit Documents, are secured,
directly or indirectly, by the Security Documents, including, without
limitation, the Security Agreement, the Pledge Agreement, and the Mortgages.
     Except only for any notices which are expressly required by the Credit
Agreement or other Credit Document, the Borrower hereby waives presentment,
demand, protest and notice of any kind. No failure to exercise, and no delay in
exercising, any rights hereunder on the part of the holder hereof shall operate
as a waiver of any such rights.

Exhibit G — Page 1 of 2



--------------------------------------------------------------------------------



 



     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF TEXAS.
     THIS WRITTEN NOTE AND THE OTHER CREDIT DOCUMENTS REPRESENT THE FINAL
AGREEMENTS BETWEEN THE BORROWER AND THE BANK WITH RESPECT TO THE SUBJECT MATTER
HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE BORROWER AND THE BANK.
     THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE BORROWER AND THE BANK.

            HOLLY ENERGY PARTNERS — OPERATING, L.P., a Delaware limited
partnership

By: HEP Logistics GP, L.L.C., a Delaware limited
liability company, its General Partner

By: Holly Energy Partners, L.P., a Delaware
limited partnership, its Sole Member

By: HEP Logistics Holdings, L.P., a Delaware
limited partnership, its General Partner

By: Holly Logistic Services, L.L.C., a Delaware
limited liability company, its General Partner
      By:           Name:           Title:      

Exhibit G — Page 2 of 2



--------------------------------------------------------------------------------



 



         

EXHIBIT H
FORM OF NOTICE OF BORROWING
[Date]
Union Bank of California, N.A., as Administrative Agent
445 South Figueroa Street, 15th Floor
Los Angeles, California 90071
Attention:                                                             
Ladies and Gentlemen:
The undersigned, Holly Energy Partners — Operating, L.P., a Delaware limited
partnership (“Borrower”), refers to the Amended and Restated Credit Agreement
dated as of August ___, 2007 (as the same may be amended or modified from
time-to-time, the “Credit Agreement,” the defined terms of which are used in
this Notice of Borrowing unless otherwise defined in this Notice of Borrowing)
among the Borrower, the financial institutions party thereto (the “Banks”), the
Banks issuing letters of credit thereunder from time to time (the “Issuing
Banks”) and Union Bank of California, N.A., as administrative agent for the
Banks and the Issuing Banks (in such capacity, the “Administrative Agent”), and
hereby gives you irrevocable notice pursuant to Section 2.02(a) of the Credit
Agreement that the undersigned hereby requests a Borrowing, and in connection
with that request sets forth below the information relating to such Borrowing
(the “Proposed Borrowing”) as required by Section 2.02(a) of the Credit
Agreement:

  (a)   The Business Day of the Proposed Borrowing is                     , ___.
    (b)   The Proposed Borrowing will be composed of [Reference Rate Advances]
[Eurodollar Rate Advances].     (c)   The aggregate amount of the Proposed
Borrowing is $                    .     (d)   [The Interest Period for each
Eurodollar Rate Advance made as part of the Proposed Borrowing is [_____
month[s]].]

The Borrower hereby certifies that the following statements are true on the date
hereof, and will be true on the date of the Proposed Borrowing:

  (1)   the representations and warranties contained in the Credit Agreement,
the Security Documents, the Guaranties, and each of the other Credit Documents
are true and correct in all material respects on and as of the date of the
Proposed Borrowing, before and after giving effect to such Proposed Borrowing
and to the application of the proceeds therefrom, as though made on the date of
the Proposed Borrowing, except to the extent any such representations and
warranties are expressly limited to an earlier date; and     (2)   no Default
has occurred and is continuing, or will result from such Proposed Borrowing or
from the application of the proceeds therefrom.

Exhibit H — Page 1 of 2



--------------------------------------------------------------------------------



 



            Very truly yours,

HOLLY ENERGY PARTNERS — OPERATING, L.P.,
a Delaware limited partnership

By: HEP Logistics GP, L.L.C., a Delaware limited
liability company, its General Partner

By: Holly Energy Partners, L.P., a Delaware
limited partnership, its Managing Member

By: HEP Logistics Holdings, L.P., a Delaware
limited partnership, its General Partner

By: Holly Logistic Services, L.L.C., a Delaware
limited liability company, its General Partner
      By:           Name:           Title:      

Exhibit H — Page 2 of 2



--------------------------------------------------------------------------------



 



         

EXHIBIT I
FORM OF NOTICE OF CONVERSION OR CONTINUATION
[Date]
Union Bank of California, as Administrative Agent
445 South Figueroa Street, 15th Floor
Los Angeles, California 90071
Attention: [                                                            ]
Ladies and Gentlemen:
The undersigned, Holly Energy Partners — Operating, L.P., a Delaware limited
partnership (the “Borrower”), refers to the Amended and Restated Credit
Agreement dated as of August ___, 2007 (as the same may be amended or modified
from time-to-time, the “Credit Agreement,” the defined terms of which are used
in this Notice of Conversion or Continuation unless otherwise defined in this
Notice of Conversion or Continuation) among the Borrower, the financial
institutions party thereto (the “Banks”), the Banks issuing letters of credit
thereunder from time to time (the “Issuing Banks”) and Union Bank of California,
N.A., as administrative agent for the Banks and the Issuing Banks (in such
capacity, the “Administrative Agent”), and hereby gives you irrevocable notice
pursuant to Section 2.02(b) of the Credit Agreement that the undersigned hereby
requests a Conversion or continuation of an outstanding Borrowing, and in
connection with that request sets forth below the information relating to such
Conversion or continuation (the “Proposed Borrowing”) as required by
Section 2.02(b) of the Credit Agreement:

  (a)   The Business Day of the Proposed Borrowing is                     ,
20___.     (b)   The aggregate amount of the Borrowing to be [Converted]
[continued] is $                      and consists of [Reference Rate Advances]
[Eurodollar Rate Advances].     (c)   The Proposed Borrowing consists of [a
Conversion to [Reference Rate Advances] [Eurodollar Rate Advances]] [a
continuation of Eurodollar Rate Advances].     (d)   [The Interest Period for
each Eurodollar Rate Advance made as part of the Proposed Borrowing is
[_____month[s]].]

The Borrower hereby certifies that the following statements are true on the date
hereof, and will be true on the date of the Proposed Borrowing:

  (a)   the representations and warranties contained in the Credit Agreement,
the Security Documents, the Guaranties, and each of the other Credit Documents
are correct in all material respects on and as of the date of the Proposed
Borrowing, before and after giving effect to such Proposed Borrowing and to the
application of the proceeds therefrom, as though made on the date of the
Proposed Borrowing, except to the extent any such representations and warranties
are expressly limited to an earlier date; and

Exhibit I — Page 1 of 2



--------------------------------------------------------------------------------



 



  (b)   no Default has occurred and is continuing, or will result from such
Proposed Borrowing or from the application of the proceeds therefrom.

            Very truly yours,

HOLLY ENERGY PARTNERS — OPERATING, L.P.,
a Delaware limited partnership

By: HEP Logistics GP, L.L.C., a Delaware limited
liability company, its General Partner

By: Holly Energy Partners, L.P., a Delaware
limited partnership, its Managing Member

By: HEP Logistics Holdings, L.P., a Delaware
limited partnership, its General Partner

By: Holly Logistic Services, L.L.C., a Delaware
limited liability company, its General Partner
      By:           Name:           Title:        

Exhibit I — Page 2 of 2



--------------------------------------------------------------------------------



 



EXHIBIT J
FORM OF AMENDED AND RESTATED
PLEDGE AGREEMENT
     THIS AMENDED AND RESTATED PLEDGE AGREEMENT dated as of August 27, 2007
(this “Pledge Agreement”) is by and among HOLLY ENERGY PARTNERS — OPERATING,
L.P., a Delaware limited partnership (“Borrower”), each other party and each
subsidiary of the Borrower signatory hereto (together with the Borrower, the
“Pledgors” and individually, each a “Pledgor”) and UNION BANK OF CALIFORNIA,
N.A., a national association, as Administrative Agent (the “Secured Party”) for
the ratable benefit of itself, the Banks (as defined below), the Issuing Banks
(as defined below), and the Swap Counterparties (as defined below) (together
with the Administrative Agent, the Issuing Banks, the Banks, individually a
“Beneficiary”, and collectively, the “Beneficiaries”).
RECITALS
     A. This Amended and Restated Pledge Agreement is entered into in connection
with that certain Amended and Restated Credit Agreement dated as of August 27,
2007 (as it has been or may be amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the banks party
thereto from time to time (the “Banks”, and individually, each a “Bank”), the
Banks issuing letters of credit thereunder from time to time (the “Issuing
Banks”, and individually, each an “Issuing Bank”) and Secured Party as
Administrative Agent for such Banks and Issuing Banks, which amends in its
entirety that certain Credit Agreement dated as of July 7, 2004, as amended
heretofore (as so amended, the “Existing Credit Agreement”), among the Borrower,
the Banks, the Issuing Lenders and Secured Party.
     B. The obligations owing by the Borrower under the Existing Credit
Agreement were secured by, among other things, the Liens granted pursuant to
that certain Pledge Agreement dated July 13, 2004, as amended heretofore (as so
amended, the “Existing Pledge Agreement”).
     C. The Grantors desire to amend and restate the Existing Pledge Agreement.
     D. Each Pledgor (other than Borrower) is a Subsidiary of the Borrower and
will derive substantial direct and indirect benefit from (i) the transactions
contemplated by the Credit Agreement and the other Credit Documents (as defined
in the Credit Agreement) and (ii) the Interest Rate Contracts (as defined in the
Credit Agreement) entered into by the Borrower or any of its other Subsidiaries
with a Bank or an Affiliate of a Bank (each such counterparty, a “Swap
Counterparty”).
     E. It is a requirement under the Credit Agreement that the Pledgors shall
secure the due payment and performance of all Obligations (as defined in the
Credit Agreement) by entering into this Pledge Agreement.

1



--------------------------------------------------------------------------------



 



AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged and confessed, each Pledgor hereby agrees with the Secured Party
for the benefit of the Beneficiaries (a) that the Existing Pledge Agreement is
amended and restated in its entirety, and (b) further agrees as follows:
     Section 1. Definitions. All capitalized terms not otherwise defined in this
Pledge Agreement that are defined in the Credit Agreement shall have the
meanings assigned to such terms by the Credit Agreement. Any terms used in this
Pledge Agreement that are defined in the Uniform Commercial Code as adopted in
the State of Texas (“UCC”) shall have the meanings assigned to those terms by
the UCC as the UCC may be amended from time to time, whether specified elsewhere
in this Pledge Agreement or not. All meanings to defined terms, unless otherwise
indicated, are to be equally applicable to both the singular and plural forms of
the terms defined. Article, Section, Schedule, and Exhibit references are to
Articles and Sections of, and Schedules and Exhibits to, this Pledge Agreement,
unless otherwise specified. All references to instruments, documents, contracts,
and agreements are references to such instruments, documents, contracts, and
agreements as the same may be amended, supplemented, and otherwise modified from
time to time, unless otherwise specified. The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Pledge Agreement shall
refer to this Pledge Agreement as a whole and not to any particular provision of
this Pledge Agreement. As used herein, the term “including” means “including,
without limitation”. Paragraph headings have been inserted in this Pledge
Agreement as a matter of convenience for reference only and it is agreed that
such paragraph headings are not a part of this Pledge Agreement and shall not be
used in the interpretation of any provision of this Pledge Agreement.
     Section 2. Pledge.
     2.01. Grant of Pledge.
     (a) Each Pledgor hereby pledges to the Secured Party, and grants to the
Secured Party, for the benefit of the Beneficiaries, a continuing security
interest in, the Pledged Collateral, as defined in Section 2.02 below. This
Pledge Agreement shall secure all Obligations now or hereafter existing,
including any extensions, modifications, substitutions, amendments, and renewals
thereof, whether for principal, interest, fees, expenses, indemnifications or
otherwise. All such obligations shall be referred to in this Pledge Agreement as
the “Secured Obligations”.
     (b) Notwithstanding anything contained herein to the contrary, it is the
intention of each Pledgor, the Secured Party and the other Beneficiaries that
the amount of the Secured Obligations secured by each Pledgor’s interests in any
of its Property shall not exceed the maximum amount permitted by fraudulent
conveyance, fraudulent transfer and other similar law, rule or regulation of any
Governmental Authority applicable to such Pledgor. Accordingly, notwithstanding
anything to the contrary contained in this Pledge Agreement or any other
agreement or instrument executed in connection with the payment of any of the
Secured Obligations, the amount of the Secured Obligations

2



--------------------------------------------------------------------------------



 



secured by each Pledgor’s interests in any of its Property pursuant to this
Pledge Agreement shall be limited to an aggregate amount equal to the largest
amount that would not render such Pledgor’s obligations hereunder or the liens
and security interest granted to the Secured Party hereunder subject to
avoidance under Section 548 of the United States Bankruptcy Code or any
comparable provision of any other applicable law.
     2.02. Pledged Collateral. “Pledged Collateral” shall mean all of each
Pledgor’s right, title, and interest in the following, whether now owned or
hereafter acquired:
     (a) (i) all of the membership interests listed in the attached
Schedule 2.02(a) issued to such Pledgor and all such additional membership
interests of any issuer of such interests hereafter acquired by such Pledgor
(the “Membership Interests”), (ii) the certificates representing the Membership
Interests, if any, and all such additional membership interests, and (iii) all
rights to money or Property which such Pledgor now has or hereafter acquires in
respect of the Membership Interests, including, without limitation, (A) any
proceeds from a sale by or on behalf of such Pledgor of any of the Membership
Interests, and (B) any distributions, dividends, cash, instruments and other
property from time-to-time received or otherwise distributed in respect of the
Membership Interests, whether regular, special or made in connection with the
partial or total liquidation of the issuer and whether attributable to profits,
the return of any contribution or investment or otherwise attributable to the
Membership Interests or the ownership thereof, (collectively, the “Membership
Interests Distributions”);
     (b) (i) all of the general and limited partnership interests listed in the
attached Schedule 2.02(b) issued to such Pledgor and all such additional limited
or general partnership interests of any issuer of such interests hereafter
acquired by such Pledgor (the “Partnership Interests”) and (ii) all rights to
money or Property which such Pledgor now has or hereafter acquires in respect of
the Partnership Interests, including, without limitation, (A) any proceeds from
a sale by or on behalf of such Pledgor of any of the Partnership Interests, and
(B) any distributions, dividends, cash, instruments and other property from
time-to-time received or otherwise distributed in respect of the Partnership
Interests, whether regular, special or made in connection with the partial or
total liquidation of the issuer and whether attributable to profits, the return
of any contribution or investment or otherwise attributable to the Partnership
Interests or the ownership thereof, (collectively, the “Partnership Interests
Distributions”);
     (c) (i) all of the shares of stock listed in the attached Schedule 2.02(c)
issued to such Pledgor and all such additional shares of stock of any issuer of
such shares of stock hereafter issued to such Pledgor (the “Pledged Shares”),
(ii) the certificates representing the Pledged Shares and all such additional
shares, and (iii) all rights to money or Property which such Pledgor now has or
hereafter acquires in respect of the Pledged Shares, including, without
limitation, (A) any proceeds from a sale by or on behalf of such Pledgor of any
of the Pledged Shares, and (B) any distributions, dividends, cash, instruments
and other property from time-to-time received or otherwise distributed in
respect of the Pledged Shares, whether regular, special or made in connection
with the partial or total liquidation of the issuer and whether attributable to
profits, the return of any contribution or investment or otherwise attributable
to the Pledged Shares or the

3



--------------------------------------------------------------------------------



 



ownership thereof, (collectively, the “Pledged Shares Distributions”; together
with the Membership Interests Distributions and the Partnership Interest
Distributions, the “Distributions”); and
     (d) all proceeds from the Pledged Collateral described in paragraphs (a),
(b) and (c) of this Section 2.02.
Notwithstanding the foregoing, (i) as provided in 7.04(c) of this Pledge
Agreement, “Pledged Collateral” shall not include any cash distributions or
dividends which have been made by the Borrower to its Equity Interest holders in
compliance with the Credit Agreement and (ii) “Pledged Collateral” shall not
include any Equity Interests in Rio Grande, Plains JV, UNEV JV or any Future
JVs, nor any right to receive Distributions attributable to such Equity
Interests.
     2.03. Delivery of Pledged Collateral. All certificates or instruments, if
any, representing the Pledged Collateral shall be delivered to the Secured Party
and shall be in suitable form for transfer by delivery, or shall be accompanied
by duly executed instruments of transfer or assignment in blank, all in form and
substance reasonably satisfactory to the Secured Party. After the occurrence and
during the continuance of an Event of Default, the Secured Party shall have the
right, upon prior written notice to the applicable Pledgor, to transfer to or to
register in the name of the Secured Party or any of its nominees any of the
Pledged Collateral, subject to the rights specified in Section 2.04. In
addition, after the occurrence and during the continuance of an Event of
Default, the Secured Party shall have the right at any time to exchange the
certificates or instruments representing the Pledged Collateral for certificates
or instruments of smaller or larger denominations.
     2.04. Rights Retained by Pledgor. Notwithstanding the pledge in
Section 2.01, so long as no Event of Default shall have occurred and remain
uncured or unwaived:
     (a) and, if an Event of Default shall have occurred and remain uncured or
unwaived, until such time thereafter as such voting and other consensual rights
have been terminated pursuant to Section 5 hereof, each Pledgor shall be
entitled to exercise any voting and other consensual rights pertaining to its
Pledged Collateral for any purpose not inconsistent with the terms of this
Pledge Agreement or the Credit Agreement; provided, however, that no Pledgor
shall exercise nor shall it refrain from exercising any such right if such
action would have a materially adverse effect on the value of the Pledged
Collateral;
     (b) except as otherwise provided in the Credit Agreement, each Pledgor
shall be entitled to receive and retain any dividends and other Distributions
paid on or in respect of the Pledged Collateral and the proceeds of any sale of
the Pledged Collateral; and
     (c) at and after such time as voting and other consensual rights have been
terminated pursuant to Section 5 hereof, each Pledgor shall execute and deliver
(or cause to be executed and delivered) to the Secured Party all proxies and
other instruments as the Secured Party may reasonably request to (i) enable the
Secured Party to exercise the voting and other rights which such Pledgor is
entitled to exercise pursuant to

4



--------------------------------------------------------------------------------



 



paragraph (a) of this Section 2.04, and (ii) receive any Distributions and
proceeds of sale of the Pledged Collateral which such Pledgor is authorized to
receive and retain pursuant to paragraph (b) of this Section 2.04.
     Section 3. Pledgor’s Representations and Warranties. Each Pledgor
represents and warrants to the Secured Party and the other Beneficiaries as
follows:
     (a) The Pledged Collateral applicable to such Pledgor listed on the
attached Schedules 2.02(a), 2.02(b) and 2.02(c) have been duly authorized and
validly issued to such Pledgor and are fully paid and nonassessable (as
applicable in light of the entity type of each individual issuer).
     (b) Such Pledgor is the legal and beneficial owner of the Pledged
Collateral free and clear of any Lien or option, except for (i) the security
interest created by this Pledge Agreement and (ii) other Permitted Liens.
     (c) No authorization, authentication, approval, or other action by, and no
notice to or filing with, any Governmental Authority or regulatory body is
required either (a) for the pledge by such Pledgor of the Pledged Collateral
pursuant to this Pledge Agreement or for the execution, delivery, or performance
of this Pledge Agreement by such Pledgor or (b) for the exercise by the Secured
Party or any Beneficiary of the voting or other rights provided for in this
Pledge Agreement or the remedies in respect of the Pledged Collateral pursuant
to this Pledge Agreement (except as may be required in connection with such
disposition by laws affecting the offering and sale of securities generally).
     (d) Such Pledgor has the full right, power and authority to deliver,
pledge, assign and transfer the Pledged Collateral to the Secured Party.
     (e) The Membership Interests listed on the attached Schedule 2.02(a)
constitute the percentage of the issued and outstanding membership interests of
the respective issuer thereof set forth on Schedule 2.02(a) and all of the
Equity Interest in such issuer in which the Pledgor has any ownership interest.
     (f) The Partnership Interests listed on the attached Schedule 2.02(b)
constitute the percentage of the issued and outstanding general and limited
partnership interests of the respective issuer thereof set forth on
Schedule 2.02(b) and all of the Equity Interest in such issuer in which the
Pledgor has any ownership interest.
     (g) The Pledged Shares listed on the attached Schedule 2.02(c) constitute
the percentage of the issued and outstanding shares of capital stock of the
respective issuer thereof set forth on Schedule 2.02(c) and all of the Equity
Interest in such issuer in which the Pledgor has any ownership interest.
     (h) Schedule 3 sets forth its sole jurisdiction of formation, type of
organization, federal tax identification number, the organizational number, and
all names used by it during the last five years prior to the date of this Pledge
Agreement.

5



--------------------------------------------------------------------------------



 



     Section 4. Pledgor’s Covenants. During the term of this Pledge Agreement
and until all of the Secured Obligations (including all Letter of Credit
Obligations) have been fully and finally paid and discharged in full, the
Commitments under the Credit Agreement have been terminated or expired, all
Letters of Credit have terminated or expired, and all obligations of the Issuing
Banks and the Banks in respect of Letters of Credit have been terminated, all
Interest Rate Contracts have been terminated and all obligations of the Banks in
respect of Interest Rate Contracts have been terminated, each Pledgor covenants
and agrees with the Secured Party that:
     4.01. Protect Collateral; Further Assurances. Each Pledgor will warrant and
defend the rights and security interest herein granted unto the Secured Party in
and to the Pledged Collateral (and all right, title, and interest represented by
the Pledged Collateral) against the claims and demands of all Persons
whomsoever. Each Pledgor agrees that, at the expense of such Pledgor, such
Pledgor will promptly execute and deliver all further instruments and documents,
and take all further action, that may be reasonably necessary and that the
Secured Party or any Beneficiary may reasonably request, in order to perfect and
protect any security interest granted or purported to be granted hereby or to
enable the Secured Party or any Beneficiary to exercise and enforce its rights
and remedies hereunder with respect to any Pledged Collateral. Each Pledgor
hereby authorizes the Secured Party to file any financing statements, amendments
or continuations without the signature of such Pledgor to the extent permitted
by applicable law in order to perfect or maintain the perfection of any security
interest granted under this Pledge Agreement, including financing statements
containing an “all assets” or “all personal property” collateral description.
     4.02. Transfer, Other Liens, and Additional Shares. Each Pledgor agrees
that it will not (a) except as otherwise permitted by the Credit Agreement, sell
or otherwise dispose of, or grant any option with respect to, any of the Pledged
Collateral or (b) create or permit to exist any Lien upon or with respect to any
of the Pledged Collateral, except for Permitted Liens. Each Pledgor agrees that
it will (a) cause each issuer of the Pledged Collateral that is a Subsidiary of
such Pledgor not to issue any other Equity Interests in addition to or in
substitution for the Pledged Collateral issued by such issuer, except (i) with
respect to a Subsidiary other than a Restricted Subsidiary, to such Pledgor or
any other Pledgor, and (ii) with respect to a Restricted Subsidiary, to such
Pledgor and to the other Equity Interest owners of such issuer existing on the
date hereof; provided that, any such issuance of Equity Interests shall not
result in such Pledgor owning a smaller percentage of all issued and outstanding
Equity Interests of such issuer than that percentage that the Pledgor owned on
the date hereof, and (b) pledge hereunder, promptly upon its acquisition
(directly or indirectly) thereof, any additional Equity Interests of an issuer
of the Pledged Collateral. No Pledgor shall approve any material amendment or
modification of any of the Pledged Collateral without the Secured Party’s prior
written consent.
     4.03. Jurisdiction of Formation; Name Change. Each Pledgor shall give the
Secured Party at least 30 days’ prior written notice before it (i) in the case
of a Pledgor that is not a “registered organization” (as defined in
Section 9-102 of the UCC) changes the location of its principal place of
business and chief executive office, or (ii) uses a trade name other than its
current name used on the date hereof. Other than as permitted by Section 6.09 of
the Credit Agreement, no Pledgor shall amend, supplement, modify or restate its
articles or certificate of incorporation, bylaws, limited liability company
agreements, or other equivalent organizational

6



--------------------------------------------------------------------------------



 



documents, nor amend its name or change its jurisdiction of incorporation,
organization or formation without the prior written consent of the Secured
Party.
     Section 5. Remedies upon Default. If any Event of Default shall have
occurred and be continuing:
     5.01. UCC Remedies. To the extent permitted by law, the Secured Party may
exercise in respect of the Pledged Collateral, in addition to other rights and
remedies provided for in this Pledge Agreement or otherwise available to it, all
the rights and remedies of a secured party under the UCC (whether or not the UCC
applies to the affected Pledged Collateral).
     5.02. Dividends and Other Rights.
     (a) All rights of the Pledgors to exercise the voting and other consensual
rights which it would otherwise be entitled to exercise pursuant to
Section 2.04(a) may be exercised by the Secured Party if the Secured Party so
elects and gives written notice of such election to the affected Pledgor and all
rights of the Pledgors to receive any Distributions on or in respect of the
Pledged Collateral and the proceeds of sale of the Pledged Collateral which it
would otherwise be authorized to receive and retain pursuant to Section 2.04(b)
shall cease.
     (b) All Distributions on or in respect of the Pledged Collateral and the
proceeds of sale of the Pledged Collateral which are received by any Pledgor
shall be received in trust for the benefit of the Secured Party, shall be
segregated from other funds of such Pledgor, and shall be promptly paid over to
the Secured Party as Pledged Collateral in the same form as so received (with
any necessary indorsement).
     5.03. Sale of Pledged Collateral. The Secured Party may sell all or part of
the Pledged Collateral at public or private sale, at any of the Secured Party’s
offices or elsewhere, for cash, on credit, or for future delivery, and upon such
other terms as may be commercially reasonable in accordance with applicable
laws. Each Pledgor agrees that to the extent permitted by law such sales may be
made without notice. If notice is required by law, each Pledgor hereby deems
10 days’ advance notice of the time and place of any public sale or the time
after which any private sale is to be made reasonable notification, recognizing
that if the Pledged Collateral threatens to decline speedily in value or is of a
type customarily sold on a recognized market shorter notice may be reasonable.
The Secured Party shall not be obligated to make any sale of the Pledged
Collateral regardless of notice of sale having been given. The Secured Party may
adjourn any public or private sale from time-to-time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned. Each Pledgor shall fully
cooperate with Secured Party in selling or realizing upon all or any part of the
Pledged Collateral. In addition, each Pledgor shall fully comply with the
securities laws of the United States, the State of Texas, and other states and
take such actions as may be reasonably necessary to permit Secured Party to sell
or otherwise dispose of any securities representing the Pledged Collateral in
compliance with such laws.
     5.04. Exempt Sale. If, in the opinion of the Secured Party, there is any
question that a public or semipublic sale or distribution of any Pledged
Collateral will violate any state or

7



--------------------------------------------------------------------------------



 



federal securities law, the Secured Party in its reasonable discretion (a) may
offer and sell securities privately to purchasers who will agree to take them
for investment purposes and not with a view to distribution and who will agree
to imposition of restrictive legends on the certificates representing the
security, or (b) may sell such securities in an intrastate offering under
Section 3(a)(11) of the Securities Act of 1933, as amended, and no sale so made
in good faith by the Secured Party shall be deemed to be not “commercially
reasonable” solely because so made. Each Pledgor shall cooperate fully with the
Secured Party in all reasonable respects in selling or realizing upon all or any
part of the Pledged Collateral.
     5.05. Application of Collateral. The proceeds of any sale, or other
realization (other than that received from a sale or other realization permitted
by the Credit Agreement) upon all or any part of the Pledged Collateral pledged
by the Pledgors shall be applied by the Secured Party as set forth in
Section 7.06 of the Credit Agreement.
     5.06. Cumulative Remedies. Each right, power and remedy herein specifically
granted to the Secured Party or otherwise available to it shall be cumulative,
and shall be in addition to every other right, power and remedy herein
specifically given or now or hereafter existing at law, in equity, or otherwise,
and each such right, power and remedy, whether specifically granted herein or
otherwise existing, may be exercised at any time and from time-to-time as often
and in such order as may be deemed expedient by the Secured Party in its sole
discretion. No failure on the part of the Secured Party to exercise, and no
delay in exercising, and no course of dealing with respect to, any such right,
power or remedy, shall operate as a waiver thereof, nor shall any single or
partial exercise of any such rights, power or remedy preclude any other or
further exercise thereof or the exercise of any other right.
     Section 6. Secured Party as Attorney-in-Fact for Pledgor.
     6.01. Secured Party Appointed Attorney-in-Fact. Each Pledgor hereby
irrevocably appoints the Secured Party as such Pledgor’s attorney-in-fact, with
full authority after the occurrence and during the continuance of an Event of
Default to act for such Pledgor and in the name of such Pledgor, and, in the
Secured Party’s discretion, to take any action and to execute any instrument
which the Secured Party may deem reasonably necessary or advisable to accomplish
the purposes of this Pledge Agreement, including, without limitation, to
receive, indorse, and collect all instruments made payable to such Pledgor
representing any dividend, or the proceeds of the sale of the Pledged
Collateral, or other distribution in respect of the Pledged Collateral and to
give full discharge for the same. Secured Party shall exercise its rights under
this Section 6.01 only after the occurrence and during the continuance of an
Event of Default. Each Pledgor hereby acknowledges, consents and agrees that the
power of attorney granted pursuant to this Section 6.01 is irrevocable and
coupled with an interest.
     6.02. Secured Party May Perform. The Secured Party may from time-to-time,
at its option but at the Pledgors’ expense, perform any act which any Pledgor
expressly agrees hereunder to perform and which such Pledgor shall fail to
promptly perform after being requested in writing to so perform (it being
understood that no such request need be given after the occurrence and during
the continuance of any Event of Default and after notice thereof by the Secured
Party to the affected Pledgor) and the Secured Party may from time-to-time take
any other action which the Secured Party reasonably deems necessary for the
maintenance,

8



--------------------------------------------------------------------------------



 



preservation or protection of any of the Pledged Collateral or of its security
interest therein. The Secured Party shall provide notice to the affected Pledgor
of any action taken hereunder; provided however, the failure to provide such
notice shall not be construed as a waiver of any rights of the Secured Party
provided under this Pledge Agreement or under applicable law.
     6.03. Secured Party Has No Duty. The powers conferred on the Secured Party
hereunder are solely to protect its interest in the Pledged Collateral and shall
not impose any duty on it to exercise any such powers. Except for reasonable
care of any Pledged Collateral in its possession and the accounting for moneys
actually received by it hereunder, the Secured Party shall have no duty as to
any Pledged Collateral or responsibility for taking any necessary steps to
preserve rights against prior parties or any other rights pertaining to any
Pledged Collateral.
     6.04. Reasonable Care. The Secured Party shall be deemed to have exercised
reasonable care in the custody and preservation of the Pledged Collateral in its
possession if the Pledged Collateral is accorded treatment substantially equal
to that which the Secured Party accords its own property, it being understood
that the Secured Party shall have no responsibility for (a) ascertaining or
taking action with respect to calls, conversions, exchanges, maturities,
tenders, or other matters relative to any Pledged Collateral, whether or not the
Secured Party has or is deemed to have knowledge of such matters, or (b) taking
any necessary steps to preserve rights against any parties with respect to any
Pledged Collateral.
     Section 7. Miscellaneous.
     7.01. Expenses. The Pledgors will upon demand pay to the Secured Party for
its benefit and the benefit of the other Beneficiaries the amount of any
reasonable out-of-pocket expenses, including the reasonable fees and
disbursements of its counsel and of any experts, which the Secured Party and the
other Beneficiaries may incur in connection with (a) the custody, preservation,
use, or operation of, or the sale, collection, or other realization of, any of
the Pledged Collateral, (b) the exercise or enforcement of any of the rights of
the Secured Party or any Bank or any other Beneficiary hereunder, and (c) the
failure by any Pledgor to perform or observe any of the provisions hereof.
     7.02. Amendments, Etc. No amendment or waiver of any provision of this
Pledge Agreement nor consent to any departure by any Pledgor herefrom shall be
effective unless made in writing and authenticated by the affected Pledgor and
the Secured Party and, as required by the Credit Agreement, either all of the
Banks or the Majority Banks, and such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given.
     7.03. Addresses for Notices. All notices and other communications provided
for hereunder shall be in the manner and to the addresses set forth in the
Credit Agreement or on the signature page hereof.
     7.04. Continuing Security Interest; Transfer of Interest.
     (a) This Pledge Agreement shall create a continuing security interest in
the Pledged Collateral and, unless expressly released by the Secured Party,
shall (a) other than as provided in Section 7.04(c) below, remain in full force
and effect until the indefeasible payment in full in cash of the Secured
Obligations (including all Letter of

9



--------------------------------------------------------------------------------



 



Credit Obligations), the termination or expiration of all Letters of Credit and
the termination of all obligations of the Issuing Banks and the Banks in respect
of Letters of Credit, the termination of all Interest Rate Contracts and the
termination of all obligations of the Banks in respect of Interest Rate
Contracts, and the termination or expiration of the Commitments, (b) be binding
upon each Pledgor and its successors, transferees and assigns, and (c) inure,
together with the rights and remedies of the Secured Party hereunder, to the
benefit of and be binding upon, the Secured Party, the Issuing Banks, and the
Banks and their respective successors, transferees, and assigns, and to the
benefit of and be binding upon, the Swap Counterparties, and each of their
respective successors, transferees, and assigns to the extent such successors,
transferees, and assigns of a Swap Counterparty is a Bank or an Affiliate of a
Bank. Without limiting the generality of the foregoing clause, when any Bank
assigns or otherwise transfers any interest held by it under the Credit
Agreement or other Credit Document to any other Person pursuant to the terms of
the Credit Agreement or such other Credit Document, that other Person shall
thereupon become vested with all the benefits held by such Bank under this
Pledge Agreement.
     (b) Upon the indefeasible payment in full in cash of the Secured
Obligations (including all Letter of Credit Obligations), the termination or
expiration of all Letters of Credit and the termination of all obligations of
the Issuing Banks and the Banks in respect of Letters of Credit, the termination
of all Interest Rate Contracts and the termination of all obligations of the
Banks in respect of Interest Rate Contracts, and the termination or expiration
of the Commitments, the security interest granted hereby shall terminate and all
rights to the Pledged Collateral shall revert to the applicable Pledgor to the
extent such Pledged Collateral shall not have been sold or otherwise applied
pursuant to the terms hereof. Upon any such termination, the Secured Party will
promptly, at the Pledgors’ expense, deliver all Pledged Collateral to the
applicable Pledgor, execute and deliver to the applicable Pledgor such documents
as such Pledgor shall reasonably request and take any other actions reasonably
requested to evidence or effect such termination.
     (c) If a cash distribution or dividend is made by the Borrower to its
Equity Interest holders in compliance with the Credit Agreement, then upon
delivery of such cash to the Equity Interest holders (i) the security interest
granted to the Secured Party herein on such cash shall terminate and (ii) such
cash shall no longer constitute Pledged Collateral for purposes of this
Agreement.
     7.05. Waivers. Each Pledgor hereby waives:
     (a) promptness, diligence, notice of acceptance, and any other notice with
respect to any of the Secured Obligations and this Pledge Agreement;
     (b) any requirement that the Secured Party or any Beneficiary protect,
secure, perfect, or insure any Lien or any Property subject thereto or exhaust
any right or take any action against any Pledgor, any Guarantor, or any other
Person or any collateral; and

10



--------------------------------------------------------------------------------



 



     (c) any duty on the part of the Secured Party to disclose to any Pledgor
any matter, fact, or thing relating to the business, operation, or condition of
any Pledgor, any other Guarantor, or any other Person and their respective
assets now known or hereafter known by such Person.
     7.06. Severability. Wherever possible each provision of this Pledge
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Pledge Agreement shall be
prohibited by or invalid under such law, such provision shall be ineffective to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Pledge Agreement.
     7.07. Choice of Law. This Pledge Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Texas, except
to the extent that the validity or perfection of the security interests
hereunder, or remedies hereunder, in respect of any particular Pledged
Collateral are governed by the laws of a jurisdiction other than the State of
Texas.
     7.08. Counterparts. The parties may execute this Pledge Agreement in any
number of duplicate originals, each of which constitutes an original, and all of
which, collectively, constitute only one agreement. The parties may execute this
Pledge Agreement in counterparts, each of which constitutes an original, and all
of which, collectively, constitute only one agreement. Delivery of an executed
counterpart signature page by facsimile is as effective as executing and
delivering this Pledge Agreement in the presence of the other parties to this
Pledge Agreement. In proving this Pledge Agreement, a party must produce or
account only for the executed counterpart of the party to be charged.
     7.09. Headings. Paragraph headings have been inserted in this Pledge
Agreement as a matter of convenience for reference only and it is agreed that
such paragraph headings are not a part of this Pledge Agreement and shall not be
used in the interpretation of any provision of this Pledge Agreement.
     7.10. Reinstatement. If, at any time after payment in full of all Secured
Obligations and termination of the Secured Party’s security interest, any
payments on the Secured Obligations previously made must be disgorged by the
Secured Party for any reason whatsoever, including, without limitation, the
insolvency, bankruptcy or reorganization of any Pledgor or any other Person,
this Pledge Agreement and the Secured Party’s security interests herein shall be
reinstated as to all disgorged payments as though such payments had not been
made, and each Pledgor shall sign and deliver to the Secured Party all
documents, and shall do such other acts and things, as may be necessary to
reinstate and perfect the Secured Party’s security interest. EACH PLEDGOR SHALL
DEFEND AND INDEMNIFY EACH BENEFICIARY FROM AND AGAINST ANY CLAIM, DAMAGE, LOSS,
LIABILITY, COST OR EXPENSE UNDER THIS SECTION 7.10 (INCLUDING REASONABLE
ATTORNEYS’ FEES AND EXPENSES) IN THE DEFENSE OF ANY SUCH ACTION OR SUIT
INCLUDING SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST, OR EXPENSE ARISING AS A
RESULT OF THE INDEMNIFIED BENEFICIARY’S OWN NEGLIGENCE BUT EXCLUDING SUCH CLAIM,
DAMAGE, LOSS, LIABILITY, COST, OR EXPENSE THAT IS FOUND IN A FINAL,
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT

11



--------------------------------------------------------------------------------



 



JURISDICTION TO HAVE RESULTED FROM SUCH INDEMNIFIED BENEFICIARY’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.
     7.11. Conflicts. In the event of any explicit or implicit conflict between
any provisions of this Pledge Agreement and any provision of the Credit
Agreement, the terms of the Credit Agreement shall be controlling.
     7.12. Additional Pledgors. Pursuant to Section 5.10 of the Credit
Agreement, each Subsidiary (other than the Restricted Subsidiaries) of the
Borrower that was not in existence on the date of the Credit Agreement is
required to enter into this Pledge Agreement as a Pledgor upon becoming a
Subsidiary of the Borrower. Upon execution and delivery after the date hereof by
the Secured Party and such Subsidiary of an instrument in the form of Annex 1,
such Subsidiary shall become a Pledgor hereunder with the same force and effect
as if originally named as a Pledgor herein. The execution and delivery of any
instrument adding an additional Pledgor as a party to this Pledge Agreement
shall not require the consent of any other Pledgor hereunder. The rights and
obligations of each Pledgor hereunder shall remain in full force and effect
notwithstanding the addition of any new Pledgor as a party to this Pledge
Agreement.
     7.13. Amendment & Restatement; Confirmation of Liens. This Pledge Agreement
is an amendment and restatement of the Existing Pledge Agreement and supersedes
the Existing Pledge Agreement in its entirety; provided, however, that (i) the
execution and delivery of this Pledge Agreement shall not effect a novation of
the Existing Pledge Agreement but shall be, to the fullest extent applicable, in
modification, renewal, confirmation and extension of such Existing Pledge
Agreement, and (ii) the Liens, security interests and other interests in the
Collateral (as such term is defined in the Existing Pledge Agreement,
hereinafter the “Original Pledged Collateral”) granted under the Existing Pledge
Agreement are and shall remain legal, valid, binding and enforceable with regard
to such Original Pledged Collateral. Each Pledgor party to the Existing Pledge
Agreement hereby acknowledges and confirms the continuing existence and
effectiveness of such Liens, security interests and other interests in the
Original Pledged Collateral granted under the Existing Pledge Agreement, and
further agrees that the execution and delivery of this Pledge Agreement and the
other Credit Documents shall not in any way release, diminish, impair, reduce or
otherwise affect such Liens, security interests and other interests in the
Original Pledged Collateral granted under the Existing Pledge Agreement.
     7.14. Entire Agreement. THIS PLEDGE AGREEMENT AND THE OTHER CREDIT
DOCUMENTS, AS DEFINED IN THE CREDIT AGREEMENT REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
     THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.
[SIGNATURE PAGES FOLLOW]

12



--------------------------------------------------------------------------------



 



     The parties hereto have caused this Pledge Agreement to be duly executed as
of the date first above written.

              PLEDGORS:   HOLLY ENERGY PARTNERS — OPERATING, L.P., a Delaware
limited partnership    
 
           
 
  By:   HEP Logistics GP, L.L.C., a Delaware limited liability company, its
General Partner    
 
           
 
  By:   Holly Energy Partners, L.P., a Delaware limited partnership, its
Managing Member    
 
           
 
  By:   HEP Logistics Holdings, L.P., a Delaware limited partnership, its
General Partner    
 
           
 
  By:   Holly Logistic Services, L.L.C., a Delaware limited liability company,
its General Partner    
 
           
 
  By:        
 
     
 
Stephen D. Wise
Treasurer    

                  HEP PIPELINE GP, L.L.C., a Delaware limited liability company
        HEP REFINING GP, L.L.C., a Delaware limited liability company    
 
           
 
  Each by:   Holly Energy Partners — Operating, L.P., a Delaware limited
partnership and its Sole Member    
 
           
 
  By:   HEP Logistics GP, L.L.C., a Delaware limited liability company, its
General Partner    
 
           
 
  By:   Holly Energy Partners, L.P., a Delaware limited partnership, its
Managing Member    
 
           
 
  By:   HEP Logistics Holdings, L.P., a Delaware limited partnership, its
General Partner    
 
           
 
  By:   Holly Logistic Services, L.L.C., a Delaware limited liability company,
its General Partner    
 
           
 
  By:        
 
     
 
Stephen D. Wise
Treasurer    

[Signature pages continue.]
Signature page to Amended and Restated Pledge Agreement

 



--------------------------------------------------------------------------------



 



                  HOLLY ENERGY PARTNERS, L.P., a Delaware limited partnership  
 
 
           
 
  By:   HEP Logistics Holdings, L.P., a Delaware limited partnership, its
General Partner    
 
           
 
  By:   Holly Logistic Services, L.L.C., a Delaware limited liability company,
its General Partner    
 
           
 
  By:        
 
     
 
Stephen D. Wise
Treasurer    

                  HEP LOGISTICS GP, L.L.C., a Delaware limited liability company
   
 
           
 
  By:   Holly Energy Partners, L.P., a Delaware limited partnership, its
Managing Member    
 
           
 
  By:   HEP Logistics Holdings, L.P., a Delaware limited partnership, its
General Partner    
 
           
 
  By:   Holly Logistic Services, L.L.C., a Delaware limited liability company,
its General Partner    
 
           
 
  By:        
 
     
 
Stephen D. Wise
Treasurer    

[Signature pages continue.]
Signature page to Amended and Restated Pledge Agreement

 



--------------------------------------------------------------------------------



 



              SECURED PARTY:   UNION BANK OF CALIFORNIA, N.A., as Secured Party
for the ratable benefit of the Beneficiaries    
 
           
 
  By:        
 
     
 
Sean Murphy
Vice President    

Signature page to Amended and Restated Pledge Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.02(a)
     Attached to and forming a part of that certain Amended and Restated Pledge
Agreement dated August 27, 2007 by each Pledgor to the Secured Party.

                      % of Membership Pledgor   Issuer   Interest Owned
Holly Energy Partners — Operating, L.P.
  HEP Pipeline GP, L.L.C.     100 %
 
           
Holly Energy Partners — Operating, L.P.
  HEP Pipeline, L.L.C.     100 %
 
           
Holly Energy Partners — Operating, L.P.
  HEP Mountain Home, L.L.C.     100 %
 
           
Holly Energy Partners — Operating, L.P.
  HEP Refining, L.L.C.     100 %
 
           
Holly Energy Partners — Operating, L.P.
  HEP Refining GP, L.L.C.     100 %
 
           
Holly Energy Partners — Operating, L.P.
  HEP Woods Cross, L.L.C.     100 %
 
           
Holly Energy Partners, L.P.
  HEP Logistics GP, L.L.C.     100 %

SCHEDULE 2.02(b)
     Attached to and forming a part of that certain Amended and Restated Pledge
Agreement dated August 27, 2007 by each Pledgor to the Secured Party.

                      Type of Partnership   % of Partnership Pledgor   Issuer  
Interest   Interest Owned
Holly Energy Partners —
  HEP Pipeline Assets,   limited partner   99.999%
Operating, L.P.
  Limited Partnership        
 
           
Holly Energy Partners —
  HEP Refining Assets, L.P.   limited partner   99.999%
Operating, L.P.
           
 
           
Holly Energy Partners —
  HEP Navajo Southern, L.P.   limited partner   99.999%
Operating, L.P.
           
 
           
Holly Energy Partners —
  HEP Fin-Tex/Trust-River,   limited partner   99.999%
Operating, L.P.
  L.P.        
 
           
Holly Energy Partners, L.P.
  Holly Energy Partners —   limited partner   99.999%
 
  Operating, L.P.        
 
           
HEP Pipeline GP, L.L.C.
  HEP Pipeline Assets,   general partner   0.001%
 
  Limited Partnership        
 
           
HEP Pipeline GP, L.L.C.
  HEP Navajo Southern, L.P.   general partner   0.001%
 
           
HEP Pipeline GP, L.L.C.
  HEP Fin-Tex/Trust-River,   general partner   0.001%
 
  L.P.        

Schedules 2.02(a), 2.02(b) and 2.02(c)
to Amended and Restated Pledge Agreement

 



--------------------------------------------------------------------------------



 



                          Type of Partnership   % of Partnership Pledgor  
Issuer   Interest   Interest Owned
HEP Refining GP, L.L.C.
  HEP Refining Assets, L.P.   general partner     0.001 %
 
               
HEP Logistics GP, L.L.C.
  Holly Energy Partners — Operating, L.P.   general partner     0.001 %

SCHEDULE 2.02(c)
     Attached to and forming a part of that certain Amended and Restated Pledge
Agreement dated August 27, 2007 by each Pledgor to the Secured Party.

                  Issuer   Type of Shares   Number of Shares   % of Shares Owned
  Certificate No.
Holly Energy Finance Corp.
               

Signature page to Amended and Restated Pledge Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
     Attached to and forming a part of that certain Amended and Restated Pledge
Agreement dated August 27, 2007 by each Pledgor to the Secured Party.

     
Pledgor:
  Holly Energy Partners - Operating, L.P.
 
   
Sole Jurisdiction of Formation / Filing:
  Delaware
 
   
Type of Organization:
  limited partnership
 
   
Organizational Number:
  3743527
 
   
Federal Tax Identification Number:
  51-0504696
 
   
Prior Names:
  HEP Operating Company, L.P.
 
   
 
   
Pledgor:
  HEP Pipeline GP, L.L.C.
 
   
Sole Jurisdiction of Formation / Filing:
  Delaware
 
   
Type of Organization:
  limited liability company
 
   
Organizational Number:
  3814279
 
   
Federal Tax Identification Number:
  72-1583767
 
   
Prior Names:
  None
 
   
 
   
Pledgor:
  HEP Refining GP, L.L.C.
 
   
Sole Jurisdiction of Formation / Filing:
  Delaware
 
   
Type of Organization:
  limited liability company
 
   
Organizational Number:
  3814280
 
   
Federal Tax Identification Number:
  71-0968297
 
   
Prior Names:
  None

Schedule 3
to Amended and Restated Pledge Agreement

 



--------------------------------------------------------------------------------



 



     
Pledgor:
  Holly Energy Partners, L.P.
 
   
Sole Jurisdiction of Formation / Filing:
  Delaware
 
   
Type of Organization:
  limited partnership
 
   
Organizational Number:
  3743531
 
   
Federal Tax Identification Number:
  20-0833098
 
   
Prior Names:
  None
 
   
 
   
Pledgor:
  HEP Logistics GP, L.L.C.
 
   
Sole Jurisdiction of Formation / Filing:
  Delaware
 
   
Type of Organization:
  limited liability company
 
   
Organizational Number:
  3743533
 
   
Federal Tax Identification Number:
  51-0504692
 
   
Prior Names:
  None

Signature page to Amended and Restated Pledge Agreement

 



--------------------------------------------------------------------------------



 



Annex 1 to the
Pledge Agreement
     SUPPLEMENT NO. [               ] dated as of [               ] (the
“Supplement”), to the Amended and Restated Pledge Agreement dated as of
August 27, 2007 (as amended, supplemented or otherwise modified from time to
time, the “Pledge Agreement”) by and among HOLLY ENERGY PARTNERS — OPERATING,
L.P., a Delaware limited partnership (“Borrower”), each other party signatory
hereto (together with the Borrower, the “Pledgors” and individually, each a
“Pledgor”) and UNION BANK OF CALIFORNIA, N.A., a national association, as
Administrative Agent (the “Secured Party”) for the ratable benefit of itself,
the Banks (as defined below) and, the Issuing Banks (as defined below), and the
Swap Counterparties (as defined below) (together with the Administrative Agent,
the Issuing Banks, and the Banks, individually a “Beneficiary”, and
collectively, the “Beneficiaries”).
RECITALS
     A. Reference is made to that certain Amended and Restated Credit Agreement
dated as of August 27, 2007 by and among the Borrower, the lenders party thereto
from time to time (the “Banks”), the Banks issuing letters of credit thereunder
from time to time (the “Issuing Banks”), and Secured Party (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”).
     B. The Pledgors have entered into the Pledge Agreement in order to induce
the Banks to make Advances and the Issuing Banks to issue Letters of Credit.
Pursuant to Section 5.10 of the Credit Agreement, each Subsidiary (other than a
Restricted Subsidiary) of the Borrower that was not in existence on the date of
the Credit Agreement is required to enter into the Pledge Agreement as a Pledgor
upon becoming a Subsidiary of the Borrower. Section 7.12 of the Pledge Agreement
provides that additional Subsidiaries of the Borrower may become Pledgors under
the Pledge Agreement by execution and delivery of an instrument in the form of
this Supplement. The undersigned Subsidiary of the Borrower (the “New Pledgor”)
is executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Pledgor under the Pledge Agreement in order to induce the
Banks to make additional Advances and the Issuing Banks to issue additional
Letters of Credit and as consideration for Advances previously made and Letters
of Credit previously issued.
     C. Each New Pledgor is a Subsidiary of the Borrower and will derive
substantial direct and indirect benefit from (i) the transactions contemplated
by the Credit Agreement and the other Credit Documents (as defined in the Credit
Agreement) and (ii) the Interest Rate Contracts (as defined in the Credit
Agreement) entered into by the Borrower or any of its other Subsidiaries with a
Bank or an Affiliate of a Bank (each such counterparty, a “Swap Counterparty”).
     D. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Pledge Agreement or the Credit
Agreement.
     Accordingly, the Secured Party and the New Pledgor agree as follows:
Annex 1 to Amended and Restated Pledge Agreement
Page 1

 



--------------------------------------------------------------------------------



 



     SECTION 1. In accordance with Section 7.12 of the Pledge Agreement, the New
Pledgor by its signature below becomes a Pledgor under the Pledge Agreement with
the same force and effect as if originally named therein as a Pledgor and the
New Pledgor hereby agrees (a) to all the terms and provisions of the Pledge
Agreement applicable to it as a Pledgor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Pledgor
thereunder are true and correct on and as of the date hereof in all material
respects. In furtherance of the foregoing, the New Pledgor, as security for the
payment and performance in full of the Secured Obligations (as defined in the
Pledge Agreement), does hereby create and grant to the Secured Party, its
successors and assigns, for the benefit of the Beneficiaries, their successors
and assigns, a continuing security interest in and lien on all of the New
Pledgor’s right, title and interest in and to the Pledged Collateral (as defined
in the Pledge Agreement) of the New Pledgor. Each reference to a “Pledgor” in
the Pledge Agreement shall be deemed to include the New Pledgor. The Pledge
Agreement is hereby incorporated herein by reference.
     SECTION 2. The New Pledgor represents and warrants to the Secured Party and
the other Beneficiaries that this Supplement has been duly authorized, executed
and delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms (subject to applicable
bankruptcy, reorganization, insolvency, moratorium or similar laws affecting
creditors’ rights generally and subject, as to enforceability, to equitable
principles of general application (regardless of whether enforcement is sought
in a proceeding in equity or at law)).
     SECTION 3. This Supplement may be executed in counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract. This Supplement shall become effective when the
Secured Party shall have received counterparts of this Supplement that, when
taken together, bear the signatures of the New Pledgor and the Secured Party.
Delivery of an executed signature page to this Supplement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.
     SECTION 4. The New Pledgor hereby represents and warrants that (a) set
forth on Schedules 2.02(a), 2.02(b), and 2.02(c) attached hereto are true and
correct schedules of all its Membership Interests, Partnership Interests and
Pledged Shares, as each term is defined in the Pledge Agreement, and (b) set
forth on Schedule 3 attached hereto are its sole jurisdiction of formation, type
of organization, its federal tax identification number and the organizational
number, and all names used by it during the last five years prior to the date of
this Supplement.
     SECTION 5. Except as expressly supplemented hereby, the Pledge Agreement
shall remain in full force and effect.
     SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, EXCEPT TO THE EXTENT THAT THE
VALIDITY OR PERFECTION OF THE SECURITY INTERESTS HEREUNDER, OR REMEDIES
HEREUNDER, IN RESPECT OF ANY PARTICULAR PLEDGED COLLATERAL ARE GOVERNED BY THE
LAWS OF A JURISDICTION OTHER THAN THE STATE OF TEXAS.
Annex 1 to Amended and Restated Pledge Agreement
Page 2

 



--------------------------------------------------------------------------------



 



     SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect,
neither party hereto shall be required to comply with such provision for so long
as such provision is held to be invalid, illegal or unenforceable, but the
validity, legality and enforceability of the remaining provisions contained
herein and in the Pledge Agreement shall not in any way be affected or impaired.
The parties hereto shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
     SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in the Pledge Agreement. All communications and notices
hereunder to the New Pledgor shall be given to it at the address set forth under
its signature hereto.
     SECTION 9. The New Pledgor agrees to reimburse the Secured Party for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the Secured
Party.
     THIS SUPPLEMENT, THE PLEDGE AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS
DEFINED IN THE CREDIT AGREEMENT REFERRED TO IN THIS SUPPLEMENT, REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
     THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.
[SIGNATURES PAGES FOLLOW]
Annex 1 to Amended and Restated Pledge Agreement
Page 3

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the New Pledgor and the Secured Party have duly
executed this Supplement to the Pledge Agreement as of the day and year first
above written.

            NEW PLEDGOR:

[                                                                              
  ]

      By:           Name:           Title:        

Annex 1 to Amended and Restated Pledge Agreement
Page 4

 



--------------------------------------------------------------------------------



 



            SECURED PARTY:


UNION BANK OF CALIFORNIA, N.A., as Secured Party
for the ratable benefit of the Beneficiaries
      By:           Name:           Title:                 By:           Name:  
        Title:        

Annex 1 to Amended and Restated Pledge Agreement
Page 5

 



--------------------------------------------------------------------------------



 



Schedules
Supplement No. ____ to the
Amended and Restated
Pledge Agreement
Pledged Collateral of the New Pledgor
SCHEDULE 2.02(a)

         
Issuer
  Type of Membership Interest   % of Membership Interest Owned
 
       

SCHEDULE 2.02(b)

         
Issue
  Type of Partnership Interest   % of Partnership Interest Owned
 
       

SCHEDULE 2.02(c)

                 
Issuer
  Type of Shares   Number of Shares   % of Shares Owned   Certificate No.
 
               

SCHEDULE 3

       
New Pledgor:
  [PLEDGOR]  
 
     
Sole Jurisdiction of Formation / Filing:
  [STATE]  
 
     
Type of Organization:
  ENTITY TYPE]  
 
     
Organizational Number:
     
 
     
 
     
Federal Tax Identification Number:
     
 
     
 
     
Prior Names:
     
 
     

Annex 1 to Amended and Restated Pledge Agreement
Page 6

 



--------------------------------------------------------------------------------



 



EXHIBIT K
FORM OF AMENDED AND RESTATED
SECURITY AGREEMENT
     THIS AMENDED AND RESTATED SECURITY AGREEMENT dated as of August 27, 2007
(this “Security Agreement”) is by and among HOLLY ENERGY PARTNERS — OPERATING,
L.P., a Delaware limited partnership (“Borrower”), each subsidiary of the
Borrower party hereto (together with the Borrower, the “Grantors” and
individually, each a “Grantor”) and UNION BANK OF CALIFORNIA, N.A., a national
association, as Administrative Agent (the “Secured Party”) for the ratable
benefit of itself, the Banks (as defined below), the Issuing Banks (as defined
below), and the Swap Counterparties (as defined below) (together with the
Administrative Agent, the Issuing Banks, the Banks, individually a
“Beneficiary”, and collectively, the “Beneficiaries”).
RECITALS
     A. This Security Agreement is entered into in connection with that certain
Amended and Restated Credit Agreement dated as of August 27, 2007 (as it has
been or may be amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among the Borrower, the banks party thereto from time
to time (individually, a “Bank” and collectively, the “Banks”), the Banks
issuing letters of credit thereunder from time to time (individually, an
“Issuing Bank” and collectively, the “Issuing Banks”) and Secured Party.
     B. This Security Agreement is intended as an amendment and restatement of
that certain Security Agreement dated as of July 13, 2004, among the Grantors,
the Banks, the Issuing Banks and Secured Party, as amended heretofore (as so
amended “Existing Security Agreement”).
     C. Each Grantor (other than the Borrower) is a Subsidiary of the Borrower
and will derive substantial direct and indirect benefit from (i) the
transactions contemplated by the Credit Agreement and the other Credit Documents
(as defined in the Credit Agreement) and (ii) the Interest Rate Contracts (as
defined in the Credit Agreement) entered into by the Borrower or any of its
Subsidiaries with a Bank or an Affiliate of a Bank (each such counterparty, a
“Swap Counterparty”).
     D. It is a requirement under the Credit Agreement that the Grantors shall
secure the due payment and performance of all Obligations (as defined in the
Credit Agreement) by entering into this Security Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged and
confessed, each Grantor hereby agrees with the Secured Party for the benefit of
the Beneficiaries (a) that the Existing Security Agreement is amended and
restated in its entirety and (b) further agrees as follows:

1



--------------------------------------------------------------------------------



 



     Section 1. Definitions; Interpretation. (a) All capitalized terms not
otherwise defined in this Security Agreement that are defined in the Credit
Agreement shall have the meanings assigned to such terms by the Credit
Agreement. Any terms used in this Security Agreement that are defined in the UCC
(as defined below) and not otherwise defined herein or in the Credit Agreement,
shall have the meanings assigned to those terms by the UCC. All meanings to
defined terms, unless otherwise indicated, are to be equally applicable to both
the singular and plural forms of the terms defined. The following terms shall
have the meanings specified below:
“Accounts” means an “account” as defined in the UCC, including, without
limitation, all of any Grantor’s rights to payment for goods sold or leased,
services performed, or otherwise, whether now in existence or arising from time
to time hereafter, including, without limitation, rights arising under any of
the Contracts or evidenced by an account, note, contract, security agreement,
Chattel Paper (including, without limitation, tangible Chattel Paper and
electronic Chattel Paper), or other evidence of indebtedness or security,
together with all of the right, title and interest of any Grantor in and to
(i) all security pledged, assigned, hypothecated or granted to or held by any
Grantor to secure the foregoing, (ii) all of any Grantor’s right, title and
interest in and to any goods or services, the sale of which gave rise thereto,
(iii) all guarantees, endorsements and indemnifications on, or of, any of the
foregoing, (iv) all powers of attorney granted to any Grantor for the execution
of any evidence of indebtedness or security or other writing in connection
therewith, (v) all books, correspondence, credit files, records, ledger cards,
invoices, and other papers relating thereto, including without limitation all
similar information stored on a magnetic medium or other similar storage device
and other papers and documents in the possession or under the control of any
Grantor or any computer bureau from time to time acting for any Grantor,
(vi) all evidences of the filing of financing statements and other statements
granted to any Grantor and the registration of other instruments in connection
therewith and amendments thereto, notices to other creditors or secured parties,
and certificates from filing or other registration officers, (vii) all credit
information, reports and memoranda relating thereto, and (viii) all other
writings related in any way to the foregoing.
“Cash Collateral” means all amounts from time to time held in any checking,
savings, deposit or other account of such Grantor, including, if applicable, the
Cash Collateral Account, all monies, proceeds or sums due or to become due
therefrom or thereon and all documents (including, but not limited to passbooks,
certificates and receipts) evidencing all funds and investments held in such
accounts.
“Chattel Paper” has the meaning set forth in the UCC.
“Collateral” has the meaning set forth in Section 2 of this Security Agreement.
“Contracts” means all contracts to which any Grantor now is, or hereafter will
be, bound, or to which such Grantor is a party, beneficiary or assignee all
Insurance Contracts, and all exhibits, schedules and other attachments to such
contracts, as the same may be amended, supplemented or otherwise modified or
replaced from time to time.

2



--------------------------------------------------------------------------------



 



“Contract Documents” means all Instruments, Chattel Paper, letters of credit,
bonds, guarantees or similar documents evidencing, representing, arising from or
existing in respect of, relating to, securing or otherwise supporting the
payment of, the Contract Rights.
“Contract Rights” means (i) all (A) of any Grantor’s rights to payment under any
Contract or Contract Document and (B) payments due and to become due to any
Grantor under any Contract or Contract Document, in each case whether as
contractual obligations, damages or otherwise; (ii) all of any Grantor’s claims,
rights, powers, or privileges and remedies under any Contract or Contract
Document; and (iii) all of any Grantor’s rights under any Contract or Contract
Document to make determinations, to exercise any election (including, but not
limited to, election of remedies) or option or to give or receive any notice,
consent, waiver or approval together with full power and authority with respect
to any Contract or Contract Document to demand, receive, enforce or collect any
of the foregoing rights or any property which is the subject of any Contract or
Contract Document, to enforce or execute any checks, or other instruments or
orders, to file any claims and to take any action which, in the reasonable
opinion of the Secured Party, may be necessary or advisable in connection with
any of the foregoing.
“Document” means a bill of lading, dock warrant, dock receipt, warehouse receipt
or order for the delivery of goods, and also any other document which in the
regular course of business or financing is treated as adequately evidencing that
the person in possession of it is entitled to receive, hold and dispose of the
document and the goods it covers.
“Equipment” means any equipment now or hereafter owned or leased by any Grantor,
or in which any Grantor holds or acquires any other right, title or interest,
constituting “equipment” under the UCC, including, without limitation, all
surface or subsurface machinery, equipment, facilities, supplies, or other
tangible personal property, including tubing, rods, pumps, pumping units and
engines, pipe, pipelines, meters, apparatus, boilers, compressors, liquid
extractors, connectors, valves, fittings, power plants, poles, lines, cables,
wires, transformers, starters and controllers, machine shops, tools, machinery
and parts, storage yards and equipment stored therein, buildings and camps,
telegraph, telephone, and other communication systems, loading docks, loading
racks, and shipping facilities, and any manuals, instructions, blueprints,
computer software (including software that is imbedded in and part of the
equipment), and similar items which relate to the above, and any and all
additions, substitutions and replacements of any of the foregoing, wherever
located together with all improvements thereon and all attachments, components,
parts, equipment and accessories installed thereon or affixed thereto.
“Fixtures” means any fixtures now or hereafter owned or leased by any Grantor,
or in which any Grantor holds or acquires any other right, title or interest,
constituting “fixtures” under the UCC, including without limitation any and all
additions, substitutions and replacements of any of the foregoing, wherever
located together with all improvements thereon and all attachments, components,
parts, equipment and accessories installed thereon or affixed thereto.

3



--------------------------------------------------------------------------------



 



“General Intangibles” means all general intangibles now or hereafter owned by
any Grantor, or in which any Grantor holds or acquires any other right, title or
interest, constituting “general intangibles” or “payment intangibles” under the
UCC, including, but not limited to, all trademarks, trademark applications,
trademark registrations, tradenames, fictitious business names, business names,
company names, business identifiers, prints, labels, trade styles and service
marks (whether or not registered), trade dress, including logos and/or designs,
copyrights, patents, patent applications, goodwill of any Grantor’s business
symbolized by any of the foregoing, trade secrets, license rights, license
agreements, permits, franchises, and any rights to tax refunds to which any
Grantor is now or hereafter may be entitled.
“Instrument” means an “instrument” as defined in the UCC, including, without
limitation, any Negotiable Instrument, or any other writing which evidences a
right to the payment of money and is not itself a security agreement or lease
and is of a type which is in the ordinary course of business transferred by
delivery with any necessary endorsement or assignment (other than Instruments
constituting Chattel Paper).
“Insurance Contracts” means all contracts and policies of insurance and
re-insurance maintained or required to be maintained by or on behalf of any
Grantor under the Credit Documents.
“Interest Rate Contract” has the meaning set forth in the Credit Agreement.
“Inventory” means all of the inventory of any Grantor, or in which any Grantor
holds or acquires any right, title or interest, of every type or description,
now owned or hereafter acquired and wherever located, whether raw, in process or
finished, and all materials usable in processing the same and all documents of
title covering any inventory, including, without limitation, work in process,
materials used or consumed in any Grantor’s business, now owned or hereafter
acquired or manufactured by any Grantor and held for sale in the ordinary course
of its business, all present and future substitutions therefor, parts and
accessories thereof and all additions thereto, all Proceeds thereof and products
of such inventory in any form whatsoever, and any other item constituting
“inventory” under the UCC.
“Inventory Records” means all books, records, other similar property, and
General Intangibles at any time relating to Inventory.
“Investment Property” means “investment property” as defined in the UCC,
including, without limitation, all securities (whether certificated or
uncertificated), security entitlements, securities accounts, commodity
contracts, and commodity accounts.
“Negotiable Instrument” means a “negotiable instrument” as defined in the UCC.
“Proceeds” means all proceeds (as defined in the UCC) of any or all of the
Collateral, including without limitation (i) any and all proceeds of, all claims
for, and all rights of any Grantor to receive the return of any premiums for,
any insurance, indemnity, warranty or guaranty payable from time to time with
respect to any of the Collateral, (ii) any and all payments (in any form
whatsoever) made or due and payable from time to

4



--------------------------------------------------------------------------------



 



time in connection with any requisition, confiscation, condemnation, seizure or
forfeiture of all or any part of the Collateral by any Governmental Authority
(or any Person acting under color of any Governmental Authority), (iii) all
proceeds received or receivable when any or all of the Collateral is sold,
exchanged or otherwise disposed, whether voluntarily, involuntarily, in
foreclosure or otherwise, (iv) all claims of any Grantor for damages arising out
of, or for breach of or default under, any Collateral, (v) all rights of any
Grantor to terminate, amend, supplement, modify or waive performance under any
Contracts, to perform thereunder and to compel performance and otherwise
exercise all remedies thereunder, and (vi) any and all other amounts from time
to time paid or payable under or in connection with any of the Collateral.
“Secured Obligations” means all Obligations now or hereafter existing, including
any extensions, modifications, substitutions, amendments and renewals thereof,
whether for principal, interest, fees, expenses, indemnification, or otherwise.
“Security Agreement” means this Amended and Restated Security Agreement, as the
same may be modified, supplemented or amended from time to time in accordance
with its terms.
“UCC” shall mean the Uniform Commercial Code as the same may, from time to time,
be in effect in the State of Texas; provided, however, in the event that, by
reason of mandatory provisions of law, any or all of the attachment, perfection
or priority of the security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
Texas, the term “UCC” shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions hereof relating to such
attachment, perfection or priority and for purposes of definitions related to
such provisions.
     (b) All meanings to defined terms, unless otherwise indicated, are to be
equally applicable to both the singular and plural forms of the terms defined.
Article, Section, Schedule, and Exhibit references are to Articles and Sections
of and Schedules and Exhibits to this Security Agreement, unless otherwise
specified. All references to instruments, documents, contracts, and agreements
are references to such instruments, documents, contracts, and agreements as the
same may be amended, supplemented, and otherwise modified from time to time,
unless otherwise specified. The words “hereof”, “herein” and “hereunder” and
words of similar import when used in this Security Agreement shall refer to this
Security Agreement as a whole and not to any particular provision of this
Security Agreement. As used herein, the term “including” means “including,
without limitation”. Paragraph headings have been inserted in this Security
Agreement as a matter of convenience for reference only and it is agreed that
such paragraph headings are not a part of this Security Agreement and shall not
be used in the interpretation of any provision of this Security Agreement.
     Section 2. Assignment, Pledge and Grant of Security Interest.
     (a) As collateral security for the prompt and complete payment and
performance when due of all Secured Obligations, each Grantor hereby assigns,
pledges, and grants to the Secured Party for the benefit of the Beneficiaries a
lien on and continuing security interest in all

5



--------------------------------------------------------------------------------



 



of such Grantor’s right, title and interest in, to and under, all items
described in this Section 2, whether now owned or hereafter acquired by such
Grantor and wherever located and whether now owned or hereafter existing or
arising (collectively, the “Collateral”):

  (i)   all Contracts, all Contract Rights, Contract Documents and Accounts
associated with such Contracts and each and every document granting security to
such Grantor under any such Contract;     (ii)   all Accounts;     (iii)   all
Inventory;     (iv)   all Equipment;     (v)   all General Intangibles;     (vi)
  all Investment Property (other than (A) any Investment Property to the extent
pledged by a Grantor under the Amended and Restated Pledge Agreement dated as of
August 27, 2007 among the Borrower, certain Subsidiaries of the Borrower party
thereto from time to time, and the Secured Party, (B) the Equity Interest in Rio
Grande Pipeline Company owned by Navajo Southern, Inc., (C) the Equity Interest
in Plains JV owned by Plains Holdco, (D) the Equity Interest in UNEV JV owned by
UNEV Holdco, and (E) the Equity Interest in any Future JVs owned by Future
Holdcos);     (vii)   all Fixtures;     (viii)   all Cash Collateral;     (ix)  
any Legal Requirements now or hereafter held by such Grantor (except that any
Legal Requirement which would by its terms or under applicable law become void,
voidable, terminable or revocable by being subjected to the Lien of this
Security Agreement or in which a Lien is not permitted to be granted under
applicable law, is hereby excluded from such Lien to the extent necessary so as
to avoid such voidness, voidability, terminability or revocability);     (x)  
any right to receive a payment under any Interest Rate Contract in connection
with a termination thereof;     (xi)   (A) all policies of insurance and
Insurance Contracts, now or hereafter held by or on behalf of such Grantor,
including casualty and liability, business interruption, and any title
insurance, (B) all Proceeds of insurance, and (C) all rights, now or hereafter
held by such Grantor to any warranties of any manufacturer or contractor of any
other Person;

6



--------------------------------------------------------------------------------



 



  (xii)   any and all liens and security interests (together with the documents
evidencing such security interests) granted to such Grantor by an obligor to
secure such obligor’s obligations owing under any Instrument, Chattel Paper, or
Contract which is pledged hereunder or with respect to which a security interest
in such Grantor’s rights in such Instrument, Chattel Paper, or Contract is
granted hereunder;     (xiii)   any and all guaranties given by any Person for
the benefit of such Grantor which guarantees the obligations of an obligor under
any Instrument, Chattel Paper or Contract, which are pledged hereunder;    
(xiv)   without limiting the generality of the foregoing, all other personal
property, goods, Instruments, Chattel Paper, Documents, Fixtures, credits,
claims, demands and assets of such Grantor whether now existing or hereafter
acquired from time to time; and     (xv)   any and all additions, accessions and
improvements to, all substitutions and replacements for and all products and
Proceeds of or derived from all of the items described above in this Section 2.

     (b) Notwithstanding anything contained herein to the contrary, it is the
intention of each Grantor, the Secured Party and the other Beneficiaries that
the amount of the Secured Obligation secured by each Grantor’s interests in any
of its Property shall be in, but not in excess of, the maximum amount permitted
by fraudulent conveyance, fraudulent transfer and other similar law, rule or
regulation of any Governmental Authority applicable to such Grantor.
Accordingly, notwithstanding anything to the contrary contained in this Security
Agreement or in any other agreement or instrument executed in connection with
the payment of any of the Secured Obligations, the amount of the Secured
Obligations secured by each Grantor’s interests in any of its Property pursuant
to this Security Agreement shall be limited to an aggregate amount equal to the
largest amount that would not render such Grantor’s obligations hereunder or the
liens and security interest granted to the Secured Party hereunder subject to
avoidance under Section 548 of the United States Bankruptcy Code or any
comparable provision of any other applicable law.
     Section 3. Representations and Warranties. Each Grantor hereby represents
and warrants the following to the Secured Party and the other Beneficiaries:
     (a) Records. Such Grantor’s sole jurisdiction of formation and type of
organization are as set forth in Schedule 1 attached hereto. Other than for
Accounts which individually or in the aggregate do not exceed $500,000, none of
the Accounts is evidenced by a promissory note or other instrument.
     (b) Other Liens. Such Grantor is, and will be the record, legal, and
beneficial owner of all of the Collateral pledged by such Grantor free and clear
of any Lien, except for the Permitted Liens. No effective financing statement or
other instrument similar in effect covering all or any part of the Collateral
is, or will be, on file in any recording office, except such as may

7



--------------------------------------------------------------------------------



 



be filed in connection with this Security Agreement or in connection with other
Permitted Liens or for which satisfactory releases have been received by the
Secured Party.
     (c) Lien Priority and Perfection.
          (i) Subject only to Permitted Liens, this Security Agreement creates
valid and continuing security interests in the Collateral, securing the payment
and performance of all the Secured Obligations. Upon the filing of financing
statements with the jurisdiction listed in Schedule 1, the security interests
granted to the Secured Party hereunder will constitute valid first-priority
perfected security interests in all Collateral with respect to which a security
interest can be perfected by the filing of a financing statement, subject only
to Permitted Liens.
          (ii) No consent of any other Person and no authorization, approval, or
other action by, and no notice to or filing with any Governmental Authority is
required (A) for the grant by such Grantor of the pledge, assignment, and
security interest granted hereby or for the execution, delivery, or performance
of this Security Agreement by such Grantor, (B) for the validity, perfection, or
maintenance of the pledge, assignment, lien, and security interest created
hereby (including the first-priority (subject to Permitted Liens) nature
thereof), except for security interests that cannot be perfected by filing under
the UCC, or (C) for the exercise by the Secured Party of the rights provided for
in this Security Agreement or the remedies in respect of the Collateral pursuant
to this Security Agreement, except (1) those consents to assignment of licenses,
permits, approvals, and other rights that are as a matter of law not assignable,
(2) those consents, approvals, authorizations, actions, notices or filings which
have been duly obtained or made and, in the case of the maintenance of
perfection, the filing of continuation statements under the UCC, and (3) those
filings and actions described in Section 3(c)(i).
     (d) Tax Identification Number and Organizational Number. The federal tax
identification number of such Grantor and the organizational number (if any) of
such Grantor are as set forth in Schedule 1.
     (e) Tradenames; Prior Names. Except as set forth on Schedule 1, such
Grantor has not conducted business under any name other than its current name
during the five years immediately prior to the date of this Security Agreement.
     Section 4. Covenants.
     (a) Further Assurances.
          (i) Each Grantor agrees that from time to time, at its expense, such
Grantor shall promptly execute and deliver all instruments and documents, and
take all action, that may be reasonably necessary or desirable, or that the
Secured Party may reasonably request, in order to perfect and protect any
pledge, assignment, or security interest granted or intended to be granted
hereby or to enable the Secured Party to exercise and enforce its rights and
remedies hereunder with respect to any Collateral. Without limiting the
generality of the foregoing, each Grantor (A) at the request of Secured Party,
shall execute such instruments, endorsements or notices, as may be reasonably
necessary or desirable or as the Secured Party may reasonably request, in order
to perfect and preserve the assignments and security interests granted or
purported to be granted hereby, (B) shall, if any Collateral shall be evidenced
by a promissory

8



--------------------------------------------------------------------------------



 



note or other Instrument or Chattel Paper and such promissory note, Instrument
or Chattel Paper shall, individually or in the aggregate, exceed $500,000,
deliver and pledge to the Secured Party hereunder such note or Instrument or
Chattel Paper duly endorsed and accompanied by duly executed instruments of
transfer or assignment, all in form and substance satisfactory to the Secured
Party, and (C) authorizes the Secured Party to file any financing statements,
amendments or continuations without the signature of such Grantor to the extent
permitted by applicable law in order to perfect or maintain the perfection of
any security interest granted under this Security Agreement (including, without
limitation, financing statements using an “all assets” or “all personal
property” collateral description). Notwithstanding anything in this Security
Agreement to the contrary, the Grantor shall not be required to take any action
with respect to the perfection of the security interest in any Cash Collateral
which is not then held by a Lender or the Borrower or a Subsidiary of the
Borrower.
          (ii) Following written request by the Secured Party, each Grantor
shall pay all filing, registration and recording fees and all refiling,
re-registration and re-recording fees, and all other reasonable expenses
incident to the execution and acknowledgment of this Security Agreement, any
assurance, and all federal, state, county and municipal stamp taxes and other
taxes, duties, imports, assessments and charges arising out of or in connection
with the execution and delivery of this Security Agreement, any agreement
supplemental hereto, any financing statements, and any instruments of further
assurance.
          (iii) Each Grantor shall promptly provide to the Secured Party all
information and evidence the Secured Party may reasonably request concerning the
Collateral to enable the Secured Party to enforce the provisions of this
Security Agreement.
     Section 5. Change of Name; State of Formation. Each Grantor shall give the
Secured Party at least 30 days’ prior written notice before it (i) in the case
of any Grantor that is not a “registered organization” (as such term is defined
in Section 9-102 of the UCC), changes the location of its principal place of
business and chief executive office, (ii) changes the location of its
jurisdiction of formation or organization, (iii) changes the location of the
original copies of any Chattel Paper evidencing Accounts if such Chattel Paper,
individually or in the aggregate, exceeds $500,000, or (iv) changes its name or
uses a trade name other than its current name used on the date hereof. Other
than as permitted by Section 6.09 of the Credit Agreement or as permitted in the
preceding sentence, no Grantor shall amend, supplement, modify or restate its
articles or certificate of incorporation, bylaws, limited liability company
agreements, or other equivalent organizational documents, without the prior
written consent of the Secured Party.
     (a) Right of Inspection. Each Grantor shall hold and preserve, at its own
cost and expense reasonably satisfactory and complete records of the Collateral,
including, but not limited to, Instruments, Chattel Paper, Contracts, and
records with respect to the Accounts, and will permit representatives of the
Secured Party, upon reasonable advance notice, at any time during normal
business hours to inspect and copy them. Upon the occurrence and during the
continuation of any Event of Default, at the Secured Party’s request, each
Grantor shall promptly deliver copies of any and all such records to the Secured
Party.
     (b) Liability Under Contracts and Accounts. Notwithstanding anything in
this Security Agreement to the contrary, (i) the execution of this Security
Agreement shall not release

9



--------------------------------------------------------------------------------



 



any Grantor from its obligations and duties under any of the Contract Documents,
or any other contract or instrument which are part of the Collateral and
Accounts included in the Collateral, (ii) the exercise by the Secured Party of
any of its rights hereunder shall not release any Grantor from any of its duties
or obligations under any Contract Documents, or any other Contract or Instrument
which are part of the Collateral and Accounts included in the Collateral, and
(iii) the Secured Party shall not have any obligation or liability under any
Contract Documents, or any other contract or instrument which are part of the
Collateral and Accounts included in the Collateral by reason of the execution
and delivery of this Security Agreement, nor shall the Secured Party be
obligated to perform any of the obligations or duties of any Grantor thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder.
     (c) Transfer of Certain Collateral; Release of Certain Security Interest.
Each Grantor agrees that it shall not sell, assign, or otherwise dispose of any
Collateral, except as otherwise permitted under the Credit Agreement. The
Secured Party shall promptly, at the Grantors’ expense, execute and deliver all
further instruments and documents, and take all further action that a Grantor
may reasonably request in order to release its security interest in any
Collateral which is disposed of in accordance with the terms of the Credit
Agreement.
     (d) Accounts. Each Grantor agrees that it will use commercially reasonable
efforts to ensure that each Account (i) is and will be, in all material
respects, the genuine, legal, valid, and binding obligations of the account
debtor in respect thereof, representing an unsatisfied obligation of such
account debtor, (ii) is and will be, in all material respects, enforceable in
accordance with its terms, is not and will not be subject to any setoffs,
defenses, taxes, counterclaims, except in the ordinary course of business,
(iii) is and will be, in all material respects, in compliance with all
applicable laws, whether federal, state, local or foreign, and (iv) if evidenced
by Chattel Paper, will not require the consent of the account debtor in respect
thereof in connection with its assignment hereunder.
     (e) Negotiable Instrument. If any Grantor shall at any time hold or acquire
any Negotiable Instruments, including promissory notes, and such Negotiable
Instruments, individually or in the aggregate, exceed $500,000, then such
Grantor shall forthwith endorse, assign and deliver the same to the Secured
Party, accompanied by such instruments of transfer or assignment duly executed
in blank as the Secured Party may from time to time reasonably request.
     (f) Other Covenants of Grantor. Each Grantor agrees that (i) any action or
proceeding to enforce this Security Agreement may be taken by the Secured Party
either in such Grantor’s name or in the Secured Party’s name, as the Secured
Party may deem necessary, and (ii) such Grantor will, until the indefeasible
payment in full in cash of the Secured Obligations (including all Letter of
Credit Obligations), the termination or expiration of all Letters of Credit and
the termination of all obligations of the Issuing Banks and the Banks in respect
of Letters of Credit, the termination of all Interest Rate Contracts and the
termination of all obligations of the Banks in respect of Interest Rate
Contracts, and the termination or expiration of the Commitments, warrant and
defend its title to the Collateral and the interest of the Secured Party in the
Collateral against any claim or demand of any Persons (other than Permitted
Liens) which could reasonably be expected to materially adversely affect such
Grantor’s title to, or the Secured Party’s right or interest in, such
Collateral.

10



--------------------------------------------------------------------------------



 



     Section 6. Termination of Security Interest. Upon the indefeasible payment
in full in cash of the Secured Obligations (including all Letter of Credit
Obligations), the termination or expiration of all Letters of Credit and the
termination of all obligations of the Issuing Banks and the Banks in respect of
Letters of Credit, the termination of all Interest Rate Contracts and the
termination of all obligations of the Banks in respect of Interest Rate
Contracts, and the termination or expiration of the Commitments, the security
interest granted hereby shall terminate and all rights to the Collateral shall
revert to the applicable Grantor to the extent such Collateral shall not have
been sold or otherwise applied pursuant to the terms hereof. Upon any such
termination, the Secured Party will promptly, at the Grantors’ expense, execute
and deliver to the applicable Grantor such documents (including, without
limitation, UCC-3 termination statements) as such Grantor shall reasonably
request to evidence such termination.
     Section 7. Reinstatement. If, at any time after payment in full of all
Secured Obligations and termination of the Secured Party’s security interest,
any payments on the Secured Obligations previously made must be disgorged by the
Secured Party for any reason whatsoever, including, without limitation, the
insolvency, bankruptcy or reorganization of any Grantor or any other Person,
this Security Agreement and the Secured Party’s security interests herein shall
be reinstated as to all disgorged payments as though such payments had not been
made, and each Grantor shall sign and deliver to the Secured Party all
documents, and shall do such other acts and things, as may be reasonably
necessary to reinstate and perfect the Secured Party’s security interest (other
than the Secured Party’s security interest in Cash Collateral that is held by a
Person other than a Lender, the Borrower or any Subsidiary of the Borrower).
EACH GRANTOR SHALL DEFEND AND INDEMNIFY EACH BENEFICIARY FROM AND AGAINST ANY
CLAIM, DAMAGE, LOSS, LIABILITY, COST OR EXPENSE UNDER THIS SECTION 7 (INCLUDING
REASONABLE ATTORNEYS’ FEES AND EXPENSES) IN THE DEFENSE OF ANY SUCH ACTION OR
SUIT INCLUDING SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST, OR EXPENSE ARISING AS
A RESULT OF THE INDEMNIFIED BENEFICIARY’S OWN NEGLIGENCE BUT EXCLUDING SUCH
CLAIM, DAMAGE, LOSS, LIABILITY, COST, OR EXPENSE THAT IS FOUND IN A FINAL,
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
FROM SUCH INDEMNIFIED BENEFICIARY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
     Section 8. Remedies upon Event of Default.
     (a) If any Event of Default has occurred and is continuing, the Secured
Party may (and shall at the written request of the Majority Banks), (i) proceed
to protect and enforce the rights vested in it by this Security Agreement or
otherwise available to it, including but not limited to, the right to cause all
revenues and other moneys pledged hereby as Collateral to be paid directly to
it, and to enforce its rights hereunder to such payments and all other rights
hereunder by such appropriate judicial proceedings as it shall deem most
effective to protect and enforce any of such rights, either at law or in equity
or otherwise, whether for specific enforcement of any covenant or agreement
contained in any of the Contract Documents, or in aid of the exercise of any
power therein or herein granted, or for any foreclosure hereunder and sale under
a judgment or decree in any judicial proceeding, or to enforce any other legal
or equitable right vested in it by this Security Agreement or by law; (ii) cause
any action at law or suit in equity or other proceeding to be instituted and
prosecuted and enforce any rights hereunder or

11



--------------------------------------------------------------------------------



 



included in the Collateral, subject to the provisions and requirements thereof;
(iii) sell or otherwise dispose of any or all of the Collateral or cause the
Collateral to be sold or otherwise disposed of in one or more sales or
transactions, at such prices and in such manner as may be commercially
reasonable, and for cash or on credit or for future delivery, without assumption
of any credit risk, at public or private sale, without demand of performance or
notice of intention to sell or of time or place of sale (except such notice as
is required by applicable statute and cannot be waived), it being agreed that
the Secured Party may be a purchaser on behalf of the Beneficiaries or on its
own behalf at any such sale and that the Secured Party, any other Beneficiary,
or any other Person who may be a bona fide purchaser for value and without
notice of any claims of any or all of the Collateral so sold shall thereafter
hold the same absolutely free from any claim or right of whatsoever kind,
including any equity of redemption of any Grantor, any such demand, notice or
right and equity being hereby expressly waived and released to the extent
permitted by law; (iv) incur reasonable expenses, including reasonable
attorneys’ fees, reasonable consultants’ fees, and other costs appropriate to
the exercise of any right or power under this Security Agreement; (v) perform
any obligation of any Grantor hereunder and make payments, purchase, contest or
compromise any encumbrance, charge or lien, and pay taxes and expenses, without,
however, any obligation to do so; (vi) in connection with any acceleration and
foreclosure, take possession of the Collateral and render it usable and repair
and renovate the same, without, however, any obligation to do so, and enter upon
any location where the Collateral may be located for that purpose, control,
manage, operate, rent and lease the Collateral, collect all rents and income
from the Collateral and apply the same to reimburse the Beneficiaries for any
cost or expenses incurred hereunder or under any of the Credit Documents and to
the payment or performance of any Grantor’s obligations hereunder or under any
of the Credit Documents, and apply the balance to the other Secured Obligations
and any remaining excess balance to whomsoever is legally entitled thereto;
(vii) secure the appointment of a receiver for the Collateral or any part
thereof; (viii) require any Grantor to, and each Grantor hereby agrees that it
will at its expense and upon request of the Secured Party forthwith, assemble
all or part of the Collateral as directed by the Secured Party and make it
available to the Secured Party at a place to be designated by the Secured Party
which is reasonably convenient to both parties; (ix) exercise any other or
additional rights or remedies granted to a secured party under the UCC; or
(x) occupy any premises owned or leased by any Grantor where the Collateral or
any part thereof is assembled for a reasonable period in order to effectuate its
rights and remedies hereunder or under law, without obligation to any Grantor in
respect of such occupation. If, pursuant to applicable law, prior notice of sale
of the Collateral under this Section is required to be given to any Grantor,
each Grantor hereby acknowledges that the minimum time required by such
applicable law, or if no minimum time is specified, 10 days, shall be deemed a
reasonable notice period. The Secured Party shall not be obligated to make any
sale of Collateral regardless of notice of sale having been given. The Secured
Party may adjourn any public or private sale from time to time by announcement
at the time and place fixed therefor, and such sale may, without further notice,
be made at the time and place to which it was so adjourned.
     (b) All reasonable costs and expenses (including reasonable attorneys’ fees
and expenses) incurred by the Secured Party in connection with any suit or
proceeding in connection with the performance by the Secured Party of any of the
agreements contained in any of the Contract Documents, or in connection with any
exercise of its rights or remedies hereunder, pursuant to the terms of this
Security Agreement, shall constitute additional indebtedness secured

12



--------------------------------------------------------------------------------



 



by this Security Agreement and shall be paid on demand by the Grantors to the
Secured Party on behalf of the Beneficiaries.
     Section 9. Remedies Cumulative; Delay Not Waiver.
     (a) No right, power or remedy herein conferred upon or reserved to the
Secured Party is intended to be exclusive of any other right, power or remedy
and every such right, power and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right, power and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or otherwise shall not
prevent the concurrent assertion or employment of any other appropriate right or
remedy. Resort to any or all security now or hereafter held by the Secured Party
may be taken concurrently or successively and in one or several consolidated or
independent judicial actions or lawfully taken nonjudicial proceedings, or both.
     (b) No delay or omission of the Secured Party to exercise any right or
power accruing upon the occurrence and during the continuance of any Event of
Default as aforesaid shall impair any such right or power or shall be construed
to be a waiver of any such Event of Default or an acquiescence therein; and
every power and remedy given by this Security Agreement may be exercised from
time to time, and as often as shall be deemed expedient, by the Secured Party.
     Section 10. Contract Rights. Upon the occurrence and during the continuance
of an Event of Default, the Secured Party may exercise any of the Contract
Rights and remedies of any Grantor under or in connection with the Instruments,
Chattel Paper, or Contracts which represent Accounts, the General Intangibles,
or which otherwise relate to the Collateral, including, without limitation, any
rights of any Grantor to demand or otherwise require payment of any amount
under, or performance of any provisions of, the Instruments, Chattel Paper, or
Contracts which represent Accounts, or the General Intangibles.
     Section 11. Accounts.
     (a) Upon the occurrence and during the continuance of an Event of Default,
the Secured Party may, or may direct any Grantor to, take any action reasonably
necessary or advisable to enforce collection of the Accounts, including, without
limitation, notifying the account debtors or obligors under any Accounts of the
assignment of such Accounts to the Secured Party and directing such account
debtors or obligors to make payment of all amounts due or to become due directly
to the Secured Party. Upon such notification and direction, and at the expense
of the Grantors, the Secured Party may enforce collection of any such Accounts,
and adjust, settle, or compromise the amount or payment thereof in the same
manner and to the same extent as any Grantor might have done.
     (b) Upon the occurrence and during the continuance of an Event of Default,
and upon receipt by any Grantor of written notice from the Secured Party that an
Event of Default has occurred and is continuing, all amounts and proceeds
(including instruments) received by such Grantor in respect of the Accounts
shall be received in trust for the benefit of the Secured Party hereunder, shall
be segregated from other funds of such Grantor, and shall promptly be paid over
to the Secured Party in the same form as so received (with any necessary
indorsement) to be held

13



--------------------------------------------------------------------------------



 



as Collateral. Following receipt of such notice and prior to the waiver or cure
of the applicable Event of Default, no Grantor shall adjust, settle, or
compromise the amount or payment of any Account, nor release wholly or partly
any account debtor or obligor thereof, nor allow any credit or discount thereon.
     Section 12. Application of Collateral. The proceeds of any sale, or other
realization (other than that received from a sale or other realization permitted
by the Credit Agreement) upon all or any part of the Collateral pledged by any
Grantor shall be applied by the Secured Party as set forth in Section 7.06 of
the Credit Agreement.
     Section 13. Secured Party as Attorney-in-Fact for Grantor. Each Grantor
hereby constitutes and irrevocably appoints the Secured Party, acting for and on
behalf of itself and the Beneficiaries and each successor or assign of the
Secured Party and the Beneficiaries, the true and lawful attorney-in-fact of
such Grantor, with full power and authority in the place and stead of such
Grantor and in the name of such Grantor, the Secured Party or otherwise to take
any action and execute any instrument at the written direction of the
Beneficiaries and enforce all rights, interests and remedies of such Grantor
with respect to the Collateral, including the right:
     (a) to ask, require, demand, receive and give acquittance for any and all
moneys and claims for moneys due and to become due under or arising out of the
any of the other Collateral, including without limitation, any Insurance
Contracts;
     (b) to elect remedies thereunder and to endorse any checks or other
instruments or orders in connection therewith;
     (c) to file any claims or take any action or institute any proceedings in
connection therewith which the Secured Party may deem to be reasonably necessary
or advisable;
     (d) to pay, settle or compromise all bills and claims which may be or
become liens or security interests against any or all of the Collateral, or any
part thereof, unless a bond or other security satisfactory to the Secured Party
has been provided; and
     (e) upon foreclosure, to do any and every act which any Grantor may do on
its behalf with respect to the Collateral or any part thereof and to exercise
any or all of such Grantor’s rights and remedies under any or all of the
Collateral;
provided, however, that the Secured Party shall not exercise any such rights
except upon the occurrence and continuation of an Event of Default. This power
of attorney is a power coupled with an interest and shall be irrevocable.
     Section 14. Secured Party May Perform. The Secured Party may from
time-to-time perform any act which any Grantor has agreed hereunder to perform
and which such Grantor shall fail to promptly perform after being requested in
writing to so perform (it being understood that no such request need be given
after the occurrence and during the continuance of any Event of Default and
after notice thereof by the Secured Party to any Grantor) and the Secured Party
may from time-to-time take any other action which the Secured Party deems
reasonably necessary for the maintenance, preservation or protection of any of
the Collateral or of its

14



--------------------------------------------------------------------------------



 



security interest therein, and the reasonable expenses of the Secured Party
incurred in connection therewith shall be part of the Secured Obligations and
shall be secured hereby.
     Section 15. Secured Party Has No Duty. The powers conferred on the Secured
Party hereunder are solely to protect its interest in the Collateral and shall
not impose any duty on it to exercise any such powers. Except for reasonable
care of any Collateral in its possession and the accounting for moneys actually
received by it hereunder, the Secured Party shall have no duty as to any
Collateral or responsibility for taking any necessary steps to preserve rights
against prior parties or any other rights pertaining to any Collateral.
     Section 16. Reasonable Care. The Secured Party shall be deemed to have
exercised reasonable care in the custody and preservation of the Collateral in
its possession if the Collateral is accorded treatment substantially equal to
that which the Secured Party accords its own Property.
     Section 17. Payments Held in Trust. After the occurrence and during the
continuance of an Event of Default, all payments received by any Grantor under
or in connection with any Collateral shall be received in trust for the benefit
of the Secured Party, and shall be segregated from other funds of such Grantor
and shall be forthwith paid over to the Secured Party in the same form as
received (with any necessary endorsement).
     Section 18. Miscellaneous.
     (a) Expenses. Each Grantor will upon demand pay to the Secured Party for
its benefit and the benefit of the Beneficiaries the amount of any reasonable
out-of-pocket expenses, including the reasonable fees and disbursements of its
counsel and of any experts, which the Secured Party and the Beneficiaries may
incur in connection with (i) the custody, preservation, use, or operation of, or
the sale, collection, or other realization of, any of the Collateral, (ii) the
exercise or enforcement of any of the rights of the Secured Party or any
Beneficiary hereunder, and (iii) the failure by any Grantor to perform or
observe any of the provisions hereof.
     (b) Amendments; Etc. No amendment or waiver of any provision of this
Security Agreement nor consent to any departure by any Grantor herefrom shall be
effective unless the same shall be in writing and authenticated by the affected
Grantor, the Secured Party and either, as required by the Credit Agreement, the
Majority Banks or all of the Banks, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.
     (c) Addresses for Notices. All notices and other communications provided
for hereunder shall be made in the manner and to the addresses set forth in the
Credit Agreement or on the signature page hereto.
     (d) Continuing Security Interest; Transfer of Interest. This Security
Agreement shall create a continuing security interest in the Collateral and,
unless expressly released by the Secured Party, shall (a) remain in full force
and effect until the indefeasible payment in full in cash of the Secured
Obligations (including all Letter of Credit Obligations), the termination or
expiration of all Letters of Credit and the termination of all obligations of
the Issuing Banks and the Banks in respect of Letters of Credit, the termination
of all Interest Rate Contracts and the

15



--------------------------------------------------------------------------------



 



termination of all obligations of the Banks in respect of Interest Rate
Contracts, and the termination or expiration of the Commitments, (b) be binding
upon each Grantor and its successors, tranferees and assigns, and (c) inure,
together with the rights and remedies of the Secured Party hereunder, to the
benefit of and be binding upon, the Secured Party, the Issuing Banks, and the
Banks and their respective successors, transferees, and assigns, and to the
benefit of and be binding upon, the Swap Counterparties, and each of their
respective successors, transferees, and assigns to the extent such successors,
transferees, and assigns of a Swap Counterparty is a Bank or an Affiliate of a
Bank. Without limiting the generality of the foregoing clause, when any Bank
assigns or otherwise transfers any interest held by it under the Credit
Agreement or other Credit Document to any other Person pursuant to the terms of
the Credit Agreement or such other Credit Document, that other Person shall
thereupon become vested with all the benefits held by such Bank under this
Security Agreement.
     (e) Severability. Wherever possible each provision of this Security
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Security Agreement shall be
prohibited by or invalid under such law, such provision shall be ineffective to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Security Agreement.
     (f) Choice of Law. This Security Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Texas, except
to the extent that the validity or perfection of the security interests
hereunder, or remedies hereunder, in respect of any particular Collateral are
governed by the laws of a jurisdiction other than the state of Texas.
     (g) Counterparts. The parties may execute this Security Agreement in any
number of duplicate originals, each of which constitutes an original, and all of
which, collectively, constitute only one agreement. The parties may execute this
Security Agreement in counterparts, each of which constitutes an original, and
all of which, collectively, constitute only one agreement. Delivery of an
executed counterpart signature page by facsimile is as effective as executing
and delivering this Security Agreement in the presence of the other parties to
this Security Agreement. In proving this Security Agreement, a party must
produce or account only for the executed counterpart of the party to be charged.
     (h) Headings. Paragraph headings have been inserted in this Security
Agreement as a matter of convenience for reference only and it is agreed that
such paragraph headings are not a part of this Security Agreement and shall not
be used in the interpretation of any provision of this Security Agreement.
     (i) Conflicts. In the event of any explicit or implicit conflict between
any provision of this Security Agreement and any provision of the Credit
Agreement, the terms of the Credit Agreement shall be controlling.
     (j) Additional Grantors. Pursuant to Section 5.10 of the Credit Agreement,
each Subsidiary of the Borrower (other than a Restricted Subsidiary) that was
not in existence on the date of the Credit Agreement is required to enter into
this Security Agreement as a Grantor upon becoming a Subsidiary of the Borrower.
Upon execution and delivery after the date hereof by the Secured Party and such
Subsidiary of an instrument in the form of Annex 1, such Subsidiary

16



--------------------------------------------------------------------------------



 



shall become a Grantor hereunder with the same force and effect as if originally
named as a Grantor herein. The execution and delivery of any instrument adding
an additional Grantor as a party to this Security Agreement shall not require
the consent of any other Grantor hereunder. The rights and obligations of each
Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Grantor as a party to this Security Agreement.
     (k) Amendment and Restatement; Confirmation of Liens. This Security
Agreement is an amendment and restatement of the Existing Security Agreement and
supersedes the Existing Security Agreement in its entirety; provided, however,
that (i) the execution and delivery of this Security Agreement shall not effect
a novation of the Existing Security Agreement but shall be, to the fullest
extent applicable, in modification, renewal, confirmation and extension of the
Existing Security Agreement, and (ii) the Liens, security interests and other
interests in the collateral as described in the Existing Security Agreement (the
“Original Collateral”) granted under the Existing Security Agreement are and
shall remain legal, valid, binding and enforceable with regard to such Original
Collateral. Each Grantor party to the Existing Security Agreement hereby
acknowledges and confirms the continuing existence and effectiveness of such
Liens, security interests and other interests in the Original Collateral granted
under the Existing Security Agreement, and further agrees that the execution and
delivery of this Security Agreement and the other Credit Documents shall not in
any way release, diminish, impair, reduce or otherwise affect such Liens,
security interests and other interests in the Original Collateral granted under
the Existing Security Agreement.
     (l) Entire Agreement. THIS SECURITY AGREEMENT AND THE OTHER CREDIT
DOCUMENTS, AS DEFINED IN THE CREDIT AGREEMENT REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
     THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.
[SIGNATURE PAGES FOLLOW]

17



--------------------------------------------------------------------------------



 



     The parties hereto have caused this Security Agreement to be duly executed
as of the date first above written.

         
GRANTORS:
  HOLLY ENERGY PARTNERS — OPERATING, L.P., a Delaware limited partnership    

                  By:   HEP Logistics GP, L.L.C., a Delaware limited liability
company, its General Partner             By:   Holly Energy Partners, L.P., a
Delaware limited partnership, its Managing Member               By:   HEP
Logistics Holdings, L.P., a Delaware limited partnership, its General Partner  
          By:   Holly Logistic Services, L.L.C., a Delaware limited liability
company, its General Partner             By:           Stephen D. Wise       
Treasurer     

[Signature pages continue.]
Signature page to Amended and Restated Security Agreement

 



--------------------------------------------------------------------------------



 



            HEP PIPELINE GP, L.L.C., a Delaware limited
          liability company


HEP REFINING GP, L.L.C., a Delaware limited
          liability company

HEP MOUNTAIN HOME, L.L.C., a Delaware
          limited liability company

HEP PIPELINE, L.L.C., a Delaware limited
          liability company

HEP REFINING, L.L.C., a Delaware limited
          liability company

HEP WOODS CROSS, L.L.C., a Delaware
          limited liability company


Each by: Holly Energy Partners — Operating, L.P.,
                a Delaware limited partnership and its Sole
                Member
   

            By:   HEP Logistics GP, L.L.C., a Delaware limited liability
company, its General Partner             By:   Holly Energy Partners, L.P., a
Delaware limited partnership, its Managing Member             By:   HEP
Logistics Holdings, L.P., a Delaware limited partnership, its General Partner  
          By:   Holly Logistic Services, L.L.C., a Delaware limited liability
company, its General Partner    

            By:           Stephen D. Wise        Treasurer     

[Signature pages continue.]
Signature page to Amended and Restated Security Agreement

 



--------------------------------------------------------------------------------



 



            HEP NAVAJO SOUTHERN, L.P., a Delaware limited partnership

HEP PIPELINE ASSETS, LIMITED PARTNERSHIP,
a Delaware limited partnership

HEP FIN-TEX/TRUST-RIVER, L.P., a Texas limited partnership


Each by: HEP Pipeline GP, L.L.C., a Delaware limited
liability company and its General Partner
      By:   Holly Energy Partners — Operating, L.P., a Delaware limited
partnership and its Sole Member             By:   HEP Logistics GP, L.L.C., a
Delaware limited liability company, its General Partner             By:   Holly
Energy Partners, L.P., a Delaware limited partnership, its Managing Member      
      By:   HEP Logistics Holdings, L.P., a Delaware limited partnership, its
General Partner             By:   Holly Logistic Services, L.L.C., a Delaware
limited liability company, its General Partner    

            By:           Stephen D. Wise        Treasurer     

[Signature pages continue.]
Signature page to Amended and Restated Security Agreement

 



--------------------------------------------------------------------------------



 



            HEP REFINING ASSETS, L.P., a Delaware limited
          partnership
      By:   HEP Refining GP, L.L.C., a Delaware limited liability company and
its General Partner           By:   Holly Energy Partners - Operating, L.P., a
Delaware limited partnership and its Sole Member             By:   HEP Logistics
GP, L.L.C., a Delaware limited liability company, its General Partner          
  By:   Holly Energy Partners, L.P., a Delaware limited partnership, its
Managing Member             By:   HEP Logistics Holdings, L.P., a Delaware
limited partnership, its General Partner             By:   Holly Logistic
Services, L.L.C., a Delaware limited liability company, its General Partner    

            By:           Stephen D. Wise        Treasurer     

[Signature pages continue.]
Signature page to Amended and Restated Security Agreement

 



--------------------------------------------------------------------------------



 



            HOLLY ENERGY FINANCE CORP.,
          a Delaware corporation
      By:           Matthew P. Clifton        President and Chief Executive
Officer     

[Signature pages continue.]
Signature page to Amended and Restated Security Agreement

 



--------------------------------------------------------------------------------



 



            HEP LOGISTICS GP, L.L.C., a Delaware limited
          liability company
      By:   Holly Energy Partners, L.P., a Delaware limited partnership, its
Managing Member           By:   HEP Logistics Holdings, L.P., a Delaware limited
partnership, its General Partner             By:   Holly Logistic Services,
L.L.C., a Delaware limited liability company, its General Partner    

            By:           Stephen D. Wise        Treasurer     

[Signature pages continue.]
Signature page to Amended and Restated Security Agreement

 



--------------------------------------------------------------------------------



 



            HOLLY ENERGY PARTNERS, L.P., a Delaware
          limited partnership
      By:   HEP Logistics Holdings, L.P., a Delaware limited partnership, its
General Partner             By:   Holly Logistic Services, L.L.C., a Delaware
limited liability company, its General Partner    

            By:           Stephen D. Wise        Treasurer     

[Signature pages continue.]
Signature page to Amended and Restated Security Agreement

 



--------------------------------------------------------------------------------



 



         
SECURED PARTY:
  UNION BANK OF CALIFORNIA, N.A., as Secured Party for the ratable benefit of
the Beneficiaries    

                  By:           Sean Murphy        Vice President     

Signature page to Amended and Restated Security Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
to Security Agreement

     
Grantor:
  Holly Energy Partners - Operating, L.P.
 
   
Jurisdiction of Formation / Filing:
  Delaware
 
   
Type of Organization:
  limited partnership
 
   
Organizational Number:
  3743527
 
   
Federal Tax Identification Number:
  51-0504696
 
   
Prior Names:
  HEP Operating Company, L.P.
 
   
 
   
Grantor:
  HEP Pipeline GP, L.L.C.
 
   
Jurisdiction of Formation / Filing:
  Delaware
 
   
Type of Organization:
  limited liability company
 
   
Organizational Number:
  3814279
 
   
Federal Tax Identification Number:
  72-1583767
 
   
Prior Names:
  None
 
   
 
   
Grantor:
  HEP Refining GP, L.L.C.
 
   
Jurisdiction of Formation / Filing:
  Delaware
 
   
Type of Organization:
  limited liability company
 
   
Organizational Number:
  3814280
 
   
Federal Tax Identification Number:
  71-0968297
 
   
Prior Names:
  None

Schedule 1 to Amended and Restated Security Agreement
Page 1

 



--------------------------------------------------------------------------------



 



     
Grantor:
  HEP Mountain Home, L.L.C.
 
   
Jurisdiction of Formation / Filing:
  Delaware
 
   
Type of Organization:
  limited liability company
 
   
Organizational Number:
  3814277
 
   
Federal Tax Identification Number:
  71-0968300
 
   
Prior Names:
  None
 
   
 
   
Grantor:
  HEP Pipeline, L.L.C.
 
   
Jurisdiction of Formation / Filing:
  Delaware
 
   
Type of Organization:
  limited liability company
 
   
Organizational Number:
  3814278
 
   
Federal Tax Identification Number:
  71-0968296
 
   
Prior Names:
  None
 
   
 
   
Grantor:
  HEP Refining, L.L.C.
 
   
Jurisdiction of Formation / Filing:
  Delaware
 
   
Type of Organization:
  limited liability company
 
   
Organizational Number:
  3815183
 
   
Federal Tax Identification Number:
  71-0968299
 
   
Prior Names:
  None

Schedule 1 to Amended and Restated Security Agreement
Page 2

 



--------------------------------------------------------------------------------



 



     
Grantor:
  HEP Woods Cross, L.L.C.
 
   
Jurisdiction of Formation / Filing:
  Delaware
 
   
Type of Organization:
  limited liability company
 
   
Organizational Number:
  3814281
 
   
Federal Tax Identification Number:
  72-1583768
 
   
Prior Names:
  None
 
   
 
   
Grantor:
  HEP Navajo Southern, L.P.
 
   
Jurisdiction of Formation / Filing:
  Delaware
 
   
Type of Organization:
  limited partnership
 
   
Organizational Number:
  2556546
 
   
Federal Tax Identification Number:
  57-1207829
 
   
Prior Names:
  Navajo Southern, Inc.
 
   
 
   
Grantor:
  HEP Pipeline Assets, Limited Partnership
 
   
Jurisdiction of Formation / Filing:
  Delaware
 
   
Type of Organization:
  limited partnership
 
   
Organizational Number:
  3814282
 
   
Federal Tax Identification Number:
  51-0512050
 
   
Prior Names:
  None

Schedule 1 to Amended and Restated Security Agreement
Page 3

 



--------------------------------------------------------------------------------



 



     
Grantor:
  HEP Refining Assets, L.P.
 
   
Jurisdiction of Formation / Filing:
  Delaware
 
   
Type of Organization:
  limited partnership
 
   
Organizational Number:
  3814285
 
   
Federal Tax Identification Number:
  51-0512052
 
   
Prior Names:
  None
 
   
 
   
Grantor:
  HEP Logistics GP, L.L.C.
 
   
Jurisdiction of Formation / Filing:
  Delaware
 
   
Type of Organization:
  limited liability company
 
   
Organizational Number:
  3743533
 
   
Federal Tax Identification Number:
  51-0504692
 
   
Prior Names:
  None
 
   
 
   
Grantor:
  Holly Energy Finance Corp.
 
   
Jurisdiction of Formation / Filing:
  Delaware
 
   
Type of Organization:
  corporation
 
   
Organizational Number:
  3917173
 
   
Federal Tax Identification Number:
  20-2263311
 
   
Prior Names:
  None

Schedule 1 to Amended and Restated Security Agreement
Page 4

 



--------------------------------------------------------------------------------



 



     
Grantor:
  HEP Fin-Tex/Trust-River, L.P.
 
   
Jurisdiction of Formation / Filing:
  Texas
 
   
Type of Organization:
  limited partnership
 
   
Organizational Number:
  800459650
 
   
Federal Tax Identification Number:
  20-2161011
 
   
Prior Names:
  Alon Pipeline Assets, L.L.C.
 
   
 
   
Grantor:
  Holly Energy Partners, L.P.
 
   
Jurisdiction of Formation / Filing:
  Delaware
 
   
Type of Organization:
  limited partnership
 
   
Organizational Number:
  3743531
 
   
Federal Tax Identification Number:
  20-0833098
 
   
Prior Names:
  None

Schedule 1 to Amended and Restated Security Agreement
Page 5

 



--------------------------------------------------------------------------------



 



Annex 1 to the
Amended and Restated
Security Agreement
     SUPPLEMENT NO. [                    ] dated as of [                    ]
(the “Supplement”), to the Amended and Restated Security Agreement dated as of
August 27, 2007 (as amended, supplemented or otherwise modified from time to
time, the “Security Agreement”), among HOLLY ENERGY PARTNERS — OPERATING, L.P.,
a Delaware limited partnership (“Borrower”), each subsidiary of Borrower
signatory thereto (together with the Borrower, the “Grantors” and individually,
a “Grantor”) and UNION BANK OF CALIFORNIA, N.A., a national association, as
Administrative Agent (“Secured Party”) for the ratable benefit of itself, the
Banks (as defined below), the Issuing Banks (as defined below), and the Swap
Counterparties (as defined in the Security Agreement) (together with the
Administrative Agent, the Issuing Banks, and the Banks, individually a
“Beneficiary”, and collectively, the “Beneficiaries”).
     A. Reference is made to that certain Amended and Restated Credit Agreement
dated as of August 27, 2007 by and among the Borrower, the lenders party thereto
from time to time (individually, a “Bank” and collectively, the “Banks”), the
Banks issuing letters of credit thereunder from time to time (individually, an
“Issuing Bank” and collectively, the “Issuing Banks”), and Secured Party (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”).
     B. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Security Agreement and/or the
Credit Agreement.
     C. The Grantors have entered into the Security Agreement in order to induce
the Banks to make Advances and the Issuing Banks to issue Letters of Credit.
Pursuant to Section 5.10 of the Credit Agreement, each Subsidiary (other than a
Restricted Subsidiary) of the Borrower that was not in existence on the date of
the Credit Agreement is required to enter into the Security Agreement as a
Grantor upon becoming a Subsidiary. Section 18(j) of the Security Agreement
provides that additional Subsidiaries of the Borrower may become Grantors under
the Security Agreement by execution and delivery of an instrument in the form of
this Supplement. The undersigned Subsidiary of the Borrower (the “New Grantor”)
is executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Grantor under the Security Agreement in order to induce
the Banks to make additional Advances and the Issuing Banks to issue additional
Letters of Credit and as consideration for Advances previously made and Letters
of Credit previously issued.
     Accordingly, the Secured Party and the New Grantor agree as follows:
     SECTION 1. In accordance with Section 18(j) of the Security Agreement, the
New Grantor by its signature below becomes a Grantor under the Security
Agreement with the same force and effect as if originally named therein as a
Grantor and the New Grantor hereby agrees (a) to all the terms and provisions of
the Security Agreement applicable to it as a Grantor thereunder and
(b) represents and warrants that the representations and warranties made by it
as a Grantor thereunder are true and correct on and as of the date hereof in all
material respects. In furtherance of the foregoing, the New Grantor, as security
for the payment and performance in
Annex 1 to Amended and Restated Security Agreement
Page 1

 



--------------------------------------------------------------------------------



 



full of the Secured Obligations (as defined in the Security Agreement), does
hereby create and grant to the Secured Party, its successors and assigns, for
the benefit of the Beneficiaries, their successors and assigns, a continuing
security interest in and lien on all of the New Grantor’s right, title and
interest in and to the Collateral (as defined in the Security Agreement) of the
New Grantor. Each reference to a “Grantor” in the Security Agreement shall be
deemed to include the New Grantor. The Security Agreement is hereby incorporated
herein by reference.
     SECTION 2. The New Grantor represents and warrants to the Secured Party and
the other Beneficiaries that this Supplement has been duly authorized, executed
and delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms (subject to applicable
bankruptcy, reorganization, insolvency, moratorium or similar laws affecting
creditors’ rights generally and subject, as to enforceability, to equitable
principles of general application (regardless of whether enforcement is sought
in a proceeding in equity or at law)).
     SECTION 3. This Supplement may be executed in counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract. This Supplement shall become effective when the
Secured Party shall have received counterparts of this Supplement that, when
taken together, bear the signatures of the New Grantor and the Secured Party.
Delivery of an executed signature page to this Supplement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.
     SECTION 4. The New Grantor hereby represents and warrants that set forth on
Schedule 1 attached hereto are (a) its sole jurisdiction of formation and type
of organization, (b) its federal tax identification number and the
organizational number, and (c) all names used by it during the last five years
prior to the date of this Supplement.
     SECTION 5. Except as expressly supplemented hereby, the Security Agreement
shall remain in full force and effect.
     SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, EXCEPT TO THE EXTENT THAT THE
VALIDITY OR PERFECTION OF THE SECURITY INTERESTS HEREUNDER, OR REMEDIES
HEREUNDER, IN RESPECT OF ANY PARTICULAR PLEDGED COLLATERAL ARE GOVERNED BY THE
LAWS OF A JURISDICTION OTHER THAN THE STATE OF TEXAS.
     SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect,
neither party hereto shall be required to comply with such provision for so long
as such provision is held to be invalid, illegal or unenforceable, but the
validity, legality and enforceability of the remaining provisions contained
herein and in the Security Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
Annex 1 to Amended and Restated Security Agreement
Page 2

 



--------------------------------------------------------------------------------



 



     SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in the Security Agreement. All communications and notices
hereunder to the New Grantor shall be given to it at the address set forth under
its signature hereto.
     SECTION 9. The New Grantor agrees to reimburse the Secured Party for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the Secured
Party.
     THIS SUPPLEMENT, THE SECURITY AGREEMENT AND THE OTHER CREDIT DOCUMENTS, AS
DEFINED IN THE CREDIT AGREEMENT REFERRED TO IN THIS SUPPLEMENT, REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
     THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.
     IN WITNESS WHEREOF, the New Grantor and the Secured Party have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.

                     
 
                        [Name of New Grantor],    
 
                   
 
  By:                              
 
      Name:                              
 
      Title:                              
 
                   
 
          Address:        
 
             
 
             
 
                        UNION BANK OF CALIFORNIA, N.A., as Secured Party for the
ratable benefit of the Beneficiaries    
 
                   
 
  By:                              
 
      Name:                              
 
      Title:                              

Annex 1 to Amended and Restated Security Agreement
Page 3

 



--------------------------------------------------------------------------------



 



Schedule 1
Supplement No. ____ to
the Amended and Restated
Security Agreement

         
 
       
New Grantor:
  [GRANTOR]    
 
       
Jurisdiction of Formation / Filing:
  [STATE]    
 
       
Type of Organization:
  [ENTITY TYPE]    
 
       
Organizational Number:
       
 
 
 
   
 
       
Federal Tax Identification Number:
       
 
       
 
       
Prior Names:
       
 
       

Annex 1 to Amended and Restated Security Agreement
Page 4

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.01(a)
COMMITMENTS

          Bank   Commitment  
 
       
Union Bank of California, N.A.
  $ 25,000,000  
Bank of America, N.A.
  $ 10,000,000  
Guaranty Bank
  $ 20,000,000  
Fortis Capital Corp.
  $ 21,000,000  
Wells Fargo Bank, National Association
  $ 12,000,000  
U.S. Bank National Association
  $ 12,000,000  
 
     
 
       
TOTAL
  $ 100,000,000  

Schedule 1.01(a)
Page 1 of 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.01(b)
NOTICE ADDRESSES AND APPLICABLE LENDING OFFICES

     
 
   
Borrower:
  Office:
Holly Energy Partners — Operating, L.P.
  Address for Notices:
 
  100 Crescent Court, Suite 1600
 
  Dallas, TX 75201-6927
 
   
 
  Telecopier Number: (214) 237-3051
 
  Attention: Stephen D. Wise
 
   
Administrative Agent:
  Applicable Lending Offices:
Union Bank of California, N.A.
  Address for Notices:
 
  445 South Figueroa Street, 15th Floor
 
  Los Angeles, California 90071
 
   
 
  Telecopier Number: 213-236-6823
 
  Attention: Don Smith
 
   
Banks:
  Applicable Lending Offices:
Union Bank of California, N.A.
  U.S. Domestic Lending Office:
 
  445 South Figueroa Street, 15th Floor
 
  Los Angeles, California 90071
 
   
 
  Eurodollar Lending Office:
 
  Same as U.S. Domestic Lending Office
 
   
 
  Address for Notices:
 
  Same as U.S. Domestic Lending Office
 
   
 
  Telecopier Number: 213-236-6823
 
  Attention: Don Smith

Schedule 1.01(b)
Page 1 of 3

 



--------------------------------------------------------------------------------



 



     
Bank of America, N.A.
  U.S. Domestic Lending Office:
 
  901 Main St.
 
  Dallas, TX 75202-3714
 
   
 
  Eurodollar Lending Office:
 
  Same as U.S. Domestic Lending Office
 
   
 
  Address for Notices:
 
  Same as U.S. Domestic Lending Office
 
   
 
  Telecopier Number: (214) 290-9644
 
  Attention: Taelitha Harris
 
   
Guaranty Bank
  U.S. Domestic Lending Office:
 
  1100 NE Loop 410, Suite 700
 
  San Antonio, TX 78209
 
   
 
  Eurodollar Lending Office:
 
  Same as U.S. Domestic Lending Office
 
   
 
  Address for Notices:
 
  Same as U.S. Domestic Lending Office
 
   
 
  Telecopier Number: (210) 930-1783
 
  Attention: Jim Hamilton
 
   
Fortis Capital Corp.
  U.S. Domestic Lending Office:
 
  15455 North Dallas Parkway, Suite 1400
 
  Addison, TX 75001
 
   
 
  Eurodollar Lending Office:
 
  Same as U.S. Domestic Lending Office
 
   
 
  Address for Notices:
 
  Same as U.S. Domestic Lending Office
 
   
 
  Telecopier Number: (214) 754-5982
 
  Attention: Casey Lowary

Schedule 1.01(b)
Page 2 of 3

 



--------------------------------------------------------------------------------



 



     
 
   
Wells Fargo Bank, National Association
  U.S. Domestic Lending Office:
 
  1445 Ross Avenue #2360
 
  MAC: T5303-233
 
  Dallas, TX 75202
 
   
 
  Eurodollar Lending Office:
 
  Same as U.S. Domestic Lending Office
 
   
 
  Address for Notices:
 
  Same as U.S. Domestic Lending Office
 
   
 
  Telecopier Number: (303) 863-2729
 
  Attention: Tanya Ivie
 
   
U.S. Bank National Association
  U.S. Domestic Lending Office:
 
  950 17th Street DN-CO-T8E
 
  Denver, CO 80202
 
   
 
  Eurodollar Lending Office:
 
  Same as U.S. Domestic Lending Office
 
   
 
  Address for Notices:
 
  555 SW Oak, PDORP7LS
 
  Portland, OR 97208
 
   
 
  Telecopier Number: (503) 973-6900
 
  Attention: Tony Wong

Schedule 1.01(b)
Page 3 of 3

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.01(c)
EXCLUDED PROPERTY
All or any portion of the Lovington terminal located in Lovington, New Mexico.
Any additional interest in the Albuquerque facility located in Albuquerque, New
Mexico.
Any real property assets owned by Parent or its subsidiaries as of the date of
the initial Advance under the Credit Agreement.
Schedule 1.01(c)
Page 1 of 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.01(d)
GUARANTORS

      Guarantor   Ownership
 
   
Holly Energy Partners, L.P.
  HEP Logistics Holdings, L.P. — 2% general interest partner and 43.0147% in
subordinated units
Alon USA, LP (and/or its Affiliates) — 5.7039% in Class B subordinate units
Publicly owned — 49.2814%
 
   
Holly Energy Finance Corp.
  Holly Energy Partners, L.P. — 100%
 
   
HEP Logistics GP, L.L.C.
  Holly Energy Partners, L.P. — 100%
 
   
HEP Pipeline GP, L.L.C.
  Borrower — 100%
 
   
HEP Refining GP, L.L.C.
  Borrower — 100%
 
   
HEP Mountain Home, L.L.C.
  Borrower — 100%
 
   
HEP Pipeline, L.L.C.
  Borrower — 100%
 
   
HEP Refining, L.L.C.
  Borrower — 100%
 
   
HEP Woods Cross, L.L.C.
  Borrower — 100%
 
   
HEP Navajo Southern, L.P.
  99.999% — Borrower
 
  0.001% — HEP Pipeline GP, L.L.C.
 
   
HEP Pipeline Assets, Limited Partnership
  99.999% — Borrower
 
  0.001% — HEP Pipeline GP, L.L.C.
 
   
HEP Fin-Tex/Trust River, L.P.
  99.999% — Borrower
 
  0.001% — HEP Pipeline GP, L.L.C.
 
   
HEP Refining Assets, L.P.
  99.999% — Borrower
 
  0.001% — HEP Refining GP, L.L.C.

Schedule 1.01(d)
Page 1 of 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.01
SUBSIDIARIES

          Name of Subsidiary   Ownership   Jurisdiction of Formation
 
       
HEP Pipeline GP, L.L.C.
  Borrower — 100%   Delaware
HEP Refining GP, L.L.C.
  Borrower — 100%   Delaware
HEP Mountain Home, L.L.C.
  Borrower — 100%   Delaware
HEP Pipeline, L.L.C.
  Borrower — 100%   Delaware
HEP Refining, L.L.C.
  Borrower — 100%   Delaware
HEP Woods Cross, L.L.C.
  Borrower — 100%   Delaware
HEP Navajo Southern, L.P.
  99.999% — Borrower   Delaware
 
  0.001% — HEP Pipeline GP, L.L.C.    
HEP Pipeline Assets,
  99.999% — Borrower   Delaware
Limited Partnership
  0.001% — HEP Pipeline GP, L.L.C.    
HEP Fin-Tex/Trust River, L.P.
  99.999% — Borrower   Texas
 
  0.001% — HEP Pipeline GP, L.L.C.    
HEP Refining Assets, L.P.
  99.999% — Borrower   Delaware
 
  0.001% — HEP Refining GP, L.L.C.    

          Name of current         Restricted Subsidiary   Ownership  
Jurisdiction of Formation
 
       
Rio Grande Pipeline Company
  HEP Navajo Southern, L.P. — 70%   Texas

Schedule 4.01
Page 1 of 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.07
LITIGATION
None.
Schedule 4.07
Page 1 of 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.13
DEFAULTS
None.
Schedule 4.13
Page 1 of 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.16
TRANSMITTING UTILITIES
     HEP Pipeline Assets, Limited Partnership
     HEP Pipeline, L.L.C.
Schedule 4.16
Page 1 of 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.18(a)
COMPLAINTS — BORROWER INTERSTATE PIPELINE
None.
Schedule 4.18(a)
Page 1 of 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.18(b)
COMPLAINTS — TEXAS INTRASTATE PIPELINES
None.
Schedule 4.18(b)
Page 1 of 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.02
EXISTING DEBT
$185.0 million initial principal amount 61/4% senior notes due March 1, 2015
issued by Holly Energy Partners, L.P. and Holly Energy Finance Corp. and
guaranteed by each of the other Guarantors and the Borrower.
Schedule 6.02
Page 1 of 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.07
AFFILIATE TRANSACTIONS
     The Intercompany Pipelines and Terminals Agreement
     The Omnibus Agreement
     The Initial Contribution Agreement
     The Parent Consent (as defined in the Existing Agreement)
Schedule 6.07
Page 1 of 1

 